EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 3 TO
SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT

 

April 30, 2019

 

Amendment No. 3 to the Second Amended and Restated Revolving Loan Credit
Agreement, dated as of October 30, 2015 (this “Amendment”), by and among XPO
LOGISTICS, INC., a Delaware corporation (“Parent Borrower”), certain of Parent
Borrower’s Subsidiaries signatory thereto, as borrowers (collectively with
Parent Borrower, the “Borrowers” and each, individually, as a “Borrower”), the
Lenders from time to time party thereto, MORGAN STANLEY SENIOR FUNDING, INC., in
its capacity as agent (in such capacity and together with any successors and
assigns in such capacity, the “Agent”) and MORGAN STANLEY SENIOR FUNDING, INC.
and JPMORGAN CHASE BANK, N.A. in their capacity as co-collateral agents (in such
capacity and together with any successors and assigns in such capacity, the
“Co-Collateral Agents”) (as amended, restated, modified and supplemented prior
to the date hereof, the “Credit Agreement”; the Credit Agreement, as amended by
this Amendment, the “Amended Credit Agreement”); capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

WHEREAS, pursuant to Section 12.2(a) and 12.2(c) of the Credit Agreement, the
Parent Borrower has requested that the Credit Agreement be amended (i) to extend
the Stated Termination Date of the Commitments and the Canadian Commitments
existing immediately prior to the Amendment Effective Date (as defined below)
(each Lender with any such Commitment or Canadian Commitment, as applicable, an
“Existing Lender”), and (ii) to make other changes referred to herein;

 

WHEREAS, each Existing Lender and each financial institution identified on the
signature pages hereto as a “New Lender” (each, a “New Lender” and, together
with the Existing Lenders, the “New Revolving Lenders”) has agreed, on the terms
and conditions set forth herein and in the Amended Credit Agreement, to provide
a new Commitment or Canadian Commitment, as applicable in the amount set forth
opposite such New Revolving Lender’s name on Exhibit B hereto (such commitments
of the New Revolving Lenders, the “New Commitments”) and to become a Lender for
all purposes under the Amended Credit Agreement; and

 

WHEREAS, the Existing Lenders constitute all Lenders under the Credit Agreement
immediately prior to the Amendment Effective Date and the New Revolving Lenders
constitute all Lenders under the Amended Credit Agreement as of the Amendment
Effective Date;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.                                           Amendment.

 

(i)                  Effective as of the Amendment Effective Date, the Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example:  stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example:  double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.

 

(ii)               Effective as of the Amendment Effective Date, each New
Revolving Lender severally (and not jointly) agrees (i) to provide its
respective New Commitment in an aggregate

 

--------------------------------------------------------------------------------



 

principal amount equal to the amount set forth opposite such New Revolving
Lender’s name on Exhibit B hereto, which New Commitments will replace and
terminate all Commitments and Canadian Commitments existing immediately prior to
the Amendment Effective Date and (ii) from time to time thereafter to be bound
by all obligations of a Lender under the Amended Credit Agreement and to make
Revolving Loans in accordance with the terms thereof.  Such Exhibit B hereto
hereby replaces in its entirety Annex C to the Credit Agreement.

 

Section 2.                                           Representations and
Warranties, No Default.

 

(i)                  Each Credit Party hereby represents and warrants that as of
the Amendment Effective Date, after giving effect to this Amendment, (i) no
Default or Event of Default has occurred and is continuing under the Amended
Credit Agreement and (ii) all representations and warranties made by any Credit
Party contained in the Amended Credit Agreement or in the other Loan Documents
are true and correct in all material respects with the same effect as though
such representations and warranties had been made on and as of the date hereof
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date); provided that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the date hereof or
on such earlier date, as the case may be (after giving effect to such
qualification).

 

(ii)               After giving effect to this Amendment, neither the
modification of the Credit Agreement effected pursuant to this Amendment nor the
execution, delivery, performance or effectiveness of this Amendment: (i) impairs
the grant, validity, priority or perfection of the Liens granted by the Credit
Parties party hereto pursuant to any Loan Document, and such Liens continue
unimpaired with the same priority to secure repayment of all Obligations,
whether heretofore or hereafter incurred; or (ii) requires that any new filings
be made or other action taken to perfect or to maintain the perfection of such
Liens.

 

Section 3.                                           Reallocation of Outstanding
Revolving Loans and Participations in Letters of Credit and Swing Line Loans. 
Effective as of the Amendment Effective Date:

 

(i)                  The Existing Lenders shall assign to each of the New
Revolving Lenders, and each of the New Revolving Lenders shall purchase from
each of the Existing Lenders, at the principal amount thereof, such interests in
the Revolving Loans outstanding on the Amendment Effective Date (or in lieu of
such assignments, the Borrower Representative shall be deemed to have made a
borrowing of Revolving Loans from the New Revolving Lenders and a prepayment of
Revolving Loans outstanding under the Commitments or Canadian Commitments, as
applicable, immediately prior to the Amendment Effective Date), in each case, as
shall be necessary in order that, after giving effect to all such assignments
and purchases (or such borrowings and prepayments), such outstanding Revolving
Loans will be held by the New Revolving Lenders ratably in accordance with their
Pro Rata Share of the New Commitments as reflected on Exhibit B hereto.

 

(ii)               All risk participations with respect to Letters of Credit
issued for the account of any Borrower on or prior to the Amendment Effective
Date shall be reallocated to the New Revolving Lenders in accordance with their
Pro Rata Share of the New Commitments as reflected on Exhibit B hereto.

 

(iii)            All risk participations with respect to Swing Line Loans
incurred by any Borrower on or prior to the Amendment Effective Date shall be
reallocated to the New Revolving Lenders in accordance with their Pro Rata Share
of the New Commitments as reflected on Exhibit B hereto.

 

2

--------------------------------------------------------------------------------



 

Section 4.                                           Effectiveness.  This
Amendment shall become effective on the date (such date, the “Amendment
Effective Date”) that the following conditions have been satisfied (which date
is April 30, 2019):

 

(i)                  Consents.  Agent shall have received executed signature
pages hereto from each Credit Party, the Agent, each Existing Lender (which
constitute all Lenders under the Credit Agreement immediately before giving
effect to this Amendment), each New Revolving Lender (which constitute all
Lenders under the Amended Credit Agreement upon and immediately after giving
effect to this Amendment), the Swing Line Lender and each L/C Issuer;

 

(ii)               Fees.  All fees and out-of-pocket expenses of Agent required
to be paid or reimbursed by the Borrowers on the Amendment Effective Date under
Section 12.3 of the Credit Agreement and pursuant to that certain Agent Fee
Letter, dated April 30, 2019, between the Parent Borrower and Agent, shall, to
the extent invoiced and provided in writing to the Parent Borrower at least one
Business Day prior to the Amendment Effective Date, have been paid or
reimbursed;

 

(iii)            Loan Documents. The following documents shall have been duly
executed by each Borrower and each other Credit Party party hereto; and Agent
shall have received such documents, instruments and agreements, each in form and
substance reasonably satisfactory to Agent:

 

(A)                               Officer’s Certificate.  A certificate of a
Financial Officer of Borrower Representative, dated the Amendment Effective
Date, stating that: (i) before and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing and (ii) before and
after giving effect to this Amendment, all representations and warranties made
by any Credit Party contained in this Amendment, the Amended Credit Agreement or
in the other Loan Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date); provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date hereof or on such earlier date, as the case
may be (after giving effect to such qualification).

 

(B)                               Revolving Notes.  If requested by any New
Lender, duly executed originals of the Revolving Notes for each applicable New
Lender, dated the Amendment Effective Date.

 

(C)                               Lien, Tax, and Judgment Searches.  The result
of recent lien, tax and judgment searches in each of the jurisdictions
reasonably requested by it and such lien searches shall reveal no Liens on any
of the assets of the Credit Parties, other than Permitted Liens.

 

(D)                               Formation and Good Standing. (a) For each
Credit Party, such Person’s articles of incorporation or certificate of
formation, as applicable, and all amendments thereto, each certified as of the
Amendment Effective Date by such Person’s corporate secretary or an assistant
secretary, managing member, manager or equivalent senior officer, as applicable,
as being in full force and effect without any further modification or amendment,
(b) for each Borrower only, a good standing certificate (including verification
of Tax status) or like certificate in its jurisdiction of incorporation or
formation, as applicable, and (c) for each Credit Party other than a Borrower, a
“bring down” certificate

 

3

--------------------------------------------------------------------------------



 

of good standing or like certificate in its jurisdiction of incorporation or
formation, as applicable.

 

(E)                                Bylaws and Resolutions.  For each Credit
Party, (a) such Person’s bylaws, operating agreement, limited liability company
agreement or limited partnership agreement, as applicable, together with all
amendments thereto and (b) resolutions of such Person’s members or board of
directors, as the case may be, and, to the extent required under applicable law,
stockholders, approving and authorizing the execution, delivery and performance
of the Loan Documents referred to herein to which such Person is a party and the
transactions to be consummated in connection therewith, each certified as of the
Amendment Effective Date by such Person’s corporate secretary or an assistant
secretary, managing member, manager or equivalent senior officer, as applicable,
as being in full force and effect without any modification or amendment.

 

(F)                                 Incumbency Certificates.  For each Credit
Party, signature and incumbency certificates of the officers of each such Person
executing any of the Loan Documents, certified as of the Amendment Effective
Date by such Person’s corporate secretary or an assistant secretary, managing
member, manager or equivalent senior officer, as applicable, as being true,
accurate, correct and complete.

 

(G)                               Opinions of Counsel.  Duly executed originals
of legal opinions of (i) Wachtell, Lipton, Rosen & Katz, U.S. special counsel to
the Credit Parties and (ii) Gowling WLG (Canada) LLP, Canadian special counsel
to the Credit Parties, each in form and substance reasonably satisfactory to
Agent and its counsel, dated the Amendment Effective Date.

 

(iv)           PATRIOT Act; Beneficial Ownership.

 

(A)                               Agent and the New Revolving Lenders shall have
received, at least three business days prior to the Amendment Effective Date,
from the Credit Parties all documentation and other information required by
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, in each case to the
extent requested by Agent from Parent Borrower in writing at least 10 business
days prior to the Amendment Effective Date.

 

(B)                               Agent shall have received, at least three
business days prior to the Amendment Effective Date, from any Borrower that
qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230, a
certification regarding beneficial ownership in relation to such Borrower to the
extent required by such regulation.

 

(v)              Payment of Accrued Interest and
Fees.                              Borrowers shall have paid to each Existing
Lender all accrued and unpaid interest and fees (including commitment fees) on
the Commitment or the Canadian Commitment, as applicable, held by such Existing
Lender to, but not including, the Amendment Effective Date.

 

Section 5.                                           [Reserved].

 

Section 6.                                           [Reserved].

 

Section 7.                                           Counterparts.  This
Amendment may be executed in any number of separate counterparts and by
different parties in separate counterparts, each of which when so executed

 

4

--------------------------------------------------------------------------------



 

shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart.  Delivery
of an executed signature page of this Amendment by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

Section 8.                                           Headings.  The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

Section 9.                                           Effect of Amendment. 
Except as expressly set forth herein, (i) this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the L/C Issuers, Agent, or
Co-Collateral Agents in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document.  Except as expressly set forth
herein, each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect and
each Credit Party reaffirms its obligations under the Loan Documents to which it
is party and the grant of its Liens on the Collateral made by it pursuant to the
Collateral Documents. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein or as provided in the
exhibits hereto, operate as a waiver of any right, power or remedy of any Lender
or Agent under any of the Loan Documents, or constitute a waiver of any
provision of any of the Loan Documents.  This Amendment shall not extinguish the
Obligations for the payment of money outstanding prior to the Amendment
Effective Date.  Nothing herein contained shall be construed as a substitution
or novation of the obligations outstanding under the Credit Agreement, which
shall remain in full force and effect, except to any extent modified hereby or
as provided in the exhibits hereto.  Except as expressly provided in the Credit
Agreement, nothing implied in this Amendment or in any other document
contemplated hereby shall be construed as a release or other discharge of any of
the Credit Parties from the Loan Documents.  This Amendment shall constitute a
Loan Document for purposes of the Amended Credit Agreement and from and after
the Amendment Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement.  Each of the Credit Parties hereby consents to this Amendment and
confirms that all obligations of such Credit Party under the Loan Documents to
which such Credit Party is a party shall continue to apply to the Credit
Agreement as amended hereby.  Without limiting the generality of the foregoing,
the Collateral Documents and all of the Collateral described therein do and
shall continue to secure the payment of all Obligations of the Credit Parties
under the Loan Documents, in each case, as amended by this Amendment.  Each
Credit Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, (ii) its guarantee of the
Obligations under the Loan Documents and (iii) its grant of Liens on the
Collateral to secure the Obligations under the Loan Documents pursuant to the
Loan Documents.

 

Section 10.                                    Governing Law.

 

(a)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES.

 

5

--------------------------------------------------------------------------------



 

(b)                                 EACH PARTY HERETO HEREBY CONSENTS AND AGREES
THAT THE STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF
NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS RELATED TO THIS AMENDMENT OR
TO ANY MATTER ARISING OUT OF OR RELATING TO AGENT, CO-COLLATERAL AGENTS OR ANY
OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT AGENT, CO-COLLATERAL AGENTS, LENDERS
AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE
TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY; PROVIDED, FURTHER,
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT OR
CO-COLLATERAL AGENTS FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH
PERSON.  EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT
PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.

 

(c)                                  EACH PARTY HERETO HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE
ADDRESS SET FORTH IN SECTION 12.10 OF THE CREDIT AGREEMENT AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL
RECEIPT THEREOF OR FIVE (5) BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES
MAIL, PROPER POSTAGE PREPAID.

 

Section 11.                                    [Reserved].

 

Section 12.                                    Entire Agreement.  This
Amendment, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

Section 13.                                    WAIVER OF JURY TRIAL.  BECAUSE
DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST
QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE
PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION
RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING
SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO KNOWINGLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
AGENT, LENDERS, L/C ISSUERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

 

6

--------------------------------------------------------------------------------



 

Section 14.                                    Severability.  Any term or
provision of this Amendment which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Amendment or affecting the validity
or enforceability of any of the terms or provisions of this Amendment in any
other jurisdiction. If any provision of this Amendment is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

[SIGNATURE PAGES FOLLOW]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWERS:

 

 

 

 

XPO LOGISTICS, INC.

 

 

 

 

By:

/s/ Ravi Tulsyan

 

 

Name:

Ravi Tulsyan

 

 

Title:

Senior Vice President and Treasurer

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

XPO LOGISTICS CANADA INC.

 

 

 

By:

/s/ Ravi Tulsyan

 

Name:

Ravi Tulsyan

 

Title:

Senior Vice President and Treasurer

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

GUARANTORS:

 

BOUNCE LOGISTICS, LLC

CON-WAY MULTIMODAL INC.

MANUFACTURERS CONSOLIDATION SERVICE OF CANADA, INC.

XPO AIR CHARTER, LLC

XPO CNW, INC.

XPO COURIER, LLC

XPO CUSTOMS CLEARANCE SOLUTIONS, LLC

XPO DEDICATED, LLC

XPO ENTERPRISE SERVICES, INC.

XPO GLOBAL FORWARDING, INC.

XPO INTERMODAL, INC.

XPO INTERMODAL SERVICES, LLC

XPO INTERMODAL SOLUTIONS, INC.

XPO LAND HOLDINGS, LLC

XPO LAST MILE, INC.

XPO LAST MILE HOLDING, INC.

XPO LOGISTICS CARTAGE, LLC

XPO LOGISTICS DRAYAGE, LLC

XPO LOGISTICS EXPRESS, LLC

XPO LOGISTICS FREIGHT, INC.

XPO LOGISTICS MANAGED TRANSPORTATION, LLC

XPO LOGISTICS MANUFACTURING, LLC

XPO LOGISTICS NLM, LLC

XPO LOGISTICS PORT SERVICES, LLC

XPO LOGISTICS SUPPLY CHAIN CORPORATE SERVICES, INC.

XPO LOGISTICS SUPPLY CHAIN HOLDING COMPANY

XPO LOGISTICS SUPPLY CHAIN OF NEW JERSEY, LLC

XPO LOGISTICS SUPPLY CHAIN OF TEXAS, LLC

XPO LOGISTICS SUPPLY CHAIN, INC.

XPO LOGISTICS WORLDWIDE GOVERNMENT SERVICES, LLC

XPO LOGISTICS WORLDWIDE, INC.

XPO LOGISTICS WORLDWIDE, LLC

XPO LOGISTICS, LLC

XPO LTL SOLUTIONS, INC.

XPO PROPERTIES, INC.

XPO SERVCO, LLC

XPO STACKTRAIN, LLC

XPO TRANSPORT, LLC

 

By:

/s/ Ravi Tulsyan

 

Name:

Ravi Tulsyan

 

Title:

Senior Vice President and Treasurer

 

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

PDS TRUCKING, INC.

XPO DISTRIBUTION SERVICES, INC.

 

By:

/s/ Dominick Muzi

 

Name:

Dominick Muzi

 

Title:

President & Chief Operating Officer

 

 

CTP LEASING, INC.

 

By:

/s/ Donald Powers

 

Name:

Donald Powers

 

Title:

President

 

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

XPO LAST MILE CANADA INC.

 

 

 

By:

/s/ Ravi Tulsyan

 

Name:

Ravi Tulsyan

 

Title:

Senior Vice President and Treasurer

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

XPO LOGISTICS SUPPLY CHAIN CANADA INC.

 

 

By:

/s/ Ravi Tulsyan

 

Name:

Ravi Tulsyan

Title:

Senior Vice President and Treasurer

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

AGENTS:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Agent and as Co-Collateral Agent

 

 

 

By:

/s/ Lisa Hanson

 

Name:

Lisa Hanson

 

Title:

Vice President

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Co-Collateral Agent

 

 

 

By:

/s/ Lia Cornejo

 

Name:

Lia Cornejo

 

Title:

Authorized Officer

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY BANK, N.A., New Revolving Lender and L/C Issuer

 

 

 

By:

/s/ Lisa Hanson

 

Name:

Lisa Hanson

 

Title:

Vice President

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY SENIOR FUNDING,  INC., New Revolving Lender and L/C Issuer

 

 

 

By:

/s/ Lisa Hanson

 

Name:

Lisa Hanson

 

Title:

Vice President

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as a New Revolving Lender and L/C Issuer

 

 

 

By:

/s/ Lia Cornejo

 

Name:

Lia Cornejo

 

Title:

Authorized Officer

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a New Revolving Lender

 

 

 

By:

/s/ Auggie Marchetti

 

Name:

AUGGIE MARCHETTI

 

Title:

AUTHORIZED OFFICER

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC, as a New Revolving Lender and L/C Issuer

 

 

 

By:

/s/ Craig Malloy

 

Name:

Craig Malloy

 

Title:

Director

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

Citibank, N.A., as a New Revolving Lender and L/C Issuer

 

 

 

By:

/s/ Allister Chan

 

Name:

Allister Chan

 

Title:

Vice President

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a New Revolving Lender and L/C Issuer

 

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Vice President

 

 

By:

/s/ Michael Strobel

 

Name:

Michael Strobel

 

Title:

Vice President

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

Bank of America, N.A., as a New Revolving Lender

 

 

 

By:

/s/ Mick Chow

 

Name:

Mick Chow

 

Title:

SVP

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A. (acting through its Canada Branch), as a New Revolving
Lender

 

 

 

By:

/s/ Sylwia Durkiewicz

 

Name:

Sylwia Durkiewicz

 

Title:

Vice President

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a New Revolving Lender

 

 

 

By:

/s/ Julianne Low

 

Name:

Julianne Low

 

Title:

Senior Director

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------

 



 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a New Revolving Lender

 

 

 

By:

/s/ Kaye Ea

 

Name:

Kaye Ea

 

Title:

Managing Director

 

 

 

 

By:

/s/ Roger E. Heflin Jr.

 

Name:

Roger E. Heflin Jr.

 

Title:

Managing Director

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRACH, as a New Revolving Lender

 

 

 

By:

/s/ Vipul Dhadda

 

Name:

Vipul Dhadda

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Brady Bingham

 

Name:

Brady Bingham

 

Title:

Authorized Signatory

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as a New Revolving Lender

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

Wells Fargo Bank, N.A., as a New Revolving Lender

 

 

 

By:

/s/ Cory R. Moore

 

Name:

Cory R. Moore

 

Title:

Authorized Signatory

 

 

 

Wells Fargo Capital Finance Corporation Canada, as a New Revolving Lender

 

 

 

By:

/s/ Trevor Tysick

 

Name:

Trevor Tysick

 

Title:

Vice President

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as a New Revolving Lender

 

 

 

By:

/s/ John R. LePage

 

Name:

John R. LePage

 

Title:

Vice President

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

CITY NATIONAL BANK, a national banking association, as a Revolving Lender

 

 

 

By:

/s/ Mia Bolin

 

Name:

Mia Bolin

 

Title:

Senior Vice President

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

HSBC Bank USA, National Association, as a New Revolving Lender

 

 

 

By:

/s/ Patrick Mueller

 

Name:

Patrick Mueller

 

Title:

Managing Director

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION, as a New Revolving Lender

 

 

 

By:

/s/ Paul Steiger

 

Name:

Paul Steiger

 

Title:

Vice President

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

MUFG Union Bank, N.A., as a New Revolving Lender

 

 

 

By:

/s/ Paul Angland

 

Name:

Paul Angland

 

Title:

Director

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

PNC Bank, N.A., as a New Revolving Lender and L/C Issuer

 

 

 

By:

/s/ Sunny Patel

 

Name:

Sunny Patel

 

Title:

Officer

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

THE BANK OF NOVA SCOTIA as a New Revolving Lender

 

 

 

By:

/s/ Diane Emanuel

 

Name:

Diane Emanuel

 

Title:

Managing Director

 

[Amendment No. 3]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

[See attached]

 

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

$1,000,000,0001,100,000,000
SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT

 

by and among

 

XPO LOGISTICS, INC. AND
CERTAIN SUBSIDIARIES OF XPO LOGISTICS, INC.
NAMED HEREIN,
as Borrowers,

 

THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,

 

THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Agent,

 

MORGAN STANLEY SENIOR FUNDING, INC. AND JPMORGAN CHASE BANK, N.A.,
as Co-Collateral Agents

 

MORGAN STANLEY SENIOR FUNDING, INC.,

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC AND,

CITIBANK, N.A. AND

DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

CITIBANKBANK OF AMERICA, N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

CREDIT SUISSE SECURITIES (USA) LLC,

HSBCGOLDMAN SACHS BANK USA, N.A. AND

U.S. BANK NATIONAL ASSOCIATION AND
WELLS FARGO BANK, N.A.,

as Co-Syndication Agents

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK AND

CAPITAL ONE BUSINESS CREDIT CORP.,

 

as Co-Documentation Agents

Dated as of October 30, 2015

 

--------------------------------------------------------------------------------



 

 

 

 

 

1.

DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS

 

2

 

 

 

 

 

1.1

Definitions

 

2

 

 

 

 

 

 

1.2

Rules of Construction

 

8182

 

 

 

 

 

 

1.3

Interpretive Matters

 

8182

 

 

 

 

 

 

1.4

Additional Alternative Currencies

 

8283

 

 

 

 

 

 

1.5

Timing of Payment or Performance

 

8384

 

 

 

 

 

 

1.6

Quebec Matters

 

8384

 

 

 

 

 

 

1.7

Borrowers

 

8385

 

 

 

 

 

 

1.8

Quebec Security

 

85

 

 

 

 

 

 

1.9

Permitted Liens

 

8485

 

 

 

 

 

 

1.10

Interest Act (Canada)

 

8485

 

 

 

 

 

 

1.11

Criminal Code (Canada)

 

8485

 

 

 

 

 

 

1.12

Anti-Money Laundering (Canada)

 

8486

 

 

 

 

 

2.

AMOUNT AND TERMS OF CREDIT

 

8586

 

 

 

 

 

 

2.1

Credit Facilities

 

8586

 

 

 

 

 

 

2.2

Letters of Credit

 

8890

 

 

 

 

 

 

2.3

Prepayments

 

9698

 

 

 

 

 

 

2.4

Use of Proceeds

 

99100

 

 

 

 

 

 

2.5

Interest; Applicable Margins

 

99100

 

 

 

 

 

 

2.6

Cash Management Systems

 

101102

 

 

 

 

 

 

2.7

Fees

 

101103

 

 

 

 

 

 

2.8

Receipt of Payments

 

101103

 

 

 

 

 

 

2.9

Application and Allocation of Payments

 

102104

 

 

 

 

 

 

2.10

Loan Account and Accounting

 

103104

 

 

 

 

 

 

2.11

Indemnity

 

103105

 

 

 

 

 

 

2.12

Access

 

105107

 

 

 

 

 

 

2.13

Taxes

 

105107

 

 

 

 

 

 

2.14

Capital Adequacy; Increased Costs; Illegality

 

108110

 

 

 

 

 

 

2.15

[reserved]Inability to Determine Rates

 

111113

 

 

 

 

 

 

2.16

Incremental Revolving Loans; Extensions

 

111114

 

i

--------------------------------------------------------------------------------



 

 

2.17

Bank Products

 

113116

 

 

 

 

 

 

2.18

Reserves Generally

 

113116

 

 

 

 

 

3.

CONDITIONS PRECEDENT

 

114117

 

 

 

 

 

 

3.1

Conditions to Restatement Date and the Initial Loans

 

114117

 

 

 

 

 

 

3.2

Further Conditions to Each Loan, Each Letter of Credit Obligation

 

118121

 

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

119122

 

 

 

 

 

 

4.1

Corporate Existence; Compliance with Law

 

119122

 

 

 

 

 

 

4.2

Chief Executive Offices; Collateral Locations; FEIN

 

119122

 

 

 

 

 

 

4.3

Corporate Power; Authorization; Enforceable Obligations; No Conflict

 

119123

 

 

 

 

 

 

4.4

Financial Statements

 

120123

 

 

 

 

 

 

4.5

Material Adverse Effect

 

120124

 

 

 

 

 

 

4.6

Ownership of Property; Liens

 

121124

 

 

 

 

 

 

4.7

Labor Matters

 

121124

 

 

 

 

 

 

4.8

Subsidiaries and Joint Ventures

 

121124

 

 

 

 

 

 

4.9

Investment Company Act

 

121125

 

 

 

 

 

 

4.10

Margin Regulations

 

122125

 

 

 

 

 

 

4.11

Taxes/Other

 

122125

 

 

 

 

 

 

4.12

ERISA

 

122125

 

 

 

 

 

 

4.13

No Litigation

 

123126

 

 

 

 

 

 

4.14

Brokers

 

123126

 

 

 

 

 

 

4.15

Intellectual Property

 

123126

 

 

 

 

 

 

4.16

Full Disclosure

 

124127

 

 

 

 

 

 

4.17

Environmental Matters

 

124127

 

 

 

 

 

 

4.18

Insurance

 

125128

 

 

 

 

 

 

4.19

Deposit and Disbursement Accounts

 

125128

 

 

 

 

 

 

4.20

No Default

 

125128

 

 

 

 

 

 

4.21

Creation and Perfection (and Publication of Security Interests (and Hypothecs))

 

125128

 

 

 

 

 

 

4.22

Solvency

 

125128

 

 

 

 

 

 

4.23

Economic Sanctions and Anti-Money Laundering

 

125129

 

 

 

 

 

 

4.24

Economic Sanctions, FCPA, Patriot Act: Use of Proceeds

 

126129

 

 

 

 

 

 

4.25

[Reserved]

 

126129

 

ii

--------------------------------------------------------------------------------



 

 

4.26

Status as Senior Debt

 

126129

 

 

 

 

 

 

4.27

FCPA and Related

 

126130

 

 

 

 

 

 

4.28

Borrowing Base Certificates

 

127130

 

 

 

 

 

 

4.29

Drivers

 

127130

 

 

 

 

 

5.

FINANCIAL STATEMENTS AND INFORMATION

 

127130

 

 

 

 

 

 

5.1

Financial Reports and Notices

 

127131

 

 

 

 

 

 

5.2

Collateral Reporting

 

131134

 

 

 

 

 

6.

AFFIRMATIVE COVENANTS

 

132136

 

 

 

 

 

 

6.1

Maintenance of Existence and Conduct of Business

 

132136

 

 

 

 

 

 

6.2

Payment of Charges and Taxes

 

133136

 

 

 

 

 

 

6.3

Books and Records

 

133136

 

 

 

 

 

 

6.4

Insurance; Damage to or Destruction of Collateral

 

133137

 

 

 

 

 

 

6.5

Compliance with Laws

 

134137

 

 

 

 

 

 

6.6

PATRIOT Act

 

134137

 

 

 

 

 

 

6.7

Intellectual Property

 

134137

 

 

 

 

 

 

6.8

Environmental Matters

 

134138

 

 

 

 

 

 

6.9

[Reserved]

 

134138

 

 

 

 

 

 

6.10

Further Assurances

 

134138

 

 

 

 

 

 

6.11

ERISA Matters

 

137141

 

 

 

 

 

 

6.12

New Subsidiaries

 

137141

 

 

 

 

 

 

6.13

Designation of Subsidiaries

 

138142

 

 

 

 

 

 

6.14

Post-Closing Matters

 

139143

 

 

 

 

 

 

6.15

Use of Proceeds

 

139143

 

 

 

 

 

 

6.16

Driver Payables

 

139143

 

 

 

 

 

 

6.17

Rolling Stock

 

139143

 

 

 

 

 

7.

NEGATIVE COVENANTS

 

140144

 

 

 

 

 

 

7.1

Indebtedness

 

140144

 

 

 

 

 

 

7.2

Limitation on Restricted Payments

 

146150

 

 

 

 

 

 

7.3

Limitation of Restrictions Affecting Subsidiaries

 

151156

 

 

 

 

 

 

7.4

Sale of Capital Stock and Assets

 

153158

 

 

 

 

 

 

7.5

Affiliate Transactions

 

157162

 

 

 

 

 

 

7.6

Amendment of Certain Documents; Line of Business

 

160164

 

 

 

 

 

 

7.7

Liens

 

160165

 

iii

--------------------------------------------------------------------------------



 

 

7.8

Mergers, Fundamental Changes, Etc.

 

161165

 

 

 

 

 

 

7.9

OFAC and Patriot Act Use of Proceeds

 

162166

 

 

 

 

 

 

7.10

Change of Jurisdiction of Incorporation; Change of Fiscal Year

 

162166

 

 

 

 

 

 

7.11

ERISA, Etc.

 

162167

 

 

 

 

 

 

7.12

Financial Covenants

 

162167

 

 

 

 

 

 

7.13

Hazardous Materials

 

162167

 

 

 

 

 

8.

TERM

 

162167

 

 

 

 

 

 

8.1

Termination

 

163167

 

 

 

 

 

 

8.2

Survival of Obligations Upon Termination of Financing Arrangements

 

163167

 

 

 

 

 

9.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

163167

 

 

 

 

 

 

9.1

Events of Default

 

163167

 

 

 

 

 

 

9.2

Remedies

 

166170

 

 

 

 

 

 

9.3

Waivers by Credit Parties

 

166171

 

 

 

 

 

 

9.4

Cure Right

 

167171

 

 

 

 

 

10.

APPOINTMENT OF AGENT

 

168172

 

 

 

 

 

 

10.1

Appointment of Agents

 

168172

 

 

 

 

 

 

10.2

Agents’ Reliance, Etc.

 

169173

 

 

 

 

 

 

10.3

MSSF, JPMorgan Chase and Affiliates

 

170174

 

 

 

 

 

 

10.4

Lender Credit Decision

 

170174

 

 

 

 

 

 

10.5

Indemnification

 

170175

 

 

 

 

 

 

10.6

Successor Agent and Successor Co-Collaterals

 

171175

 

 

 

 

 

 

10.7

Setoff and Sharing of Payments

 

172176

 

 

 

 

 

 

10.8

Advances; Payments; Availability of Lender’s Pro Rata Share; Return of Payments;
Non-Funding Lenders; Dissemination of Information; Actions in Concert

 

173177

 

 

 

 

 

 

10.9

Actions in Concert

 

175180

 

 

 

 

 

 

10.10

Procedures

 

176180

 

 

 

 

 

 

10.11

Collateral Matters

 

176180

 

 

 

 

 

 

10.12

Additional Agents

 

177181

 

 

 

 

 

 

10.13

Distribution of Materials to Lenders and L/C Issuers

 

177182

 

 

 

 

 

 

10.14

Agent

 

178183

 

 

 

 

 

 

10.15

Intercreditor Agreement

 

178183

 

iv

--------------------------------------------------------------------------------



 

 

10.16

Certain ERISA Matters

 

183

 

 

 

 

 

11.

ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND ASSIGNS

 

179185

 

 

 

 

 

 

11.1

Assignment and Participations

 

179185

 

 

 

 

 

 

11.2

Successors and Assigns

 

183189

 

 

 

 

 

 

11.3

Certain Prohibitions

 

183189

 

 

 

 

 

12.

MISCELLANEOUS

 

183189

 

 

 

 

 

 

12.1

Complete Agreement; Modification of Agreement

 

183189

 

 

 

 

 

 

12.2

Amendments and Waivers

 

184190

 

 

 

 

 

 

12.3

Fees and Expenses

 

187193

 

 

 

 

 

 

12.4

No Waiver

 

188194

 

 

 

 

 

 

12.5

Remedies

 

189195

 

 

 

 

 

 

12.6

Severability

 

189195

 

 

 

 

 

 

12.7

Conflict of Terms

 

189195

 

 

 

 

 

 

12.8

Confidentiality

 

189195

 

 

 

 

 

 

12.9

GOVERNING LAW

 

190196

 

 

 

 

 

 

12.10

Notices

 

191197

 

 

 

 

 

 

12.11

Section Titles

 

193200

 

 

 

 

 

 

12.12

Counterparts

 

193200

 

 

 

 

 

 

12.13

WAIVER OF JURY TRIAL

 

194200

 

 

 

 

 

 

12.14

Press Releases and Related Matters

 

194200

 

 

 

 

 

 

12.15

Reinstatement

 

194200

 

 

 

 

 

 

12.16

Advice of Counsel

 

194201

 

 

 

 

 

 

12.17

No Strict Construction

 

194201

 

 

 

 

 

 

12.18

Patriot Act Notice

 

195201

 

 

 

 

 

 

12.19

Currency Equivalency Generally; Change of Currency

 

195201

 

 

 

 

 

 

12.20

Judgment Currency

 

195201

 

 

 

 

 

 

12.21

Electronic Transmissions

 

196202

 

 

 

 

 

 

12.22

Independence of Provisions

 

197203

 

 

 

 

 

 

12.23

No Third Parties Benefited

 

197203

 

 

 

 

 

 

12.24

Relationships between Lenders and Credit Parties

 

197203

 

 

 

 

 

 

12.25

ABL Intercreditor Agreement

 

198204

 

 

 

 

 

13.

GUARANTY

 

198204

 

 

 

 

 

 

13.1

Guaranty

 

198204

 

v

--------------------------------------------------------------------------------



 

 

13.2

Waivers by Credit Parties

 

199205

 

 

 

 

 

 

13.3

Benefit of Guaranty; Stay of Acceleration

 

199206

 

 

 

 

 

 

13.4

Subordination of Subrogation, Etc.

 

199206

 

 

 

 

 

 

13.5

Election of Remedies

 

200206

 

 

 

 

 

 

13.6

Limitation

 

200207

 

 

 

 

 

 

13.7

Contribution with Respect to Guaranty Obligations

 

201207

 

 

 

 

 

 

13.8

Liability Cumulative

 

201208

 

 

 

 

 

 

13.9

Obligations of the Canadian Credit Parties

 

202208

 

 

 

 

 

 

13.10

Name of Agreement

 

202208

 

 

 

 

 

 

13.11

Release of Borrowers and Guarantors

 

202209

 

 

 

 

 

 

13.12

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

209

 

vi

--------------------------------------------------------------------------------



 

INDEX OF APPENDICES

 

Annex A

—

Cash Management System

Annex B

—

Agent’s Wire Transfer Information

Annex C

—

Commitments as of the RestatementAmendment No. 3 Effective Date

Annex D

—

L/C Issuer Fronting Sublimit Amounts as of the RestatementAmendment No. 3
Effective Date

Exhibit 1.1

—

Form of ABL Intercreditor Agreement

Exhibit 1.1(a)

—

Form of Supplemental Guaranty

Exhibit 2.1(a)(i)

—

Form of Notice of Revolving Credit Advance

Exhibit 2.1(a)(ii)

—

Form of Revolving Note

Exhibit 2.1(b)(ii)

—

Form of Swing Line Note

Exhibit 2.5(e)

—

Form of Notice of Conversion/Continuation

Exhibit 3.1

 

Form of Solvency Certificate

Exhibit 5.2

—

Form of Borrowing Base Certificate

Exhibit 11.1(a)

—

Form of Assignment Agreement

Schedule A-1

—

Subsidiary Guarantors

Schedule 2.1

—

Agent’s Representatives

Schedule 2.2

—

Existing Letters of Credit

Schedule 4.2

—

Chief Executive Office, Jurisdiction of Organization; Principal Place of
Business; Collateral Locations; FEIN

Schedule 4.6

—

Real Property Leases

Schedule 4.7

—

Amendment No. 3 Effective Date Labor Matters

Schedule 4.8

—

Subsidiaries and Joint Ventures

Schedule 4.13

—

Amendment No. 3 Effective Date Litigation

Schedule 4.14

—

Brokers

Schedule 4.15

—

Intellectual Property

Schedule 4.17

—

Hazardous Materials

Schedule 4.19

—

Deposit Accounts

Schedule 6.10(b)

—

Material Real Property

Schedule 6.13

—

Unrestricted Subsidiaries

Schedule 6.14

—

Post-Closing Matters

Schedule 7.1

—

RestatementAmendment No. 3 Effective Date Indebtedness

 

vii

--------------------------------------------------------------------------------



 

SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED REVOLVING LOAN CREDIT AGREEMENT (as the same
may be amended, supplemented, restated or otherwise modified from time to time,
this “Agreement”), dated as of October 30, 2015, by and among XPO
LOGISTICS, INC., a Delaware corporation (“Parent Borrower”), and certain of
Parent Borrower’s wholly-owned domestic subsidiaries from time to time signatory
hereto, as borrowers (collectively, referred to herein as the “U.S. Borrowers”
and each, individually, as a “U.S. Borrower”), XPO Logistics Canada Inc., an
Ontario corporation (“XPO Canada”), and certain of Parent Borrower’s
wholly-owned other Canadian subsidiaries from time to time signatory hereto, as
borrowers (collectively, referred to herein as the “Canadian Borrowers” and
each, individually, as a “Canadian Borrower” and together with the U.S.
Borrowers, collectively, referred to herein as “Borrowers” and each,
individually, as a “Borrower”); the other Credit Parties (with such term and
each other capitalized term used but not defined in this preamble having the
meaning assigned thereto in Article 1), from time to time, signatory hereto;
MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative agent for the
Lenders (together, with any permitted successors in such capacity, “Agent”);
MSSF and JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), as co-collateral agents
for the Lenders (together, with any permitted successors in such capacity,
“Co-Collateral Agents”); the Lenders and L/C Issuers signatory hereto from time
to time.

 

RECITALS

 

WHEREAS, certain Borrowers, Agent, Co-Collateral Agents, certain Lenders and
certain L/C Issuers are party to that certain Amended and Restated Revolving
Loan Credit Agreement, dated as of April 1, 2014, and as amended on August 8,
2014 and May 29, 2015 (as amended, restated, amended and restated, extended,
supplemented, or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

 

WHEREAS, Borrowers have requested that Agent, Co-Collateral Agents, Lenders and
L/C Issuers replace the Existing Credit Agreement with this Agreement to, among
other things, permit the Con-way Acquisition and certain related transactions,
in each case, on the terms and subject to the conditions set forth in this
Agreement;

 

WHEREAS, the U.S. Borrowers and the U.S. Guarantors have agreed to secure all of
their Obligations under the Loan Documents by granting to Agent, for the benefit
of the Secured Parties, a security interest in the U.S. ABL Priority Collateral
and the U.S. Term Priority Collateral;

 

WHEREAS, the Canadian Borrowers and the Canadian Guarantors have agreed to
secure all of their Obligations under the Loan Documents by granting to Agent,
for the benefit of the Secured Parties, a security interest in the Canadian
Collateral;

 

WHEREAS, the Lenders are willing to make certain loans and other extensions of
credit to Borrowers of up to such amounts upon the terms and conditions set
forth herein; and

 

--------------------------------------------------------------------------------



 

WHEREAS, all annexes, schedules, exhibits and other attachments (collectively,
“Appendices”) to this Agreement are incorporated herein by reference, and taken
together with this Agreement, shall constitute but a single agreement.  These
Recitals shall be construed as part of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1.                                      DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS.

 

1.1                               Definitions.  For purposes of this Agreement:

 

“2019 Notes” means Parent Borrower’s 7.875% Senior Notes due 2019 issued on
August 25, 2014 and February 13, 2015 in an initial aggregate principal amount
of $900,000,000.

 

“2019 Notes Indenture” means the Indenture dated as of August 25, 2014 among
Parent Borrower and The Bank of New York Mellon Trust Company, N.A., a national
banking association, as trustee, under which the 2019 Notes were issued.

 

“2021 Notes” means Parent Borrower’s 5.75% Senior Notes due 2021 issued on
June 9, 2015 in an initial aggregate principal amount of €500,000,000.

 

“2022 Notes” means Parent Borrower’s 6.50% Senior Notes due 2022 issued on
June 9, 2015 in an initial aggregate principal amount of $1,600,000,000.

 

“2021/2022 Notes Indenture” means the Indenture dated as of June 9, 2015 among
Parent Borrower and The Bank of New York Mellon Trust Company, N.A., a national
banking association, as trustee, The Bank of New York Mellon, London Branch as
London paying agent and The Bank of New York Mellon (Luxembourg) S.A. as
Luxembourg paying agent, under which the 2021 Notes and 2022 Notes were issued.

 

“2021/2022 Notes Offering Memorandum” means the “Offering Memorandum” (as
defined in the 2021/2022 Notes Indenture).

 

“2021/2022 Notes Transactions” means the “Transactions” (as defined in the
2021/2022 Notes Indenture).

 

“2023 Notes” means Parent Borrower’s 6.125% Senior Notes due 2023 issued on
August 25, 2016 in an initial aggregate principal amount of $535,000,000.

 

“2023 Notes Indenture” means the Indenture dated as of August 25, 2016 among
Parent Borrower and The Bank of New York Mellon Trust Company, N.A., as trustee,
under which the 2023 Notes were issued.

 

“2024 Notes” means Parent Borrower’s 6.750% Senior Notes due 2024 issued on
February 22, 2019 in an initial aggregate principal amount of $1,000,000,000.

 

2

--------------------------------------------------------------------------------



 

“2024 Notes Indenture” means the Indenture dated as of February 22, 2019 among
Parent Borrower and Wells Fargo Bank, National Association, as trustee, under
which the 2024 Notes were issued.

 

“30 Day Availability” means the quotient obtained by dividing (a) the sum of
each day’s Availability during the 30-consecutive day period immediately
preceding a proposed transaction by (iib) 30.

 

“AAR” means the Association of American Railroads or any successor thereto.

 

“AAR Rules” means the Code of Car Service Rules/Code of Car Hire Rules contained
in AAR Circular OT-10 as promulgated in the Official Railway Equipment Register,
as in effect from time to time, or any successor thereto.

 

“ABL Fixed Charges” means, for any period, the sum of (a) any scheduled
amortization payments paid or payable during such period on all Indebtedness of
Parent Borrower and its Subsidiaries (including the principal component of all
obligations in respect of all Capitalized Lease Obligations), plus
(b) consolidated cash Interest Expense of Parent Borrower and its Subsidiaries
for such period, plus (c) all dividends paid in cash on any series of
Disqualified Capital Stock or Preferred Stock of Parent Borrower and its
Restricted Subsidiaries, other than dividends payable solely in Qualified
Capital Stock of Parent Borrower or to Parent Borrower or a Restricted
Subsidiary of Parent Borrower, in each case, on a consolidated basis in
accordance with GAAP.

 

“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
Restatement Date among Agent, the Term Administrative Agent and the Credit
Parties, substantially in the form of Exhibit 1.1, as the same may be amended,
restated, supplemented or otherwise modified from time to time, or any other
intercreditor agreement among the Term Administrative Agent, Agent and the
Credit Parties on terms that are not less favorable in any material respect to
the Secured Parties than those contained in the form attached as Exhibit 1.1.

 

“ABL Priority Collateral” has the meaning specified in the ABL Intercreditor
Agreement.

 

“Account” means all “accounts” as defined in the Code or the PPSA, as
applicable, now owned or hereafter acquired by any Credit Party.

 

“Account Debtor” means any Person who may become obligated to any Credit Party
on account of, an Account, Chattel Paper or General Intangibles (including a
payment intangible).

 

“Acquired Indebtedness” means, with respect to any specified Person:
(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, and (2) Indebtedness secured by a Lien
encumbering any asset acquired by such specified Person.  “Acquired
Indebtedness” will be deemed to have been Incurred, with respect to clause
(1) of the preceding sentence, on the date such Person becomes a Restricted
Subsidiary and, with respect to clause (2) of the preceding sentence, on the
date of consummation of such acquisition of such assets.

 

3

--------------------------------------------------------------------------------



 

“Acquisition” means, with respect to any Person, (a) the acquisition by such
Person of the Capital Stock of any other Person resulting in such other Person
becoming a Subsidiary of such Person, (b) the acquisition by such Person of all
or substantially all of the assets of any other Person or of a division or
business line of such Person, or (c) any merger, amalgamation or consolidation
of such Person or a Subsidiary of such Person with any other Person so long as
the surviving or continuing entity of such merger, amalgamation or consolidation
is such Person or a Subsidiary of such Person.

 

“Activation Event” and “Activation Notice” have the meanings specified in Annex
A.

 

“Additional Refinancing Amount” means, in connection with the Incurrence of any
Refinancing Indebtedness, the aggregate principal amount of additional
Indebtedness, Disqualified Capital Stock or Preferred Stock Incurred to pay
accrued and unpaid interest, premiums (including tender premiums), expenses,
defeasance costs and fees in respect thereof.

 

“Administrative Services Agreement” means that certain Administrative Services
Agreement, dated October 15, 2001, by and between XPO Intermodal and Greenbrier
Leasing Company LLC, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

 

“Affected L/C Issuer” has the meaning specified in Section 2.2.

 

“Affected Lender” has the meaning specified in Section 2.14(d).

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.  Notwithstanding the
foregoing, the term “Affiliate” shall specifically exclude Agent, each
Co-Collateral Agent, each Lender, each L/C Issuer and each Lead Arranger.

 

“Affiliate Transaction” has the meaning specified in Section 7.5(a).

 

“Agent” has the meaning specified in the preamble to this Agreement.

 

“Aggregate Revolving Credit Exposure” means, at any time, the sum of (a) the
aggregate amount of U.S. Loans and (b) the aggregate amount of Canadian Loans,
in each case at such time.

 

“Agreement” has the meaning given to itspecified in the preamble to this
Agreement.

 

“Allocable Amount” has the meaning specified in Section 13.7(b).

 

4

--------------------------------------------------------------------------------



 

“Alternative Currency” means each of Euros, Pounds Sterling, Singapore Dollars
and each other currency (other than Dollars and Canadian Dollars) that is
approved by the applicable L/C Issuer in accordance with Section 1.4.

 

“Amendment No. 23” means that certain Amendment No. 23 to Second Amended and
Restated Revolving Loan Credit Agreement dated March 22, 2018as of April 30,
2019 by and among the Parent Borrower, the other Credit Parties party thereto,
certain Lenders and other parties signatory thereto, and Agent.

 

“Amendment No. 23 Effective Date” means March 22April 30, 20182019.

 

“Appendices” has the meaning specified in the recitals to this Agreement.

 

“Applicable Commitment Fee Percentage” means, for any day, the applicable
percentage set forth below under the caption “Applicable Commitment Fee
Percentage” based upon the Quarterly Average Unused Revolving Facility Balance
as of the last day of the most recently ended Fiscal Quarter:

 

Quarterly Average Unused Revolving
Facility Balance

 

Applicable Commitment Fee Percentage

Category 1
> 5060% of the Total Commitments

 

0.3750.25% per annum

Category 2
< 5060% of the Total Commitments

 

0.250.20% per annum

 

(i) the Applicable Commitment Fee Percentage shall be calculated once each
Fiscal Quarter, as of the last day of each such Fiscal Quarter, based upon the
Quarterly Average Unused Revolving Facility Balance for such Fiscal Quarter,
(ii) the Applicable Commitment Fee Percentage from the RestatementAmendment
No. 3 Effective Date through and including the last day of the first Fiscal
Quarter to end following the RestatementAmendment No. 3 Effective Date shall be
the applicable percentage set forth in Category 2 above and thereafter shall be
adjusted in accordance with the provisions hereof, (iii) in the event that
Borrowers fail to provide any Borrowing Base Certificate required hereunder with
respect thereto for any period on the date required hereunder, effective as of
the date on which such Borrowing Base Certificate was otherwise required, the
Applicable Commitment Fee Percentage shall be deemed to be Category 1 above for
all purposes until the date on which such required Borrowing Base Certificate is
provided, and (iv) at any time after the occurrence and during the continuance
of an Event of Default, the Applicable Commitment Fee Percentage shall be deemed
to be Category 1 above.

 

In the event that the Borrowing Base Certificate delivered is inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Commitment Fee Percentage for any period
(an “Applicable Period”) than the Applicable Commitment Fee Percentage applied
for such Applicable Period, then (a) Parent Borrower shall as promptly as

 

5

--------------------------------------------------------------------------------



 

practicable deliver to Agent a corrected Borrowing Base Certificate for such
Applicable Period, (b) the Applicable Commitment Fee Percentage shall be
determined based on the corrected Borrowing Base Certificate for such Applicable
Period, and (c) Borrowers shall as promptly as practicable pay to Agent (for the
account of the Lenders during the Applicable Period or their successors and
assigns) the accrued additional Commitment Fee owing as a result of such
increased Applicable Commitment Fee Percentage for such Applicable Period.  This
paragraph shall not limit the rights of Agent, Co-Collateral Agents or the
Lenders with respect to Article 9 hereof, and shall survive the termination of
this Agreement.

 

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

“Applicable Conditions” means (a) there is no Default or Event of Default
existing immediately before or after such transaction, (b) (x) the 30 Day
Availability immediately preceding the proposed transaction and (y) Availability
on the date of the proposed transaction (in each case, calculated on a pro forma
basis for such transaction and/or any Advance) is equal to or greater than the
greater of (i) 12.510.0% of Available Credit and (ii) $60,000,00075,000,000 and
(c) for transactions in an amount in excess of $50,000,000100,000,000, Parent
Borrower shall have delivered a customary Officer’s Certificate to Agent
certifying as to compliance with the requirements of clauses (a) and (b).

 

“Applicable Margin” means for any day with respect to any LIBOR Loan or any Base
Rate Loan, the applicable margin per annum set forth below under the caption
“LIBOR Margin” or “Base Rate Margin,” as the case may be, based upon the
Quarterly Average Availability Percentage as of the last day of the most
recently ended Fiscal Quarter:

 

Quarterly Average Availability
Percentage

 

LIBOR Margin

 

Base Rate Margin

Category 1
< 3340%

 

2.001.50%

 

1.000.50%

Category 2
> 3340%
< 67%

 

1.751.25%

 

0.750.25%

Category 3
> 67%

 

1.50%

 

0.50%

 

(i) the Applicable Margin shall be calculated and established once each Fiscal
Quarter, as of the last day of each such Fiscal Quarter and shall remain in
effect until adjusted thereafter after the end of each such Fiscal Quarter,
(ii) the Applicable Margin from the RestatementAmendment No. 3 Effective Date
through and including the last day of the first Fiscal Quarter to end following
the RestatementAmendment No. 3 Effective Date shall be the applicable percentage
set forth in Category 2 above and shall be adjusted in accordance with the
provisions hereof, (iii) thereafter, each adjustment of the Applicable Margin
shall be effective as of the first day of a Fiscal Quarter based on the
Quarterly Average Availability Percentage for the immediately preceding Fiscal
Quarter, (iv) in the event that Borrowers fail to provide any Borrowing Base
Certificate required

 

6

--------------------------------------------------------------------------------



 

hereunder with respect thereto for any period on the date required hereunder,
effective as of the date on which such Borrowing Base Certificate was otherwise
required, the Applicable Margin shall be deemed to be Category 1 above for all
purposes until the date on which such required Borrowing Base Certificate is
provided and (v) at any time after the occurrence and during the continuance of
an Event of Default, upon notice from Agent to Parent Borrower the Applicable
Margin shall be deemed to be Category 1 above.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Borrowing
Base Certificate delivered is inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any applicable period than the Applicable Margin applied
for such applicable period, then (i) Parent Borrower shall as promptly as
possible deliver to Agent a corrected Borrowing Base Certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined based on the
corrected Borrowing Base Certificate for such Applicable Period, and
(iii) Borrowers shall as promptly as possible pay to Agent (for the account of
the Lenders during the applicable period or their successors and assigns) the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period.  This paragraph shall not limit the rights of
Agent, Co-Collateral Agents or the Lenders with respect to Article 9 hereof, and
shall survive the termination of this Agreement.

 

“Applicable Period” has the meaning specified in the definition of “Applicable
Commitment Fee Percentage.”

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in revolving commercial loans and similar extensions of
credit in the ordinary course of its business and (b) is advised or managed by
(i) such Lender, (ii) any Affiliate of such Lender or (iii) any Person (other
than a natural Person) or any Affiliate of any Person (other than a natural
Person) that administers or manages such Lender.

 

“Assignment Agreement” has the meaning specified in Section 11.1(a)(i).

 

“Availability” means, as of any date of determination, the amount (if any) by
which (a) the Available Credit as of such date, exceeds (b) the sum of the
aggregate Dollar Equivalent of (i) Revolving Credit Advances plus (ii) Letter of
Credit Obligations (other than Letter of Credit Obligations cash collateralized
in accordance with the terms of the Loan Documents) plus (iii) Swing Line Loans,
in each case outstanding as of such date.

 

“Available Credit” means, as of any date of determination, the lesser of (a) the
Commitment of all Lenders and (b) the Borrowing Base as most recently reported
by Borrowers on or prior to such date of determination.

 

“Average Availability Percentage” means, as of any date of determination with
respect to any period, an amount equal to the sum of the actual amount of
Availability on each day during such period expressed as a percentage of the
Available Credit for such day, divided by the number of days in such period.

 

7

--------------------------------------------------------------------------------



 

“Average Unused Revolving Facility Balance” means, as of any date of
determination, an amount equal to the sum of (a) the Commitments as of such date
less (b) the sum of (i) the aggregate Dollar Equivalent of the Revolving Credit
Advances outstanding on such day, plus (ii) Letter of Credit Obligations (other
than Letter of Credit Obligations cash collateralized in accordance with the
terms of the Loan Documents)  outstanding as of such date, divided by the number
of days in such period.

 

“BA Rate” means (i) the rate of interest per annum equal to the average rate
applicable to bankers’ acceptances with a comparable face amount to the
principal amount of the applicable Canadian Dollar Loans and having an identical
or comparable term as the LIBOR Period of the proposed Canadian Dollar Loans,
displayed and identified as such on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuters Monitor Money Rates Service as
at or about 10:00 A.M. (Toronto time) on the day that is the first day of such
LIBOR Period (or, if such day is not a Business Day, as of 10:00 A.M. (Toronto
time) on the immediately preceding Business Day), or (ii) if such rates do not
appear on the CDOR Page at such time and on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1.0%) as of 10:00 A.M. (Toronto time) on such day at which Agent (or
a bank that is listed on Schedule 1 of the Bank Act (Canada) acceptable to
Agent) is then offering to purchase such bankers’ acceptances having such
specified term (or a term as closely as possible comparable to such specified
term).  If at any time the BA Rate is less than 0.00%, it shall be deemed to be
0.00%.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Products” means any one or more of the following types of services or
facilities extended to the Credit Parties by a Person who at the time such
services or facilities were extended was a Lender or Agent (or any Affiliate or
branch of a Lender or Agent):  (a) any treasury or other cash management
services, including (i) deposit account, (ii) automated clearing house (ACH)
origination and other funds transfer, (iii) depository (including cash vault and
check deposit), (iv) zero balance accounts and sweep, and other ACH
Transactions, (v) return items processing, (vi) controlled disbursement,
(vii) positive pay, (viii) lockbox, (ix) account reconciliation and information
reporting, (x) payables outsourcing, (xi) payroll processing, and (xii) daylight
overdraft facilities and (b) card services, including (i) credit card (including
purchasing card and commercial card), (ii) prepaid card, including payroll,
stored value and gift cards, (iii) merchant services processing, and (iv) debit
card services.

 

“Bank Product Document” means any agreement or instrument providing for Bank
Products.

 

“Bank Products Obligations” means any debts, liabilities and obligations as
existing from time to time of any Credit Party arising from or in connection
with any Bank Products under any

 

8

--------------------------------------------------------------------------------



 

Bank Product Document and, if Agent or any Lender ceases to be Agent or a
Lender, as applicable, any debts, liabilities and obligations as existing from
time to time of any Credit Party to Agent or such Lender, as applicable, arising
from or in connection with any Bank Product Documents entered into at a time
when Agent was Agent or such Lender was a Lender, as applicable.

 

“Bank Product Document” means any agreement or instrument providing for Bank
Products.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et
seq.

 

“Base Rate” means, for any day, a floating rate equal to the highest of (i) the
rate of interest per annum from time to time published in the “Money Rates”
section of The Wall Street Journal as being the “Prime Lending Rate” or, if more
than one rate is published as the Prime Lending Rate, then the highest of such
rates (the “Prime Rate”) (each change in the Prime Rate to be effective as of
the date of publication in The Wall Street Journal of a “Prime Lending Rate”
that is different from that published on the preceding domestic business day);
provided, that in the event that The Wall Street Journal shall, for any reason,
fail or cease to publish the Prime Lending Rate, Agent shall choose (in a manner
consistent with its choice under similar credit agreements in respect of which
Agent is acting as administrative agent) a reasonably comparable index or source
to use as the basis for the Prime Lending Rate, (ii) the Federal Funds Rate plus
50 basis points per annum and (iii) LIBOR Rate for a LIBOR Period of one-month
beginning on such day plus 1.00%.  In no event shall the Base Rate be less than
0.00%.  Each change in any interest rate provided for in this Agreement based
upon the Base Rate shall take effect at the time of such change in the Base
Rate.

 

“Base Rate Loan” means a Loan or portion thereof bearing interest by reference
to the (a) Base Rate, with respect to Base Rate Loans made in Dollars and
(b) Canadian Base Rate, with respect to Canadian Base Rate Loans made in
Canadian Dollars.

 

“Base Rate Margin” means the per annum interest rate margin from time to time in
effect and payable in addition to the (a) Base Rate, with respect to Base Rate
Loans made in Dollars and (b) Canadian Base Rate, with respect to Canadian Base
Rate Loans made in Canadian Dollars, applicable to the RevolverRevolving Credit
Advances, as determined in accordance with to the definition of Applicable
Margin.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BIA” means the Bankruptcy and Insolvency Act (Canada).

 

“Blocked Accounts” has the meaning specified in Annex A.

 

“Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person or any direct or indirect parent of such
Person (or, if such Person is a

 

9

--------------------------------------------------------------------------------



 

partnership, the board of directors or other governing body of the general
partner of such Person) or any duly authorized committee thereof.

 

“Borrower” and “Borrowers” have the respective meanings specified in the
preamble to this Agreement, it being understood that any Person shall cease to
be a Borrower if released in accordance with Section 13.11 hereof and any Person
shall become a Borrower if joined as such in accordance with
Section 13.1213.11(e) hereof.  Any Borrower (other than the Parent Borrower)
shall cease to be a Borrower hereunder in the event that is ceases to be a
Wholly-OwnedWholly Owned Subsidiary of the Parent Borrower.

 

“Borrower Materials” has the meaning specified in Section 10.13(a).

 

“Borrower Representative” means Parent Borrower in its capacity as Borrower
Representative pursuant to the provisions of Section 2.1(c).

 

“Borrower Workspace” has the meaning specified in Section 10.13(a).

 

“Borrowing Base” means, at any time, the sum of the U.S. Borrowing Base plus the
Canadian Borrowing Base.

 

“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by Borrower Representative substantially in the form attached
to this Agreement as Exhibit 5.2, as such form, subject to the terms hereof, may
from time to time be modified as agreed by Parent Borrower and Co-Collateral
Agents.

 

“Borrowing Base Collateral” has the meaning specified in Section 2.18.

 

“Bridge Credit Agreement” means that certain Credit Agreement, dated as of
December 24, 2018, by and among Parent Borrower, as Borrower, Citibank, N.A., as
Agent and the other parties thereto.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York, and in
reference to LIBOR Loans means any such day that is also a LIBOR Business Day. 
When used in connection with any Loan to a Canadian Borrower or any payment made
in connection therewith, the term “Business Day” shall also exclude any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the Province of Ontario.

 

“Business Plan” means Borrowers’ and their Subsidiaries’ forecasted
consolidated:  (a) balance sheets; (b) income statements; and (c) cash flow
statements, in a format consistent with the historical Financial Statements of
Borrowers and their Subsidiaries, together with appropriate supporting details
and a statement of underlying assumptions.

 

“Canadian Availability” means, as of any date of determination, the amount (if
any) by which (a) Canadian Available Credit, exceeds (b) the sum of the
aggregate Dollar Equivalent of (i) RevolverRevolving Credit Advances made to the
Canadian Borrowers plus (ii) the Canadian Borrowers’ Letter of Credit
Obligations (other than the Canadian Borrowers’ Letter of Credit Obligations
cash collateralized in accordance with the terms of the Loan Documents).

 

10

--------------------------------------------------------------------------------



 

“Canadian Available Credit” means, as of any date of determination, the lesser
of (a) the Canadian Commitment and (b) the Canadian Borrowing Base as most
recently reported by the Credit Parties on or prior to such date of
determination.

 

“Canadian Base Rate” means, at any time, the annual rate of interest equal to
the greater of (a) the annual rate from time to time publicly announced by Agent
(or a bank that is listed on Schedule 1 of the Bank Act (Canada) acceptable to
Agent) as its prime rate in effect for determining interest rates on Canadian
Dollar denominated commercial loans made in Canada and (b) the annual rate of
interest equal to the sum of the 30-day BA Rate at such time plus 1% percent per
annum.  In no event shall the Canadian Base Rate be less than zero for purposes
of this Agreement.

 

“Canadian Borrower” and “Canadian Borrowers” has the meaning specified in the
preamble to this Agreement.

 

“Canadian Borrowers’ Letter of Credit Obligations” means the aggregate Dollar
Equivalent of all Letter of Credit Obligations in connection with the issuance
of Letters of Credit on behalf of a Canadian Borrower or in respect of the
Canadian Commitments.

 

“Canadian Borrowing Base” means, as of any date of determination, from time to
time, as to the Canadian Credit Parties, an amount equal to the aggregate Dollar
Equivalent of the sum at such time of:

 

(a)                                 an amount equal to the least of:

 

(i)                   the sum at such time of (A) the U.S. Borrowing Base minus
the sum of (x) RevolverRevolving Credit Advances plus (y) Letter of Credit
Obligations (other than Letter of Credit Obligations cash collateralized in
accordance with the terms of the Loan Documents) plus (z) Swing Line Loans plus
(B) the product of (x) 85% multiplied by (y) the Canadian Credit Parties’
Eligible Accounts plus (C) 20% multiplied by (y) the Canadian Credit Parties’
Eligible 90-Day Accounts plus (D) the lesser of (x) the product of (1) 65%
multiplied by (2) the cost of the Canadian Credit Parties’ Eligible Equipment
(but net of delivery charges, sales tax and other costs incidental to the
purchase thereof), and (y) the product of (1) 85% multiplied by (2) the cost of
the Canadian Credit Parties’ Eligible Equipment (but net of delivery charges,
sales tax and other costs incidental to the purchase thereof) multiplied by the
Net Orderly Liquidation Value percentage identified in the most recent Equipment
appraisal obtained by Agent, at such time; provided that the Canadian Borrowing
Base shall not include sub-clause (CD) above until such time as each
Co-Collateral Agent consents after the Restatement Date to include assets
described in sub-clause (CD) above in the calculation of the Canadian Borrowing
Base; provided further that (x) a maximum of 2025% of the Canadian Borrowing
Base that is calculated under this clause (i) shall be attributable to the
Canadian Credit Parties’ Eligible Equipment; and (y) the amount contributed to
the Canadian Borrowing Base at any time pursuant to sub-clause (C) of this
clause (i), taken together with the amount contributed to the U.S. Borrowing
Base at such time pursuant to clause (b) of the definition of “U.S. Borrowing
Base”, shall not exceed at such time the Eligible 90-Day Accounts Cap (it being
understood that, unless otherwise elected by

 

11

--------------------------------------------------------------------------------



 

Parent Borrower in its sole discretion from time-to-time (which election shall
be revocable in its sole discretion), Eligible 90-Day Accounts shall be applied
to the Eligible 90-Day Accounts Cap first for the benefit of the U.S. Borrowing
Base, and thereafter for the benefit of the Canadian Borrowing Base);

 

(ii)                $150,000,000; and

 

(iii)             Availability; minus

 

(b)                                 the Dilution Reserve, the Rent Reserve, the
Canadian Priority Payables Reserve, and such other Reserves established by
Co-Collateral Agents in their Permitted Discretion in conformity with
Section 2.18.

 

The Canadian Borrowing Base shall be determined by reference to the most recent
Borrowing Base Certificate delivered to Agent pursuant to Section 5.2. 
Notwithstanding anything to the contrary contained herein, determinations as to
Reserves, and adjustments related to the Canadian Borrowing Base shall be made
by Co-Collateral Agents in their Permitted Discretion in conformity with
Section 2.18 and to assure that the Canadian Borrowing Base is calculated in
accordance with the terms of this Agreement.

 

“Canadian Collateral” means the Collateral owned by (or, in the event such
Collateral has been foreclosed upon, immediately prior to such foreclosure that
was owned by) a Canadian Credit Party.

 

“Canadian Commitment” means, as to any Lender, the commitment of such Lender to
make Advances as set forth on Annex C to the Canadian Borrowers, which
commitment constitutes a subfacility of the Commitment of such Lender.  The
aggregate Canadian Commitment on the RestatementAmendment No. 3 Effective Date
is One Hundred Fifty Million Dollars ($150,000,000), which commitment
constitutes a subfacility of the aggregate Commitments of all Lenders.

 

“Canadian Credit Party” means each Canadian Borrower and each Canadian
Guarantor.

 

“Canadian Dollars” or “C$” means the lawful currency of Canada.

 

“Canadian Guarantor” means each Guarantor that is incorporated or otherwise
organized under the laws of Canada or any province or territory thereof.

 

“Canadian Guaranty” means the guarantee of the Obligations of each Canadian
Credit Party hereunder by the Canadian Credit Parties in Article 13 hereunder or
in a supplemental guarantee in accordance with Section 6.12 of this Agreement.

 

“Canadian Lenders” means the Persons (or an Affiliate or branch of any such
Person that is acting on behalf of such Person, in which case the term “Canadian
Lenders” shall include any such Affiliate or branch with respect to the Canadian
Loans made by such Affiliate or branch) having a Canadian Commitment and any
other Person that shall acquire a Canadian Commitment, other than any such
Person that ceases to be a Canadian Lender pursuant to an Assignment and
AssumptionAgreement.

 

12

--------------------------------------------------------------------------------



 

“Canadian Letters of Credit” has the meaning specified in Section 2.2(f).

 

“Canadian Loans” means, at any time, the sum of the aggregate Dollar Equivalent
of (a) the aggregate amount of Revolving Credit Advances outstanding to the
Canadian Borrowers plus (b) the aggregate Canadian Borrowers’ Letter of Credit
Obligations.  Unless the context otherwise requires, references to the
outstanding principal balance of the Canadian Loans shall include the
outstanding balance of the Canadian Borrowers’ Letter of Credit Obligations.

 

“Canadian Overadvance” means, as of any date of determination, the sum of the
aggregate Dollar Equivalent of (i) Canadian Loans then outstanding less (ii) the
Canadian Available Credit.

 

“Canadian Pension Plan” means a “registered pension plan”, as that term is
defined in subsection 248(1) of the Income Tax Act (Canada).

 

“Canadian Priority Payables Reserve” means, on any date of determination and
only with respect to a Canadian Credit Party, Reserves established by Agent in
its Permitted Discretion for amounts secured by any Liens, choate or inchoate,
which rank or which would reasonably be expected to rank in priority senior to
or pari passu with Agent’s Liens on Collateral in the Canadian Borrowing Base,
including, without duplication, amounts deemed to be held in trust, or held in
trust, pursuant to applicable law, any such amounts due and not paid for wages,
vacation pay, amounts payable under the Wage Earner Protection Program Act
(Canada) pursuant to the BIA or the CCAA, amounts due and not paid pursuant to
any legislation on account of workers’ compensation or to employment insurance,
all amounts deducted or withheld and not paid and remitted when due under the
Income Tax Act (Canada), on account of sales tax, goods and services tax, value
added tax, harmonized sales tax, amounts currently or past due and not paid for
realty, municipal or similar taxes and all amounts currently or past due and not
contributed, remitted or paid to any Canadian Pension Plans or the Canada
Pension Plan, and other pension fund obligations and contributions (including in
respect of any wind-up deficiency in respect of any Defined Benefit Plan) as
required under applicable law, or any similar statutory or other claims that
would have or would reasonably be expected to have priority over or be pari
passu with any Liens granted to Agent in the future.

 

“Canadian Security Agreements” means, collectively, those certain Amended and
Restated Security Agreements, dated as of the Restatement Date, and those
certain deeds of movable hypothec dated on or about the Restatement Date, made
by the Canadian Credit Parties party thereto in favor of Agent, on behalf of
itself and for the benefit of the Secured Parties, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment, capitalized investment and development costs, and other capital
expenditures (including capitalized software) of Parent Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Parent Borrower for such period prepared in
accordance with GAAP.

 

“Capital Stock” means:

 

(1)                                 in the case of a corporation, corporate
stock or shares;

 

13

--------------------------------------------------------------------------------



 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                 in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP, as in
effect on December 31, 2018; provided that, for the avoidance of doubt,
obligations of Parent Borrower or the Restricted Subsidiaries, or of a special
purpose or other entity not consolidated with Parent Borrower and the Restricted
Subsidiaries, either existing on the Restatement Date or created thereafter that
(a) initially were not included on the consolidated balance sheet of Parent
Borrower as capital lease obligations and were subsequently characterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with Parent Borrower and the Restricted
Subsidiaries were required to be characterized as capital lease obligations upon
such considerationconsolidation, in either case, due to a change in accounting
treatment or otherwise, or (b) did not exist on the Restatement Date and were
required to be characterized as capital lease obligations but would not have
been required to be treated as capital lease obligations on the Restatement
DateDecember 31, 2018 had they existed at that time, shall for all purposes not
be treated as Capitalized Lease Obligations or Indebtedness.

 

“Capital Stock” means:

 

(1)                                 in the case of a corporation, corporate
stock or shares;

 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                 in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Cash Collateral” has the meaning specified in Section 2.2(c)(i).

 

“Cash Collateral Account” has the meaning specified in Section 2.2(c)(i).

 

“Cash Dominion Period” means the date from and after a Cash Dominion Triggering
Event and continuing at all times thereafter for a period of 30 consecutive days
during which no Cash Dominion Triggering Event exists.

 

“Cash Dominion Triggering Event” means (a) an Event of Default has occurred and
is continuing, (b) one or more of Borrowers have failed to comply in any
material respect with cash

 

14

--------------------------------------------------------------------------------



 

management provisions relating to cash dominion, or (c) Availability is less
than the greater of (x) 12.510.0% of the Available Credit and (y) $60,000,000
for 375,000,000 for 5 consecutive Business Days.

 

“Cash Equivalents” means:

 

(1)                                 Dollars, Pounds Sterling, Euros, Canadian
Dollars, Singapore Dollars, the national currency of any member state in the
European Union or such other local currencies held by Parent Borrower or a
Restricted Subsidiary from time to time in the ordinary course of business;

 

(2)                                 securities issued or directly and fully
guaranteed or insured by the U.S. government, Canada, Switzerland or any country
that is a member of the European Union or any agency or instrumentality thereof
in each case maturing not more than two years from the date of acquisition;

 

(3)                                 certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances, in each case with maturities not exceeding
one year and overnight bank deposits, in each case with any commercial bank
having capital and surplus in excess of $250.0 million and whose long-term debt
is rated “A” or the equivalent thereof by Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency);

 

(4)                                 repurchase obligations for underlying
securities of the types described in clauses (2) and (3) above entered into with
any financial institution meeting the qualifications specified in clause
(3) above;

 

(5)                                 commercial paper issued by a corporation
(other than an Affiliate of Parent Borrower) rated at least “A-1” or the
equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency) and in each case maturing
within one year after the date of acquisition;

 

(6)                                 readily marketable direct obligations issued
by any state of the United States of America or any political subdivision
thereof or any Canadian province having at least a rating of Aa3 from Moody’s or
a rating of AA- from S&P (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition;

 

(7)                                 Indebtedness issued by Persons with a rating
of “A” or higher from S&P or “A2” or higher from Moody’s (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

 

(8)                                 investment funds investing at least 95% of
their assets in securities of the types described in clauses (1) through
(7) above; and

 

(9)                                 instruments equivalent to those referred to
in clauses (1) through (8) above denominated in any foreign currency comparable
in credit quality and tenor to those referred to above and commonly used by
corporations for cash management purposes in any jurisdiction outside the United
States of America to the extent reasonably required in connection with any
business conducted by any Subsidiary organized in such jurisdiction.

 

“Cash Management Systems” has the meaning specified in Section 2.6.

 

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

 

15

--------------------------------------------------------------------------------



 

“CERCLA” has the meaning specified in the definition of “Environmental Laws”.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the IRC.

 

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 35%, or more, of the Capital Stock of Parent Borrower
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Board of Directors of Parent Borrower, (b) a majority
of the members of the Board of Directors of Parent Borrower do not constitute
Continuing Directors or (c) any Borrower ceases to be a Wholly Owned Subsidiary
of Parent Borrower (unless any such Borrower is not directly liable in respect
of a Loan that was requested thereby, or any Letter of Credit Obligation that
was issued for the account thereof, at the time it ceases to be a Wholly Owned
Subsidiary of Parent Borrower).

 

“Charges” means all federal, state, provincial, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, claims or encumbrances owed
by any Credit Party and upon or relating to (a)  the Obligations, (b) the
Collateral, (c) the employees, payroll, income, capital or gross receipts of any
Credit Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

 

“Chassis” means any intermodal chassis owned by Parent Borrower or any
Restricted Subsidiary consisting of steel frames with rubber tires and employed
in the conduct of such Person’s business to transport containers over highways.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code
or the PPSA, as applicable, including electronic chattel paper, now owned or
hereafter acquired by any Credit Party.

 

“Co-Collateral Agent” has the meaning specified in the preamble to this
Agreement.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, publication or priority of, or
remedies with respect to, Agent’s, Co-Collateral Agent’s or any Lender’s Lien on
any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in another State other than the State of New York, the term “Code” means
the Uniform Commercial Code in such other State.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Borrower or any Guarantor in or upon which a
Lien is granted by such Person in favor of Agent under any of the Collateral
Documents.

 

16

--------------------------------------------------------------------------------



 

“Collateral Access Agreement” means an agreement in writing, in form and
substance reasonably satisfactory to Agent, from any lessor of premises to any
Credit Party or any Person to whom any Collateral is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located.

 

“Collateral Documents” means the U.S. Security Agreement, the Mortgages, the
Canadian Security Agreements, the Intellectual Property Security Agreements, the
Memorandum of Security Agreement(s) and all similar agreements entered into
guarantying payment of, or granting a Lien upon property as security for payment
of, the Obligations under this Agreement and the Secured Hedge Agreements.

 

“Collection Account” means that certain account of Agent specified on Annex B
hereto, or such other account as may be specified in writing by Agent as the
“Collection Account.”

 

“Commitment” means with respect to each Lender, its Commitment, and, with
respect to all Lenders, the aggregate amount of their Commitments, in each case,
as such Dollar amounts are set forth on Annex C or in the most recent Assignment
Agreement executed by such Lender as the same may be increased from time to time
pursuant to Section 2.16.  The aggregate Commitment on the RestatementAmendment
No. 3 Effective Date is $1,000,000,0001,100,000,000.

 

“Commitment Fee” has the meaning specified in Section 2.7(b).

 

“Commitment Termination Date” means the earlierearliest of (a) the Stated
Termination Date and, (b) May 31, 2019 (the “Early Termination Date”), unless
prior to or as of the Early Termination Date, the 2019 Notes have been,
discharged, defeased, redeemed, repaid in full, all obligations thereunder have
been terminated or the maturity thereof has been extended beyond February 1,
2021; provided that the Early Termination Date described in the preceding clause
(b) shall not be triggered by the impending maturity of the 2019 Notes so long
as Parent Borrower maintains unrestricted cash and Cash Equivalents, in each
case that are not identifiable proceeds of the Loans, in a segregated account
identified by Parent Borrower to Agent in an amount at least equal to the
then-outstanding aggregate principal balance of the 2019 Notes, together with
accrued and unpaid interest to the stated maturity date thereof (the
“Unrestricted Cash Amount” (which amount, for the avoidance of doubt, shall be
reduced accordingly if the principal balance of 2019 Notes outstanding is also
reduced from time to time)) as of the Early Termination Date and at all times
thereafter until the Stated Termination Date (the “Unrestricted Cash Condition
Period”), it being understood that the Commitment Termination Date shall occur
automatically if the identified segregated account referred to above contains
less than the Unrestricted Cash Amount at any time during the Unrestricted Cash
Condition Period.the date that is 91 days prior to the maturity date of the 2022
Notes (or the maturity date of any Refinancing Indebtedness incurred with
respect thereto if such Refinancing Indebtedness matures on or earlier than the
Stated Termination Date), and (c) the date that is 91 days prior to the maturity
date of the 2023 Notes (or the maturity date of any Refinancing Indebtedness
incurred with respect thereto if such Refinancing Indebtedness matures on or
earlier than the Stated Termination Date) (each such date in the foregoing
clauses (b) and (c), an “Early Termination Date”); provided, that clauses
(b) and (c) shall apply solely in the event that more than $200,000,000
aggregate principal amount of 2022 Notes (or such Refinancing Indebtedness) or
2023 Notes (or such Refinancing Indebtedness), as applicable, remains
outstanding as of such Early Termination Date.

 

17

--------------------------------------------------------------------------------



 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning specified in Section 5.1(b).

 

“Concentration Account” and “Concentration Accounts” have the meanings specified
in Annex A.

 

“Concentration Account Bank” and “Concentration Accounts Banks” have the
meanings specified in Annex A.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of intangible assets and deferred financing
fees and amortization of unrecognized prior service costs and actuarial gains
and losses related to pensions and other post-employment benefits, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” means, as of any date of determination, the EBITDA of
Parent Borrower and its Restricted Subsidiaries for the most recently ended four
full fiscal quarters for which internal financial statements are available, on a
consolidated basis, calculated on a pro forma basis consistent with the
calculations made under the definition of Consolidated Secured Net Leverage
Ratio or Pro Forma Compliance, as applicable.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(1)                                 consolidated interest expense of such Person
and its Restricted Subsidiaries for such period, to the extent such expense was
deducted in computing Consolidated Net Income (including the interest component
of Capitalized Lease Obligations and net payments and receipts (if any) pursuant
to interest rate Hedging Obligations, amortization of deferred financing fees
and original issue discount, debt issuance costs, commissions, fees and
expenses, expensing of any bridge, commitment or other financing fees and
non-cash interest expense attributable to movement in mark to market valuation
of Hedging Obligations or other derivatives (in each case permitted hereunder)
under GAAP); plus

 

(2)                                 consolidated capitalized interest of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued;
plus

 

(3)                                 commissions, discounts, yield and other fees
and charges Incurred in connection with any Securitization Financing which are
payable to Persons other than Parent Borrower and the Restricted Subsidiaries;
minus

 

(4)                                 interest income for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by Parent
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

18

--------------------------------------------------------------------------------



 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:

 

(1)                                 any net after-tax extraordinary,
nonrecurring or unusual gains or losses (less all fees and expenses relating
thereto) or expenses or charges shall be excluded;

 

(2)                                 any severance expenses, relocation expenses,
restructuring expenses, curtailments or modifications to pension and
post-retirement employee benefit plans, excess pension charges, any expenses
related to any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternate uses and fees, expenses or charges
relating to facilities closing costs, acquisition integration costs, facilities
opening costs, project start-up costs, business optimization costs, signing,
retention or completion bonuses, expenses, commissions or charges related to any
issuance, redemption, repurchase, retirement or acquisition of Equity
Interests, Investment, acquisition, disposition, recapitalization or issuance,
repayment, refinancing, amendment or modification of Indebtedness (in each case,
whether or not successful), and any fees, expenses or charges related to the
Refinancing Transactions, the Transactions, the Norbert Dentressangle
Transactions or the 2021/2022 Notes Transactions, in each case, shall be
excluded;

 

(3)                                 effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to such Person and such
Subsidiaries and including, without limitation, the effects of adjustments to
(A) Capitalized Lease Obligations or (B) any other deferrals of income) in
amounts required or permitted by GAAP, resulting from the application of
purchase accounting or the amortization or write-off of any amounts thereof, net
of taxes, shall be excluded;

 

(4)                                 the Net Income for such period shall not
include the cumulative effect of a change in accounting principles during such
period;

 

(5)                                 any net after-tax income or loss from
disposed, abandoned, transferred, closed or discontinued operations or fixed
assets and any net after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed or discontinued operations or fixed assets shall be
excluded; provided that notwithstanding any classification of any Person,
business, assets or operations as discontinued operations because a definitive
agreement for the sale, transfer or other disposition in respect thereof has
been entered into, such Person shall not exclude any such net after-tax income
or loss or any such net after-tax gains or losses attributable thereto until
such sale, transfer or other disposition has been consummated;

 

(6)                                 any net after-tax gains or losses (less all
fees and expenses or charges relating thereto) attributable to business
dispositions or asset dispositions other than in the ordinary course of business
(as determined in good faith by management of Parent Borrower) shall be
excluded;

 

19

--------------------------------------------------------------------------------



 

(7)                                 any net after-tax gains or losses (less all
fees and expenses or charges relating thereto) attributable to the early
extinguishment of indebtedness, Hedging Obligations or other derivative
instruments shall be excluded;

 

(8)                                 (a) the Net Income for such period of any
Person that is not a Subsidiary of such Person, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments paid in cash (or to the extent converted into cash) to the
referent Person or a Restricted Subsidiary thereof in respect of such period and
(b) the Net Income for such Periodperiod shall include any dividend,
distribution or other payment in cash (or to the extent converted into cash)
received by the referent Person or a Subsidiary thereof (other than an
Unrestricted Subsidiary of such referent Person) from any Person in excess of,
but without duplication of, the amounts included in subclause (a);

 

(9)                                 [reserved];

 

(10)                          an amount equal to the amount of Tax Distributions
actually made to any parent or equity holder of such Person in respect of such
period in accordance with Section 7.2(b)(xi) shall be included as though such
amounts had been paid as income taxes directly by such Person for such period;

 

(11)                          any impairment charges or asset write-offs, in
each case pursuant to GAAP, and the amortization of intangibles and other fair
value adjustments arising pursuant to GAAP shall be excluded;

 

(12)                          any non-cash expense realized or resulting from
management equity plans, stock option plans, employee benefit plans or
post-employment benefit plans, or grants or sales of stock, stock appreciation
or similar rights, stock options, restricted stock, preferred stock or other
rights shall be excluded;

 

(13)                          any (a) non-cash compensation charges, (b) costs
and expenses related to employment of terminated employees, or (c) costs or
expenses realized in connection with or resulting from stock appreciation or
similar rights, stock options or other rights existing on the
RestatementAmendment No. 3 Effective Date of officers, directors and employees,
in each case of such Person or any Restricted Subsidiary, shall be excluded;

 

(14)                          accruals and reserves that are established or
adjusted within 12 months after the RestatementAmendment No. 3 Effective Date
and that are so required to be established or adjusted in accordance with GAAP
or as a result of adoption or modification of accounting policies shall be
excluded;

 

(15)                          non-cash gains, losses, income and expenses
resulting from fair value accounting required by the applicable standard under
GAAP and related interpretations shall be excluded;

 

(16)                          any currency translation gains and losses related
to currency remeasurements of Indebtedness, and any net loss or gain resulting
from hedging transactions for currency exchange risk, shall be excluded;

 

20

--------------------------------------------------------------------------------



 

(17)                          (a) to the extent covered by insurance and
actually reimbursed, or, so long as such Person has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (i) not denied by the
applicable carrier in writing within 180 days and (ii) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded and
(b) amounts in respect of which such Person has determined that there exists
reasonable evidence that such amounts will in fact be reimbursed by insurance in
respect of lost revenues or earnings in respect of liability or casualty events
or business interruption shall be included (with a deduction for amounts
actually received up to such estimated amount, to the extent included in Net
Income in a future period); and

 

(18)                          non-cash charges for deferred tax asset valuation
allowances shall be excluded.

 

“Consolidated Non-Cash Charges” means, with respect to any Person for any
period, the non-cash expenses (other than Consolidated Depreciation and
Amortization Expense) of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person for such period on a consolidated basis
and otherwise determined in accordance with GAAP, provided that if any such
non-cash expenses represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from EBITDA in such future period to the extent paid, but
excluding from this proviso, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period.

 

“Consolidated Secured Net Leverage Calculation Date” has the meaning specified
in the definition of “Consolidated Secured Net Leverage Ratio.”

 

“Consolidated Secured Net Leverage Ratio” means, with respect to any Person, at
any date, the ratio of (i) Secured Indebtedness of such Person and its
Restricted Subsidiaries as of such date of calculation (determined on a
consolidated basis in accordance with GAAP) less the amount of cash and Cash
Equivalents in excess of any Restricted Cash that would be stated on the balance
sheet of such Person and its Restricted Subsidiaries and held by such Person and
its Restricted Subsidiaries as of such date of determination to (ii) EBITDA of
such Person for the four full fiscal quarters for which internal financial
statements are available immediately preceding such date on which such
additional Indebtedness is Incurred.

 

In the event that Parent Borrower or any Restricted Subsidiary Incurs, repays,
repurchases or redeems any Indebtedness or issues, repurchases or redeems
Disqualified Capital Stock or Preferred Stock subsequent to the commencement of
the period for which the Consolidated Secured Net Leverage Ratio is being
calculated but prior to the event for which the calculation of the Consolidated
Secured Net Leverage Ratio is made (the “Consolidated Secured Net Leverage
Calculation Date”), then the Consolidated Secured Net Leverage Ratio shall be
calculated giving pro forma effect to such Incurrence, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
Disqualified Capital Stock or Preferred Stock as if the same had occurred at the
beginning of the applicable four-quarter period; provided that, for purposes of
clause 6(B) of the definition of “Permitted Lien”, Parent Borrower may elect
pursuant to an

 

21

--------------------------------------------------------------------------------



 

Officer’s Certificate delivered to Agent to treat all or any portion of the
commitment under any Indebtedness as being Incurred at the time of delivery of
such Officer’s Certificate, in which case any subsequent Incurrence of
Indebtedness under such commitment shall not be deemed, for purposes of this
calculation, to be an Incurrence at such subsequent time, and to the extent
Parent Borrower elects pursuant to such an Officer’s Certificate delivered to
Agent to treat all or any portion of the commitment under any Indebtedness as
being Incurred at the time of delivery of such Officer’s Certificate, solely for
purposes of clause 6(B) of the definition of “Permitted Lien”, Parent Borrower
shall deem all or such portion of such commitment as having been Incurred and to
be outstanding for purposes of calculating the Consolidated Secured Net Leverage
Ratio for any period in which Parent Borrower makes any such election and for
any subsequent period until such commitments are no longer outstanding or until
Parent Borrower elects to withdraw such election.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, that Parent Borrower or any
Restricted Subsidiary has made during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Consolidated Secured Net Leverage Calculation Date (each, for purposes of
this definition, a “pro forma event”) shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations or discontinued operations (and the change of any
associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period;
provided that, notwithstanding any classification of any Person, business,
assets or operations as discontinued operations because a definitive agreement
for the sale, transfer or other disposition in respect thereof has been entered
into, Parent Borrower shall not make such computations on a pro forma basis for
any such classification for any period until such sale, transfer or other
disposition has been consummated. If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into Parent Borrower or any Restricted Subsidiary since the beginning of such
period shall have consummated any pro forma event that would have required
adjustment pursuant to this definition, then the Consolidated Secured Net
Leverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such pro forma event had occurred at the beginning of the
applicable four-quarter period. If since the beginning of such period any
Restricted Subsidiary is designated an Unrestricted Subsidiary or any
Unrestricted Subsidiary is designated a Restricted Subsidiary, then the
Consolidated Secured Net Leverage Ratio shall be calculated giving pro forma
effect thereto for such period as if such designation had occurred at the
beginning of the applicable four-quarter period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Parent Borrower. Any such pro
forma calculation may include adjustments appropriate, in the reasonable good
faith determination of Parent Borrower as set forth in an Officer’s Certificate,
to reflect operating expense reductions and other operating improvements or
synergies reasonably expected to result from the applicable event within 1218
months of the date the applicable event is consummated. For the avoidance of
doubt, adjustments to the computation of the Consolidated Secured Net Leverage
Ratio arising from any pro forma event and made in accordance with this
paragraph and the paragraph immediately above shall not be subject to the 20%
cap set forth in clause (9) of the definition of “EBITDA”.

 

22

--------------------------------------------------------------------------------



 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Consolidated Secured Net Leverage Calculation Date had
been the applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if such Hedging Obligation has a
remaining term in excess of 12 months).  Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of Parent Borrower to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP.  For purposes of making the computation referred to above, interest
on any Indebtedness under a revolving credit facility computed on a pro forma
basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as Parent Borrower may designate.

 

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

 

“Consolidated Taxes” means, with respect to any Person for any period, the
provision for taxes based on income, profits or capital, including, without
limitation, state, franchise, property and similar taxes, foreign withholding
taxes (including penalties and interest related to such taxes or arising from
tax examinations) and any Tax Distributions taken into account in calculating
Consolidated Net Income.

 

“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the sum (without duplication) of (1) the aggregate principal
amount of all outstanding Indebtedness of Parent Borrower and the Restricted
Subsidiaries (excluding any undrawn letters of credit) consisting of bankers’
acceptances and Indebtedness for borrowed money, plus (2) the aggregate amount
of all outstanding Disqualified Capital Stock of Parent Borrower and the
Restricted Subsidiaries and all Preferred Stock of Restricted Subsidiaries, with
the amount of such Disqualified Capital Stock and Preferred Stock equal to the
greater of their respective voluntary or involuntary liquidation preferences, in
each case determined on a consolidated basis in accordance with GAAP.

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

 

(1)                                 to purchase any such primary obligation or
any property constituting direct or indirect security therefor,

 

(2)                                 to advance or supply funds:

 

(a)                                 for the purchase or payment of any such
primary obligation; or

 

23

--------------------------------------------------------------------------------



 

(b)                                 to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; or

 

(3)                                 to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director of Parent Borrower on the RestatementAmendment No. 3 Effective Date and
(b) any individual who becomes a member of the Board of Directors after the
RestatementAmendment No. 3 Effective Date if such individual was approved,
appointed or nominated for election to the Board of Directors by Jacobs Private
Equity, LLC (or any Affiliate thereof) or a majority of the Continuing
Directors.

 

“Contractual Obligations” means, with respect to any Person, any security issued
by such Person or any document or undertaking (other than a Loan Document) to
which such Person is a party or by which it or any of its property is bound or
to which any of its property is subject.

 

“Controlled Affiliates” means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, has
Majority Control of or is Majority Controlled by or is under common Majority
Control with the Person specified.

 

“Con-way” means Con-way Inc., a Delaware corporation.

 

“Con-way 2018 Notes” means Con-way’s 7.25% Senior Notes due 2018.

 

“Con-way Acquisition” means the acquisition by Parent Borrower, directly or
indirectly, of all of the outstanding capital stock of Con-way in accordance
with the Con-way Acquisition Agreement.

 

“Con-way Acquisition Agreement” means that certain Agreement and Plan of Merger
by and among Parent Borrower, Con-way and Canada Merger Corp. dated as of
September 9, 2015, together with all exhibits, annexes and schedules thereto, as
amended or modified from time to time.

 

“Con-way Bridge Agent” means MSSF, as administrative agent and collateral agent,
in each case under the Con-way Bridge Facility.

 

“Con-way Bridge Credit Agreement” means that certain credit agreement which may
be entered into pursuant to that certain Second Amended and Restated Commitment
Letter, dated October 29, 2015, among Morgan Stanley Senior Funding, Inc., J.P.
Morgan Securities LLC, JPMorgan Chase Bank, N.A., Barclays Bank PLC, Deutsche
Bank Securities Inc., Deutsche Bank AG Cayman Islands Branch, Deutsche Bank AG
New York Branch, HSBC Securities (USA) Inc., HSBC Bank USA, N.A., Credit
Agricole Corporate and Investment Bank, and Borrower; provided that the
aggregate principal amount of loans Parent Borrower may incur and shall remain
outstanding under the Con-way Bridge Credit Agreement shall not exceed
$445,000,000 at any time.  For the avoidance of doubt, the Con-way Bridge Credit
Agreement may or may not be entered into in Parent Borrower’s discretion.

 

24

--------------------------------------------------------------------------------



 

“Con-way Bridge Facility” means the senior secured bridge credit facility under
the Con-way Bridge Credit Agreement.

 

“Con-way Existing Indebtedness” means (i) Indebtedness under the Con-way 2018
Notes and (ii) Indebtedness under Conway’s 6.70% Senior Debentures due 2034.

 

“Con-way Merger” means the merger of Canada Merger Corp., a wholly owned
subsidiary of Parent Borrower, with and into Con-way pursuant to
Section 251(h) of the Delaware General Corporation Law, with Con-way surviving
such merger as a wholly owned subsidiary of Parent Borrower in accordance with
the Con-way Acquisition Agreement.

 

“Con-WayCon-way Subsidiary” means any direct or indirect Subsidiary of Con-way.

 

“Copyrights” has the meaning specified in the U.S. Security Agreement.

 

“Covenant Trigger Period” means the period (a) commencing on the date that
(i) an Event of Default occurs or (ii) Availability is less than the greater of
(x) 10% of Available Credit and (y) $50,000,00075,000,000 and (b) continuing
until there has been a period of 30 consecutive days thereafter during which at
all times (i) no Event of Default exists and (ii) Availability shall have been
not less than the greater of (x) 10% of Available Credit and
(y) $50,000,00075,000,000.

 

“Credit Parties” means each Borrower and each Guarantor.

 

“Cure Amount” has the meaning specified in Section 9.4(a).

 

“Cure Right” has the meaning specified in Section 9.4(a).

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning specified in Section 2.5(d).

 

“Defined Benefit Plan” means a Canadian Pension Plan which contains a “defined
benefit provision” as defined in subsection 147.1(1) of the Income Tax Act
(Canada).

 

“Dentressangle Initiatives” means Dentressangle Initiatives SAS, a French
limited liability company (société par actions simplifiée).

 

“Designated Non-cash Consideration” means the Fair Market Value (as determined
in good faith by Parent Borrower) of non-cash consideration received by Parent
Borrower or a Restricted Subsidiary in connection with a Disposition that is so
designated as Designated Non-cash Consideration pursuant to an Officer’s
Certificate, setting forth such valuation, less the amount of Cash Equivalents
received in connection with a subsequent sale of such Designated Non-cash
Consideration.

 

“Defined Benefit Plan” means a Canadian Pension Plan which contains a “defined
benefit provision” as defined in subsection 147.1(1) of the Income Tax Act
(Canada).

 

25

--------------------------------------------------------------------------------



 

“Dentressangle Initiatives” means Dentressangle Initiatives SAS, a French
limited liability company (société par actions simplifiée).

 

“Designated Preferred Stock” means Preferred Stock of Parent Borrower or any
direct or indirect parent of Parent Borrower (other than Disqualified Capital
Stock), that is issued for cash (other than to Parent Borrower or any of its
Subsidiaries or an employee stock ownership plan or trust established by Parent
Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an Officer’s Certificate, on the issuance date
thereof.

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

 

“Dilution” means, without duplication, with respect to any period, a percentage
based upon the experience of the immediately prior twelve (12) month period that
is the result of dividing the aggregate dollar amount of (a) all deductions,
credit memos, returns, adjustments, allowances, bad debt write-offs and other
non-cash credits which are recorded to reduce the Credit Parties’ Accounts in a
manner consistent with current and historical accounting practices of the Credit
Parties, by (b) the Credit Parties’ total gross sales during such period.

 

“Dilution Reserve” means, as of any date of determination, a reserve established
by Co-Collateral Agents in an amount equal to the result of (a) the percentage
by which Dilution is greater than 5%, times (b) the amount of Eligible Accounts
as set forth on the most recent Borrowing Base Certificate received by
Co-Collateral Agents.  If the Dilution does not exceed 5%, the Dilution Reserve
shall be zero dollars ($0).

 

“Disbursement Account” and “Disbursement Accounts” have the meanings specified
in Annex A.

 

“Disposition” means with respect to any property, any sale, lease, license, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof
(including by means of a “plan of division” under the Delaware Limited Liability
Company Act or any comparable transaction under any similar law).  The terms
“Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person which, by its terms (or by the terms of any security into
which it is convertible or for which it is redeemable or exchangeable), or upon
the happening of any event:

 

(1)                                 matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise (other than as a result of a
change of control or asset sale),

 

(2)                                 is convertible or exchangeable for
Indebtedness or Disqualified Capital Stock of such Person or any of its
Restricted Subsidiaries, or

 

(3)                                 is redeemable at the option of the holder
thereof, in whole or in part (other than solely as a result of a change of
control or asset sale), in each case prior to 91 days after the Latest Maturity
Date; provided, however, that only the portion of Capital Stock which so matures
or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Capital Stock; provided,

 

26

--------------------------------------------------------------------------------



 

further, however, that if such Capital Stock is issued to any employee or to any
plan for the benefit of employees of Parent Borrower or its Subsidiaries or by
any such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by such Person in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability;
provided, further, that any class of Capital Stock of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Capital Stock that is not Disqualified Capital Stock shall not be deemed to
be Disqualified Capital Stock.

 

“Disqualified Institution” means (i) any Person identified by name in writing to
Agent as a Disqualified Institution on or prior to the Restatement Date and
(ii) a competitor of any Borrower or its Subsidiaries identified by name in
writing to Agent as Disqualified Institutions prior to the Restatement Date and
any other Person identified by name in writing to Agent after the Restatement
Date to the extent such Person becomes a direct competitor of any Borrower or
its Subsidiaries, which designations shall be promptly provided by Agent to the
Lenders and shall become effective two days after delivery of each such written
supplement to Agent, but which shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans; provided that a “competitor” shall not include any bona fide debt
fund or investment vehicle that is engaged in making, purchasing, holding or
otherwise investing in commercial revolving loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with such
competitor, and for which no personnel involved with the investment of such
competitor thereof, as applicable, (i) makes any investment decisions or
(ii) has access to any information (other than information publicly available)
relating to the Credit Parties or any entity that forms a part of the Credit
Parties’ business (including their Subsidiaries).

 

“Documents” means all “documents,” as such term is defined in the Code or the
PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.

 

“Dodd-Frank Act” has the meaning specified in Section 2.14(e).

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in Canadian Dollars or any Alternative Currency, the equivalent in
Dollars of such amount as determined by Agent at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with Canadian Dollars or such Alternative Currency, as
applicable.  In making any determination of the Dollar Equivalent, Agent shall
use the relevant Spot Rate in effect on the date on which a Dollar Equivalent is
required to be determined pursuant to the provisions of this Agreement.  As
appropriate, amounts specified herein as amounts in Dollars shall be or include
any relevant Dollar Equivalent amount.  The Agent shall provide written notice
to the Parent Borrower of the Spot Rate on each Revaluation Date (it being
understood that the Agent may provide such written notice to the Parent Borrower
by email).

 

“Dollars” or “$” means the lawful currency of the United States.

 

“Domestic Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary.

 

“Driver” means an operator of a motor vehicle.

 

27

--------------------------------------------------------------------------------



 

“Driver Contract” means any contract, agreement or arrangement between a Credit
Party and a Driver for the operation of a motor vehicle owned or leased by such
Credit Party.

 

“Driver Payables” means all amounts owed by any Credit Party to a Driver under
the terms of a Driver Contract between such Credit Party and such Driver.

 

“Early Termination Date” has the meaning specified in the definition of
“Commitment Termination Date.”

 

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period plus,
without duplication, to the extent the same was deducted in calculating
Consolidated Net Income:

 

(1)                                 Consolidated Taxes; plus

 

(2)                                 Fixed Charges and costs of surety bonds in
connection with financing activities; plus

 

(3)                                 Consolidated Depreciation and Amortization
Expense; plus

 

(4)                                 Consolidated Non-Cash Charges; plus

 

(5)                                 any expenses or charges (other than
Consolidated Depreciation and Amortization Expense) related to any issuance of
Equity Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the Refinancing
Transactions, the Transactions, the Norbert Transactions, the 2021/2022 Notes
Transactions or the Term Credit Agreement, (ii) any amendment or other
modification of the 2021 Notes, 2022 Notes or other Indebtedness and
(iii) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing; plus

 

(6)                                 business optimization expenses and other
restructuring charges, reserves or expenses (which, for the avoidance of doubt,
shall include, without limitation, the effect of facility closures, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges); plus

 

(7)                                 the amount of loss or discount on sale of
assets to a Securitization Subsidiaryand any commissions, yield and other fees
and charges, in each case in connection with a Qualified Securitization
Financing; plus

 

(8)                                 any costs or expense incurred pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of Parent Borrower or any Credit Party or
net cash proceeds of an issuance of Equity Interests of Parent Borrower (other
than Disqualified Capital Stock) solely to the extent that such net cash
proceeds are excluded from the calculation of Excluded Contributions; plus

 

(9)                                 the amount of net cost savings, operating
improvements or synergies projected by Parent Borrower in good faith to be
realized within twelveeighteen months

 

28

--------------------------------------------------------------------------------



 

following the date of any operational changes, business realignment projects or
initiatives, restructurings or reorganizations which have been or are intended
to be initiated (other than those operational changes, business realignment
projects or initiatives, restructurings or reorganizations entered into in
connection with any pro forma event (as defined in “Consolidated Secured Net
Leverage Ratio”)) (calculated on a pro forma basis as though such cost savings
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that such net
cost savings and operating improvements or synergies are reasonably identifiable
and quantifiable; provided, further, that the aggregate amount added to EBITDA
pursuant to this clause (9) shall not exceed 20% of EBITDA for such period
(determined after giving effect to such adjustments); and

 

less, without duplication, to the extent the same increased Consolidated Net
Income,

 

(10)                          non-cash items increasing Consolidated Net Income
for such period (excluding the recognition of deferred revenue or any items
which represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges that reduced EBITDA in any prior period and any items for which
cash was received in a prior period).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.

 

“Eligible 90-Day Account” means any Account that satisfies all of the criteria
of the definition of “Eligible Accounts”, other than clause (e) or (g) of such
definition, other than any Account (x) for which the Account Debtor has failed
to pay within two hundred and ten (210) days after the date of the original
invoice therefor or (y) which is unpaid more than one hundred and eighty (180)
days after the original due date therefor.

 

“Eligible 90-Day Accounts Cap” means $25,000,000.

 

“Eligible Accounts” means Accounts created by any Credit Party other than any
Account:

 

29

--------------------------------------------------------------------------------



 

(a)                                 with respect to which the applicable Credit
Party does not have good and valid title to such Account;

 

(b)                                 that is not a valid, legally enforceable
obligation of an Account Debtor payable in Dollars (in the case of a U.S. Credit
Party) or payable in Canadian Dollars or Dollars (in the case of a Canadian
Credit Party), to such Person in the United States (in the case of a U.S. Credit
Party) or the United States or Canada (in the case of a Canadian Credit Party)
in the ordinary course of business of such Credit Party;

 

(c)                                  which is not subject to a first priority
perfected security interest in favor of Agent (other than Liens that are the
subject of a Canadian Priority Payables Reserve);

 

(d)                                 which is subject to any Lien other than
(i) a Lien in favor of Agent and (ii) a Permitted Lien which does not have
priority over the Lien in favor of Agent;

 

(e)                                  for which the Account Debtor has failed to
pay within one hundred and twenty (120) days after the date of the original
invoice therefor;

 

(f)                                   with respect to which (i) the goods giving
rise to such Account have not been shipped and billed to the Account Debtor or
(ii) the services giving rise to such Account have not been performed and billed
to the Account Debtor; provided that Accounts which satisfy all of the other
criteria described in this definition and would be deemed ineligible solely
because of the failure to comply with this clause (f) shall nevertheless be
eligible in an aggregate amount not to exceed at any time twenty-five percent
(25%) of all Eligible Accounts and Eligible 90-Day Accounts if (i) the Account
Debtor has not been billed but the goods giving rise to such Account have been
shipped and/or the services have been completed, and (ii) the Accounts have been
unbilled from the date of shipment or performance, as applicable, for not more
than thirty (30) days;

 

(g)                                  which is unpaid more than ninety (90) days
after the original due date therefor;

 

(h)                                 which is owing by an Account Debtor for
which fifty percent (50%) or more of the dollar amount of all accounts owing
from such Account Debtor and its Controlled Affiliates are ineligible pursuant
to clauses (e) or (g) above;

 

(i)                                     which is owing by an Account Debtor but
only to the extent of the aggregate amount of Accounts owing from such Account
Debtor and its Affiliates to all Credit Parties in excess of fifteen percent
(15%) (or, with respect to the Account Debtor identified in writing by Parent
Borrower to Agent prior to the Restatement Date, twenty percent (20%)) of the
aggregate amount of Eligible Accounts and Eligible 90-Day Accounts of all Credit
Parties;

 

(j)                                    with respect to which any applicable
covenant, representation or warranty contained in this Agreement or in any other
Loan Document (including documentation with respect to applicable foreign
jurisdictions) has been breached or is not true, in each case, in any material
respect;

 

(k)                                 which (i) does not arise from the sale of
goods in the ordinary course of the Credit Parties’ business or from the
performance of services in the ordinary course of the Credit Parties’

 

30

--------------------------------------------------------------------------------



 

business, (ii) is not (subject to clause (f)(ii) above) evidenced by an invoice
issued by a U.S. Credit Party (in case of the U.S. Borrowing Base) or a Canadian
Credit Party (in case of the Canadian Borrowing Base) which has been sent to the
Account Debtor (provided, that it is understood and agreed that Railcar
Receivables are not evidenced by invoices, and that the absence of such invoice
shall not be a basis for excluding such Accounts from Eligible Accounts or
Eligible 90-Day Accounts), (iii) represents progress billing or a billing that
is contingent upon any Credit Party’s completion of any further performance,
(iv) represents a sale on a bill-and-hold, guarantied sale, sale-and-return,
sale on approval, consignment, cash-on-delivery or any other repurchase or
return basis, (v) relates to payments of interest, (vi) relates to restricted
proceeds of Inventory which are subject to a title retention arrangement or
(vii) relates to tooling or other similar activities;

 

(l)                                     was invoiced more than once (including
chargebacks, debit memos, credits and rebills) other than payment reminders and
multiple invoices with respect to Accounts in which partial or multiple
shipments are made on such Account, in each case, sent in the ordinary course of
business;

 

(m)                             with respect to which any check or other
instrument of payment has been returned uncollected for any reason (other than
bank error);

 

(n)                                 which is owed by an Account Debtor which, to
the actual knowledge of a Credit Party, has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, monitor,
liquidator or similar person of its assets, (ii) has had possession of all or a
material part of its property taken by any receiver, custodian, monitor,
liquidator or similar person of its assets, (iii) filed, or had filed against
it, any request or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as bankrupt, insolvent, winding up, or
voluntary or involuntary case under any Insolvency Laws (other than
post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under any Insolvency Laws and reasonably acceptable to
Co-Collateral Agents), (iv) has admitted in writing its inability, or is
generally unable, to pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation (or has announced plans to cease operation) of its
business;

 

(o)                                 which is owed by any Account Debtor which,
to the actual knowledge of a Credit Party, has sold all or substantially all of
its assets, other than the discontinuance or sale of a line of business or brand
by such Account Debtor;

 

(p)                                 which is owed by an Account Debtor which,
(x) does not maintain a material place of business in the United States or
Canada or (y) is not organized under applicable law of the United States or
Canada or any state of the United States or province of Canada;

 

(q)                                 [reserved];

 

(r)                                    which is owed by (i) the government (or
any department, agency, public corporation, or instrumentality thereof) of any
country other than the United States or Canada unless such Account is backed by
a Letter of Credit reasonably acceptable to Co-Collateral Agents which is in the
possession of Agent, (ii) the government of Canada or a province or territory
thereof unless the Account has been assigned, if required, to Agent in
compliance with the Financial Administration Act (Canada) (or similar applicable
law of such province or territory), and any

 

31

--------------------------------------------------------------------------------



 

other steps necessary to perfect or render opposable the Lien of Agent in such
Account have been complied with to Co-Collateral Agents’ reasonable
satisfaction, or (iii) the government of the United States, or any department,
agency, public corporation or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of Agent
in such Account have been complied with to Agent’s reasonable satisfaction;

 

(s)                                   which is owed by any Controlled Affiliate,
employee, officer, director or agent of any Credit Party; provided that, so long
as transactions between them and the Credit Parties are arms-length, portfolio
companies of Jacobs Private Equity, LLC (or any Affiliate thereof), that do
business with a Credit Party in the ordinary course of business, will not be
treated as Controlled Affiliates for purposes of this clause (s);

 

(t)                                    which is owed by an Account Debtor or any
Affiliate of such Account Debtor to which any Credit Party is indebted, but only
to the extent of such indebtedness or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof, in each case, unless a
no-set-off letter in form and substance reasonably acceptable to Co-Collateral
Agents has been provided by the Account Debtor with respect to any claims,
rights, setoff or dispute;

 

(u)                                 which is subject to any counterclaim,
deduction, defense, setoff or dispute but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute (it being understood and
agreed that this clause (u) shall apply to Accounts subject to deduction by
Account Debtors on account of payables owing from Parent Borrower or any of its
Subsidiaries to a third-party logistics provider, Driver or other service
provider);

 

(v)                                 which is evidenced by any promissory note,
chattel paper, or instrument;

 

(w)                               with respect to which such Credit Party has
made any agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Credit Party created a new receivable
for the unpaid portion of such Account with a later due date than the original
receivable;

 

(x)                                 which does not comply in all material
respects with the requirements of all applicable laws and regulations, whether
federal, state, provincial, foreign, municipal or local, including, without
limitation, the Federal Consumer Credit Protection Act, the Federal Truth in
Lending Act and Regulation Z of the Federal Reserve Board;

 

(y)                                 which was created on cash on delivery terms;
andor

 

(z)                                  which, in the case of Railcar Receivables,
exceed the product of monthly average of Railcar Receivables reported in the
three most recent monthly “car-hire reports” made by AAR, or any successor
thereto, to Greenbrier Leasing Company LLC or to a U.S. Credit Party, multiplied
by two (2).

 

There shall be excluded from each Account any portion of such Account
representing sales tax, excise tax, goods and services tax, harmonized tax or
any other Taxes or collections on behalf of

 

32

--------------------------------------------------------------------------------



 

any Governmental Authority which such Credit Party is obligated to distribute or
remit to such Governmental Authority.

 

Subject to Section 12.2(b), Agent shall establish a Dilution Reserve and a Rent
Reserve and Agent shall have the right to establish, modify or eliminate such
other Reserves against Eligible Accounts and Eligible 90-Day Accounts from time
to time in its Permitted Discretion in conformity with Section 2.18.  Any
Accounts which are not Eligible Accounts or Eligible 90-Day Accounts shall
nevertheless be part of (i) in the case of the U.S. Credit Parties, the ABL
Priority Collateral and (ii) in the case of the Canadian Credit Parties, the
Canadian Collateral.

 

In the event that an Account, which was previously an Eligible Account or an
Eligible 90-Day Account, ceases to be an Eligible Account or an Eligible 90-Day
Account, as applicable, hereunder, Borrower Representative shall exclude such
Account from Eligible Accounts and Eligible 90-Day Accounts on, and at the time
of submission to Agent of, the next Borrowing Base Certificate.  In determining
the amount of the Eligible Account, or Eligible 90-Day Account, as applicable,
the face amount of an Account shall be reduced by, without duplication and to
the extent such reduction is not reflected in such face amount, (i) the amount
of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including, any amount that any Credit Party is obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)), and (ii) the aggregate amount of all cash received in
respect of such Account but not yet applied by any Credit Party to reduce the
amount of such Account.

 

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, finance company, financial institution, any fund that invests in
revolving loans, (c) any Affiliate of a Lender, or (d) an Approved Fund of a
Lender; provided that in any event, “Eligible Assignee” shall not include
(i) any natural person, (ii) any Disqualified Institution or (iii) any Borrower,
any Subsidiary or any Affiliate thereof.

 

“Eligible Equipment” means Equipment of the U.S. Credit Parties (in case of the
U.S. Borrowing Base) or all Credit Parties (in case of the Canadian Borrowing
Base) (a) that is located at one of the business locations of a Credit Party,
(b) that is not excluded as ineligible by virtue of the one or more of the
criteria set forth below, and (c) in respect of which Agent has completed a
Borrowing Base Collateral review and an appraisal report, in form and substance
reasonably satisfactory to Co-Collateral Agents, has been delivered to Agent. 
An item of Equipment shall not be included in Eligible Equipment if:

 

(i) a Credit Party does not have good and valid title thereto;

 

(ii) (A) with respect to Equipment of the U.S. Credit Parties, it is not located
in the continental United States, and (B) with respect to Equipment of the
Canadian Credit Parties, it is not located in Canada or the continental United
States;

 

(iii) it is located on real property not owned by a Credit Party, unless
(A) (1) it is subject to a written subordination or waiver, in form and
substance reasonably satisfactory to Co-Collateral Agents, executed by each
owner and each lessor of such real property (and any holder of a Lien on such
real property) or (2) solely with respect to Equipment, that is

 

33

--------------------------------------------------------------------------------



 

located on real property not owned by a Credit Party, a Rent Reserve has been
established by Agent with respect to such Equipment, and (B) it is segregated or
otherwise separately identifiable from goods of others, if any, located on such
real property;

 

(iv) it is located on real property owned by a Credit Party and is subject to a
Lien in favor of a mortgagee, unless it is subject to a written subordination or
waiver, in form and substance reasonably satisfactory to Co-Collateral Agents;

 

(v) it is not subject to a valid and perfected first priority Lien in favor of
Agent, other than Permitted Liens in favor of any bailee, landlord,
warehouseman, mechanic or other non-consensual Lien arising by operation of law
(provided that either (x) the holder of such Permitted Lien has waived or
subordinated such Permitted Lien to Agent’s reasonable satisfaction pursuant to
a landlord waiver, bailee letter or comparable agreement or (y) a rent reserve
has been established by Agent in the exercise of its Permitted Discretion, which
rent reserve, with respect to landlord Liens shall not be in excess of three
(3) months’ rent (or for such longer time period that is determined by Agent in
its Permitted Discretion as reasonably necessary to protect and/or realize upon
the Collateral));

 

(vi) it (A) is not in good repair and normal operating condition in accordance
with its intended use in the business of such Credit Party, or (B) is
substantially worn, damaged, defective or obsolete, or (C) constitutes
furnishings, fixtures or parts, or

 

(vii) the receipts received by any Credit Party from any warehouse states that
the goods covered thereby are to be delivered to bearer or to the order of a
named Person or to a named Person and such named Person’s assigns.

 

“Eligible Rolling Stock” means Rolling Stock constituting Railcars, Chassis,
trucks, trailers and tractors that:

 

(i) are owned by any of the U.S. Credit Parties,

 

(ii) in the case of Rolling Stock other than Railcars, is either subject to a
valid certificate of title (other than with respect to trailers that are
registered or located in a State that does not provide that a “certificate of
title” is an evidence of ownership of trailers registered or located in such
State), or if not so subject, has been fully assembled and delivered to a U.S.
Credit Party and, in each case, is subject to a manufacturer’s statement of
origin that has been delivered to the applicable titling authority to promptly
cause such Rolling Stock to become titled and Agent’s Lien (subject to
Section 6.17(b)) has been indicated on such “certificate of title”,

 

(iii) in the case of Railcars, Parent Borrower has elected to include in the
Borrowing Base and the applicable U.S. Credit Party has executed and delivered
to Agent such Memorandum of Security Agreements as Agent may request and
recorded such Memorandum of Security Agreements with the Surface Transportation
Board and taken such other action as Co-Collateral Agents may reasonably request
to perfect Agent’s first priority Liens and security interests in such Railcars,

 

(iv) are in good operating condition, are not unmerchantable (other than in
connection with

 

34

--------------------------------------------------------------------------------



 

Agent’s Liens), are not out for repair for more than 30 consecutive days, meet
in all material respects all standards imposed by any Governmental Authority
having regulatory authority over such Rolling Stock, are usable and in good
working order,

 

(v) are not located outside the continental United States and Canada, including
in connection with any “over the road use” or “over the rail use”,

 

(vi) (a) other than with respect to Railcars, are not subject to any lease or
other similar arrangement (or if subject to a lease or other similar
arrangement, such arrangement is reasonably satisfactory to Co-Collateral Agents
and is subject to an acknowledgement of Agent’s Liens and, if applicable,
Collateral Access Agreements) and (b) with respect to Railcars, are not subject
to any lease, contract or arrangement for hire other than in connection with
participation in the Interchange System through Brandon Railroad LLC’s (or any
successor railroad acceptable to Agent in its Permitted Discretion under whose
marks the Railcars operate) status as “Subscriber” under the Interchange System
and which participation is managed by Greenbrier Leasing Company LLC (or its
successor or assign) in accordance with the terms of the Administrative Services
Agreement (or other similar arrangement, including, if applicable, Collateral
Access Agreements), and

 

(vii) in respect of which Co-Collateral Agents are satisfied in their Permitted
Discretion that all actions necessary or desirable, including, without
limitation pursuant to Section 6.17, in order to create a perfected first
priority Lien in favor of Agent on such Rolling Stock have been taken.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means all applicable federal, state, provincial, local and
foreign laws,  statutes, ordinances, codes, rules, standards and regulations,
now or hereafter in effect, including any applicable judicial or administrative
order, consent decree, order or judgment, in each case having the force or
effect of law, imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources (including ambient air, soil, vapor, surface water, groundwater,
wetlands, land surface or subsurface strata, wildlife, aquatic species and
vegetation).  Environmental Laws include the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”); the Hazardous Materials Transportation Authorization Act of 1994 (49
U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et
seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean
Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33
U.S.C. §§ 1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§
651 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300f et seq.), and
any and all regulations promulgated thereunder, and all analogous federal,
state, provincial, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes related to the
protection of human health, safety or the environment.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs,

 

35

--------------------------------------------------------------------------------



 

losses, damages, punitive damages, property damages, natural resource damages,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts and
consultants), fines, penalties, sanctions and interest incurred as a result of
or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, arising under or related to
any Environmental Laws, Environmental Permits, or in connection with any Release
or threatened Release or presence of a Hazardous Material whether on, at, in,
under, from or about or in the vicinity of any real or personal property.

 

“Environmental Permits” means, with respect to any Person, all permits,
licenses, authorizations, certificates, approvals or registrations required by
any Governmental Authority under any Environmental Laws for conducting the
operations of such Person.

 

“Equipment” means all “equipment,” as such term is defined in the Code or the
PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan (other than an event for which the thirty (30) day notice period is
waived); (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the termination of a Title IV Plan or Multiemployer
Plan by the PBGC pursuant to Section 4042 of ERISA; (f) the failure by any
Credit Party or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within thirty
(30) days; (g) the termination of a Multiemployer Plan under Section 4041A of
ERISA or the reorganization or insolvency of a Multiemployer Plan under
Section 4241 or 4245 of ERISA or a determination that a Multiemployer Plan is
“endangered” or “critical” status under the meaning of Section 432 of the IRC or
Section 304 of ERISA; (h) the loss of a Qualified Plan’s qualification or tax
exempt status; (i) the termination of a Plan described in Section 4064 of ERISA;
(j) any Foreign Benefit Event; or (k) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Title IV Plan; (l) a determination
that any Title IV Plan is in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA; (m) the incurrence by any Credit Party or
any of its ERISA

 

36

--------------------------------------------------------------------------------



 

Affiliates of any liability under Title IV of ERISA (other than non delinquent
premiums payable to the PBGC under Sections 4006 and 4007 of ERISA); (n) the
imposition of liability on any Credit Party or any ERISA Affiliate due to the
cessation of operations at a facility under the circumstances described in
Section 4062(e) of ERISA; and (o) the occurrence of a non exempt “prohibited
transaction” with respect to which any Credit Party or any of the Subsidiaries
is a “disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which any Credit Party or any such Subsidiary could otherwise be liable.

 

“ERISA Lien” has the meaning specified in Section 6.11.

 

“E-Signature” means the process of attaching to, or logically associating with,
an Electronic Transmission, an electronic symbol, encryption, digital signature
or process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“Excluded Accounts” has the meaning specified in Annex A.

 

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” shall meanmeans the lawful single currency of the Participating
Member States.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Contributions” means, at any time the Cashcash and Cash Equivalents
received by Parent Borrower after the Restatement Date from:

 

(1)           contributions to its common equity capital, and

 

(2)           the sale (other than to a Subsidiary of Parent Borrower or to any
Subsidiary management equity plan or stock option plan or any other management
or employee benefit plan or agreement) of Capital Stock (other than Disqualified
Capital Stock and Designated Preferred Stock) of Parent Borrower,

 

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate (but excluding any Cure Amount or amounts distributed pursuant to
Section 7.2(b)(ii)).

 

37

--------------------------------------------------------------------------------



 

“Excluded Principal Property” means (a) any Principal Property, (b) any shares
of capital stock or Indebtedness (as defined in either or both of the Existing
Con-way IndenturesIndenture) of any Restricted Subsidiary (as defined in either
or both of the Existing Con-way IndenturesIndenture) or (c) any other assets or
property owned by Con-way or any Restricted Subsidiary (as defined in either or
both of the Existing Con-way IndenturesIndenture) to the extent, in the case of
this clause (c), that the existence of liens on such assets or property in favor
of the Lenders as security for the Obligations owing under this Agreement would
result in the breach of, or require the equal and ratable securing of, all or
any portion of the Con-way Existing Indebtedness; provided that the Borrower
may, in its sole discretion, elect to designate any property which is an
Excluded Principal Property as not being an Excluded Principal Property.

 

“Excluded Property” has the meaning assigned to such term in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable.

 

“Excluded Subsidiary” means (a) each Domestic Subsidiary that is prohibited from
guaranteeing the Obligations hereunder by any requirement of law or that would
require consent, approval, license or authorization of a governmental authority
to guarantee the Obligations hereunder (unless such consent, approval, license
or authorization has been received), (b) each Domestic Subsidiary that is
prohibited by any applicable contractual requirement from guaranteeing the
Obligations hereunder on the RestatementAmendment No. 3 Effective Date or at the
time such Subsidiary becomes a Subsidiary (to the extent not incurred in
connection with becoming a Subsidiary and in each case for so long as such
restriction or any replacement or renewal thereof is in effect), (c) any
Domestic Subsidiary (i) that owns no material assets (directly or through its
Subsidiaries) other than equity interests of one or more Foreign Subsidiaries or
(ii) that is a direct or indirect Subsidiary of a Foreign Subsidiary, (d) any
Foreign Subsidiary, (e) any Securitization Subsidiary, (f) any CFC, (g) any
Unrestricted Subsidiary, any non-Wholly-Ownednon-Wholly Owned Subsidiary,
(h) any Subsidiary that is a captive insurance company and (i) any not-for
profit Subsidiary; provided that the Restricted Subsidiaries of Parent Borrower
incorporated or otherwise organized in Canada or any province thereof shall not
constitute Excluded Subsidiaries under, and for purposes of, clauses (d) and
(f) in connection with guarantees and other credit support with respect to the
obligations of the Canadian Borrowers, provided, further, that any Restricted
Subsidiary of Norbert Dentressangle and/or Con-way which is incorporated or
otherwise organized in Canada or any province thereof shall constitute Excluded
Subsidiaries under, and for purposes of, clauses (d) and (f) in connection with
guarantees and other credit support with respect to the obligations of the
Canadian Credit Parties, unless Parent Borrower determines, in its sole
discretion that (and delivers a written notice to Agent that) such Subsidiaries
shall no longer constitute Excluded Subsidiaries (it being understood that the
assets of any such Restricted Subsidiary so excluded shall not contribute to the
Borrowing Base until such time as it becomes a Credit Party hereunder).

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Hedging
Obligation if, and to the extent that, all or a portion of the Obligations of
such Credit Party of, or the grant by such Credit Party of a security interest
to secure, such Hedging Obligation (or any Obligations thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).  If a Hedging Obligation arises under a master
agreement governing

 

38

--------------------------------------------------------------------------------



 

more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such Obligation or
security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient, or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any U.S. federal withholding Tax imposed on amounts payable to or for
the account of such Lender pursuant to any law in effect on the date such Lender
becomes a party to this Agreement (other than as an assignee pursuant to a
request by Borrower Representative under Section 2.14(d)) or designates a new
lending office (unless such designation is at the request of Borrower
Representative under Section 2.14(g)), (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.13(d) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Con-way Indentures” means (i) that certain Indenture, dated
December 27, 2007, between Con-way, as issuer, and The Bank of New York Trust
Company, N.A., as trustee, in the case of Con-way’s 7.25% Senior Notes due 2018,
and (ii)Indenture” means that certain Indenture, dated as of March 8, 2000,
between CNF Transportation, Inc., as issuer, and Bank One Trust Company,
National Association, as trustee, in the case of Con-way’s 6.70% Senior
Debentures due 2034.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Existing Lender” means each “Lender” under (and as defined in) the Existing
Credit Agreement immediately prior to the Restatement Date.

 

“Existing Loans” has the meaning specified in Section 13.10.

 

“Existing Senior Notes” means the 4.50% Convertible Senior Notes due 2017 issued
by Parent Borrower pursuant to that certain Indenture and that certain First
Supplemental Indenture, each dated September 26, 2012, between Parent Borrower
and The Bank of New York Mellon Trust Company, N.A., as trustee.

 

“Existing Notes Reserve” means reserves established against Availability and the
Borrowing Base by Agent on (a) September 30, 2017, to the extent that any
Existing Senior Notes are outstanding on such date, in an amount equal to the
lesser of (i) $25,000,000 and (ii) the amount that is required to redeem and
pay-in-full the Existing Senior Notes that remain outstanding on September 30,
2017 or thereafter and (b) on October 14, 2017, to the extent that any Con-way
2018 Notes are outstanding on such date, in an amount equal to the amount that
is required to redeem and pay-in-full the Con-way 2018 Notes that remain
outstanding on October 14, 2017; provided that (x) on the date the Existing
Senior Notes or the Con-way 2018 Notes, as applicable, and any Refinancing
Indebtedness in respect thereof that matures or requires a scheduled payment in
principal on or prior to the date that is 90-days after November 1, 2020 is
terminated and paid-in-full, the portion of the Existing Notes Reserve relating
to such Indebtedness shall be reduced to

 

39

--------------------------------------------------------------------------------



 

zero and (y) at any time that the Existing Notes Reserve is applicable, the
amount of the Existing Notes Reserve shall automatically be reduced
dollar-for-dollar by the amount of any reductions in the principal amount
outstanding of the Existing Senior Notes or the Con-way 2018 Notes, as
applicable.

 

“Extended Revolving Commitment” has the meaning specified in Section 2.16(c).

 

“ExtensionExtending Lender” has the meaning specified in Section 2.16(c).

 

“Extending LenderExtension” has the meaning specified in Section 2.16(c).

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

 

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.

 

“FATCA” means Sections 1471 through 1474 of the IRC as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the IRC and any intergovernmental agreements
implementing the foregoing.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et
seq.), as amended, and the rules and regulations thereunder.

 

“Federal Funds Rate” means, for any day, a floating rate equal to (a) the
weighted average of interest rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the next Business Day; or (b) if no such rate is published on the
next Business Day, the weighted average of the rates on overnight Federal funds
transactions among members of the Federal Reserve System, as determined by Agent
in its reasonable discretion, which determination shall be final, binding and
conclusive (absent manifest error).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fee Letter” means that certain Fee Letter, dated as of October 27, 2015,
between Agent, Parent Borrower and other parties party thereto with respect to
certain Fees to be paid from time to time by Borrowers.

 

“Fees” means any and all fees and other amounts payable to Agent, any
Co-Collateral Agent or any Lender pursuant to this Agreement or any of the other
Loan Documents.

 

“Financial Officer” means, with respect to any of Parent Borrower or its
Subsidiaries, the chief executive officer, the chief financial officer, the
principal accounting officer, the treasurer, the assistant treasurer and the
controller thereof.

 

“Financial Performance Covenant” has the meaning specified in Section 9.4(a).

 

40

--------------------------------------------------------------------------------



 

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Parent Borrower delivered in accordance with
Section 4.4 and Section 5.1.

 

“Fiscal Month” means any of the monthly accounting periods of Borrowers.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on March 31, June 30, September 30, and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
December 31 of each year.

 

“Fixed Charge Coverage Ratio” means for any period, the ratio of
(a) Consolidated EBITDA for such period minus the sum of (i) Unfinanced Capital
Expenditures plus (ii) the portion of taxes based on income actually paid in
cash and provisions for cash income taxes to (b) ABL Fixed Charges for such
period.

 

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:  (1) Consolidated Interest Expense (excluding
amortization or write-off of deferred financing costs) of such Person for such
period, and (2) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Capital Stock of
such Person and its Restricted Subsidiaries.

 

“Flood Insurance Laws” means the National Flood Insurance Reform Act of 1994 and
related or successor legislation (including the regulations of the Board of
Governors of the Federal Reserve System of the United States).

 

“Flood Hazard Property” has the meaning specified in Section 6.10(b)(iv).

 

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the termination of any such Foreign
Pension Plan or appointment of a trustee or similar official to administer any
such Foreign Pension Plan, in each case, by a Governmental Authority, (d) the
incurrence of any liability in excess of $90,000,000 by any Credit Party or any
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and that would reasonably be
expected to result in the incurrence of any liability by any Credit Party or any
of the Subsidiaries, or the imposition on any Credit Party or any of the
Subsidiaries of any fine, excise tax or penalty resulting from any noncompliance
with any applicable law, in each case in excess of $90,000,000.

 

“Foreign Lender” has the meaning specified in Section 2.13(d).

 

“Foreign Pension Plan” means any pension or benefit plan that under applicable
law other than the laws of the United States or any political subdivision
thereof, is required to be funded

 

41

--------------------------------------------------------------------------------



 

through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Subsidiary” means a Restricted Subsidiary that is not organized or
established under the laws of the United States of America, any state thereof or
the District of Columbia.  For the avoidance of doubt, any Subsidiary
incorporated or organized under the laws of a territory of the United States
(including the Commonwealth of Puerto Rico) shall constitute a “Foreign
Subsidiary” hereunder.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the RestatementAmendment
No. 3 Effective Date.  For the purposes of this Agreement, the term
“consolidated” with respect to any Person shall mean such Person consolidated
with its Restricted Subsidiaries, and shall not include any Unrestricted
Subsidiary, but the interest of such Person in an Unrestricted Subsidiary will
be accounted for as an Investment.

 

“General Intangibles” has the meaning specified in the U.S. Security Agreement.

 

“Governmental Authority” any federal, state, provincial or other political
subdivision thereof, and any agency, department or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Granting Lender” has the meaning specified in Section 11.1(g).

 

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.  The amount of any guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the Indebtedness
in respect of which such guarantee is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
such person in good faith.

 

“Guarantied Obligations” means as to any Person, any obligation of such Person
guarantying or otherwise having the economic effect of guarantying any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business),
or (e) indemnify the owner of such primary obligation against loss in respect
thereof; provided, however, that the term

 

42

--------------------------------------------------------------------------------



 

Guarantied Obligations shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or standard contractual
indemnities.  The amount of any Guarantied Obligations at any time shall be
deemed to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guarantied Obligations is incurred, and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guarantied Obligations, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

“Guarantee” means the guarantee of the Obligations by the Credit Parties in
Article 13 hereunder or in a supplemental guarantee in accordance with
Section 6.12 of this Agreement.

 

“Guarantor Payments” has the meaning specified in Section 13.7.

 

“Guaranties” means the U.S. Guaranty, the Canadian Guaranty and any other
guaranty executed by any Guarantor in favor of Agent, for the benefit of the
Secured Parties, in respect of the Obligations.

 

“Guarantor Payments” has the meaning specified in Section 13.7.

 

“Guarantors” means each Subsidiary Guarantor and each other Person, if any, that
executes a guaranty or other similar agreement in favor of Agent, for itself and
the ratable benefit of the Secured Parties, in connection with the transactions
contemplated by this Agreement and the other Loan Documents; provided, that,
notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, in no event shall an Excluded Subsidiary be a Guarantor of or
otherwise obligated in respect of any Obligation of a U.S. Borrower or any
“United States person” as defined in section 7701(a)(30) of the IRC, provided
further that upon the release or discharge of such Person from its Guaranty in
accordance with this Agreement, such Person shall cease to be a Guarantor.

 

“Hazardous Material” means any substance, material or waste that is regulated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or words of similar import under any Environmental Law, including
but not limited to any “Hazardous Waste” as defined by the Resource Conservation
and Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous
Substance” as defined under the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA) (42 U.S.C. § 9601 et seq. (1980)), any
petroleum or any fraction thereof, asbestos,  polychlorinated biphenyls, toxic
mold, mycotoxins, toxic microbial matter (naturally occurring or otherwise),
infectious waste and radioactive substances or any other substance that is
regulated under Environmental Law due to its toxic, ignitable, reactive,
corrosive, caustic or dangerous properties.

 

“Hedge Bank” means (a) any Person counterparty to a Swap Contract who is (or at
the time such Swap Contract was entered into, was) a Lender, an Agent or an
Affiliate of any thereof, (b) any Person counterparty to a Swap Contract who
was, at the time such Swap Contract was entered into, a lender or agent or
Affiliate of any thereof under and pursuant to the Existing Credit Agreement,
and (c) any Person who is an Agent or a Lender (and any Affiliate thereof) as of
the

 

43

--------------------------------------------------------------------------------



 

Restatement Date or Amendment No. 3 Effective Date but subsequently, whether
before or after entering into a Swap Agreement, ceases to be an Agent or a
Lender, as the case may be.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

 

(1)           currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements; and

 

(2)           other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange, interest rates or commodity prices.

 

“Immaterial Subsidiary” means, with respect to Sections 9.1(j) or (k) (events
and/or circumstances described therein, each an “Insolvency Event”) as of any
date, any Restricted Subsidiary of Parent Borrower (other than any Borrower)
(a) whose total assets at the last day of the of the most recent fiscal period
for which financial statements are required to be delivered pursuant to
Section 5.1(b) or (c) were equal to or less than 5% of the consolidated total
assets of Parent Borrower and its Restricted Subsidiaries at such date; provided
that total assets of all Immaterial Subsidiaries subject to Insolvency Events on
any date shall not exceed 5% of total assets of Parent Borrower and its
Restricted Subsidiaries at such date and (b) that does not contribute EBITDA in
excess of 5% of the EBITDA of Parent Borrower and its Restricted Subsidiaries,
in each case, for the most recently ended for the twelve month period ending on
the last day of the most recent fiscal period for which financial statements
have been delivered pursuant to Section 5.1(b) or (c); provided that, EBITDA (as
so determined) of all Immaterial Subsidiaries subject to Insolvency Events on
any date shall not exceed 5% of EBITDA of Parent Borrower and its Restricted
Subsidiaries for the relevant period.

 

“Impacted Lender” means any Lender that fails to promptly provide any Borrower
or Agent, upon such Person’s reasonable request, reasonably satisfactory
evidence that such Lender will not become a Non-Funding Lender.

 

“Increased Amount” has the meaning specified in Section 7.7.

 

“Incremental Lender” has the meaning specified in Section 2.16(a).

 

“Incremental Revolving Loan Amendment” has the meaning specified in
Section 2.16(a).

 

“Incremental Revolving Loans” has the meaning specified in Section 2.16(a).

 

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary. “Incurred” and “Incurrence” shall
have like meanings.

 

“Indebtedness” means, with respect to any Person:

 

44

--------------------------------------------------------------------------------



 

(1)           the principal of any indebtedness of such Person, whether or not
contingent, (a) in respect of borrowed money, (b) evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(or, without duplication, reimbursement agreements in respect thereof),
(c) representing the deferred and unpaid purchase price of any property (except
any such balance that constitutes (i) a trade payable or similar obligation to a
trade creditor Incurred in the ordinary course of business, (ii) any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and (iii) liabilities accrued in the
ordinary course of business), which purchase price is due more than twelve
months after the date of placing the property in service or taking delivery and
title thereto, (d) in respect of Capitalized Lease Obligations, or
(e) representing any Hedging Obligations, if and to the extent that any of the
foregoing indebtedness would appear as a liability on a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP;

 

(2)           to the extent not otherwise included, any obligation of such
Person to be liable for, or to pay, as obligor, guarantor or otherwise, the
obligations referred to in clause (1) of another Person (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business); and

 

(3)           to the extent not otherwise included, Indebtedness of another
Person secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of:  (a) the Fair Market Value (as
determined in good faith by Parent Borrower) of such asset at such date of
determination, and (b) the amount of such Indebtedness of such other Person;

 

provided, however, that, notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) obligations under or in respect of a Qualified
Securitization Financing; (including all obligations of any Securitization
Subsidiary); (5) trade and other ordinary course payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business;
(6) obligations in respect of cash management services; (7) in the case of
Parent Borrower and the Restricted Subsidiaries (x) all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and
(y) intercompany liabilities in connection with cash management, tax and
accounting operations of Parent Borrower and the Restricted Subsidiaries; and
(8) any obligations under Hedging Obligations; provided that such agreements are
entered into for bona fide hedging purposes of Parent Borrower or the Restricted
Subsidiaries (as determined in good faith by the board of directors or senior
management of Parent Borrower, whether or not accounted for as a hedge in
accordance with GAAP) and, in the case of any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement, such agreements are related to business transactions of Parent
Borrower or the Restricted Subsidiaries entered into in the ordinary course of
business and, in the case of any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement or other similar agreement or arrangement, such agreements
substantially

 

45

--------------------------------------------------------------------------------



 

correspond in terms of notional amount, duration and interest rates, as
applicable, to Indebtedness of Parent Borrower or the Restricted Subsidiaries
Incurred without violation of this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No.  133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Agreement.

 

“Indemnified Liabilities” has the meaning specified in Section 2.11.

 

“Indemnified Person” has the meaning specified in Section 2.11.

 

“Indemnified Tax” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of a Credit Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing, that
is, in the good faith determination of Parent Borrower, qualified to perform the
task for which it has been engaged.

 

“Information” has the meaning specified in Section 12.8.

 

“Insolvency Laws” means any of the Bankruptcy Code, the BIA, the WRA or the
CCAA, in each case, as now and hereafter in effect, any successors to any such
statute and any other applicable insolvency or other similar law of any
jurisdiction including, without limitation, any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it.

 

“Intellectual Property” means any and all Patents, Copyrights and Trademarks.

 

“Intellectual Property Security Agreements” means, collectively, any and all
Copyright Security Agreements, Patent Security Agreements and Trademark Security
Agreements, made in favor of Agent, on behalf of itself and Lenders, by each
Credit Party signatory thereto, as amended from time to time.

 

“Interchange System” means that certain rail interchange system governed by the
AAR Rules.

 

“Interest Expense” means, with respect to any Person for any fiscal period,
(i) interest expense of such Person determined in accordance with GAAP for the
relevant period ended on such date minus (ii) cash interest income of such
Person determined in accordance with GAAP for the relevant period ended on such
date.

 

46

--------------------------------------------------------------------------------



 

“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each Fiscal Quarter to occur while such Loan is outstanding and the final
maturity date of such Loan, and (b) as to any LIBOR Loan, the last day of the
applicable LIBOR Period; provided, that in the case of any LIBOR Period greater
than three months in duration, interest shall be payable at three-month
intervals and on the last day of such LIBOR Period; and provided further that,
in addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and
(y) the Commitment Termination Date shall be deemed to be an Interest Payment
Date with respect to any interest that has then accrued under this Agreement.

 

“Inventory” means all “inventory,” as such term is defined in the Code or the
PPSA, as applicable, now owned or hereafter acquired by any Credit Party,
wherever located.

 

“Investment Grade Securities” means:

 

(1)           securities issued or directly and fully guaranteed or insured by
the U.S. government or any agency or instrumentality thereof (other than Cash
Equivalents),

 

(2)           securities that have a rating equal to or higher than Baa3 (or
equivalent) by Moody’s and BBB- (or equivalent) by S&P, but excluding any debt
securities or loans or advances between and among Parent Borrower and its
Subsidiaries,

 

(3)           investments in any fund that invests exclusively in investments of
the type described in clauses (1) and (2) which fund may also hold material
amounts of cash pending investment and/or distribution, and

 

(4)           corresponding instruments in countries other than the United
States customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business and any assets or securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business), purchases
or other acquisitions for consideration of Indebtedness, Equity Interests or
other securities issued by any other Person and investments that are required by
GAAP to be classified on the balance sheet of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property.  For purposes of
the definition of “Unrestricted Subsidiary,” Section 6.13 and Section 7.2:

 

(1)           “Investments” shall include the portion (proportionate to Parent
Borrower’s equity interest in such Subsidiary) of the Fair Market Value (as
determined in good faith by Parent Borrower) of the net assets of such
Subsidiary at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, Parent Borrower shall be

 

47

--------------------------------------------------------------------------------



 

deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary equal to an amount (if positive) equal to:

 

(a)           its “Investment” in such Subsidiary at the time of such
redesignation less

 

(b)           the portion (proportionate to its equity interest in such
Subsidiary) of the Fair Market Value (as determined in good faith by Parent
Borrower) of the net assets of such Subsidiary at the time of such
redesignation; and

 

(2)           any property transferred to or from an Unrestricted Subsidiary
shall be valued at its Fair Market Value (as determined in good faith by Parent
Borrower) at the time of such transfer, in each case as determined in good faith
by the Board of Directors of Parent Borrower.

 

“IRC” means the Internal Revenue Code of 1986, as amended.

 

“IRS” means the Internal Revenue Service.

 

“Joinder Agreement” means (a) with respect to the joinder of a Domestic
Subsidiary pursuant to Section 6.12(a), a joinder agreement substantially in the
form of Exhibit 2 to the U.S. Security Agreement and (b) with respect to the
joinder of a Subsidiary organized under the laws of Canada (or and province or
territory thereof) pursuant to Section 6.12(a), a joinder agreement
substantially in the form of Exhibit 2 to the Canadian Security Agreement.

 

“Joint Venture” means any Person a portion (but not all) of the Capital Stock of
which is owned directly or indirectly by a Borrower or a Subsidiary thereof but
which is not a Wholly-OwnedWholly Owned Subsidiary and which is engaged in a
business that is similar to or complementary with the business of Borrowers and
their Subsidiaries as permitted under this Agreement.

 

“JPMorgan Chase” has the meaning specified in the preamble to this Agreement.

 

“Judgment Conversion Date” has the meaning specified in Section 12.20.

 

“Judgment Currency” has the meaning specified in Section 12.20.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Revolving
Loan or any Extended Revolving Commitment, in each case as extended in
accordance with this Agreement from time to time.

 

“L/C Issuer” means each of Morgan Stanley Bank, N.A., JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, N.A., Deutsche Bank AG New York Branch, Citibank, N.A.,
Barclays Bank PLC, PNC Bank, N.A., U.S. Bank National Association or any of
their respective Affiliates or branches, each in its capacity as issuer of any
Letter of Credit, or such other bank or authorized Person as Borrower
Representative may select (subject to Agent’s consent, not to be unreasonably

 

48

--------------------------------------------------------------------------------



 

withheld, delayed or conditioned, and the consent of such bank or authorized
Person) as an L/C Issuer under this Agreement.

 

“L/C Issuer Fronting Sublimit Amount” means (a) as to each L/C Issuer party
hereto as of the Restatement Date, the fronting sublimit amount set forth
opposite its name on Annex D and (b) as to each L/C Issuer that becomes an L/C
Issuer hereunder after the date hereof, the fronting sublimit amount of such L/C
Issuer set forth in the instrument under which such L/C Issuer becomes an L/C
Issuer.  The L/C Issuer Fronting Sublimit Amount of any L/C Issuer may be
changed by written agreement between Parent Borrower and such L/C Issuer,
without the consent of any other party hereto (but with notice to Agent), it
being understood that no such change shall impact the L/C Sublimit.

 

“L/C Sublimit” has the meaning specified in Section 2.2(a).

 

“Lead Arrangers” means each of Morgan Stanley Senior Funding, Inc., J.P. Morgan
Securities LLC, Barclays Bank PLC, Citibank, N.A. and Deutsche Bank Securities
Inc., in each case in its capacities as Joint Lead Arrangers and Joint
Bookrunners.

 

“Lenders” means the Lenders named on the signature pages of this Agreement and
all financial institutions and funds that make Incremental Revolving Loans
hereunder; and, if any such Lender shall decide to assign (in accordance with
Section 11.1) all or any portion of the Obligations, such term shall include any
permitted assignee of such Lender.

 

“Letter of Credit Fee” has the meaning specified in Section 2.2(d).

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent, L/C Issuers and Lenders at the request of Borrower Representative,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of, or payments made in respect of, Letters of
Credit by the L/C Issuers or the purchase of a participation as set forth in
Section 2.2 with respect to any Letter of Credit.  The amount of such Letter of
Credit Obligations shall equal the Dollar Equivalent of the maximum amount that
may be payable (or that has been paid by the L/C Issuers and not reimbursed) at
such time or at any time thereafter by L/C Issuers, Agent or Lenders thereupon
or pursuant thereto.

 

“Letters of Credit” means standby letters of credit issued for the account of
any Borrower by any L/C Issuer pursuant hereto (including as provided in
Section 2.2 (j)), in form and substance satisfactory to such L/C Issuer.

 

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions and (i) if
such day relates to any fundings, disbursements, settlements and payments in
Euros, means a TARGET Day, and (ii) if such day relates to any fundings,
disbursements, settlements and payments in an Alternative Currency approved
pursuant to Section 1.4, any such day treated as a business day based on the
customs and practices of the handling of such Alternative Currency.

 

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the (a) LIBOR Rate, with respect to LIBOR Rate Loans denominated in Dollars
and (b) BA Rate, with respect to BA Rate Loans denominated in Canadian Dollars.

 

49

--------------------------------------------------------------------------------



 

“LIBOR Margin” means the per annum interest rate margin from time to time in
effect and payable in addition to the (a) LIBOR Rate, with respect to LIBOR
Loans and Letters of Credit denominated in Dollars, (b) BA Rate, with respect to
BA RateLIBOR Loans and Letters of Credit denominated in Canadian Dollars, and
(c) LIBOR Rate, with respect to Letters of Credit denominated in an Alternative
Currency, in each case applicable to the RevolverRevolving Credit Advances, as
determined in accordance with the definition of Applicable Margin.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to this
Agreement and ending one, three or six months (and if available to all Lenders,
twelve months) thereafter, as selected by Borrower Representative’s irrevocable
notice to Agent as set forth in Section 2.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:

 

(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month, in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;

 

(b)           any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end on such date;

 

(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month; and

 

(d)           Borrower Representative shall select LIBOR Periods so that there
shall be no more than ten (10) separate LIBOR Loans in existence at any one
time.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

 

(a)           the London interbank offered rate, for any LIBOR Period with
respect to a LIBOR Loan, and displayed on the appropriate page of the Reuters
screen (or on any successor page or any successor service, or any substitute
page or substitute for such service, providing rate quotations comparable to
those currently provided on Reuters screen, as determined by Agent from time to
time for purposes of providing quotations of interest rates applicable to Dollar
deposits in the London interbank market) (“LIBOR Screen Rate”) for deposits in
Dollars or for the relevant Alternative Currency (for delivery on the first day
of such LIBOR Period) with a term equivalent to such LIBOR Period two Business
Days prior to the commencement of such LIBOR Period (but if more than one rate
is specified on such page, the rate will be an arithmetic average of all such
rates), or, if for any reason such rate is not available, the rate at which
Dollar deposits for a maturity comparable to such LIBOR Period that would be
offered to Agent by major banks in the London or other offshore interbank market
for Dollars or the relevant Alternative Currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such LIBOR Period; divided by

 

(b)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR

 

50

--------------------------------------------------------------------------------



 

Business Days prior to the beginning of such LIBOR Period (including basic,
supplemental, marginal and emergency reserves under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto, as now and from time to time in effect) for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) that are required to be maintained by a member bank
of the Federal Reserve System.

 

In no event shall the LIBOR Rate be less than 0.0%

 

“LIBOR Screen Rate” has the meaning specified in the definition of “LIBOR Rate.”

 

“LIBOR Successor Amendment” has the meaning specified in Section 2.15.

 

“LIBOR Successor Rate” has the meaning specified in Section 2.15.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of LIBOR Rate or
LIBOR Period or provisions herein relating to the timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the reasonable discretion of Agent, to reflect
the adoption of such LIBOR Successor Rate and to permit the administration
thereof by Agent in a manner substantially consistent with market practice (or,
if Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Agent reasonably determines in consultation with Borrower).

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement or any lease
in the nature thereof); provided that in no event shall an operating lease or an
agreement to sell be deemed to constitute a Lien.

 

“Litigation” has the meaning specified in Section 4.13.

 

“Loan Account” has the meaning specified in Section 2.10.

 

“Loan Documents” means this Agreement, the Guaranties, the ABL Intercreditor
Agreement, the Notes, the Collateral Documents, the Fee Letter and all other
agreements, instruments, and documents executed and delivered to, or in favor
of, Agent, Co-Collateral Agent, or any Lenders pertaining to any Obligation and
including all other pledges, powers of attorney, consents and assignments.  Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loans” means the Revolving Loans and the Swing Line Loans.

 

51

--------------------------------------------------------------------------------



 

“Lock Boxes” has the meaning specified in Annex A.

 

“Majority Control” means with respect to any Person (the “parent”) at any date,
(i) the ownership, control, or holding by parent of securities or other
ownership interests representing 50% or more of the ordinary voting power or, in
the case of a partnership, 50% or more of the general partnership interest of
any other corporation, limited liability company, partnership, association or
other entity (the “subject person”), (ii) occupation of 50% or more of the seats
(other than vacant seats) on the board of directors of the subject person by
Persons who were nominees, designees or Related Persons of parent, or (iii) any
circumstances that could require the accounts of the subject Person to be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date.  Terms such as “Majority Controlled” and “Majority Controlling”
shall have corresponding meanings.

 

“Material Adverse Effect” means, a material adverse effect on (x) the business,
financial condition, operations or properties of Borrowers and their respective
Subsidiaries, taken as a whole, after giving effect to the Transactions, (y) the
ability of Borrowers or the other Credit Parties to perform their payment
obligations under the Loan Documents when due, and (z) the validity or
enforceability of any of the Loan Documents or the rights and remedies of Agent
and the Lenders under any of the Loan Documents.

 

“Material Real Property” means any owned Real Property located in the United
States (excluding, for the avoidance of doubt, any territory thereof) that is
owned in fee simple by a U.S. Credit Party and has an individual fair market
value in excess of $15,000,000, other than any Real Property which is an
Excluded Principal Property or Excluded Property.

 

“Maximum Lawful Rate” has the meaning specified in Section 2.5(f).

 

“Memorandum of Security Agreement” means one or more Memorandum of Security
Agreement, dated as of the Restatement Date (and after the Restatement Date with
respect to any Railcars acquired after the Restatement Date), executed by the
Credit Parties that own any Railcars, in each case, in favor of Agent and in
form and substance reasonably satisfactory to Agent and in any event in
customary form and including such documents, including any required transmittal
letter, for recording such Memorandum of Security Agreement with Surface
Transportation Board pursuant to the provisions of 49 USC §11301 and 49 CFR
§1177.

 

“MNPI” means information that is (a) not publicly available with respect to
Borrowers (or any Subsidiary of any Borrower, as the case may be) and
(b) material with respect to Borrowers (or their Subsidiaries) or their
securities for purpose of United States federal and state securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage Policies” has the meaning specified in Section 6.10(b)(ii).

 

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Credit Parties in favor or for the benefit of Agent on
behalf of the Lenders in form

 

52

--------------------------------------------------------------------------------



 

and substance which (i) is consistent with the terms and provisions of this
Agreement, (ii) provides for automatic release to the extent the real property
subject to the Mortgage is or becomes an Excluded Principal Property or Excluded
Property, or if the Lien created thereby is of the type described in
Section 6.10(c)(D), and (iii) is otherwise reasonably satisfactory to Agent
executed and delivered pursuant to Section 6.10 or 6.14.

 

“Mortgage Policies” has the meaning specified in Section 6.10(b)(ii).

 

“MSSF” has the meaning specified in the preamble to this Agreement.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make, or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person and its Restricted Subsidiaries, determined in accordance with GAAP and
before any reduction in respect of Preferred Stock dividends.

 

“Net Orderly Liquidation Value” means, with respect to any category of Eligible
Equipment or Eligible Rolling Stock, as applicable, the estimated net recovery
value as set forth in the most recent appraisal report for such Eligible
Equipment or Eligible Rolling Stock, as applicable performed by an appraiser
reasonably acceptable to Agent, applying an approach to valuation which is
consistent with the approach used in appraisals prepared for Agent’s use at the
time such Eligible Equipment or Eligible Rolling Stock, as applicable is
included in the Borrowing Base, which reflects the estimated net cash value
expected by the appraiser to be derived from a sale or disposition at a
liquidation or going-out-of-business sale of such Eligible Equipment or Eligible
Rolling Stock, as applicable after deducting all reasonable costs, expenses and
fees attributable to such sale or disposition, including, without limitation,
all reasonable fees, costs and expenses of any liquidator engaged to conduct
such sale or disposition, and all reasonable costs and expenses of removing and
delivering the same to a purchaser.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person and its Restricted Subsidiaries, determined in accordance with GAAP and
before any reduction in respect of Preferred Stock dividends.

 

“Non-Consenting Lender” has the meaning specified in Section 12.2(d).

 

“Non-Con-way Subsidiary” means any Subsidiary of Parent Borrower that is not a
Con-way Subsidiary.

 

“Non-Funding Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and Borrower
Representative in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent or any other Lender any other amount required to be paid by it hereunder
within two Business Days of the date when due, (b) has notified

 

53

--------------------------------------------------------------------------------



 

Borrower Representative and Agent in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by Agent or Borrower
Representative, to confirm in writing to Agent and Borrower Representative that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Non-Funding Lender pursuant to this clause
(c) upon receipt of such written confirmation by Agent and Borrower
Representative), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Insolvency Law, or
(ii) had appointed for it a receiver, interim receiver, custodian, conservator,
trustee, monitor, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state,
federal or foreign regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Non-Funding Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or Canada or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by Agent that a Lender is a Non-Funding Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Non-Funding Lender as of the date
established therefor by Agent in a written notice of such determination, which
shall be delivered by Agent to Borrower Representative and each other Lender
promptly following such determination.

 

“Norbert” means XPO Logistics Europe SA (formerly known as Norbert Dentressangle
S.A.), a French public limited company (société anonyme).

 

“Norbert Acquisition” means the acquisition by the Parent Borrower, directly or
indirectly, of up to 100% of the outstanding capital stock of Norbert pursuant
to (a) the Norbert Private Sale and (b) the Norbert Offer and (c) market
purchases or any other purchase of shares not sold in the Norbert Offer or the
Norbert Private Sale.

 

“Norbert Acquisition Agreement” means that certain Share Purchase Agreement
among Dentressangle Initiatives, Mr. Norbert Dentressangle, Mrs. Evelyne
Dentressangle, Mr. Pierre-Henri Dentressangle, Ms. Marine Dentressangle and the
Parent Borrower, dated as of April 28, 2015, together with all exhibits, annexes
and schedules thereto.

 

“Norbert Bridge Credit Agreement” means that certain Senior Unsecured Bridge
Term Loan Credit Agreement, dated as of April 28, 2015, by and among the Parent
Borrower, certain subsidiaries of the Parent Borrower, MSSF, as administrative
agent, and the other parties thereto, including all exhibits, annexes and
schedules thereto.

 

54

--------------------------------------------------------------------------------



 

“Norbert Private Sale” means the sale of 6,561,776 ordinary shares, nominal
value €2, of Norbert acquired by the Parent Borrower pursuant to the Norbert
Acquisition Agreement.

 

“Norbert Offer” means the mandatory public takeover offer made or to be made by
the Parent Borrower pursuant to the General Regulation of the French Autorité
des marches financiers and in accordance with the Norbert Offer Agreement.

 

“Norbert Offer Agreement” means the Tender Offer Agreement between the Parent
Borrower and Norbert, dated as of April 28, 2015, together with all exhibits,
annexes and schedules thereto.

 

“Norbert Private Sale” means the sale of 6,561,776 ordinary shares, nominal
value €2, of Norbert acquired by the Parent Borrower pursuant to the Norbert
Acquisition Agreement.

 

“Norbert Refinancing Indebtedness” means Indebtedness incurred at Norbert or any
of its Subsidiaries and incurred to refund, refinance, replace, renew, extend or
defease any Indebtedness of Norbert or any of its Subsidiaries, and any
Indebtedness incurred at Norbert or any of its Subsidiaries issued to so refund,
refinance, replace, renew, extend or defease such Indebtedness, in an amount not
to exceed the principal amount of such Indebtedness plus additional Indebtedness
incurred to pay make-wholes, premiums, accrued interest, defeasance costs and
fees and related costs and expenses in connection therewith.

 

“Norbert Transactions” means (a) the consummation of the Norbert Acquisition
(including the Norbert Private Sale and the Norbert Offer) and transactions
contemplated thereby and in connection therewith, (b) the execution, delivery
and performance of the Norbert Bridge Credit Agreement, (c) the Parent
Borrower’s or any of its Subsidiaries’ incurrence, replacement, redemption,
repayment, defeasance, discharge or refinancing of indebtedness or liens in
connection with the Norbert Acquisition, including the incurrence of any Norbert
Refinancing Indebtedness, (d) the amendment of the Existing Credit Agreement
pursuant to Amendment No. 2 thereto and (e) ) the payment of fees and expenses
in connection with the foregoing.

 

“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.

 

“Notice of Conversion/Continuation” has the meaning specified in Section 2.5(e).

 

“Notice of Revolving Credit Advance” has the meaning specified in
Section 2.1(a)(i).

 

“Obligation Currency” has the meaning specified in Section 12.20.

 

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants or for payment of monetary amounts (whether or not
such performance is then required or contingent, or such amounts are liquidated
or determinable) owing by any Credit Party to any Secured Party under any Loan
Document, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under this Agreement,
any of the other Loan Documents, any Bank Product Documents or any Secured Hedge
Agreement (other than with respect to any Credit Party’s obligations that
constitute Excluded Swap Obligations solely with respect to such Credit Party). 
This term includes all principal, Letter of Credit Obligations, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against

 

55

--------------------------------------------------------------------------------



 

any Credit Party in bankruptcy, whether or not allowed in such case or
proceeding), Fees, Secured Hedging Obligations (other than with respect to any
Credit Party’s Secured Hedging Obligations that constitute Excluded Swap
Obligations solely with respect to such Credit Party), expenses, attorneys’ fees
and any other sum chargeable to any Credit Party under this Agreement, any of
the other Loan Documents, any Bank Product Documents or any Secured Hedge
Agreements.

 

“OFAC” has the meaning specified in Section 4.23.

 

“Officer” means, with respect to any Person, the Chairman of the Board, Chief
Executive Officer, Chief Financial Officer, President, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer or the
Secretary of such Person.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
on behalf of such Person by two Officers of such Person, one of whom must be the
principal executive officer, the principal financial officer, the treasurer or
the principal accounting officer of such Person, which meets the requirements
set forth in this Agreement.

 

“Other Connection Taxes” means, with respect to a Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any other Loan Documents, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.14(d)).

 

“Overadvance” means, at any time, and without duplication, the sum of the U.S.
Overadvance plus the Canadian Overadvance.

 

“Parent Borrower” has the meaning specified in the preamble to this Agreement.

 

“Participant Register” has the meaning specified in Section 11.1(c).

 

“Participating Member States” means each state so described in any EMU
Legislation.

 

“Patents” has the meaning specified in the U.S. Security Agreement.

 

“Patriot Act” has the meaning specified in Section 4.24.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

 

56

--------------------------------------------------------------------------------



 

“Permitted Discretion” means a reasonable determination made by Agent or any
Co-Collateral Agent in good faith and in the exercise of reasonable commercial
judgment (from the perspective of a secured asset-based revolving lender) and as
it relates to the establishment of Reserves or the adjustment or imposition of
exclusionary criteria shall require that, (x) such establishment, adjustment or
imposition after the RestatementAmendment No. 3 Effective Date be based on
(1) the analysis of facts or events relating to the Accounts, Inventory,
Equipment, Rolling Stock or other components of the Borrowing Base first
occurring or first discovered by Agent or any Co-Collateral Agent after the
RestatementAmendment No. 3 Effective Date or that are materially different from
facts or events occurring or known to Agent or such Co-Collateral Agent on the
RestatementAmendment No. 3 Effective Date or (2) changes in applicable law after
the RestatementAmendment No. 3 Effective Date which result in additional
priority claims and liabilities being required to be satisfied in connection
with the realization by the Agent upon the Borrowing Base Collateral, (y) the
contributing factors to the imposition of any Reserve shall not duplicate any
reserves deducted in computing book value and (z) the amount of any such Reserve
so established or the effect of any adjustment or imposition of exclusionary
criteria be a reasonable quantification of the incremental dilution of the
Borrowing Base attributable to such contributing factors. If either
Co-Collateral Agent exercises its Permitted Discretion, the other Co-Collateral
Agent shall respond to such proposal within three Business Days, and the
Co-Collateral Agent asserting the more conservative Permitted Discretion shall
prevail.

 

“Permitted Holders” means Jacobs Private Equity, LLC and each of its Affiliates,
Bradley Jacobs (“Jacobs”), any entity controlled by Jacobs, Jacobs’ wife,
Jacobs’ children and other lineal descendants and trusts established for the
benefit of any of the foregoing.

 

“Permitted Investments” means:

 

(1)                                 any Investment in Parent Borrower or any
Restricted Subsidiary; provided that (i) the aggregate amount of Investments by
Credit Parties in Restricted Subsidiaries that are not Credit Parties in
reliance on this Clause (1) shall not exceed (when combined with Investments
made by Credit Parties in Subsidiaries that are not (or do not become in
connection with such transaction) Credit Parties in reliance on Clauses (3),
(21) and (22) of the definition of Permitted Investment) the greater of
(x) $250320 million and (y) 20% of Consolidated EBITDA as of the date of such
Investment and (ii) no Credit Party that is a Non-Con-way Subsidiary may make an
Investment in a Con-way Subsidiary by transferring any Equity Interests or any
Principal Property to such Con-way Subsidiary in reliance on this clause (1) if
such Investment would cause such Equity Interests or Principal Property so
invested to be Excluded Principal Property, unless Borrower agrees that such
property will not constitute Excluded Principal Property;

 

(2)                                 any Investment in Cash Equivalents or
Investment Grade Securities;

 

(3)                                 any Investment by Parent Borrower or any
Restricted Subsidiary in a Person that is engaged in a Similar Business if as a
result of such Investment (a) such Person becomes a Restricted Subsidiary, or
(b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, Parent Borrower or a
Restricted Subsidiary; provided that (i) the aggregate amount of Investments by
Credit Parties in

 

57

--------------------------------------------------------------------------------



 

Restricted Subsidiaries that are not Credit Parties (or do not merge into a
Credit Party in connection with such transaction) in reliance on this Clause
(3) shall not exceed (when combined with Investments made by Credit Parties in
Subsidiaries that are not (or do not become in connection with such transaction)
Credit Parties in reliance on Clauses (1), (21) and (22) of the definition of
Permitted Investment) the greater of (x) $250320 million and (y) 20% of
Consolidated EBITDA as of the date of such Investment and (ii) no Credit Party
that is a Non-Con-way Subsidiary may make an Investment in a Con-way Subsidiary
by transferring any Equity Interests or any Principal Property to such Con-way
Subsidiary in reliance on this clause (3) if such Investment would cause such
Equity Interests or Principal Property so invested to be Excluded Principal
Property, unless Borrower agrees that such property will not constitute Excluded
Principal Property);

 

(4)                                 any Investment in securities or other assets
not constituting Cash Equivalents and received in connection with any
disposition of assets permitted by Section 7.4;

 

(5)                                 any Investment existing on, or made pursuant
to binding commitments existing on, the RestatementAmendment No. 3 Effective
Date (including, for the avoidance of doubt, Investments of Con-way and any
Restricted Subsidiary which is a Subsidiary thereof) or an Investment consisting
of any extension, modification or renewal of any Investment existing on the
RestatementAmendment No. 3 Effective Date; provided that the amount of any such
Investment may be increased (x) as required by the terms of such Investment as
in existence on the RestatementAmendment No. 3 Effective Date or (y) as
otherwise permitted under this Agreement;

 

(6)                                 loans and advances to officers, directors,
employees or consultants of Parent Borrower or any of its Subsidiaries (i) in
the ordinary course of business in an aggregate outstanding amount (valued at
the time of the making thereof, and without giving effect to any write-downs or
write-offs thereof) not to exceed $20100 million at the time of Incurrence,
(ii) in respect of payroll payments and expenses in the ordinary course of
business and (iii) in connection with such person’sPerson’s purchase of Equity
Interests of Parent Borrower or any direct or indirect parent of Parent Borrower
solely to the extent that the amount of such loans and advances shall be
contributed to Parent Borrower in cash as common equity;

 

(7)                                 any Investment acquired by Parent Borrower
or any Restricted Subsidiary (a) in exchange for any other Investment or
accounts receivable held by Parent Borrower or such Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable,
or (b) as a result of a foreclosure by Parent Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default, or as a result of a Bail-In
Action with respect to any contractual counterparty of Parent Borrower or any
Restricted Subsidiary;

 

(8)                                 Hedging Obligations permitted under
Section 7.1(b)(x);

 

(9)                                 [reserved];

 

58

--------------------------------------------------------------------------------



 

(10)                          additional Investments by Parent Borrower or any
Restricted Subsidiary having an aggregate Fair Market Value (as determined in
good faith by Parent Borrower), taken together with all other Investments made
pursuant to this clause (10) that are at that time outstanding, not to exceed
the sum of the greater of $100160 million and 10% of Consolidated EBITDA as of
the date of such Investment; provided, however, that if any Investment pursuant
to this clause (10) is made in any Person that is not a Credit Party at the date
of the making of such Investment and such Person becomes a Credit Party after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (1) above and shall cease to have been made pursuant to this
clause (10) for so long as such Person continues to be a Credit Party;

 

(11)                          loans and advances to officers, directors or
employees for business-related travel expenses, moving expenses and other
similar expenses, in each case Incurred in the ordinary course of business or
consistent with past practice or to fund such person’sPerson’s purchase of
Equity Interests of Parent Borrower or any direct or indirect parent of Parent
Borrower;

 

(12)                          Investments the payment for which consists of
Equity Interests of Parent Borrower (other than Disqualified Capital Stock) or
any direct or indirect parent of Parent Borrower, as applicable; provided,
however, that such Equity Interests will not increase the amount available for
Restricted Payments under 7.2(b)(viii);

 

(13)                          any transaction to the extent it constitutes an
Investment that is permitted by and made in accordance with the provisions of
Section 7.5(b) (except transactions described in clauses (ii), (iv), (vi),
(viii)(B) and (xv) of Section 7.5(b));

 

(14)                          guarantees issued in accordance with Section 7.1
and Section 6.12 including, without limitation, any guarantee or other
obligation issued or incurred under this Agreement in connection with any letter
of credit issued for the account of Parent Borrower or any of its Subsidiaries
(including with respect to the issuance of, or payments in respect of drawings
under, such letters of credit);

 

(15)                                            Investments consisting of or to
finance purchases and acquisitions of inventory, supplies, materials, services
or equipment or purchases of contract rights or licenses or leases of
intellectual property;

 

(16)                          (A) any Investment by a Subsidiary that is not a
Credit Party in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing, including Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified
Securitization Financing or any related Indebtedness; , and (B) any Investment
in a Securitization Subsidiary or any Investment by a Securitization Subsidiary
in any other Person in connection with a Qualified Securitization Financing,
including Investments of funds held in accounts permitted or required by the
arrangements governing such Qualified Securitization Financing or any related
Indebtedness; provided that the aggregate amount of outstanding Investments made
pursuant to this clause (16)(B), taken together with all

 

59

--------------------------------------------------------------------------------



 

outstanding Investments made pursuant to clause (17)(B), shall not exceed
$100,000,000 at the time of such Investment;

 

(17)                          (A) any Investment by a Subsidiary that is not a
Credit Party in an entity which is not a Restricted Subsidiary to which a
Restricted Subsidiary sells Securitization Assets pursuant to a Securitization
Financing;, and (B) any Investment in an entity which is not a Restricted
Subsidiary to which a Restricted Subsidiary sells Securitization Assets pursuant
to a Securitization Financing; provided that the aggregate amount of outstanding
Investments made pursuant to this clause (17))(B), taken together with all
outstanding Investments made pursuant to clause (16)(B), shall not exceed
$100,000,000 at the time of such Investment;

 

(18)                          Investments of a Restricted Subsidiary acquired
after the RestatementAmendment No. 3 Effective Date or of an entity merged into,
amalgamated with, or consolidated with Parent Borrower or a Restricted
Subsidiary in a transaction that is not prohibited by Section 7.8 after the
RestatementAmendment No. 3 Effective Date to the extent that such Investments
were not made in contemplation of such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

 

(19)                          Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit and Uniform Commercial Code Article 4 customary trade arrangements with
customers;

 

(20)                          advances in the form of a prepayment of expenses,
so long as such expenses are being paid in accordance with customary trade terms
of Parent Borrower or the Restricted Subsidiaries;

 

(21)                          Investments in joint ventures or Unrestricted
Subsidiaries not to exceed $100 million in the aggregate at any onehaving an
aggregate Fair Market Value (as determined in good faith by Parent Borrower),
taken together with all other Investments made pursuant to this clause (21) that
are at that time outstanding, not to exceed the sum of (x) the greater of
(A) $160 million and (B) 10% of Consolidated EBITDA in the aggregate as of the
date of such Investment, plus (y) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment (with the Fair Market Value each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided
that the aggregate amount of Investments made in reliance on this Clause (21)
shall not exceed (when combined with Investments made by Credit Parties in
Subsidiaries that are not (or do not become in connection with such transaction)
Credit Parties in reliance on Clauses (1), (3) and (22) of the definition of
Permitted Investment) the greater of (x) $250320 million and (y) 20% of
Consolidated EBITDA as of the date of such Investment; provided, however, that
if any Investment pursuant to this clause (21) is made in any Person that is not
a Credit Party at the date of the making of such Investment and such Person
becomes a Credit Party after such date, such Investment shall thereafter be
deemed to have been made pursuant to

 

60

--------------------------------------------------------------------------------



 

clause (1) above and shall cease to have been made pursuant to this clause (21)
for so long as such Person continues to be a Credit Party;

 

(22)                          any Investment in any Subsidiary of Parent
Borrower or any joint venture in connection with intercompany cash management
arrangements or related activities arising in the ordinary course of business;
provided that the aggregate amount of Investments made by Credit Parties in
Subsidiaries or joint ventures that are not Credit Parties in reliance on this
Clause (22) shall not exceed (when combined with Investments made by Credit
Parties in Subsidiaries that are not (or do not become in connection with such
transaction) Credit Parties in reliance on Clauses (1), (3) and (21) of the
definition of Permitted Investment) the greater of (x) $250320 million and
(y) 20% of Consolidated EBITDA as of the date of such Investment; provided,
however, that if any Investment pursuant to this clause (22) is made in any
Person that is not a Credit Party at the date of the making of such Investment
and such Person becomes a Credit Party after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and shall
cease to have been made pursuant to this clause (22) for so long as such Person
continues to be a Credit Party;

 

(23)                          Guarantied Obligations of any Credit Party or any
Restricted Subsidiary of leases or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

 

(24)                          subject to Pro Forma Compliance with the
Restricted Conditions, any other Investments; and

 

(25)                          loans and advances to independent contractors,
owner-operators, drivers and carriers in an amount not to exceed $1525 million
at any time.

 

“Permitted Liens” means, with respect to any Person:

 

(1)                                 pledges, bonds or deposits and other Liens
granted by such Person under workmen’s compensation laws, unemployment insurance
laws or similar legislation, or good faith deposits in connection with bids,
tenders, contracts (other than for the payment of Indebtedness) or leases to
which such Person is a party, or deposits to secure public or statutory
obligations of such Person or deposits of cash or U.S. government bonds to
secure surety or appeal bonds, performance and return of money bonds, or
deposits as security for contested Taxes or import duties or for the payment of
rent, in each case Incurred in the ordinary course of business;

 

(2)                                 Liens imposed by law, such as landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens securing obligations that are not overdue by more than 30
days or that are being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review;

 

(3)                                 Liens for Taxes, assessments or other
governmental charges not yet overdue by more than 30 days, or that are being
contested in good faith by appropriate proceedings;

 

61

--------------------------------------------------------------------------------



 

(4)                                 Liens in favor of issuers of performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit, bankers’ acceptances or similar obligations issued pursuant
to the request of and for the account of such Person in the ordinary course of
its business;

 

(5)                                 minor survey exceptions, minor encumbrances,
trackage rights, special assessments, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business or zoning or other restrictions as to the use of
real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which were not Incurred in
connection with Indebtedness and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

 

(6)                                 (A) Liens on assets of a Subsidiary that is
not a Credit Party securing Indebtedness of a Subsidiary that is not a Credit
Party permitted to be Incurred pursuant to Section 7.1;

 

(B)                               Liens securing any Indebtedness permitted to
be Incurred by this Agreement if, as of the date such Indebtedness was Incurred,
and after giving pro forma effect thereto and the application of the net
proceeds therefrom (but without netting the proceeds thereof), the Consolidated
Secured Net Leverage Ratio of Parent Borrower does not exceed 3.00 to 1.00;
provided that (I) any Lien on the ABL Priority Collateral or the Canadian
Collateral in reliance on this clause (6)(B) shall be junior to the Liens on the
ABL Priority Collateral or the Canadian Collateral, as applicable, securing the
Obligations pursuant to the ABL Intercreditor Agreement and/or a junior lien
intercreditor agreement or collateral trust agreement reasonably satisfactory to
Agent reflecting the junior-lien status of the Liens securing such Indebtedness
as it relates to the ABL Priority Collateral and Canadian Collateral, (II) the
Indebtedness secured by such Liens shall not be secured by any property or
assets of Parent Borrower or any Restricted Subsidiary other than Collateral,
(III) the final maturity date of any such Indebtedness shall be no earlier than
the Latest Maturity Date, and (IV) none of the obligors or guarantors with
respect to such Indebtedness shall be a Person that is not a Credit Party;
provided that when calculating the Consolidated Secured Net Leverage Ratio for
purposes of this clause 6(B), the maximum amount of Indebtedness that Borrowers
are permitted to incur (x) under this Agreement and (y) under the Con-way Bridge
Credit Agreement (until such commitments are terminated and any Indebtedness
Incurred thereunder is repaid in full) shall, in each case, be deemed
outstanding and secured by a Lien;

 

(C)                               Liens securing obligations in respect of
Indebtedness permitted to be Incurred pursuant to clause (iv) or (xiv) (to the
extent such guarantees are issued in respect of any Indebtedness) of
Section 7.1(b); provided that, in the case of clause (xiv), any Lien on the ABL
Priority Collateral or the Canadian Collateral in reliance on this clause
(6)(C) shall be junior to the Liens on the ABL Priority Collateral and the
Canadian Collateral securing the Obligations pursuant to the ABL Intercreditor
Agreement and/or a junior lien intercreditor agreement or collateral trust
agreement reasonably satisfactory to Agent

 

62

--------------------------------------------------------------------------------



 

reflecting the junior-lien status of the Liens securing such Indebtedness as it
relates to ABL Priority Collateral and Canadian Collateral;

 

(D)                               Liens securing obligations in respect of
Indebtedness permitted to be Incurred pursuant to clause (i) or (ii) of
Section 7.1(b); provided that, in the case of Liens securing the Con-way Bridge
Facility, any Lien on the ABL Priority Collateral or the Canadian Collateral in
reliance on this clause (6)(D) shall be junior to the Liens on the ABL Priority
Collateral and the Canadian Collateral securing the Obligations pursuant to the
ABL Intercreditor Agreement and/or a junior lien intercreditor agreement or
collateral trust agreement reasonably satisfactory to Agent reflecting the
junior-lien status of the Liens securing such Indebtedness as it relates to ABL
Priority Collateral and Canadian Collateral; andand

 

(E)                                Liens created pursuant to the Collateral
Documents or otherwise securing the Obligations;

 

(7)                                 Liens existing on the RestatementAmendment
No. 3 Effective Date (including, for the avoidance of doubt, Liens on assets of
Con-way and any Restricted Subsidiary which is a Subsidiary thereof but
excluding Liens in favor of the lenders under the Term Credit Agreement or the
Con-way Bridge Facility);

 

(8)                                 Liens on assets, property or shares of stock
of a Person at the time such Person becomes a Subsidiary; provided, however,
that such Liens are not created or Incurred in connection with, or in
contemplation of, such other Person becoming such a Subsidiary; provided,
further, however, that such Liens may not extend to any other property owned by
Parent Borrower or any Restricted Subsidiary (other than pursuant to
after-acquired property clauses in effect with respect to such Lien at the time
of acquisition on property of the type that would have been subject to such Lien
notwithstanding the occurrence of such acquisition);

 

(9)                                 Liens on assets or property at the time
Parent Borrower or a Restricted Subsidiary acquired the assets or property,
including any acquisition by means of a merger, amalgamation or consolidation
with or into Parent Borrower or any Restricted Subsidiary; provided, however,
that such Liens are not created or Incurred in connection with, or in
contemplation of, such acquisition; provided, further, however, that the Liens
may not extend to any other property owned by Parent Borrower or any Restricted
Subsidiary (other than pursuant to after-acquired property clauses in effect
with respect to such Lien at the time of acquisition on property of the type
that would have been subject to such Lien notwithstanding the occurrence of such
acquisition);

 

(10)                          [Reserved];

 

(11)                          Liens securing Hedging Obligations (and, for the
avoidance of doubt, Swap Obligations) not incurred in violation of this
Agreement;

 

(12)                          Liens on inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of documentary letters
of credit, bank guarantees or

 

63

--------------------------------------------------------------------------------



 

bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

(13)                          leases, subleases, licenses and sublicenses of
real property which do not materially interfere with the ordinary conduct of the
business of Parent Borrower or any of the Restricted Subsidiaries;

 

(14)                          Liens arising from Uniform Commercial Code
financing statement filings (or equivalent filings including under the PPSA)
regarding operating leases or other obligations not constituting Indebtedness;

 

(15)                          Liens in favor of Parent Borrower or any Credit
Party;

 

(16)                          Liens on assets of Persons that are not Credit
Parties of the type specified in the definition of “Securitization Financing”
Incurred in connection with a Qualified Securitization Financing;

 

(17)                          pledges and deposits and other Liens made in the
ordinary course of business to secure liability to insurance carriers;

 

(18)                          Liens on the Equity Interests of Unrestricted
Subsidiaries;

 

(19)                          leases or subleases, and licenses or sublicenses
(including with respect to intellectual property) granted to others in the
ordinary course of business, and Liens on real property which is not owned but
is leased or subleased by Parent Borrower or any Restricted Subsidiary;

 

(20)                          Liens to secure any refinancing, refunding,
extension, renewal or replacement (or successive refinancings, refundings,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in clauses (6), (7), (8), (9),
(11), (15) and (25) of this definition; provided, however, that (x) such new
Lien shall be limited to all or part of the same property (including any after
acquired property to the extent it would have been subject to the original Lien)
that secured the original Lien (plus improvements on and accessions to such
property, proceeds and products thereof, customary security deposits and any
other assets pursuant to the after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being refinanced,
refunded, extended, renewed or replaced), and (y) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount (or accreted value, if applicable) or, if
greater, committed amount of the applicable Indebtedness described under clauses
(6), (7), (8), (9), (10), (11), (15) and (25) at the time the original Lien
became a Permitted Lien under this Agreement, (B) unpaid accrued interest and
premiums (including tender premiums), and (C) an amount necessary to pay any
underwriting discounts, defeasance costs, commissions, fees and expenses related
to such refinancing, refunding, extension, renewal or replacement; provided,
further, however, that (X) in the case of any Liens to secure any refinancing,
refunding, extension or renewal of Indebtedness secured by a Lien referred to in
clause (6)(B), (6)(C) or (25), the principal amount of any Indebtedness Incurred
for such refinancing, refunding, extension or renewal shall be deemed secured by

 

64

--------------------------------------------------------------------------------



 

a Lien under clause (6)(B), (6)(C) or (25) and not this clause (20) for purposes
of determining the principal amount of Indebtedness outstanding under clause
(6)(B) or (6)(C) and (Y) in the case of Liens to secure any refinancing,
refunding, extension or renewal of Indebtedness secured by a Lien referred to in
clause (6)(B), (8), (9), (15) or (25), such new Lien shall have priority equal
to or more junior than the Lien securing such refinanced, refunded, extended or
renewed Indebtedness;

 

(21)                          except to the extent the applicable equipment
constitutes Borrowing Base Collateral, Liens on equipment of Parent Borrower or
any Restricted Subsidiary granted in the ordinary course of business to Parent
Borrower’s or such Restricted Subsidiary’s client at which such equipment is
located;

 

(22)                          judgment and attachment Liens not giving rise to
an Event of Default and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

 

(23)                          Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale or purchase of goods
entered into in the ordinary course of business;

 

(24)                          Liens incurred to secure cash management services
or to implement cash pooling arrangements in the ordinary course of business;

 

(25)                          other Liens securing obligations the outstanding
principal amount of which does not, taken together with the principal amount of
all other obligations secured by Liens incurred under this clause (25) that are
at that time outstanding, exceed the greater of $270480 million and 30% of
Consolidated EBITDA at the time of incurrence, provided that (x) any Lien on
Term Priority Collateral may be pari passu with or junior to, but not senior to,
the Lien securing the Obligations, except to the extent such Liens secure any
Capitalized Lease Obligation or any purchase money Indebtedness, in which case
such Liens may be prior to the Liens securing the Obligations, but only as to
the applicable assets securing the Capitalized Lease Obligation or purchase
money Indebtedness and (y) any Lien on the ABL Priority Collateral and the
Canadian Collateral in reliance on this clause (25) shall be junior to the Liens
on the ABL Priority Collateral or the Canadian Collateral securing the
Obligations pursuant to the ABL Intercreditor Agreement and/or a junior lien
intercreditor agreement or collateral trust agreement reasonably satisfactory to
Agent reflecting the junior-lien status securing such Indebtedness as it relates
to the ABL Priority Collateral and Canadian Collateral.

 

(26)                          any encumbrance or restriction (including put and
call arrangements) with respect to Capital Stock of any joint venture or similar
arrangement securing obligations of such joint venture or pursuant to any joint
venture or similar agreement;

 

(27)                          any amounts held by a trustee in the funds and
accounts under any indenture issued in escrow pursuant to customary escrow
arrangements pending the release thereof, or under any indenture pursuant to
customary discharge, redemption or defeasance provisions;

 

65

--------------------------------------------------------------------------------



 

(28)                          Liens (i) arising by virtue of any statutory or
common law provisions relating to banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
depository or financial institution, (ii) attaching to commodity trading
accounts or other commodity brokerage accounts incurred in the ordinary course
of business or (iii) encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to brokerage accounts incurred in
the ordinary course of business and not for speculative purposes;

 

(29)                          Liens (i) in favor of credit card companies
pursuant to agreements therewith and (ii) in favor of customers;

 

(30)                          Liens disclosed by the title commitments or title
insurance policies delivered pursuant to this Agreement and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted under this Agreement;

 

(31)                          Liens that are contractual rights of set-off
relating to purchase orders and other agreements entered into with customers,
suppliers or service providers of Parent Borrower or any Restricted Subsidiary
in the ordinary course of business;

 

(32)                          in the case of real property that constitutes a
leasehold or subleasehold interest, (x) any Lien to which the fee simple
interest (or any superior leasehold interest) is or may become subject and any
subordination of such leasehold or subleasehold interest to any such Lien in
accordance with the terms and provisions of the applicable leasehold or
subleasehold documents, and (y) any right of first refusal, right of first
negotiation or right of first offer which is granted to the lessor or sublessor;

 

(33)                          agreements to subordinate any interest of Parent
Borrower or any Restricted Subsidiary in any accounts receivable or other prices
arising from inventory consigned by Parent Borrower or any such Restricted
Subsidiary pursuant to an agreement entered into in the ordinary course of
business;

 

(34)                          Liens on securities that are the subject of
repurchase agreements constituting Cash Equivalents under clause (4) of the
definition thereof;

 

(35)                          [Reserved];

 

(36)                          Liens securing insurance premium financing
arrangements; provided that such Liens are limited to the applicable unearned
insurance premiums;

 

(37)                          Liens granted in the ordinary course of business
consistent with past practice to lessors of Railcars, Chassis, trucks, trailers
or tractors, leased by Parent Borrower or any Restricted Subsidiary thereof
pursuant to arrangements which are intended to be true leases;

 

(38)                          [Reserved];

 

66

--------------------------------------------------------------------------------



 

(39)                          if and for so long as any Capital Stock of Con-way
constitutes “margin stock” within the meaning of Regulation U, Liens on such
Capital Stock to the extent the value of such Capital Stock, together with the
value of all other margin stock held by Parent Borrower and its Subsidiaries,
exceeds 25% of the total value of all their assets subject to Section 7.7; and

 

(40)                          Liens arising from the cash-collateralization of
letters of credit and other obligations of Con-way and its Subsidiaries, in each
case to the extent such letters of credit or other obligations are in existence
on the RestatementAmendment No. 3 Effective Date.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), that any Credit Party
or ERISA Affiliate maintains, contributes to or has an obligation to contribute
to or has maintained, contributed to or had an obligation to contribute to at
any time within the past seven (7) years on behalf of participants who are or
were employed by any Credit Party or ERISA Affiliate.

 

“Pounds Sterling” and “£” means the lawful currency of the United Kingdom.

 

“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation (including the Civil Code of Quebec) of any
other Canadian jurisdiction the laws of which are required by such legislation
to be applied in connection with the issue, perfection, effect of perfection,
enforcement, enforceability, opposability, validity or effect of security
interests or other applicable lien.

 

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

 

“Prime Rate” has the meaning specified in the definition of “Base Rate.”

 

“Principal Property” means any “Principal Property” (as defined in either or
both of the Existing Con-way IndenturesIndenture) owned by Con-way or any of its
Restricted Subsidiaries (as defined in either or both of the Existing Con-way
IndenturesIndenture).

 

“Pro Forma Compliance” means, with respect to any determination for any period
and any transaction, that such determination shall be made by giving pro forma
effect to each such transaction, as if each such transaction had been
consummated on the first day of such period, based on, in the case of
determinations made in reliance on pro-forma financial statement calculations
only, historical results accounted for in accordance with GAAP and, to the
extent applicable, reasonable assumptions that are specified in detail in the
relevant compliance certificate, financial statement or other document provided
to Agent or any Lender in connection herewith (which shall be prepared by Parent
Borrower in good faith (subject to the approval of Agent, not to be unreasonably
withheld)) and for such purposes historical financial statements shall be
recalculated as if such transaction had been consummated at the beginning of the
applicable period, and any Indebtedness or other liabilities to be incurred,
assumed or repaid had

 

67

--------------------------------------------------------------------------------



 

been incurred, assumed or repaid at the beginning of such period (and assuming
that such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to such Indebtedness incurred during
such period) and, to the extent pro forma financial statements are required to
be prepared by Parent Borrower under Regulation S-X of the Securities Act of
1933 (“Reg. S-X”) reflecting such transaction for any period, all pro forma
calculations made hereunder with respect to such transaction and for such period
shall be in conformity with Reg. S-X at all times after such pro-forma financial
statements reflecting such transactions are required to be filed by Parent
Borrower under Reg. S-X.

 

“Pro Rata Extension Offers” has the meaning specified in Section 2.16(c).

 

“Pro Rata Share” means with respect to all matters relating to any Lender,
(i) with respect to the Revolving Loans, the percentage obtained by dividing
(A) the Commitment of that Lender by (B) the aggregate Commitments of all
Lenders, as any such percentages may be adjusted by increases or decreases in
Commitments pursuant to the terms and conditions hereof or by assignments
permitted pursuant to Section 11.1, (ii) with respect to all Loans, the
percentage obtained by dividing (A) the aggregate Commitments of that Lender by
(B) the aggregate Commitments of all Lenders, and (iii) with respect to all
Loans on and after the Commitment Termination Date, the percentage obtained by
dividing (A) the aggregate outstanding principal balance of the Loans held by
that Lender, by (B) the outstanding principal balance of the Loans held by all
Lenders. For purposes of Canadian Loans and Canadian Letter of Credit
Obligations, each use of the term “Commitment” above shall be deemed to refer to
the Canadian Commitments.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 10.13(a).

 

“Qualified Capital Stock” means any Capital Stock other than Disqualified
Capital Stock.

 

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions:

 

(1)                                 the Board of Directors of Parent Borrower
shall have determined in good faith that such Qualified Securitization Financing
(including financing terms, covenants, termination events and other provisions)
is in the aggregate economically fair and reasonable to Parent Borrower and the
Securitizationor the applicable Subsidiary, as the case may be;

 

(2)                                 all sales of Securitization Assets and
related assets to theby Parent Borrower or the applicable Subsidiary (other than
a Securitization Subsidiary) either to the applicable Securitization Subsidiary
or directly to the applicable third-party financing providers (as the case may
be) are made at Fair Market Value (as determined in good faith by Parent
Borrower); and

 

68

--------------------------------------------------------------------------------



 

(3)                                 the financing terms, covenants, termination
events and other provisions thereof shall be market terms (as determined in good
faith by Parent Borrower) and may include Standard Securitization Undertakings;
and.

 

(4)                                 none of the Securitization Assets shall be
owned by any Credit Party prior to their sale to Securitization Subsidiary.

 

For the avoidance of doubt, Indebtedness under the Term Credit
Agreement, Indebtedness under the Con-way Bridge Credit Agreement, Indebtedness
in respect of the 2019 Notes, 2021 Notes, 2022 Notes, 2023 Notes, 2024
Notes, Indebtedness hereunder or any Refinancing Indebtedness with respect to
the foregoing shall not be deemed a Qualified Securitization Financing.

 

“Quarterly Average Availability Percentage” means, at any time, the Average
Availability Percentage for the immediately preceding Fiscal Quarterthree
(3) most recently ended months for which a Borrowing Base Certificate was
delivered.

 

“Quarterly Average Unused Revolving Facility Balance” means, at any time, the
Average Unused Revolving Facility Balance for the immediately preceding Fiscal
Quarterthree (3) most recently ended months for which a Borrowing Base
Certificate was delivered.

 

“Railcar Receivables” means an Account owing to a U.S. Borrower that arises in
the ordinary course of business under or in connection with agreements
associated with car hire settlements managed by the Railroad Clearinghouse, an
entity of the AAR, or any successor thereto.

 

“Railcars” means the railroad cars, locomotives or other rolling stock
(including stacktrain), or accessories used on such railroad cars, locomotives
or other rolling stock (including superstructures and racks) owned by Parent
Borrower or any Restricted Subsidiary and employed in the conduct of such
Person’s business.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Credit Party, whether by lease, license,
or other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

 

“Recipient” means (a) Agent and (b) any Lender, as applicable.

 

“Refinancing Indebtedness” has the meaning specified in Section 7.1.

 

“Refinancing Transactions” means (A) the issuance and sale of the 2023 Notes,
(B) the incurrence of indebtedness on or prior to the Amendment No. 3 Effective
Date pursuant to the Term Credit Agreement and/or the repricing, refinancing,
amendment, restatement or supplement, in whole or in part, of the Term Credit
Agreement, (C) the redemption (including any satisfaction and discharge in
connection therewith) of all of Parent Borrower’s then outstanding 7.875% Senior
Notes due 2019 and 5.75% Senior Notes due 2021, (D) the issuance and sale of the
2024 Notes and the entry into, incurrence of indebtedness pursuant to and
prepayment of all amounts

 

69

--------------------------------------------------------------------------------



 

outstanding under the Bridge Credit Agreement, (E) the entry into and incurrence
of indebtedness pursuant to this Agreement and any repricing, refinancing,
amendment, restatement or supplement, in whole or in part, of this Agreement,
including Amendment No. 3 and (F) the payment of fees and expenses in connection
with the foregoing.

 

“Refunded Swing Line Loan” has the meaning specified in Section 2.1(b)(iii).

 

“Refunding Capital Stock” has the meaning specified in Section 7.2.

 

“Register” has the meaning specified in Section 11.1(a)(i).

 

“Regulation U” has the meaning specified in Section 4.10.

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

 

“Relationship Bank” has the meaning specified in Annex A.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the environment, including the migration of Hazardous Material through or in the
air, soil, surface water, ground water or property.

 

“Rent Reserve” means, with respect to any store, warehouse distribution center,
regional distribution center or depot where any Eligible Equipment subject to
Liens arising by operation of law is located (other than any Eligible Equipment
with respect to which Agent has determined that such Liens have been waived or
subordinated to Agent’s reasonable satisfaction pursuant to a landlord waiver,
bailee letter or comparable agreement), a rent reserve not in excess of three
(3) months’ rent (or for such longer time period that is determined by Agent in
its Permitted Discretion as reasonably necessary to protect and/or realize upon
the Collateral located at any) at such store, warehouse distribution center,
regional distribution center or depot.

 

“Replacement Lender” has the meaning specified in Section 2.14(d).

 

“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans, in each case, excluding
Non-Funding Lenders.

 

“Reserves” means reserves against the Borrowing Base, including, without
limitation, the Dilution Reserve, the Rent Reserve, the Canadian Priority
Payables Reserve, the Existing Notes Reserve and such additional other reserves
as Co-Collateral Agents may establish from time to time in their Permitted
Discretion as provided in Section 2.18 hereof, including related to any material
downward trend in monthly Railcar Receivables (if included in the Borrowing Base
at the time).

 

“Restatement Date” means October 30, 2015.

 

70

--------------------------------------------------------------------------------



 

“Restricted Cash” means cash and Cash Equivalents held by Parent Borrower and
the Restricted Subsidiaries that would appear as “restricted” on a consolidated
balance sheet of Parent Borrower or any of the Restricted Subsidiaries.

 

“Restricted Conditions” means (a) there is no Default or Event of Default
existing immediately before or after such transaction, (b) (i) the 30 Day
Availability immediately preceding the proposed transaction and
(ii) Availability on the date of the proposed transaction (in each case,
calculated on a pro forma basis for such transaction and/or any Advance) is
equal to or greater than the greater of (x) 12.510.0% of Available Credit and
(y) $60,000,00075,000,000, (c) the Fixed Charge Coverage Ratio is at least 1.00
to 1.00 determined as of the end of the most recent Fiscal Quarter for which
financial statements were required to have been delivered to Agent for the
twelve-month period then ended; provided that, if each of 30 Day Availability
and Availability on the date of the proposed transaction (in each case,
calculated on a pro forma basis for such transaction and/or any Advance) is
greater than the greater of (x) 17.515.0% of Available Credit and
(y) $80,000,00095,000,000 at such time, clause (c) shall not apply and (d) for
transactions which are consummated in reliance on the Restricted Conditions in
an amount in excess of $50,000,000100,000,000 only, Parent Borrower shall have
delivered a customary Officer’s Certificate to Agent certifying as to compliance
with the requirements of clauses (a) through (c) (if applicable).

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Payments” has the meaning specified in Section 7.2.

 

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person.  Unless the
context otherwise requires, the term “Restricted Subsidiary” shall mean a
Restricted Subsidiary of Parent Borrower.  Each Credit Party shall constitute a
Restricted Subsidiary.

 

“Retired Capital Stock” has the meaning specified in Section 7.2(b)(ii)(A).

 

“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.

 

“Revaluation Date” means (a) with respect to any Loan made to a Canadian
Borrower, each of the following:  (i) each date of an Advance to a Canadian
Borrower and (ii) each date of a continuation of a Loan made to a Canadian
Borrower and (b) with respect to any Letter of Credit, each of the following: 
(i) each date of issuance of a Letter of Credit for or on behalf of a Canadian
Borrower or for or on behalf of a U.S. Borrower if such Letter of Credit is
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof and
(iii) the latest to occur of (1) each date of any payment by any L/C Issuer
under any Letter of Credit denominated in Canadian Dollars or an Alternative
Currency, (2) each date of reimbursement payment made by a Borrower to any L/C
Issuer under any Letter of Credit denominated in Canadian Dollars or an
Alternative Currency, or (3) payment

 

71

--------------------------------------------------------------------------------



 

over to any L/C Issuer under any Letter of Credit denominated in Canadian
Dollars or an Alternative Currency by a Lender of its Pro Rata Share of a
participation interest or a Revolving Loan advanced as reimbursement.

 

“Revolving Credit Advance” has the meaning specified in Section 2.1(a)(i).

 

“Revolving Loan” means, at any time, the sum of (a) the aggregate amount of
Revolving Credit Advances outstanding to Borrowers plus (b) the aggregate Letter
of Credit Obligations incurred on behalf of Borrowers.  Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.

 

“Revolving Note” and “Revolving Notes” have the meaning specified in
Section 2.1(a)(ii).

 

“Rolling Stock” means all Railcars, Chassis, trucks, trailers, tractors,
wherever located, except for automobiles used by the Credit Parties’ employees.

 

“Rolling Stock Collateral” means all Rolling Stock constituting Collateral that
is included in the U.S. Borrowing Base.

 

“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.

 

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by Parent Borrower or a Restricted Subsidiary whereby
Parent Borrower or such Restricted Subsidiary transfers such property to a
Person and Parent Borrower or such Restricted Subsidiary leases it from such
Person, other than leases between any of Parent Borrower and a Restricted
Subsidiary or between Restricted Subsidiaries.

 

“Scheduled Unavailability Date” has the meaning specified in Section 2.15.

 

“Schedules” means the Schedules prepared by Borrowers and attached to this
Agreement.

 

“SDN List” has the meaning specified in Section 4.23.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Hedge Agreement” means any Swap Contract by and between any Credit
Party and any Hedge Bank.

 

“Secured Hedging Obligations” means the obligations of any Credit Party arising
under any Secured Hedge Agreement.

 

“Secured Indebtedness” means any Consolidated Total Indebtedness secured by a
Lien.

 

“Secured Parties” means, collectively, with respect to the Obligations, Agent,
Co-Collateral Agents, the Lenders, the L/C Issuers, the Swing Line Lender, any
Lender or Agent (or

 

72

--------------------------------------------------------------------------------



 

any Affiliate of a Lender or Agent) that is a party to the Bank Product
Documents and any Lender, Agent or any Hedge Bank that is a party to a Secured
Hedge Agreement.

 

“Securitization Assets” means any of the following assets (or interests therein)
from time to time originated, acquired or otherwise owned by aParent Borrower or
any Restricted Subsidiary that is not a Credit Party or in which aParent
Borrower or any Restricted Subsidiary that is not a Credit Party has any rights
or interests, in each case, without regard to where such assets or interests are
located: (1) accounts receivablereceivables, payment obligations, installment
contracts, and similar rights, whether currently existing or arising or
estimated to arise in the future, and whether in the form of accounts, chattel
paper, general intangibles, instruments or otherwise (including any drafts,
bills of exchange or similar notes and instruments), (2) royalty and other
similar payments made related to the use of trade names and other intellectual
property, business support, training and other services, including, without
limitation, licensing fees, lease payments and similar revenue streams,
(3) revenues related to distribution and merchandising of the products of such
SubsidiaryParent Borrower and its Restricted Subsidiaries, (4) intellectual
property rights relating to the generation of any of the foregoing types of
assets, (5) parcels of or interests in real property, together with all
easements, hereditaments and appurtenances thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof, and (6) any other assets and property to the extent
customarily included in securitization transactions or factoring transactions of
the relevant type in the applicable jurisdictions (as determined by Parent
Borrower in good faith).

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interests issued or sold in
connection with, and all other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Securitization Financing.

 

“Securitization Financing” means any transaction or series of transactions that
may be entered into by a Subsidiary that is not a Credit PartyParent Borrower or
any of its Subsidiaries pursuant to which a Subsidiary that is not a Credit
PartyParent Borrower or any of its Subsidiaries may sell, assign, convey or
otherwise transfer to (a) a Securitization Subsidiary; and (b) any other Person
(in the case of a transfer by a Securitization Subsidiary)(including, for the
avoidance of doubt, any conveyance or transfer effected by means of declaration
of a trust over the relevant assets) to any other Person, or may grant a
security interest in, any Securitization Assets (whether now existing or arising
in the future) of such SubsidiaryParent Borrower or any of its Subsidiaries, and
any assets related thereto including, without limitation, all collateral
securing such Securitization Assets, all contracts and all guarantees or other
obligations in respect of such Securitization Assets, proceeds of such
Securitization Assets and other assets which are customarily sold, assigned,
conveyed, or transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions or
factoring transactions involving Securitization Assets and any Hedging
Obligations entered into by Parent Borrower or any such Subsidiary in connection
with such Securitization Assets.

 

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a Securitization
Asset or portion thereof becoming subject to any asserted defense, dispute,
dilution,

 

73

--------------------------------------------------------------------------------



 

off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

 

“Securitization Subsidiary” means a Wholly Owned Restricted Subsidiary (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing with a Subsidiary that is not a Credit Party in which a Subsidiary
that is not a Credit PartyParent Borrower or any of its Subsidiaries in which
Parent Borrower or any of its Subsidiaries makes an Investment and to which a
Subsidiary that is not a Credit PartyParent Borrower or any of its Subsidiaries
transfers Securitization Assets and related assets) which engages in no
activities other than in connection with the financing of Securitization Assets
of one or more Subsidiaries that are not Credit Parties, all proceeds thereof
and all rights (contractual or other), collateral and other assets relating
thereto, and any business or activities incidental or related to such business,
and which is designated by the Board of Directors of Parent Borrower (as
provided below) as a Securitization Subsidiary and:

 

(a)                                       no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by Parent
Borrower or any other Restricted Subsidiary (excluding guarantees of obligations
(other than the principal of and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates Parent Borrower
or any other Restricted Subsidiary in any way other than pursuant to Standard
Securitization Undertakings, or (iii) subjects any property or asset of Parent
Borrower or any other Restricted Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings;

 

(b)                                       with which neither Parent Borrower nor
any Restricted Subsidiary has any material contract, agreement, arrangement or
understanding other than on terms which Parent Borrower reasonably believes to
be no less favorable to Parent Borrower or such Restricted Subsidiary than those
that might be obtained at the time from Persons that are not Affiliates of
Parent Borrower (other than pursuant to Standard Securitization Undertakings);
and

 

(c)                                        to which neither Parent Borrower nor
any Restricted Subsidiary has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results (other than pursuant to Standard Securitization Undertakings).

 

Any such designation by the Board of Directors of Parent Borrower shall be
evidenced to Agent by filing with Agent a certified copy of the resolution of
the Board of Directors of Parent Borrower giving effect to such designation and
an Officer’s Certificate certifying that such designation complied with the
foregoing conditions.  In no event shall a Credit Party be designated as a
Securitization Subsidiary.

 

“Senior Representative” means, with respect to any Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Settlement Date” has the meaning specified in Section 10.8(a)(ii).

 

74

--------------------------------------------------------------------------------



 

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC (or any successor provisions).

 

“Similar Business” has the meaning specified in Section 7.6.

 

“Singapore Dollars” means the lawful currency of Singapore.

 

“Solvent” means, with respect to any Person organized under the laws of the
United States or any state thereof, on a particular date, that on such date
(a) the fair value of the assets of such Person, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of such Person; (b) the present fair saleable value of the property of such
Person will be greater than the amount that will be required to pay the probable
liability of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are conducted on such date and are proposed to be
conducted after such date.

 

“SPC” has the meaning specified in Section 11.1(g).

 

“Specified Entity” means an entity (i) treated as a partnership or disregarded
entity for U.S. Federal income tax purposes and (ii) the equity interests of
which are not treated as held, directly or indirectly, by a CFC for purposes of
section 956 of the IRC.

 

“Specified Equity Contribution” has the meaning specified in Section 9.4.

 

“Spot Rate” means, on any day, the rate quoted or published by Agent (or a
designated Affiliate of Agent) at which Canadian Dollars or any Alternative
Currency may be exchanged into Dollars.  The applicable L/C Issuer may use such
Spot Rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and, reimbursement obligations, performance undertakings,
guarantees of performance, and other customary payment obligations entered into
by a Subsidiary that is not a Credit PartyParent Borrower or any of its
Subsidiaries, whether joint and several or otherwise, which Parent Borrower has
determined in good faith to be customary in a Securitization Financing
including, without limitation, those relating to the servicing of the assets of
a Securitization Subsidiary, it being understood that any Securitization
Repurchase Obligation shall be deemed to be a Standard Securitization
Undertaking.

 

“Stated Termination Date” means OctoberApril 30, 20202024.

 

“Stockholder” means, with respect to any Person, each holder of Capital Stock of
such Person.

 

75

--------------------------------------------------------------------------------



 

“Subordinated Indebtedness” means (a) with respect to any Borrower, any
Indebtedness of such Borrower which is by its terms subordinated in right of
payment to the Loans on which it is obligated, and (b) with respect to any
Credit Party, any Indebtedness of such Credit Party which is by its terms
subordinated in right of payment to its guarantee of Indebtedness under this
Agreement.

 

“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
and (2) any partnership, joint venture or limited liability company of which
(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity. Unless the context otherwise
requires, the term “Subsidiary” shall mean a Subsidiary of Parent Borrower.

 

“Subsidiary Guarantors” means each Subsidiary of Parent Borrower other than
Excluded Subsidiaries.  As of the Restatement Date, the Subsidiary Guarantors
are listed on Schedule (A-1).

 

“Supermajority Lenders” means Lenders having (a) 66.67% or more of the
Commitments of all Lenders, or (b) if the Commitments have been terminated,
66.67% or more of the aggregate outstanding amount of the Revolving Credit
Advances.

 

“Surface Transportation Board” means the Surface Transportation Board, an agency
of the Federal Government of the United States, and any successor agency
thereof.

 

“Swap Contract” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, cross-currency hedges,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Borrowers or any of their respective Subsidiaries shall be a
“Swap Agreement” and (b) any agreement with respect to any transactions
(together with any related confirmations) which are subject to the terms and
conditions of, or are governed by, any master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other similar master agreement.

 

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.

 

76

--------------------------------------------------------------------------------



 

“Swing Line Advance” has the meaning specified in Section 2.1(b)(i).

 

“Swing Line Availability” has the meaning specified in Section 2.1(b)(i).

 

“Swing Line Commitment” means, as to Swing Line Lender, the commitment of Swing
Line Lender to make Swing Line Advances as set forth on Annex C, which
commitment constitutes a subfacility of the Commitment of Swing Line Lender. 
The aggregate Swing Line Commitment on the RestatementAmendment No. 3 Effective
Date is fifty million Dollars ($50,000,000), which commitment constitutes a
subfacility of the aggregate Commitments.

 

“Swing Line Lender” means MSSF.

 

“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to any Borrower or to all Borrowers.

 

“Swing Line Note” and “Swing Line Notes” have the meanings specified in
Section 2.1(b)(ii).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 

“Tax Compliance Certificate” has the meaning specified in Section 2.13(d).

 

“Tax Distributions” means any distributions described in Section 7.2(b)(xi).

 

“Tax Group” has the meaning specified in Section 7.2.

 

“Tax Structure” has the meaning specified in Section 12.8.

 

“Taxes” means present and future taxes (including, but not limited to, income,
corporate, capital, excise, property, ad valorem, sales, use, payroll, value
added and franchise taxes, deductions, withholdings and custom duties), charges,
fees, imposts, levies, deductions or withholdings (including backup withholding)
and all liabilities (including interest, additions to tax and penalties) with
respect thereto, imposed by any Governmental Authority.

 

“Term Administrative Agent” means MSSF, in its capacity as administrative agent
and collateral agent under the Term Credit Agreement.

 

“Term Collateral Account” has the meaning specified in Annex A.

 

“Term Credit Agreement” means the Senior Secured Term Loan Credit Agreement,
dated as of October 30, 2015, by and among Parent Borrower, certain subsidiaries
of Parent Borrower, MSSF, as administrative agent and collateral agent, and the
other parties thereto, including all exhibits, annexes and schedules thereto, as
such agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.by the Incremental and Refinancing
Amendment (Amendment No. 1 to Credit Agreement), dated as of August 25, 2016,

 

77

--------------------------------------------------------------------------------



 

the Refinancing Amendment (Amendment No. 2 to Credit Agreement), dated as of
March 10, 2017, the Refinancing Amendment (Amendment No. 3 to Credit Agreement),
dated as of February 23, 2018, the Amendment No. 4 to Credit Agreement, dated as
of March 7, 2019, and the Incremental Amendment (Amendment No. 5 to Credit
Agreement), dated as of March 18, 2019.

 

“Term Priority Collateral” has the meaning specified in the ABL Intercreditor
Agreement.

 

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other Obligations under this Agreement and the other Loan
Documents have been completely discharged or paid (other than contingent
indemnification obligations for which no claim has been asserted, Bank
ProductProducts Obligations and Secured Hedging Obligations), (c) all Letter of
Credit Obligations have been cash collateralized, canceled or backed by standby
letters of credit in accordance with Section 2.2, and (d) none of Borrowers
shall have any further right to borrow any monies under this Agreement.

 

“Termination Value” means, on any date in respect of any Swap Contract, or other
swap or hedging agreement or obligation, after taking into account the effect of
any legally enforceable netting agreement relating to such Swap Contract, other
swap or hedging agreement, (a) if such Swap Contract or other swap or hedging
agreement has been terminated as of such date, an amount equal to the
termination value determined in accordance with such Swap Contract, or other
swap or hedging agreement, and (b) if such Swap Contract or other swap or
hedging agreement has not been terminated as of such date, an amount equal to
the mark-to-market value for such Swap Contract or other swap or hedging
agreement.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan) that is
covered by Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

 

“Trademarks” has the meaning to it in the U.S. Security Agreement.

 

“Transactions” means (a) the consummation of the Con-way Acquisition and
transactions contemplated thereby and in connection therewith, (b) the
execution, delivery and performance of this Agreement, the Term Credit
Agreement, the Bridge Credit Agreement and any documentation relating to
Indebtedness incurred in lieu thereof or to refinance the foregoing, and the
incurrence of Indebtedness thereunder and Liens in connection therewith,
(c) Parent Borrower’s or any of its Subsidiaries’ incurrence, replacement,
redemption, repayment, defeasance, discharge or refinancing of indebtedness or
liens in connection with the Con-way Acquisition, including the assumption of
the Con-way Existing Indebtedness and other existing Indebtedness of Con-way and
its Subsidiaries, (d) the entry by Parent Borrower into this Agreement and the
borrowing of loans hereunder in connection with the Con-way Acquisition and
(e) the payment of fees and expenses in connection the foregoing.

 

“UIIA” means that Uniform Intermodal Interchange and Facilities Access
Agreement, effective as of April 20, 2009, administered by The Intermodal
Association of North America, together with each addendum thereto executed by
Pacer Stacktrain, Inc. or Union Pacific Railroad Company and each Motor Carrier
(as defined in the UIIA) party thereto, each in the

 

78

--------------------------------------------------------------------------------



 

form delivered to Agent prior to April 1, 2014, pursuant to which Pacer
Stacktrain, Inc. or Union Pacific Railroad Company and each Motor Carrier have
agreed additional terms and conditions applicable to the interchange of Chassis
to such Motor Carrier by Pacer Stacktrain, Inc. or Union Pacific Railroad
Company.

 

“Unfinanced Capital Expenditures” means for any period, Capital Expenditures of
Parent Borrower and its Restricted Subsidiaries made in cash during such period,
except to the extent financed with the proceeds of Capitalized Lease Obligations
or other Indebtedness (other than Loans incurred hereunder), common Capital
Stock or Qualified Capital Stock, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in EBITDA, less cash received from the
sale of any fixed assets of Parent Borrower and its Restricted Subsidiaries
(including, without limitation, assets of the type that may constitute Equipment
hereunder) during such period; provided that the aggregate amount of Unfinanced
Capital Expenditures during such period may not be less than zero.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan, allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means:

 

(1)                                 any Subsidiary of Parent Borrower that at
the time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors of Parent Borrower in the manner provided below; and

 

(2)                                 any Subsidiary of an Unrestricted
Subsidiary.

 

Parent Borrower may designate any Subsidiary of Parent Borrower (including any
newly acquired or newly formed Subsidiary of Parent Borrower) to be an
Unrestricted Subsidiary unless at the time of such designation such Subsidiary
or any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns
or holds any Lien on any property of, Parent Borrower or any other Restricted
Subsidiary that is not a Subsidiary of the Subsidiary to be so designated, in
each case at the time of such designation; provided, however, that the
Subsidiary to be so designated and its Subsidiaries do not at the time of
designation have and do not thereafter Incur any Indebtedness pursuant to which
the lender has recourse to any of the assets of Parent Borrower or any of the
Restricted Subsidiaries unless otherwise permitted under Section 7.2; provided,
further, however, that either:

 

(a)                                 the Subsidiary to be so designated has total
consolidated assets of $1,000 or less; or

 

(b)                                 if such Subsidiary has consolidated assets
greater than $1,000, then such designation would be permitted under Section 7.2.

 

79

--------------------------------------------------------------------------------



 

Parent Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, however, that immediately after giving effect to such
designation, Borrowers are in Pro Forma Compliance with the Restricted
Conditions.

 

Any such designation by Parent Borrower shall be evidenced to Agent by promptly
filing with Agent a copy of the resolution of the Board of Directors of Parent
Borrower or any committee thereof giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
foregoing provisions.  In no event may Parent Borrower be an Unrestricted
Subsidiary.  Notwithstanding anything to the contrary herein, on the Restatement
Date, XPO Escrow Sub, LLC shall be automatically deemed an Unrestricted
Subsidiary.

 

In no event may Parent Borrower be an Unrestricted Subsidiary.  Notwithstanding
anything to the contrary herein, on the Amendment No. 3 Effective Date, XPO
Escrow Sub, LLC shall be automatically deemed an Unrestricted Subsidiary.

 

As of the Restatement Date, each entity listed on Schedule 6.13 is an
Unrestricted Subsidiary.

 

“U.S. ABL Priority Collateral” means all U.S. Collateral that is ABL Priority
Collateral.

 

“U.S. Availability” means, as of any date of determination, the amount (if any)
by which (a) U.S. Available Credit, exceeds (b) the sum of (i) RevolverRevolving
Credit Advances plus (ii) Letter of Credit Obligations (other than Letter of
Credit Obligations cash collateralized in accordance with the terms of the Loan
Documents) plus (iii) Swing Line Loans.

 

“U.S. Available Credit” means, as of any date of determination, the lesser of
(a) the Commitment and (b) the U.S. Borrowing Base as most recently reported by
the Credit Parties on or prior to such date of determination.

 

“U.S. Borrower” and “U.S. Borrowers” have the meanings specified in the preamble
to this Agreement.

 

“U.S. Borrowing Base” means, as of any date of determination, from time to time,
as to the U.S. Credit Parties, an amount equal to the sum at such time of:

 

(a)                                 the product of (i) 85% multiplied by
(ii) the U.S. Credit Parties’ Eligible Accounts; plus

 

(b)                                 the product of (i) 20% multiplied by
(ii) the U.S. Credit Parties’ Eligible 90-Day Accounts; provided that the amount
contributed to the U.S. Borrowing Base at any time pursuant to this clause (b),
taken together with the amount contributed to the Canadian Borrowing Base at
such time pursuant to sub-clause (C) of clause (i) of the definition of
“Canadian Borrowing Base”, shall not in any event exceed the Eligible 90-Day
Accounts Cap (it being understood that, unless otherwise elected by Parent
Borrower in its sole discretion from time-to-time (which election shall be
revocable in its sole discretion), Eligible 90-Day Accounts shall be applied to
the Eligible 90-Day Accounts Cap first for the benefit of the U.S. Borrowing
Base, and thereafter for the benefit of the Canadian Borrowing Base); plus

 

(c)                                  (b) the lesser of:

 

80

--------------------------------------------------------------------------------



 

(i)                                     the product of (A) 65% multiplied by
(B) the cost of the U.S. Credit Parties’ Eligible Equipment (but net of delivery
charges, sales tax and other costs incidental to the purchase thereof); and

 

(ii)                                  the product of (A) 85% multiplied by
(B) the cost of the U.S. Credit Parties’ Eligible Equipment (but net of delivery
charges, sales tax and other costs incidental to the purchase thereof)
multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent Equipment appraisal obtained by Agent, at such time; plus

 

(d)                                 (c) [Reserved];

 

(e)                                  (d) the lesser of

 

(i)                   8085% of the net book value of aggregate Eligible Rolling
Stock; and

 

(ii)                the product of (A) 6575% multiplied by (B) the Net Orderly
Liquidation Value of the U.S. Credit Parties’ Eligible Rolling Stock; minus

 

(f)                                   (e) the Dilution Reserve, the Rent
Reserve, the Canadian Priority Payables Reserve, the Existing Notes Reserve and
such other Reserves established by Co-Collateral Agents in their Permitted
Discretion in conformity with Section 2.18;

 

provided that U.S. Borrowing Base shall not include clauses (b) or (d) (for
assets other than Railcars, tractors and trailers) above until such time as each
Co-Collateral Agent consents, after the Restatement Date, to include such assets
in the calculation of the U.S. Borrowing Base (it being agreed that the U.S.
Borrowing Base shall include Railcars, tractors and trailers constituting
Eligible Rolling Stock at any time after the Restatement Date (provided that the
conditions contained in the following proviso with respect thereto are
satisfied); provided further that (x) a maximum of 2025% of the U.S. Borrowing
Base shall be attributable to the U.S. Credit Parties’ Eligible Equipment and
the U.S. Credit Parties’ Eligible Rolling Stock in the aggregate, (y) except
with respect to Rolling Stock of Con-way Subsidiaries included in clause
(d) above within one year of the Restatement Date, Agent and Co-Collateral
Agents shall have completed all required or necessary field examinations and
appraisals with respect to the asset classes included in clauses (b) and
(d) above and (z) prior to the inclusion of assets described in (b) and
(d) above in the Borrowing Base, Borrowers shall have delivered a Borrowing Base
Certificate that includes Borrowing Base calculations with respect to the assets
classes included in clauses (b) and (d) above..

 

The U.S. Borrowing Base shall at any time be determined by reference to the most
recent Borrowing Base Certificate delivered to Co-Collateral Agents pursuant to
Section 5.2. Notwithstanding anything to the contrary contained herein,
determinations as to Reserves, adjustments and similar matters related to the
U.S. Borrowing Base shall be made by Co-Collateral Agents in their Permitted
Discretion in accordance with Section 2.18.

 

“U.S. Collateral” means the Collateral owned by (or, in the event such
Collateral has been foreclosed upon, immediately prior to such foreclosure that
was owned by) a U.S. Credit Party.

 

“U.S. Credit Party” means each U.S. Borrower and each U.S. Guarantor.

 

81

--------------------------------------------------------------------------------



 

“U.S. Guarantor” means each Guarantor that is a Domestic Subsidiary.

 

“U.S. Guaranty” means the guarantee of the Obligations of each Credit Party
hereunder by the U.S. Credit Parties in Article 13 hereunder or in a
supplemental guarantee in accordance with Section 6.12 of this Agreement.

 

“U.S. Loans” means, at any time, the sum of (a) the aggregate amount of
Revolving Credit Advances and Swing Line Loans outstanding to the U.S. Borrowers
plus (b) the aggregate Dollar Equivalent of the U.S. Borrowers’ Letter of Credit
Obligations.  Unless the context otherwise requires, references to the
outstanding principal balance of the U.S. Loans shall include the aggregate
Dollar Equivalent of the outstanding balance of the U.S. Borrowers’ Letter of
Credit Obligations.

 

“U.S. Overadvance” means, as of any date of determination, the sum of (i) Loans
then outstanding less (ii) the Available Credit.

 

“U.S. Security Agreement” means that certain Second Amended and Restated
Security Agreement, dated as of the Restatement Date, made by the Credit Parties
party thereto in favor of Agent, on behalf of Agent, Co-Collateral Agents and
Lenders, as amended, restated, supplemented or otherwise modified from time to
time.

 

“U.S. Term Priority Collateral” means all U.S. Collateral that is Term Priority
Collateral.

 

“Value” means, with respect to Eligible Rolling Stock, net book value as
reported by Borrowers to Co-Collateral Agents in accordance with GAAP; provided
that for purposes of the calculation of the U.S. Borrowing Base, the Value of
the Eligible Rolling Stock shall not include (a) the portion of the value
Eligible Rolling Stock equal to the profit earned by any Affiliate of Parent
Borrower on the sale thereof to any Borrower or (b) write-ups or write-downs in
value with respect to currency exchange rates.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Capital Stock or Preferred Stock, as the case may be, at any date,
the quotient obtained by dividing (1) the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Capital Stock or Preferred Stock multiplied by the
amount of such payment, by (2) the sum of all such payments.

 

“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

 

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares required pursuant to applicable law)
shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person.

 

“Withholding Agent” means any Credit Party and Agent.

 

82

--------------------------------------------------------------------------------



 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“WRA” means the Winding-Up and Restructuring Act (Canada).

 

“XPO Canada” has the meaning specified in the preamble to this Agreement.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“XPO Intermodal” means XPO Intermodal, Inc. (f/k/a Pacer International, Inc.), a
Tennessee corporation.

 

1.2                               Rules of Construction.  All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition in Article or
Division 9 shall control.  Unless otherwise specified, references in this
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in this Agreement.  The words
“herein”, “hereof” and “hereunder”, and other words of similar import refer to
this Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in this Agreement
or any such Annex, Exhibit or Schedule.

 

1.3                               Interpretive Matters.  Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders.  The words “including”, “includes” and “include” shall be deemed
to be followed by the words “without limitation”; the word “or” is not
exclusive; references to Persons include their respective successors and assigns
(to the extent and only to the extent permitted by the Loan Documents) or, in
the case of governmental Persons, Persons succeeding to the relevant functions
of such Persons; and all references to agreements and instruments, statutes and
related regulations shall include any amendments of the same and any successor
statutes and regulations.  Whenever any provision in any Loan Document refers to
the knowledge (or an analogous phrase) of any Credit Party, such words are
intended to signify that such Credit Party has actual knowledge or awareness of
a particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.  In addition, for purposes hereof, (a) an accounting term not
otherwise defined has the meaning assigned to it in accordance with GAAP;
(b) unsecured Indebtedness shall not be deemed to be subordinate or junior to
secured Indebtedness merely by virtue of its nature as unsecured Indebtedness;
(c) the principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of a Person dated such date prepared in accordance with GAAP;
(d) the principal amount of any Preferred Stock shall be (i) the maximum
liquidation value of such Preferred Stock or (ii) the maximum mandatory

 

83

--------------------------------------------------------------------------------



 

redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater; and (e) unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with GAAP; provided, that, if Borrower
Representative notifies Agent that Borrower Representative requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the RestatementAmendment No. 3 Effective Date in GAAP or in the application
thereof on the operation of such provision (or if Agent notifies Borrower
Representative that the Requisite Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

1.4                               Additional Alternative Currencies.

 

(a)                     Parent Borrower may from time to time request that
Letters of Credit be issued in a currency other than Dollars or those
specifically listed in the definition of “Alternative Currency” for the account
of a U.S. Borrower; provided that such requested currency is a lawful currency
that is freely transferable and readily convertible into Dollars in the London
interbank market.  Such request shall be subject to the approval of Agent and
the applicable L/C Issuer(s).

 

(b)                     Any such request shall be made to Agent not later than
11:00 a.m. (New York, New York time), ten Business Days prior to the date of the
desired issuance of a Letter of Credit in such other currency (or such other
time or date as may be agreed by Agent and the applicable L/C Issuer, in its or
their sole discretion).  In the case of any such request, Agent shall also
promptly notify the applicable L/C Issuer thereof.  The applicable L/C Issuer
shall notify Agent, not later than 11:00 a.m. (New York, New York time), five
Business Days after receipt of such request whether it consents, in its sole
discretion, to the issuance of Letters of Credit in such requested currency.

 

(c)                      Any failure by an L/C Issuer to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such L/C Issuer to issue a Letters of Credit in such requested
currency.  If Agent and the applicable L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, Agent shall so notify Parent
Borrower and such currency shall thereupon be deemed for all purposes herein to
be an Alternative Currency hereunder.  If Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.4, Agent shall
promptly so notify Parent Borrower.

 

(d)                     As of the Amendment No. 23 Effective Date, each L/C
Issuer has agreed to issue Letters of Credit in the currencies specified on
Exhibit B to Amendment No. 23.

 

1.5                               Timing of Payment or Performance.  When the
payment of any obligation or the performance of any covenant, duty or obligation
is stated to be due or performance required on a day which is not a Business
Day, the date of such payment (other than as described in the definition of
LIBOR Period) or performance shall extend to the immediately succeeding Business
Day.

 

84

--------------------------------------------------------------------------------



 

1.6                               Quebec Matters.  For purposes of any assets,
liabilities or entities located in the Province of Quebec and for all other
purposes pursuant to which the interpretation or construction of this Agreement
or any other Loan Document may be subject to the laws of the Province of Quebec
or a court or tribunal exercising jurisdiction in the Province of Quebec,
(a) “personal property” shall include “movable property”; (b) “real property” or
“real estate” shall include “immovable property”; (c) “tangible property” shall
include “corporeal property”; (d) “intangible property” shall include
“incorporeal property”; (e) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “right of retention”, “prior claim” and a resolutory
clause; (f) all references to filing, perfection, priority, remedies,
registering or recording under the Code or a PPSA shall include publication
under the Civil Code of Quebec; (g) all references to “perfection” of or
“perfected” liens or security interest shall include a reference to an
“opposable” or “set up” hypothec, lien or security interest as against third
parties; (h) any “right of offset”, “right of setoff” or similar expression
shall include a “right of compensation”; (i) “goods” shall include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities; (j) an “agent” shall include a “mandatary”;
(k) “construction liens” shall include “legal hypothecs”; (l) “joint and
several” shall include “solidary”; (m) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault”; (n) “beneficial ownership”
shall include “ownership on behalf of another as mandatary”; (o) “easement”
shall include “servitude”; (p) “priority” shall include “prior claim”;
(q) “survey” shall include “certificate of location and plan”; (r) “state” shall
include “province”; (s) “fee simple title” shall include “absolute ownership”;
(t) “accounts” shall include “claims”.  The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only.  Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.

 

1.7                               Borrowers.  Notwithstanding anything herein or
in any Loan Document to the contrary, including any generic use of the term
“Borrowers” as being liable for any payment or obligation, in no event shall any
Canadian Borrower or Canadian Guarantor be liable for any Obligation of a U.S.
Borrower or U.S. Guarantor.

 

1.8                               Quebec Security.  For greater certainty, and
without limiting the powers of Agent, each of the Secured Parties hereby
irrevocably appoints Agent as hypothecary representative of the Secured Parties
as contemplated under Article 2692 of the Civil Code of Quebec in order to hold
hypothecs and security granted by any Credit Party on property pursuant to the
laws of the Province of Quebec and to exercise such powers and duties which are
conferred upon the Secured Parties thereunder. The execution by Agent as
hypothecary representative prior to the Credit Agreement of any deeds of
hypothec or other security documents is hereby ratified and confirmed. The
appointment of Agent as hypothecary representative shall be deemed to have been
ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any
Secured Parties’ rights and obligations under the Credit Agreement by the
execution of an assignment, including an Assignment Agreement or a joinder or
other agreement pursuant to which it becomes such assignee or participant, and
by each successor Agent by the execution of an Assignment Agreement or other
agreement, or by the

 

85

--------------------------------------------------------------------------------



 

compliance with other formalities, as the case may be, pursuant to which it
becomes a successor Agent under the Credit Agreement.

 

1.9                               Permitted Liens.  Any references in this
Agreement or any other Loan Document to “Permitted Liens” is not intended to
subordinate or postpone, and shall not be interpreted as subordination or
postponing, or as any agreement to subordinate or postpone, any Lien created by
any of the Loan Documents to any Permitted Lien.

 

1.10                        Interest Act (Canada).  For the purposes of the
Interest Act (Canada) and disclosure thereunder, whenever any interest or any
fee to be paid hereunder or in connection herewith by a Canadian Borrower is to
be calculated on the basis of a 360-day or 365-day year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or 365, as applicable.  The rates
of interest under this Agreement are nominal rates, and not effective rates or
yields.  The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.

 

1.11                        Criminal Code (Canada).  If any provision of this
Agreement would oblige a Canadian Borrower to make any payment of interest or
other amount payable to any Secured Party in an amount or calculated at a rate
which would be prohibited by law or would result in a receipt by that Secured
Party of “interest” at a “criminal rate” (as such terms are construed under the
Criminal Code (Canada)), then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in a receipt by that Secured Party of
“interest” at a “criminal rate”, such adjustment to be effected, to the extent
necessary (but only to the extent necessary), as follows:

 

(a)                     first, by reducing the amount or rate of interest; and

 

(b)                     thereafter, by reducing any fees, commissions, costs,
expenses, premiums and other amounts required to be paid which would constitute
interest for purposes of section 347 of the Criminal Code (Canada).

 

1.12                        Anti-Money Laundering (Canada).  The Canadian
Borrowers acknowledge that, pursuant to the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws,
whether within Canada or elsewhere (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Canadian Lenders and Agent may be
required to obtain, verify and record information regarding the Canadian
Borrowers, their directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Canadian Borrowers, and the
transactions contemplated hereby.  Canadian Borrowers shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Canadian Lender or Agent, or any prospective
assign or participant of a Canadian Lender or Agent, in order to comply with any
applicable AML Legislation, whether now or hereafter in existence. 
Notwithstanding the foregoing and except as may otherwise be agreed in writing,
each of the Canadian Lenders agrees that Agent has no obligation to ascertain
the identity of any Canadian Borrower or any authorized signatories of any

 

86

--------------------------------------------------------------------------------



 

Canadian Borrower on behalf of any Canadian Lender, or to confirm the
completeness or accuracy of any information it obtains from a Canadian Borrower
or any such authorized signatory in doing so.

 

2.                                      AMOUNT AND TERMS OF CREDIT

 

2.1                               Credit Facilities.

 

(a)                     Revolving Credit Facility.

 

(i)                                                 Subject to the terms and
conditions hereof, each Lender severally agrees to make available to Borrowers
from time to time until the Commitment Termination Date its Pro Rata Share of
advances (each, a “Revolving Credit Advance”).  The Pro Rata Share of any Lender
of (A) the Aggregate Revolving Credit Exposure shall not at any time exceed its
separate Commitment at such time and (B) the Canadian Loans shall not at any
time exceed its separate Canadian Commitment at such time.  The obligations of
each Lender hereunder shall be several and not joint.  Until the Commitment
Termination Date, Borrowers may borrow, repay and reborrow under this
Section 2.1(a); provided, that (x) the Aggregate Revolving Credit Exposure at
any time shall not exceed Availability at such time, (y) the amount of U.S.
Loans at any time shall not exceed the U.S. Availability at such time and
(z) the Canadian Loans at any time shall not exceed the Canadian Availability at
such time.  Each Revolving Credit Advance shall be made on notice by Borrower
Representative to one of the representatives of Agent identified in Schedule 2.1
at the address specified therein.  Any such notice must be given no later than
(1) 12 noon (New York, New York time) on the date of the proposed Revolving
Credit Advance, in the case of a Base Rate Loan, or (2) 12 noon (New York, New
York time) on the date which is three (3) Business Days’ prior to the proposed
Revolving Credit Advance, in the case of a LIBOR Loan.  Each such notice (a
“Notice of Revolving Credit Advance”) may be given verbally by telephone but
must be immediately confirmed in writing (by fax, electronic mail or overnight
courier) substantially in the form of Exhibit 2.1(a)(i), and shall include the
information required in such Exhibit.  If any Borrower desires to have the
Revolving Credit Advances bear interest by reference to a LIBOR Rate, with
respect to LIBOR Loans denominated in Dollars, and BA Rate, with respect to
LIBOR Loans denominated in Canadian Dollars, Borrower Representative must comply
with Section 2.5(e).  All Revolving Credit Advances (x) made to a U.S. Borrower
shall be denominated in Dollars and (y) made to a Canadian Borrower shall be
denominated in Dollars or Canadian Dollars but shall be deemed to have been made
(in the case of Canadian Dollar Revolving Credit Advances) in the Dollar
Equivalent of such Revolving Credit Advance.

 

(ii)                                              Except as provided in
Section 2.10, if requested by Lenders, (x) the U.S. Borrowers, jointly and
severally, shall execute and deliver to each Lender a note to evidence the
Commitment of that Lender and (y) the Canadian Borrowers, jointly and severally,
shall execute and deliver to each Lender a note to evidence the Pro Rata Share
of the Canadian Commitment of that Lender.  Each note shall be in the principal
amount of the Commitment (or the Canadian Commitment) of the applicable Lender,
and substantially in the form of Exhibit 2.1(a)(ii) (each a “Revolving Note”
and, collectively, the “Revolving Notes”).  Each Revolving Note (or, if a
Revolving Note is not requested, this Agreement) shall represent the joint and
several obligation of the appropriate Borrowers to pay the amount of the

 

87

--------------------------------------------------------------------------------



 

applicable Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Loans to such Borrower together with interest thereon as
prescribed in Section 2.5.  The entire unpaid balance of the aggregate Loan and
all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date (and the
Commitment, for purposes of this Agreement, shall thereafter be zero).

 

(b)                     Swing Line Facility.

 

(i)                                                 Agent shall notify Swing
Line Lender upon Agent’s receipt of any Notice of Revolving Credit Advance from
a U.S. Borrower which requests Base Rate Loans.  Subject to the terms and
conditions hereof, Swing Line Lender may, in its discretion, make available from
time to time until the Commitment Termination Date advances to a U.S. Borrower
(each, a “Swing Line Advance”) in accordance with any such notice.  The
provisions of this Section 2.1(b) shall not relieve Lenders of their obligations
to make Revolving Credit Advances under Section 2.1(a); provided, that if Swing
Line Lender makes a Swing Line Advance pursuant to any such notice, such Swing
Line Advance shall be in lieu of any Revolving Credit Advance that otherwise may
be made by Lenders pursuant to such notice.  The aggregate amount of Swing Line
Advances outstanding shall not exceed at any time the lesser of (A) the Swing
Line Commitment and (B) U.S. Available Credit, in each case, less the
outstanding balance of the U.S. Revolving Loans at such time (“Swing Line
Availability”).  Only the U.S. Borrowers may receive a Swing Line Advance. 
Until the Commitment Termination Date, the U.S. Borrowers may from time to time
borrow, repay and reborrow under this Section 2.1(b).  Each Swing Line Advance
shall be made pursuant to a Notice of Revolving Credit Advance delivered to
Agent by Borrower Representative in accordance with Section 2.1(a)(i).  Any such
notice must be given no later than 2:00 p.m. (New York time) on the Business Day
of the proposed Swing Line Advance.  Unless Swing Line Lender has received at
least one Business Day’s prior written notice from Requisite Lenders instructing
it not to make any Swing Line Advance, Swing Line Lender shall, notwithstanding
the failure of any condition precedent set forth in Section 3.2, be entitled to
fund any requested Swing Line Advance, and to have each Lender make Revolving
Credit Advances in accordance with Section 2.1(b)(iii) or purchase participating
interests in accordance with Section 2.1(b)(iv).  Notwithstanding any other
provision of this Agreement or the other Loan Documents, the Swing Line Loan
shall constitute a Base Rate Loan and shall be denominated in Dollars.  The U.S.
Borrowers shall repay the Swing Line Loan upon written demand therefor by Agent.

 

(ii)                                              Upon request by Swing Line
Lender, the U.S. Borrowers shall execute and deliver to Swing Line Lender a
promissory note to evidence the Swing Line Commitment.  Such note shall be in
the principal amount of the Swing Line Commitment of Swing Line Lender and
substantially in the form of Exhibit 2.1(b)(ii) (each a “Swing Line Note” and,
collectively, the “Swing Line Notes”).  Each Swing Line Note (or, if Swing Line
Notes are not requested, this Agreement) shall represent the obligation of each
U.S. Borrower to pay the amount of the aggregate unpaid principal amount of all
Swing Line Advances made to such Borrower together with interest thereon as
prescribed in Section 2.5.  The entire unpaid balance of the Swing Line Loan and
all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date, if not
sooner paid in full.

 

88

--------------------------------------------------------------------------------



 

(iii)                                           The Swing Line Lender, at any
time, and from time to time in its sole and absolute discretion, but not less
frequently than weekly, shall on behalf of the U.S. Borrowers (and each U.S.
Borrower hereby irrevocably authorizes the Swing Line Lender to so act on its
behalf) request each Lender (including the Swing Line Lender) to make a
Revolving Credit Advance for the account of the U.S. Borrowers (which shall be a
Base Rate Loan) in an amount equal to that Lender’s Pro Rata Share of the
principal amount of the U.S. Borrowers’ Swing Line Loan (the “Refunded Swing
Line Loan”) outstanding on the date such notice is given.  If any Lender is a
Non-Funding Lender, and the conditions precedent set forth in Section 3.2 are
satisfied at such time, that Non-Funding Lender’s reimbursement obligations with
respect to the Swing Line Loans shall be reallocated to and assumed by the other
Lenders in accordance with their Pro Rata Share of the Revolving Loans
(calculated as if the Non-Funding Lender’s Pro Rata Share was reduced to zero
and each other Lender’s Pro Rata Share had been increased proportionately);
provided that no Lender shall be reallocated any such reimbursement obligations
to the extent such reallocation shall cause its Pro Rata Share of the Aggregate
Revolving Credit Exposure to exceed its Commitment.  If any Lender is a
Non-Funding Lender, upon receipt of the demand described above, each Lender that
is not a Non-Funding Lender will be obligated to pay to Agent for the account of
the Swing Line Lender its Pro Rata Share of the outstanding Swing Line Loans
(increased as described above); provided that no Lender shall be required to
fund any amount to the extent such funding shall cause its Pro Rata Share of the
Aggregate Revolving Credit Exposure to exceed its Commitment.  Unless any of the
events described in Sections 9.1(j) or (k) has occurred (in which event the
procedures of Section 2.1(b)(iv) shall apply), and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Lender shall disburse directly to Agent,
its Pro Rata Share of a Revolving Credit Advance on behalf of the Swing Line
Lender prior to 3:00 p.m. (New York time) in immediately available funds on the
Business Day next succeeding the date that notice is given.  The proceeds of
those Revolving Credit Advances shall be immediately paid to the Swing Line
Lender and applied to repay the Refunded Swing Line Loan of the U.S. Borrowers.

 

(iv)                                          If, prior to refunding a Swing
Line Loan with a Revolving Credit Advance pursuant to Section 2.1(b)(iii), one
of the events described in Sections 9.1(j) or 9.1(k) has occurred, then, subject
to the provisions of Section 2.1(b)(v) below, each Lender shall, on the date
such Revolving Credit Advance was to have been made, purchase, or be deemed to
have purchased, from the Swing Line Lender an undivided participation interest
in the Swing Line Loan in an amount equal to its Pro Rata Share of such Swing
Line Loan.  Upon request, each Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.

 

(v)                                             Each Lender’s obligation to make
Revolving Credit Advances in accordance with Section 2.1(b)(iii) and to purchase
participation interests in accordance with Section 2.1(b)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right that such
Lender may have against Swing Line Lender, any U.S. Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of any Default or
Event of Default; (C) any inability of any Borrower to satisfy the conditions
precedent to borrowing set forth in this Agreement at any time; or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  If any Lender does not make available to Agent

 

89

--------------------------------------------------------------------------------



 

or Swing Line Lender, as applicable, the amount required pursuant to Sections
2.1(b)(iii) or 2.1(b)(iv), as the case may be, Swing Line Lender shall be
entitled to recover such amount on demand from such Lender, together with
interest thereon for each day from the date of non-payment until such amount is
paid in full at the Federal Funds Rate for the first two Business Days and at
the Base Rate thereafter.

 

(c)                      Reliance on Notices; Appointment of Borrower
Representative.  Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any Notice of Revolving Credit Advance, Notice of
Conversion/Continuation, or similar notice reasonably believed by Agent to be
genuine.  Agent may assume that each Person executing and delivering any notice
in accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary.  Each Borrower
hereby designates Parent Borrower or any of its authorized representatives as
its representative and agent on its behalf for the purposes of issuing Notices
of Revolving Credit Advances and Notices of Conversion/Continuation, giving
instructions with respect to the disbursement of the proceeds of the Loans,
selecting interest rate options, requesting Letters of Credit, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents, and taking all other actions (including in respect of providing
notices in respect of compliance with covenants) on behalf of any Borrower or
Borrowers under the Loan Documents.  Borrower Representative hereby accepts such
appointment.  Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from Borrower Representative as a notice or
communication from all U.S. Borrowers or Canadian Borrowers, as the case may be,
and may give any notice or communication required or permitted to be given to
any Borrower or Borrowers hereunder to Borrower Representative on behalf of such
Borrower or Borrowers.  Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement, and undertaking made on its
behalf by Borrower Representative shall be deemed for all purposes to have been
made by such Borrower, and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower.

 

2.2                               Letters of Credit.

 

(a)                     Issuance.  Subject to the terms and conditions of this
Agreement, Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower Representative on behalf of the
U.S. Borrowers or the Canadian Borrowers, as the case may be, and for such
Borrowers’ account (or, in the case of a U.S. Borrower, for the account of any
of such U.S. Borrower’s Restricted Subsidiaries designated thereby, provided
that such U.S. Borrower shall be liable hereunder for all Letter of Credit
Obligations incurred by its Restricted Subsidiaries), Letter of Credit
Obligations with respect to Letters of Credit to be issued by an L/C Issuer for
such Borrowers’ account (or, in the case of a U.S. Borrower, for the account of
any of such U.S. Borrower’s Restricted Subsidiaries, provided that such U.S.
Borrower shall be liable hereunder for all Letter of Credit Obligations incurred
by its Restricted Subsidiaries).  For the avoidance of doubt, no Letter of
Credit shall be issued for the account of any Unrestricted Subsidiary.  Each
Lender shall, subject to the terms and conditions hereinafter set forth,
purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit as more fully described in Section 2.2(b)(ii).  The Parent
Borrower shall be a co-obligor on any Letter of Credit issued on account of any
U.S. Borrower.  The aggregate

 

90

--------------------------------------------------------------------------------



 

amount of all such Letter of Credit Obligations shall, subject to
Section 2.3(b)(ii) and Section 2.3(b)(iii), as applicable, not at any time
exceed the Dollar Equivalent of $350,000,000 (the “L/C Sublimit”).  No such
Letter of Credit shall have an expiry date that is more than one year following
the date of issuance thereof, but may contain provisions for automatic renewal
thereof for periods not in excess of one (1) year, unless otherwise reasonably
determined by Agent and the applicable L/C Issuer, in their respective sole
discretion, and no Lender shall be under any obligation to incur Letter of
Credit Obligations in respect of, or purchase risk participations in, any Letter
of Credit having an expiry date that is later than the fifth (5th) Business Day
prior to the Stated Termination Date; provided, further that a Letter of Credit
may, upon the request of the applicable Borrower, be issued or renewed for a
period beyond the date that is five (5) Business Days prior to the maturity date
thereof if such Letter of Credit becomes subject to cash collateralization on
such fifth (5th) Business Day prior to the Stated Termination Date (at 103% of
the face value of such Letter of Credit) or other arrangements, in each case
reasonably satisfactory to Agent and the applicable L/C Issuer, have been
provided, and the applicable L/C Issuer has released the Lenders in writing from
their participation obligations with respect to such Letter of Credit on the
Stated Termination Date.  Notwithstanding anything to the contrary contained
herein, any L/C Issuer may only issue Letters of Credit to the extent permitted
by applicable law.  If (i) any Lender is a Non-Funding Lender or Agent
determines that any of the Lenders is an Impacted Lender, and (ii) the
reallocation of that Non-Funding Lender’s or Impacted Lender’s Letter of Credit
Obligations to the other Lenders would reasonably be expected to cause the
Letter of Credit Obligations and Loans of any Lender to exceed its Commitment
(an “Affected L/C Issuer”), taking into account the amount of outstanding
Aggregate Revolving Credit Exposure, then no Affected L/C Issuer shall be
obligated to issue or renew any Letters of Credit unless the Non-Funding Lender
or Impacted Lender has been replaced, the Letter of Credit Obligations have been
cash collateralized to the extent of any shortfall in Commitments, or the
Commitment of the other Lenders has been increased in accordance with
Section 12.2(c) by an amount sufficient to satisfy Agent that all additional
Letter of Credit Obligations will be covered by all Lenders who are not
Non-Funding Lenders or Impacted Lenders.  Notwithstanding anything to the
contrary contained herein, no L/C Issuer shall be obligated to issue or renew
any Letter of Credit if, after giving effect to the issuance or renewal thereof,
the aggregate amount of all Letter of Credit Obligations in respect of Letters
of Credit issued by such L/C Issuer would exceed the Dollar Equivalent of such
L/C Issuer’s L/C Issuer Fronting Sublimit Amount.  Each Letter of Credit will be
denominated in Dollars, Canadian Dollars, or (in the case of a Letter of Credit
requested for the account of a U.S. Borrower or any of its Restricted
Subsidiaries) any Alternative Currency, as specified by the Borrower
Representative.

 

(b)                     Advances Automatic; Participations.

 

(i)                                                 If no Lender is a
Non-Funding Lender, in the event that any L/C Issuer shall make any payment on
or pursuant to any Letter of Credit Obligation, such payment shall then be
deemed automatically to constitute a Revolving Loan under
Section 2.1(a) regardless of whether a Default or Event of Default has occurred
and is continuing, and notwithstanding any Borrowers’ failure to satisfy the
conditions precedent set forth in Section 3.2, and, if no Lender is a
Non-Funding Lender (or if the only Non-Funding Lender is the L/C Issuer that
issued such Letter of Credit), each Lender shall be obligated to pay its Pro
Rata Share of the Dollar Equivalent thereof in accordance with this Agreement. 
If any Lender is a

 

91

--------------------------------------------------------------------------------



 

Non-Funding Lender, in the event that any L/C Issuer shall make any payment on
or pursuant to any Letter of Credit Obligation and the conditions precedent set
forth in Section 3.2 are satisfied at such time, such payment shall then be
deemed automatically to constitute a Revolving Loan and that Non-Funding
Lender’s Letter of Credit Obligations shall be reallocated to and assumed by the
other Lenders pro rata in accordance with their Pro Rata Share of the Dollar
Equivalent of the Revolving Loan (calculated as if the Non-Funding Lender’s Pro
Rata Share was reduced to zero and each other Lender’s Pro Rata Share had been
increased proportionately); provided that no Lender shall be reallocated any
Letter of Credit Obligations to the extent such reallocation shall cause its Pro
Rata Share of the Dollar Equivalent of the Aggregate Revolving Credit Exposure
to exceed its Commitment.  If any Lender is a Non-Funding Lender, each Lender
that is not a Non-Funding Lender shall pay to Agent for the account of such L/C
Issuer its Pro Rata Share (increased as described above) of the Dollar
Equivalent of the Letter of Credit Obligations that from time to time remain
outstanding; provided that no Lender shall be required to fund any amount to the
extent such funding shall cause its Pro Rata Share of the Aggregate Revolving
Credit Exposure to exceed its Commitment.  The failure of any Lender to make
available to Agent for the applicable L/C Issuer’s account its Pro Rata Share of
the Dollar Equivalent of any such Revolving Loan or payment by Agent to the
applicable L/C Issuer shall not relieve any other Lender of its obligation
hereunder to make available to Agent its Pro Rata Share thereof.

 

(ii)                                              If it shall be illegal or
unlawful for Borrowers to incur Revolving Loans as contemplated by
Section 2.2(b)(i) above, or if it shall be illegal or unlawful for any Lender to
be deemed to have assumed a ratable share of the reimbursement obligations owed
to any L/C Issuer, then (A) immediately and without further action whatsoever,
each Lender shall be deemed to have irrevocably and unconditionally purchased
from such L/C Issuer an undivided interest and participation equal to such
Lender’s Pro Rata Share (based on its Commitment) of the Dollar Equivalent of
the Letter of Credit Obligations in respect of all Letters of Credit then
outstanding, and (B) thereafter, immediately upon issuance of any Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased from such L/C Issuer an undivided interest and participation in such
Lender’s Pro Rata Share (based on its Commitment) of the Dollar Equivalent of
the Letter of Credit Obligations with respect to such Letter of Credit on the
date of such issuance.  Each Lender shall fund its participation in all payments
or disbursements made under the Letters of Credit in the same manner as provided
in this Agreement with respect to Revolving Loans, it being understood that each
Lender’s obligation to fund its participation in all payments or disbursements
made under Letters of Credit denominated in an Alternative Currency shall be
funded in Dollars as provided in Section 2.2(b)(i) above.

 

(iii)                                           In determining whether to pay
under any Letter of Credit, no L/C Issuer shall have any obligation relative to
the other Lenders other than to confirm that any documents required to be
delivered under such Letter of Credit appear to have been delivered and that
they appear to substantially comply on their face with the requirements of such
Letter of Credit.  Any action taken or omitted to be taken by an L/C Issuer
under or in connection with any Letter of Credit issued by it shall not create
for such L/C Issuer any resulting liability to Borrowers, any other Credit
Party, any Lender or any other Person unless such action is taken or omitted to
be taken with gross negligence, or willful misconduct on the

 

92

--------------------------------------------------------------------------------



 

part of such L/C Issuer (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

(c)                      Cash Collateral.

 

(i)                                                 If Borrowers are required to
provide cash collateral for any Letter of Credit Obligations pursuant to this
Agreement prior to the Stated Termination Date, Parent Borrower will pay to
Agent for the ratable benefit of itself, the L/C Issuers and applicable Lenders
cash or Cash Equivalents (“Cash Collateral”) in an amount in Dollars equal to
103% of the maximum amount then available to be drawn under each applicable
Letter of Credit outstanding in the applicable currency of the Letter of
Credit.  Such funds or Cash Equivalents shall be held by Agent in a cash
collateral account (the “Cash Collateral Account”) maintained at a bank or
financial institution acceptable to Agent, and Agent shall use its commercially
reasonable efforts to make such Cash Collateral Account an interest bearing
account.  The Cash Collateral Account shall be in the name of Parent Borrower
and shall be pledged to, and subject to the control of, Agent, for the benefit
of Agent, Co-Collateral Agents, applicable Lenders and applicable L/C Issuers,
in a manner satisfactory to Agent.  Parent Borrower hereby pledges and grants to
Agent, on behalf of itself and Lenders, a security interest in all such funds
and Cash Equivalents held in the Cash Collateral Account from time to time and
all proceeds thereof, as security for the payment of all amounts due in respect
of the Letter of Credit Obligations and other Obligations, whether or not then
due.  This Agreement shall constitute a security agreement under applicable law.

 

(ii)                                              If any Letter of Credit
Obligations, whether or not then due and payable, shall for any reason be
outstanding on the Commitment Termination Date, Credit Parties shall either
(A) provide Cash Collateral therefor in the manner described above, or (B) cause
all such Letters of Credit to be canceled and returned, or (C) deliver a
stand-by letter (or letters) of credit in guaranty of such Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like tenor
and duration and currency (plus thirty (30) additional days) as, and in an
amount equal to 103% of, the aggregate maximum amount then available to be drawn
under, the Letters of Credit to which such outstanding Letter of Credit
Obligations relate, and in any case shall be issued by a banking institution,
and shall be subject to such terms and conditions, as are reasonably
satisfactory to Agent and the applicable L/C Issuer in its reasonable sole
discretion.

 

(iii)                                           From time to time after funds
are deposited in the Cash Collateral Account by Parent Borrower, whether before
or after the Commitment Termination Date, Agent may apply such funds or Cash
Equivalents then held in the Cash Collateral Account to the payment of any
amounts, and in such order as Agent may elect, as shall be or shall become due
and payable by any Borrowers to Agent, L/C Issuers and Lenders with respect to
such Letter of Credit Obligations, and, upon the satisfaction in full of all
Letter of Credit Obligations, and after the Commitment Termination Date, to any
other Obligations of any Borrower then due and payable.

 

(iv)                                          No Borrower nor any Person
claiming on behalf of or through any Borrower shall have any right to withdraw
any of the funds or Cash Equivalents held in the Cash Collateral Account, except
that upon the termination of all Letter of Credit

 

93

--------------------------------------------------------------------------------



 

Obligations and the payment of all amounts payable by Credit Parties to Agent,
L/C Issuers and Lenders in respect thereof, any funds remaining in the Cash
Collateral Account shall be applied to other Obligations then due and owing and
upon payment in full of such Obligations, any remaining amount shall be paid to
Parent Borrower or as otherwise required by law.  Interest, if any, earned on
deposits in the Cash Collateral Account shall be held as additional collateral.

 

(d)                     Fees and Expenses.  Borrowers agree to pay to Agent for
the benefit of applicable Lenders and L/C Issuers, as compensation to such
Lenders and L/C Issuers for Letter of Credit Obligations incurred hereunder,
(i) all reasonable documented out-of-pocket costs and expenses incurred by
Agent, any L/C Issuer or any Lender on account of such Letter of Credit
Obligations, and (ii) to each applicable Lender, for each Fiscal Quarter during
which any Letter of Credit Obligation shall remain outstanding, a fee (the
“Letter of Credit Fee”) in an amount equal to LIBOR Margin then in effect
multiplied by the Dollar Equivalent of the aggregate face amount of each
outstanding Letter of Credit, calculated on the basis of a 360-day year and for
the actual number of days such Letter of Credit Obligations was outstanding
during such Fiscal Quarter.    Such Letter of Credit Fee shall be paid to Agent
for the benefit of the Lenders in arrears, on the last Business Day of each
Fiscal Quarter and on the Commitment Termination Date.  In addition, Borrowers
shall pay in Dollars to each L/C Issuer, (i) for each Fiscal Quarter during
which any Letter of Credit shall remain outstanding, a fee in an amount equal to
0.125% multiplied by the Dollar Equivalent of the aggregate face amount of each
such outstanding Letter of Credit issued by such L/C Issuer, calculated on the
basis of a 360-day year and for the actual number of days such Letter of Credit
was outstanding during such Fiscal Quarter, and (ii) on demand, such reasonable
fees, reasonable documented out-of-pocket charges and expenses of each L/C
Issuer in respect of the issuance, negotiation, acceptance, amendment, transfer
and payment of any Letter of Credit issued by such L/C Issuer or otherwise
payable pursuant to the application and related documentation under which such
Letter of Credit is issued; provided, that any such fees, charges or expenses
payable in respect of Letters of Credit denominated in an Alternative Currency
may be paid in the applicable Alternative Currency if the Parent Borrower and
the applicable L/C Issuer so agree (in each case, in its respective sole
discretion).  The Obligations of the Canadian Borrowers hereunder are subject to
the provisions of Section 13.9.

 

(e)                      Request for Incurrence of Letter of Credit
Obligations.  Borrower Representative shall give Agent and the applicable L/C
Issuer at least five (5) Business Days’ prior written notice requesting the
incurrence of any Letter of Credit Obligation and identifying whether such
Letter of Credit is to be issued on behalf of the U.S. Borrowers (or for the
account of any Restricted Subsidiary of any U.S. Borrower) or the Canadian
Borrowers.  Each such request for a Letter of Credit, and any Letter of Credit
issued pursuant thereto, shall be on the applicable L/C Issuer’s standard form
documents.  Notwithstanding anything contained herein to the contrary, Letter of
Credit applications by Borrower Representative and approvals by Agent and the
applicable L/C Issuer may be made and transmitted pursuant to communication
methods mutually agreed upon and established by and among Borrower
Representative, Agent and the applicable L/C Issuer.

 

(f)                       Obligation Absolute.  The joint and several
obligations of Borrowers to reimburse Agent, L/C Issuers and Lenders for
payments made with respect to any Letter of

 

94

--------------------------------------------------------------------------------



 

Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest, or other formalities, and the
obligations of each Lender to make payments to Agent and L/C Issuers with
respect to Letters of Credit shall be unconditional and irrevocable.  Such
obligations of Borrowers and Lenders shall be paid strictly in accordance with
the terms hereof under all circumstances including the following:

 

(i)                                                 any lack of validity or
enforceability of any Letter of Credit or this Agreement or the other Loan
Documents or any other agreement;

 

(ii)                                              the existence of any claim,
setoff, defense, or other right that any Borrower or any of their respective
Affiliates or any Lender may at any time have against a beneficiary or any
transferee of any Letter of Credit (or any Persons or entities for whom any such
transferee may be acting), Agent, any Lender, any L/C Issuer or any other
Person, whether in connection with this Agreement, the Letter of Credit, the
transactions contemplated herein or therein or any unrelated transaction
(including any underlying transaction between any Borrower or any of their
respective Affiliates and the beneficiary for which the Letter of Credit was
procured);

 

(iii)                                           any draft, demand, certificate,
or any other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid, or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;

 

(iv)                                          payment by Agent (except as
otherwise expressly provided in Section 2.2(g)(ii)(C) below) or the applicable
L/C Issuer under any Letter of Credit against presentation of a demand, draft,
or certificate or other document that does not comply with the terms of such
Letter of Credit;

 

(v)                                             any adverse change in the
relevant exchange rates or in the availability of the relevant Alternative
Currency to Borrowers or any Restricted Subsidiary or in the relevant currency
markets generally;

 

(vi)                                          any other circumstance or event
whatsoever, that is similar to any of the foregoing; or

 

(vii)                                       the fact that a Default or an Event
of Default has occurred and is continuing;

 

provided that, the Canadian Borrowers shall be liable only for Letter of Credit
Obligations under Letters of Credit (x) for which a Canadian Borrower is the
co-applicant of such Letter of Credit, (y) that are issued for the account of
such the Canadian Borrower or any of its Subsidiaries or (z) issued on account
of the Canadian Commitment (“Canadian Letters of Credit”).

 

Neither Agent, the Lenders nor the L/C Issuers, nor any of their Related Person,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error

 

95

--------------------------------------------------------------------------------



 

in interpretation of technical terms or any consequence arising from causes
beyond the control of the applicable L/C Issuer; provided that the foregoing
shall not be construed to excuse any L/C Issuer from liability to Borrowers to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by Borrowers
to the extent permitted by applicable law) suffered by Borrowers that are caused
by such L/C Issuer’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct, or breach of its obligations hereunder, on the
part of any L/C Issuer (as finally determined by a court of competent
jurisdiction), such L/C Issuer shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable L/C Issuer may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)                      Indemnification; Nature of Lenders’ Duties.

 

(i)                                                 In addition to amounts
payable as elsewhere provided in this Agreement, the U.S. Borrowers or the
Canadian Borrowers, as the case may be, jointly and severally, hereby agree to
pay and to protect, indemnify, and save harmless Agent, each Co-Collateral
Agent, each L/C Issuer and each Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges, and expenses (including
reasonable documented attorneys’ fees of one counsel in each relevant
jurisdiction) that Agent, any Collateral Agent, any L/C Issuer or any Lender may
incur or be subject to as a consequence, direct or indirect, of (A) the issuance
of any Letter of Credit (or, the case of the Canadian Borrowers, Canadian
Letters of Credit), or (B) the failure of Agent, any Co-Collateral Agent, any
L/C Issuer or any Lender seeking indemnification or of any L/C Issuer to honor a
demand for payment under any Letter of Credit (or, the case of the Canadian
Borrowers, Canadian Letters of Credit) as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority, in each case other than to the extent such
failure is a result of the gross negligence, bad faith, or willful misconduct of
Agent, such Co-Collateral Agent, such L/C Issuer or such Lender (as finally
determined by a court of competent jurisdiction).  The Obligations of the
Canadian Borrowers hereunder are subject to the provisions of Section 13.9.

 

(ii)                                              As between Agent, any L/C
Issuer and any Lender and Borrowers, Borrowers assume all risks of the acts and
omissions of, or misuse of, any Letter of Credit by beneficiaries, of any Letter
of Credit.  In furtherance and not in limitation of the foregoing, to the
fullest extent permitted by law, neither Agent nor any L/C Issuer or Lender
shall be responsible for:  (A) the form, validity, sufficiency, accuracy,
genuineness, or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent, or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or

 

96

--------------------------------------------------------------------------------



 

benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (C) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of clausesclause
(A), (B), or (C) of this Section 2.2(g)(ii), in the case of any payment by any
L/C Issuer under any Letter of Credit, such L/C Issuer shall be liable to the
extent such payment was made solely as a result of its gross negligence, bad
faith, or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit complies on its face with any applicable requirements for a demand for
payment under such Letter of Credit; (D) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex, or otherwise, whether or not they may be in cipher; (E) errors in
interpretation of technical terms; (F) any loss or delay in the transmission or
otherwise of any document required in order to make a payment under any Letter
of Credit or of the proceeds thereof; (G) the credit of the proceeds of any
drawing under any Letter of Credit; and (H) any consequences arising from causes
beyond the control of Agent, any LCL/C Issuer or any Lender.  None of the above
shall affect, impair, or prevent the vesting of any of Agent’s, any L/C Issuer’s
or any Lender’s rights or powers hereunder or under this Agreement.

 

(iii)                                           In the event of any conflict
between the terms of this Agreement and the terms of any letter of credit
application, reimbursement agreement, or similar document, instrument or
agreement between or among Borrowers and any L/C Issuer, the terms of this
Agreement shall control.

 

(h)                     Reporting Obligations of L/C Issuers.  Each L/C Issuer
agrees to provide Agent, in form and substance satisfactory to Agent, each of
the following on the following dates:  (i) (A) on or prior to any issuance of
any Letter of Credit by such L/C Issuer, (B) immediately after any drawing under
any such Letter of Credit or (C) immediately after payment (or failure to pay
when due) by Borrowers of any related Letter of Credit Obligation, notice
thereof, which shall contain a reasonably detailed description of such issuance,
drawing or payment, and Agent shall provide copies of such notices to each
Lender reasonably promptly after receipt thereof; (ii) upon the request of Agent
(or any Lender through Agent), copies of any Letter of Credit issued by such L/C
Issuer and any related Letter of Credit reimbursement agreement and such other
documents and information as may be reasonably requested by Agent; and (iii) on
the first Business Day of each calendar month, a schedule of the Letters of
Credit issued by such L/C Issuer, in form and substance reasonably satisfactory
to Agent, setting forth the Letter of Credit Obligations for such Letters of
Credit outstanding on the last Business Day of the previous calendar month.

 

(i)                         Replacement of L/C Issuer.  Any L/C Issuer may be
replaced with another Lender (or an Affiliate of a Lender) at any time by
written agreement among Borrower Representative, Agent, the Requisite Lenders,
and the successor L/C Issuer.  Agent shall notify the Lenders of any such
replacement of such L/C Issuer.  At the time any such replacement shall become
effective, Borrowers shall pay all unpaid fees accrued for the account of the
replaced L/C Issuer.  From and after the effective date of any such replacement,
(i) the successor L/C Issuer shall have all the rights and obligations of the
applicable L/C Issuer under this Agreement with respect to Letters of Credit to
be issued thereafter, and (ii) references herein to the term “L/C Issuer” shall
be deemed to refer to such successor or to any previous

 

97

--------------------------------------------------------------------------------



 

L/C Issuer, or to such successor L/C Issuer and all previous L/C Issuers, as the
context shall require.  After the replacement of an L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of an L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement but shall not be
required to issue additional Letters of Credit.

 

(j)                                    Existing Letters of Credit.  On the
Restatement Date, each letter of credit listed on Schedule 2.2, to the extent
outstanding, shall be automatically and without further action by the parties
thereto (and without payment of any fees otherwise due upon the issuance of a
Letter of Credit) deemed converted into Letters of Credit issued pursuant to
this Section 2.2 and subject to the provisions hereof.

 

2.3                               Prepayments.

 

(a)                     Voluntary Prepayments; Reductions in Commitments. 
Borrowers may prepay the Loans at any time and from time to time without prior
notice, and Borrowers may at any time on at least three (3) Business Days’ prior
written notice by Borrower Representative to Agent permanently reduce or
terminate the Commitment (or the Canadian Commitment); provided that (i) any
such prepayments or reductions (not providing for the repayment of the Revolving
Loans in full) shall be in a minimum principal amount of $1,000,000 or
C$1,000,000, as applicable, or a whole multiple thereof, (ii) the Commitment
shall not be reduced to an amount that is less than the amount of the Aggregate
Revolving Credit Exposure then outstanding unless such Commitment reduction is
accompanied by a prepayment of Loans (and, to the extent necessary, the cash
collateralization of Letters of Credit outstanding) necessary to ensure that the
Aggregate Revolving Credit Exposure does not exceed the Commitment (as so
reduced), (iii) the Canadian Commitment shall not be reduced to an amount that
is less than the amount of Canadian Loans then outstanding unless such Canadian
Commitment reduction is accompanied by a prepayment of Canadian Loans (and, to
the extent necessary, the cash collateralization of Letter of Credit Obligations
with respect to Canadian Letters of Credit) necessary to ensure that the
Canadian Loans do not exceed the Canadian Commitment (as so reduced), and
(iv) after giving effect to such reductions, Borrowers shall comply with
Section 2.3(b)(i).  In addition, if Borrowers terminate the Commitment, all
Loans and other Obligations shall be immediately due and payable in full and all
Letter of Credit Obligations shall be cash collateralized or otherwise satisfied
in accordance with Section 2.2 hereto upon the effectiveness of such
termination.  Any voluntary prepayments applied to a particular Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share.  Any voluntary prepayment and any reduction or termination of
the Commitment must be accompanied by the payment of any LIBOR funding breakage
costs in accordance with Section 2.11(b).  Upon any such reduction or
termination of the Commitment, each Borrower’s right to request Revolving Credit
Advances, or request that Letter of Credit Obligations be incurred on its behalf
or request Swing Line Advances, shall simultaneously be permanently reduced or
terminated, as the case may be.  Each notice of partial prepayment shall
designate the Loans or other Obligations to which such prepayment is to be
applied, and any notice delivered pursuant to this Section 2.3(a) may be
conditioned on the occurrence of one or more events described in the applicable
notice.

 

98

--------------------------------------------------------------------------------



 

(b)                     Mandatory Prepayments.

 

(i)                                                 If at any time the
outstanding amount of the Aggregate Revolving Credit Exposure exceeds the
Available Credit, subject to Section 13.9, Borrowers shall immediately repay the
aggregate outstanding Loans to the extent required to eliminate such excess.  If
any such excess remains after repayment in full of the aggregateall outstanding
Revolving Credit Advances, subject to Section 13.9, Borrowers shall provide cash
collateral for the Letter of Credit Obligations in the manner set forth in
Section 2.2 to the extent required to eliminate such excess.

 

(ii)                                              If at any time the outstanding
amount of the U.S. Loans exceedexceeds the U.S. Available Credit, U.S. Borrowers
shall immediately repay the aggregate outstanding Revolving Credit Advances and
Swing Line Loans made to the U.S. Borrowers to the extent required to eliminate
such excess.  If any such excess remains after repayment in full of the
aggregateall outstanding Revolving Credit Advances and Swing Line Loans made to
the U.S. Borrowers, U.S. Borrowers shall provide cash collateral for the Letter
of Credit Obligations in the manner set forth in Section 2.2 to the extent
required to eliminate such excess.

 

(iii)                                           If any time the outstanding
amount of the Canadian Loans exceedexceeds the Canadian Available Credit,
Borrowers shall immediately repay the aggregate outstanding Revolving Credit
Advances made to the Canadian Borrowers to the extent required to eliminate such
excess.  If any such excess remains after repayment in full of the aggregateall
outstanding Revolving Credit Advances made to the Canadian Borrowers, Borrower
shall provide cash collateral for the Canadian Borrowers’ Letter of Credit
Obligations in the manner set forth in Section 2.2 to the extent required to
eliminate such excess.

 

(iv)                                          Upon the occurrence, and during
the continuance of a Cash Dominion Period, and on each Business Day (or on such
other dates and with such frequency as Agent and the related Relationship Bank
may agree in the related deposit account control agreement between them) during
the continuation of a Cash Dominion Period, all amounts on deposit in any
Blocked Account shall be delivered to Agent to prepay the outstanding Loans and
to cash collateralize all Letters of Credit in an amount equal to all such
amounts on deposit.

 

(c)                      Application of Certain Mandatory Prepayments.  Any
prepayments made by any Borrower pursuant to Section 2.3(b) above shall be
applied as follows:  first, to reasonable fees and reimbursable expenses of
Agent and Co-Collateral Agents then due and payable pursuant to any of the Loan
Documents; second, to prepayment of the Swing Line Advances until paid in full;
third, to prepayment of the Revolving Credit Advances until paid in full;
fourth, if any Event of Default has occurred and is continuing, at Agent’s
election, to cash collateralize outstanding Letter of Credit Obligations
pursuant to Section 2.2(c); and fifth, if no Event of Default has occurred and
is continuing, as Borrower Representative may direct.  The Commitment and the
Swing Line Commitment shall not be permanently reduced by the amount of allany
prepayments made by Borrowers to the extent applied pursuant to clauses second
or third above.  The application of any such prepayment to the Revolving Credit
Advances shall be made, first, to Base Rate Loans and, second, to LIBOR Loans. 
Each prepayment of Loans under Section 2.3(b)(iv) when an Event of Default has
occurred and is

 

99

--------------------------------------------------------------------------------



 

continuing shall be accompanied by accrued and unpaid interest to the date of
such prepayment on the amount prepaid.

 

(d)                     No Implied Consent.  Nothing in this Section 2.3 shall
be construed to constitute Agent’s or any Lender’s consent to any transaction
that is not permitted by other provisions of this Agreement or the other Loan
Documents.

 

(e)                      L/C Reimbursement.  If any L/C Issuer shall make any
payments made in respect of a Letter of Credit, Borrowers shall reimburse such
payments by paying to Agent an amount equal to such payment not later than 2:00
p.m., New York City time, on the date that such payment is made, if Parent
Borrower shall have received notice of such payment prior to 10:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
Parent Borrower prior to such time on such date, then not later than 2:00 p.m.,
New York City time, on the Business Day immediately following the day that
Parent Borrower receives such notice, if such notice is not received prior to
such time on the day of receipt.  If Parent Borrower fails to make such payment
when due, Agent shall notify each Lender of the applicable payment, the payment
then due from Borrowers in respect thereof and such Lender’s Pro Rata Share
thereof.  Promptly following receipt of such notice, each Lender shall pay to
Agent its Pro Rata Share of the payment then due from Borrowers, in the same
manner as provided in Section 10.8 with respect to Loans made by such Lender
(and Section 10.8 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and Agent shall promptly pay to the applicable L/C Issuer the
amounts so received by it from the Lenders.  Promptly following receipt by Agent
of any payment from Borrowers pursuant to this paragraph, Agent shall distribute
such payment to the applicable L/C Issuer or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the applicable L/C Issuer,
then to such Lenders and the applicable L/C Issuer as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the applicable L/C Issuer for any payments made in respect of a Letter of Credit
shall not constitute a Loan and shall not relieve Borrowers of their obligation
to reimburse such payment.

 

2.4                               Use of Proceeds.  Borrowers shall utilize the
proceeds of the Loans (a) to provide working capital from time to time for
Borrowers and their respective Subsidiaries, and (b) for other general corporate
purposes, including investments and acquisitions not prohibited hereunder.

 

2.5                               Interest; Applicable Margins.

 

(a)                     Borrowers shall pay interest to Agent, for the ratable
benefit of Lenders, in arrears on each applicable Interest Payment Date, at the
following rates of interest on the unpaid principal amount of each:

 

(i)                                                 Base Rate Loan made to
Borrowers at the (x) Base Rate, with respect to Base Rate Loans made in Dollars,
plus the Base Rate Margin and (y) Canadian Base Rate, with respect to Canadian
Base Rate Loans made in Canadian Dollars, plus the Base Rate Margin.

 

100

--------------------------------------------------------------------------------



 

(ii)                                              LIBOR Loans at the (x) LIBOR
Rate, with respect to LIBOR Rate Loans denominated in Dollars, plus the LIBOR
Margin and (y) BA Rate, with respect to BA RateLIBOR Loans denominated in
Canadian Dollars, plus the LIBOR Margin.

 

(b)                     If any payment on any Loan becomes due and payable on a
day other than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period),
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

 

(c)                      All computations of Fees are calculated on a per annum
basis and interest shall be made by Agent on the basis of a 360-day year, in
each case for the actual number of days occurring in the period for which such
interest and Fees are payable, except that with respect to Base Rate Loans and
LIBOR Loans made at the BA Rate based on the prime or base commercial lending
rate the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The (a) Base Rate,
with respect to Base Rate Loans made in Dollars, and (b) Canadian Base Rate,
with respect to Canadian Base Rate Loans made in Canadian Dollars, is a floating
rate determined for each day.  Each determination by Agent of an interest rate
and Fees hereunder shall be presumptive evidence of the correctness of such
rates and Fees.

 

(d)                     All overdue amounts not paid when due hereunder shall
bear interest in an amount equal to two percentage points (2.00%) per annum
above the rates of interest or the rate of such Fees otherwise applicable
hereunder unless Agent and Requisite Lenders elect to impose a smaller increase
(the “Default Rate”), accruing from the initial date of such non-payment until
such payment is made and shall be payable upon demand.

 

(e)                      Borrower Representative shall have the option to
(i) request that any Revolving Credit Advance be made as a LIBOR Loan or a Base
Rate Loan, (ii) convert at any time all or any part of outstanding Loans (other
than the Swing Line Loan) from Base Rate Loans to LIBOR Loans, (iii) convert any
LIBOR Loan to a Base Rate Loan and subject to payment of LIBOR breakage costs in
accordance with Section 2.11(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan upon the
expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued Loan shall commence on the first day after the last day of the
LIBOR Period of the Loan to be continued; provided, however, that no Revolving
Credit Advance shall be converted to, or continued at the end of the LIBOR
Period applicable thereto as a LIBOR Loan for a LIBOR Period of longer than one
(1) month if any Event of Default has occurred and is continuing.  Any Loan or
group of Loans having the same proposed LIBOR Period to be made or continued as,
or converted into, a LIBOR Loan must be in a minimum amount (i) with respect to
LIBOR Loans madedenominated in Dollars, of $5,000,000 and integral multiples of
$1,000,000 in excess of such amount and (ii) with respect to BA RateLIBOR Loans
denominated in Canadian Dollars, a minimum amount of C$5,000,000 and integral
multiples of C$1,000,000 in excess of such amount.  Any such election must be
made by 11:00 a.m. (New York time) on the third Business Day prior to (1) the
date of any proposed Advance which is to bear interest at the (x) LIBOR Rate,
with respect to LIBOR Loans denominated in Dollars and (y) BA Rate, with respect
to LIBOR Loans denominated in Canadian Dollars, (2) the end of each LIBOR Period
with

 

101

--------------------------------------------------------------------------------



 

respect to any LIBOR Loans to be continued as such, or (3) the date on which
Borrower Representative wishes to convert any Base Rate Loan to a LIBOR Loan for
a LIBOR Period designated by Borrower Representative in such election.  If no
election is received with respect to a LIBOR Loan by 11:00 a.m. (New York time)
on the third Business Day prior to the end of the LIBOR Period with respect
thereto (or if an Event of Default has occurred and is continuing or if the
additional conditions precedent set forth in Section 3.2 shall not have been
satisfied), that LIBOR Loan shall be converted to a LIBOR Loan with a LIBOR
Period of one (1) month at the end of its LIBOR Period.  Borrower Representative
must make such election by notice to Agent in writing, by fax or overnight
courier.  In the case of any conversion or continuation, such election must be
made pursuant to a written notice (a “Notice of Conversion/Continuation”) in the
form of Exhibit 2.5(e).

 

(f)                       Anything herein to the contrary notwithstanding, the
obligations of Borrowers hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender (including, without limitation,
Criminal Code (Canada)) limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (the “Maximum Lawful Rate”); provided, however, that if at any
time thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the RestatementAmendment No. 3 Effective Date as
otherwise provided in this Agreement.  Thereafter, interest hereunder shall be
paid at the rate(s) of interest and in the manner provided in Sections
2.5(a) through (e), unless and until the rate of interest again exceeds the
Maximum Lawful Rate, and at that time this paragraph shall again apply.  In no
event shall the total interest received by any Lender pursuant to the terms
hereof exceed the amount that such Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate.  If the Maximum Lawful Rate is calculated pursuant to this
paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made.  If, notwithstanding the provisions of this Section 2.5(f),
a court of competent jurisdiction shall finally determine that a Lender has
received interest hereunder in excess of the Maximum Lawful Rate, Agent shall,
to the extent permitted by applicable law, promptly apply such excess in the
order specified in Section 2.9 and thereafter shall refund any excess to
Borrowers or as a court of competent jurisdiction may otherwise order.

 

2.6                               Cash Management Systems.  On or prior to the
date set forth in Annex A, Borrowers will establish and will maintain until the
Termination Date, the cash management systems described in Annex A (the “Cash
Management Systems”).

 

102

--------------------------------------------------------------------------------



 

2.7                               Fees.

 

(a)                     Parent Borrower shall pay the Fees specified in the Fee
Letter at the times specified for payment therein.

 

(b)                     As additional compensation for the Lenders, Borrowers
shall pay to Agent, for the ratable benefit of such Lenders, in arrears, on the
last Business Day of each Fiscal Quarter, on the date of any permanent reduction
of the Commitment in accordance with Section 2.3(a) and on the Commitment
Termination Date, a Fee (the “Commitment Fee”) for Borrowers’ non-use of
available funds in an amount equal to the Applicable Commitment Fee Percentage
per annum multiplied by the difference between (A) the average for the period of
the daily closing balances of the Commitment and (B) the average for the period
of the daily closing balances of the aggregate Revolving Credit Advances and
Letter of Credit Obligations allocable to the Lenders outstanding during the
period for which such Commitment Fee is due; provided that the obligations of
the Canadian Borrowers hereunder are subject to the provisions of Section 13.9.

 

(c)                      Borrowers shall pay to Agent, for the ratable benefit
of Lenders, the Letter of Credit Fee as provided in Section 2.2.

 

(d)                     Each Borrower shall pay to the applicable Lead Arranger,
Bookrunner or Lender any other fees that have been separately agreed to between
such Borrower and any applicable Lead Arranger, Bookrunner or Lender.

 

2.8                               Receipt of Payments.  Borrowers shall make
each payment under this Agreement not later than 3:00 p.m. (New York, New York
time) on the day when due in immediately available funds in Dollars to the
Collection Account.  For purposes of computing interest and Fees and determining
Availability as of any date, all payments shall be deemed received on the
Business Day on which immediately available funds are received in the Collection
Account prior to 3:00 p.m. (New York time).  Payments received after 3:00
p.m. (New York time) on any Business Day, or on a day that is not a Business
Day, shall be deemed to have been received on the following Business Day. 
Unless stated otherwise, all calculations, comparisons, measurements, or
determinations under this Agreement shall be made in Dollars.  If Agent receives
any payment from or on behalf of any Credit Party in a currency other than
Dollars (or, with respect to amounts received in respect of Canadian
RevolverRevolving Loans made in Canadian Dollars, Canadian Dollars), Agent may
convert the payment (including the monetary proceeds of realization upon any
Collateral and any funds then held in a cash collateral account) into Dollars at
the Dollar Equivalent thereof or at the exchange rate that Agent would be
prepared to sell Dollars against the currency received on the Business Day
immediately preceding the date of actual payment.  The Obligations shall be
satisfied only to the extent of the amount actually received by Agent upon such
conversion.  Agent shall distribute such payments to Lender or other applicable
Persons in like funds as received.

 

2.9                               Application and Allocation of Payments.

 

(a)                     So long as no Event of Default has occurred and is
continuing, (i) payments of regularly scheduled payments then due shall be
applied to those scheduled payments, (ii) voluntary prepayments shall be applied
in accordance with the provisions of Section 2.3(a), and (iii) mandatory
prepayments shall be applied as set forth in SectionsSection

 

103

--------------------------------------------------------------------------------



 

2.3(c).  All payments and prepayments applied to a particular Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share.  As to all payments made when an Event of Default has occurred
and is continuing or following the Commitment Termination Date, each Borrower
hereby irrevocably waives the right to direct the application of any and all
payments received from or on behalf of such Borrower.  All voluntary prepayments
shall be applied as directed by Borrower Representative.  In all circumstances
after an Event of Default, subject to the ABL Intercreditor Agreement, all
payments and proceeds of Collateral shall be applied to amounts then due and
payable in the following order:  (1) to Fees and Agent’s and Co-Collateral
Agents’ expenses reimbursable hereunder and to all obligations owing to Agent,
any Co-Collateral Agent, Swing Line Lender, any L/C Issuer or any other Lender
by any Non-Funding Lender under the Loan Documents; (2) to interest on the Swing
Line Loans; (3) to principal payments on the Swing Line Loans; (4) to interest
on the other Loans, ratably in proportion to the interest accrued as to each
Loan; (5) to principal payments on the other Loans (or cash collateral with
respect to the Letter of Credit Obligations), ratably in proportion to the
principal balance of eachsuch Loan and the Letter of Credit Obligations; (6) to
the payment of the Bank Products Obligations then due and payable; and (7) to
all other Obligations, including expenses of Lenders to the extent reimbursable
under Section 12.3.

 

(b)                     Agent is authorized to, and at its sole election may,
upon prior notice to Borrower Representative charge to the Revolving Loan
balance on behalf of each U.S. Borrower or Canadian Borrower, as the case may
be, and cause to be paid all Fees, expenses, costs (including, insurance
premiums in accordance with Section 6.4(a)) and interest and principal, other
than principal of the Revolving Loan, owing by such Borrowers under this
Agreement or any of the other Loan Documents, if and to the extent such
Borrowers fail to pay promptly any such amounts as and when due, even if the
amount of such charges would exceed Availability at such time or would cause the
balance of the Revolving Loan and the Swing Line Loan to exceed the Borrowing
Base after giving effect to such charges (provided, any such Overadvance shall
be subject to the cure period with respect to fees as set forth in
Section 9.1(a)(ii)).  At Agent’s option, and to the extent permitted by law, any
charges so made shall constitute part of the Revolving Loan hereunder.

 

(c)                      This Section 2.9 is subject in its entirety to the
provisions of Section 13.9 hereof.

 

2.10                        Loan Account and Accounting.  Agent, as Borrowers’
agent, shall maintain a loan account (the “Loan Account”) on its books and
records:  all Advances, Letters of Credit, all payments made by Borrowers, and
all other debits and credits as provided in this Agreement with respect to the
Loans or any other Obligations.  All entries in the Loan Account shall be made
in accordance with Agent’s customary accounting practices as in effect from time
to time.  The balances in the Loan Account, as recorded on Agent’s most recent
printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Agent and Lenders by each
appropriate Borrower; provided that any failure to so record or any error in so
recording shall not limit or otherwise affect any Borrower’s duty to pay the
Obligations owed by such Borrower.  Agent shall render to Borrower
Representative a monthly accounting of transactions with respect to the Loans
setting forth the balance of the Loan Account as to each Borrower for the
immediately preceding month.  Unless Borrower Representative notifies Agent

 

104

--------------------------------------------------------------------------------



 

in writing of any objection to any such accounting (specifically describing the
basis for such objection), within sixty (60) days after the date thereof, each
and every such accounting shall be deemed presumptive evidence of all matters
reflected therein.  Only those items expressly objected to in such notice shall
be deemed to be disputed by the applicable Borrowers.  Notwithstanding any
provision herein contained to the contrary, any Lender may elect (which election
may be revoked) to dispense with the issuance of Notes to that Lender and may
rely on the Loan Account as evidence of the amount of Obligations from time to
time owing to it.

 

2.11                        Indemnity.

 

(a)                     Each Credit Party that is a signatory hereto shall
jointly and severally indemnify and hold harmless each of Agent, Co-Collateral
Agents, Lead Arrangers, L/C Issuers, the Lenders, and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents, advisors and representatives (each, an “Indemnified Person”),
from and against any and all suits, actions, proceedings, claims, damages,
actual losses, liabilities, and out-of-pocket expenses (including reasonable
attorneys’ fees and disbursements and other reasonable documented out-of-pocket
costs of investigation or defense, including those incurred upon any appeal)
that may be instituted or asserted against or incurred by any such Indemnified
Person as the result of credit having been extended, suspended or terminated
under this Agreement and the other Loan Documents and the administration of such
credit, and in connection with or arising out of the transactions contemplated
hereunder and thereunder (including the syndication of the Commitments) and any
actions or failures to act in connection therewith, including any and all
Environmental Liabilities and reasonable, out-of-pocket legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents (collectively, “Indemnified Liabilities”);
provided that no such Credit Party shall be liable for any indemnification to an
Indemnified Person to the extent that any such suit, action, proceeding, claim,
damage, actual loss, liability, or expense results from that Indemnified
Person’s (or such Indemnified Person’s Related Persons) gross negligence, bad
faith, willful misconduct or material breach of any of its obligations under any
Loan Document as determined by a court of competent jurisdiction in a final and
non-appealable judgment; provided, further, that no Indemnified Person will be
indemnified for any such cost, expense or liability to the extent of any dispute
solely among Indemnified Persons (other than any claims against Agent or
Co-Collateral Agents or Lead Arrangers acting in its capacity as such) that does
not involve actions or omissions of any Credit Party or any of its Affiliates;
provided, further, that none of the Canadian Borrowers shall have any obligation
to make any payment with respect to any of the U.S. Borrowers’ Obligations under
this Agreement or any other Loan Document.  In the absence of an actual or
potential conflict of interest, Borrowers and their Subsidiaries will not be
responsible for the fees and expenses of more than one legal counsel for all
Indemnified Persons and appropriate local legal counsel; provided that in the
case of an actual conflict of interest, or the written opinion of counsel that a
potential conflict of interest exists, Borrowers and their Subsidiaries shall be
responsible for one additional counsel in each applicable jurisdiction for the
affected Indemnified PartiesPersons, taken as a whole.  To the extent permitted
by applicable law, no party hereto shall be responsible or liable to any other
Person party to any Loan Document, any successor, assignee, or third party
beneficiary of such person or any other person asserting claims derivatively
through such Partyparty, for indirect, punitive, exemplary or consequential
damages which may be alleged as a result of credit

 

105

--------------------------------------------------------------------------------



 

having been extended, suspended, or terminated under any Loan Document or as a
result of any other transaction contemplated hereunder or thereunder; provided
that nothing hereunder in this sentence shall limit any Credit Party’s indemnity
and reimbursement obligations to the extent set forth herein.  No Indemnified
Person referred to in this clause (a) shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(b)                     To induce Lenders to provide the LIBOR Rate or the BA
Rate, as applicable, option on the terms provided herein, if (i) any LIBOR Loans
are repaid in whole or in part prior to the last day of any applicable LIBOR
Period (whether that repayment is made pursuant to any provision of this
Agreement or any other Loan Document or occurs as a result of acceleration, by
operation of law or otherwise); (ii) any Borrower shall default in payment when
due of the principal amount of or interest on any LIBOR Loan; (iii) any Borrower
shall refuse to accept any borrowing of, or shall request a termination of, any
borrowing of, conversion into or continuation of, LIBOR Loans after Borrower
Representative has given notice requesting the same in accordance herewith;
(iv) any Borrower shall fail to make any prepayment of a LIBOR Loan after
Borrower Representative has given a notice thereof in accordance herewith; or
(v) an assignment of LIBOR Loans is mandated pursuant to Sections 2.14(d) or
12.2(d), then Borrowers shall jointly and severally indemnify and hold harmless
each Lender from and against all actual losses, costs and reasonable documented
out-of-pocket expenses resulting from or arising from any of the foregoing
(provided, that the Canadian Borrowers shall not be required to pay any such
amounts with respect to LIBOR Loans of the U.S. Borrowers).  Such
indemnification shall include any actual and documented out-of-pocket loss or
expense (other than loss of anticipated profits), if any, arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained.  For the purpose of calculating amounts
payable to a Lender under this Section 2.11(b), each Lender shall be deemed to
have actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the (x) LIBOR Rate, with respect to LIBOR Loans denominated
in Dollars and (y) BA Rate, with respect to LIBOR Loans denominated in Canadian
Dollars, in an amount equal to the amount of that LIBOR Loan and having a
maturity comparable to the relevant LIBOR Period; provided that each Lender may
fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section 2.11(b).  This covenant shall survive the termination of this
Agreement and the payment of the Obligations and all other amounts payable
hereunder.  As promptly as practicable under the circumstances, each Lender
shall provide Borrower Representative with its written and detailed calculation
of all amounts payable pursuant to this Section 2.11(b), and such calculation
shall be binding on the parties hereto absent manifest error, in which case
Borrower Representative shall object in writing within ten (10) Business Days of
receipt thereof, specifying the basis for such objection in detail.

 

(c)                      This Section 2.11 is subject in its entirety to the
provisions of Section 13.9 hereof.

 

106

--------------------------------------------------------------------------------



 

2.12                        Access.  Each Credit Party shall, during normal
business hours, from time to time upon reasonable notice as frequently as Agent
reasonably determines to be appropriate:  (a) provide Agent, Co-Collateral
Agents (coordinated through Agent), Lenders (coordinated through Agent) and any
of their representatives and designees access to its properties, facilities,
advisors, officers and employees, (b) permit Agent, Co-Collateral Agents,
Lenders and any of their officers, employees and agents, to inspect, audit and
make extracts from any Credit Party’s books and records, and (c) permit Agent,
Co-Collateral Agents, Lenders and their representatives and other designees, to
inspect, review, evaluate and make test verifications and counts of the
Accounts, Equipment and other Collateral of any Credit Party; provided, that to
the extent that no Event of Default has occurred and is continuing, Borrowers
shall only be responsible for the costs of such activities as set forth in
Section 5.2.  Furthermore, so long as any Event of Default has occurred and is
continuing or at any time after all or any portion of the Obligations have been
declared due and payable pursuant to Section 9.2(b), Borrowers shall provide
reasonable assistance to Agent to obtain access, which access shall be
coordinated in scope and substance in consultation with Borrowers, to their
suppliers and customers..

 

2.13                        Taxes.

 

(a)                     All payments by or on account of any obligation of any
Credit Party hereunder or under any other Loan Document shall be made, in
accordance with this Section 2.13, free and clear of and without withholding or
deduction for any Taxes, except as required by applicable law.  If any
Withholding Agent shall be required by law to withhold or deduct any Taxes from
or in respect of any sum payable hereunder (including any payments made pursuant
to this Section 2.13) or under any other Loan Document, (i) if such Tax is an
Indemnified Tax, the sum payable by the applicable Credit Party shall be
increased, without duplication, as much as shall be necessary so that, after
making all required withholdings and deductions (including withholdings and
deductions applicable to additional sums payable under this Section 2.13),
Agent, Co-Collateral Agents or Lenders, as applicable, receive an amount equal
to the sum they would have received had no such withholdings and deductions been
made, (ii) the relevant Withholding Agent shall make such withholdings and
deductions, and (iii) such Withholding Agent shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.  Each
Lender agrees that, as promptly as reasonably practicable after it becomes aware
of any circumstances referred to above which would result in additional payments
under this Section 2.13, it shall notify Borrowers thereof.

 

(b)                     Without duplication of any obligation set forth in
subsection (a), each Credit Party shall timely pay any Other Taxes to the
relevant Governmental Authority (or, at the option of Agent, to Agent as
reimbursement for Agent’s payment thereof).

 

(c)                      Each Credit Party shall, without duplication of any
obligation set forth in subsection (a), jointly and severally indemnify and,
within ten (10) days of demand therefor, pay Agent, each Co-Collateral Agent and
each Lender for the full amount of Indemnified Taxes (including, any Indemnified
Taxes imposed by any jurisdiction on amounts payable under this Section 2.13)
paid by (or on behalf of) Agent, such Co-Collateral Agent or such Lender as a
result of payments made pursuant to this Agreement or any other Loan Document,
as appropriate, and any reasonable expenses arising therefrom or with respect
thereto, whether or

 

107

--------------------------------------------------------------------------------



 

not such Indemnified Taxes were correctly or legally asserted by the relevant
Governmental Authority.  A certificate as to the amount of such Taxes and
evidence of payment thereof submitted to the Credit Parties shall be conclusive
evidence, absent manifest error, of the amount due from the Credit Parties to
Agent, such Co-Collateral Agent or such Lenders.  Upon actually learning of the
imposition of any such Taxes, Agent, such Co-Collateral Agent or such Lender, as
the case may be, shall act in good faith to notify Borrower Representative of
the imposition of such Taxes arising hereunder.

 

(d)                     Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Agreement
or any other Loan Documents shall deliver to Borrower Representative (with a
copy to Agent), at the time or times reasonably requested by Borrower
Representative or Agent, such properly completed and executed documentation
reasonably requested by Borrower Representative or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. 
Without limiting the generality of the foregoing, each Lender and the successors
and assignees of such Lender, that is a “United States person” within the
meaning of section 7701(a)(30) of the IRC shall deliver to Borrower
Representative (with a copy to Agent) a properly completed and executed IRS
Form W-9 and such other documentation or information prescribed by applicable
law or reasonably requested by Agent or Borrower Representative to (i) determine
whether such Lender is subject to backup withholding or information reporting
requirements and (ii) for Borrowers to comply with their obligations under
FATCA.  Each Lender, and the successors and assignees of such Lender, that is
not a “United States person” as defined in section 7701(a)(30) of the IRC
(“Foreign Lender”) to whom payments to be made under this Agreement or under the
Notes may be exempt from, or eligible for a reduced rate of, United States
withholding tax (as applicable) shall, at the time or times prescribed by
applicable law, provide to Borrower Representative (with a copy to Agent) a
properly completed and executed IRS Form W-8ECI, Form W-8BEN, Form W-8BEN-E,
Form W-8IMY or other applicable form, certificate (including, but not limited
to, certification, if applicable, that such Foreign Lender is not a “bank,” a
“10 percent shareholder,” or a “controlled foreign corporation” for purposes of
the portfolio interest exemption of section 881(c) of the IRC (a “Tax Compliance
Certificate”)) or document prescribed by the IRS or the United States. Each
Lender shall deliver to Borrowers and Agent (in such number of copies as shall
be requested by such Borrower or Agent) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of a Borrower or Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit Parent Borrower or Agent, as applicable, to determine the withholding or
deduction required to be made. Notwithstanding anything to the contrary in this
paragraph, the completion, execution, and submission of such documentation
(other than (A) IRS Form W-9, (B) applicable IRS Form W-8, (C) a Tax Compliance
Certificate, if applicable, and (D) any information or documentation reasonably
requested by Parent Borrower or Agent in connection with FATCA (which, for this
purpose shall include any amendments made to FATCA after the date hereof)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution, or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.    Each Lender agrees that if any form or certification it
previously delivered

 

108

--------------------------------------------------------------------------------



 

expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Parent Borrower and Agent in writing of
its legal inability to do so.

 

(e)                      If Agent, any Co-Collateral Agent or any Lender, as
applicable, determines, in its sole discretion, exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Credit Party or with respect to which any Credit Party has paid additional
amounts pursuant to this Section 2.13, it shall pay over such refund to such
Credit Party (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under this Section 2.13 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses of Agent,
such Co-Collateral Agent or Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
Credit Party, upon the request of Agent, such Co-Collateral Agent or Lender,
shall repay to Agent, such Co-Collateral Agent or Lender the amount paid over
pursuant to this paragraph (e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that Agent, such
Co-Collateral Agent or Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (e), in no event will Agent, a Co-Collateral Agent or Lender be
required to pay any amount to a Credit Party pursuant to this paragraph (e) the
payment of which would place Agent, such Co-Collateral Agent or Lender in a less
favorable net after-Tax position than Agent, such Co-Collateral Agent or Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require Agent, any
Co-Collateral Agent or Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to a Credit Party
or any other Person.

 

(f)                       Each Lender shall severally indemnify Agent and each
Co-Collateral Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Credit Party has not already indemnified Agent or such Co-Collateral Agent for
such Indemnified Taxes and without limiting the obligation of any Credit Party
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.1(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent or such Co-Collateral Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by Agent or such Co-Collateral
Agent shall be conclusive absent manifest error.  Each Lender hereby authorizes
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by Agent to the Lender from any
other source against any amount due to Agent under this paragraph (f).

 

(g)                      The provisions of this Section 2.13 shall survive the
termination of this Agreement and repayment of all Obligations.  Each L/C Issuer
shall be deemed to be a Lender for purposes of this Section 2.13.

 

109

--------------------------------------------------------------------------------



 

2.14                        Capital Adequacy; Increased Costs; Illegality.

 

(a)                     If any Lender shall have determined that any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy, liquidity, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, liquidity, reserve requirements or similar requirements
(whether or not having the force of law), in each case, adopted after the
RestatementAmendment No. 3 Effective Date, from any central bank or other
Governmental Authority increases or would have the effect of increasing the
amount of capital, reserves or other funds required to be maintained by such
Lender and thereby reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, then the U.S. Borrowers or the
Canadian Borrowers, as the case may be, shall from time to time upon demand by
such Lender (with a copy of such demand to Agent) pay to Agent, for the account
of such Lender, additional amounts sufficient to compensate such Lender for such
reduction.  A certificate as to the amount of that reduction and setting forth
in reasonable detail the basis of the computation thereof submitted by such
Lender to Borrower Representative and to Agent shall, absent manifest error, be
final, conclusive and binding for all purposes.

 

(b)                     If, due to either (i) the introduction of or any change
in any law or regulation (or any change in the interpretation thereof) or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the RestatementAmendment No. 3 Effective Date, there shall be any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining, continuing, converting to any LIBOR Loan, or there shall be a Tax
(other than Indemnified Taxes or Excluded Taxes) on any Recipient on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, or other liabilities, or capital attributable thereto, then
the U.S. Borrowers or the Canadian Borrowers, as the case may be, shall from
time to time, upon demand by such Lender (with a copy of such demand to Agent),
pay to Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost.  A certificate setting forth in
reasonable detail the amount of such increased cost and the basis of the
calculation thereof, submitted to Borrower Representative and to Agent by such
Lender, shall, absent manifest error, be final, conclusive and binding for all
purposes.  Each Lender agrees that, as promptly as practicable after it becomes
aware of any circumstances referred to above which would result in any such
increased cost, the affected Lender shall, to the extent not inconsistent with
such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrowers pursuant to this Section 2.14(b).

 

(c)                      Notwithstanding anything to the contrary contained
herein, if the introduction of or any change in any law or regulation (or any
change in the interpretation thereof) shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for any
Lender to agree to make or to make or to continue to fund or maintain any LIBOR
Loan, as contemplated by this Agreement, then, unless that Lender is able to
make or to continue to fund or to maintain such LIBOR Loan at another branch or
office of that Lender without, in that Lender’s reasonable opinion, materially
adversely affecting it or its Loans or the income obtained therefrom, on notice
thereof and demand therefor by such Lender to Borrower Representative through
Agent, (i) the obligation of such Lender to agree

 

110

--------------------------------------------------------------------------------



 

to make or to make or to continue to fund or maintain such LIBOR Loans, as the
case may be, shall terminate and (ii) each U.S. Borrower or Canadian Borrower,
as the case may be, shall forthwith prepay in full all outstanding LIBOR Loans
owing by such Borrower to such Lender, together with interest accrued thereon,
unless such Lender may maintain such LIBOR Loans through the end of such LIBOR
Period under applicable law or unless Borrower Representative on behalf of such
Borrower, within five (5) Business Days after the delivery of such notice and
demand, converts all LIBOR Loans into Base Rate Loans.  Notwithstanding the
foregoing, if Borrower provides Agent and the Affected Lender notice that it
seeks to replace such Affected Lender in accordance with Section 2.14(d),
Borrower’s obligation to prepay Loans pursuant to this Section 2.14(c) shall be
suspended; provided that if no Replacement Lender is found within the time
provided for in Section 2.14(d), Borrower shall have five Business Days to
prepay such Affected Lender’s LIBOR Loans.  In the event Borrower relies on this
provision to suspend its obligation to prepay LIBOR Loans, such LIBOR Loans
shall be converted to Base Rate Loans at the end of the applicable LIBOR Period.

 

(d)                     Within thirty (30) days after receipt by Borrower
Representative of written notice and demand from any Lender (an “Affected
Lender”) for payment of additional amounts or increased costs as provided in
Sections 2.13(a), 2.14(a) or 2.14(b), or notice and demand that Borrower prepay
Loans pursuant to Section 2.14(c), Borrower Representative may, at its option,
notify Agent and such Affected Lender of its intention to replace the Affected
Lender.  So long as no Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent.  If Borrowers
obtain a Replacement Lender within ninety (90) days following notice of their
intention to do so, the Affected Lender must sell and assign its Loans and
Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale and such assignment
shall not require the payment of an assignment fee to Agent; provided, that
Borrowers shall have reimbursed such Affected Lender for the additional amounts
or increased costs that it is entitled to receive under this Agreement through
the date of such sale and assignment.  Notwithstanding the foregoing, Borrowers
shall not have the right to obtain a Replacement Lender if the Affected Lender
rescinds its demand for increased costs or additional amounts within 15 days
following its receipt of Borrowers’ notice of intention to replace such Affected
Lender.  Furthermore, if Borrowers give a notice of intention to replace and do
not so replace such Affected Lender within ninety (90) days thereafter,
Borrowers’ rights under this Section 2.14(d) shall terminate with respect to
such Affected Lender for such request for additional amounts or increased costs
and Borrowers shall promptly pay all increased costs or additional amounts
demanded by such Affected Lender pursuant to Sections 2.13(a), 2.14(a) and
2.14(b).  An exercise of Borrowers’ option under this Section 2.14(d) shall not
suspend Borrowers’ obligation to pay such increased costs or additional amounts
demanded by such Affected Lender pursuant to Sections 2.13(a), 2.14(a) and
2.14(b) until such Affected Lender is replaced.

 

(e)                      It is understood and agreed that (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, guidelines or
directives in connection therewith (collectively, the “Dodd-Frank Act”) are
deemed to have been adopted and gone into effect after the date of this
Agreement to the extent necessary to provide Lenders with the benefit of

 

111

--------------------------------------------------------------------------------



 

this Section 2.14 with respect to any “change in law or regulation” resulting
from the Dodd-Frank Act and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall,
for the purposes of this Agreement, be deemed to have been adopted and gone into
effect after the date of this Agreement to the extent necessary to provide
Lenders with the benefit of this Section 2.14 with respect to any “change in law
or regulation” resulting from Basel III.

 

(f)                       No Lender shall request compensation under
Section 2.14(a) or (b) hereof unless such Lender is generally requesting similar
compensation from its borrowers with similar provisions in their loan or credit
documents.  No Borrower shall be required to compensate a Lender for any
increased costs incurred or reduced rate of return suffered more than six months
prior to the date that the Lender notifies Borrower Representative of the change
in law giving rise to such increased costs or reduced return and of such
Lender’s intention to claim compensation therefor; provided that to the extent
the change is law is retroactive to a date that is prior to the date such change
in law is enacted, such six months period shall commence on the date of
enactment of such change in law.

 

(g)                      Within thirty (30) days after receipt by Borrower
Representative of written notice and demand from any Affected Lender for payment
of additional amounts or increased costs as provided in Sections 2.13(a),
2.14(a) or 2.14(b), then such Lender shall (at Borrower Representative’s
request) use reasonable efforts to designate a different lending office for
funding or booking its Loans or to assign its rights and obligations hereunder
to another of its offices, branches, or affiliates, if, in the good-faith
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Sections 2.13(a), 2.13(b), 2.14(a), or
2.14(b), as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Borrowers shall pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

2.15                        [reserved]Inability to Determine Rates.

 

(a)                     Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if Agent determines (which determination
shall be conclusive absent manifest error and made by notice to Parent
Borrower), or Parent Borrower or Requisite Lenders notify Agent (with, in the
case of the Requisite Lenders, a copy to Parent Borrower) that Parent Borrower
or Requisite Lenders (as applicable) have determined, that:

 

(i)                                                 (A) deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and LIBOR Period of any requested LIBOR Loan or (B) adequate and
reasonable means do not exist for ascertaining the LIBOR Rate for any requested
LIBOR Period, including, without limitation, because the LIBOR Screen Rate is
not available or published on a current basis, and in each case such
circumstances are unlikely to be temporary,

 

112

--------------------------------------------------------------------------------



 

(ii)                                              the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over Agent has made
a public statement identifying a specific date after which the LIBOR Rate or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

(iii)                                           syndicated credit facilities in
the U.S. market currently being executed, or that include language similar to
that contained in this Section, are generally being executed or amended (as
applicable) to incorporate or adopt (as applicable) a new benchmark interest
rate to replace the LIBOR Rate,

 

then, reasonably promptly after such determination by Agent or receipt by Agent
of such notice, as applicable, Agent and Parent Borrower may amend this
Agreement (a “LIBOR Successor Amendment”) to replace the LIBOR Rate with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative benchmarks (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth Business Day after Agent shall have posted
such proposed amendment to all Lenders and Parent Borrower unless, prior to such
time, Lenders comprising the Requisite Lenders have delivered to Agent written
notice that such Requisite Lenders do not accept such amendment.

 

(b)                     If no LIBOR Successor Rate has been determined and the
circumstances under clause (a)(i) above exist or the Scheduled Unavailability
Date has occurred (as applicable), Agent will promptly so notify Parent Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended (to the extent of the affected LIBOR
Loans or LIBOR Periods), and (y) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate.  Upon receipt of such notice, the
Borrowers may revoke any pending request for an Advance of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or LIBOR
Periods) or, failing that, will be deemed to have converted such request into a
request for an Advance of Base Rate Loans (subject to the foregoing clause (y))
at on the date and in the amount specified therein.

 

(c)                      Notwithstanding anything else herein, any definition of
LIBOR Successor Rate shall provide that in no event shall such LIBOR Successor
Rate be less than zero for purposes of this Agreement.

 

2.16                        Incremental Revolving Loans; Extensions.

 

(a)                     Borrowers may on any date after the RestatementAmendment
No. 3 Effective Date, by notice to Agent (whereupon Agent shall promptly deliver
a copy to each of the Lenders), increase the Commitment hereunder with
incremental revolving loan commitments (the “Incremental Revolving Loans”) in an
amount not to exceed $250,000,000500,000,000 in the aggregate (with minimum
amounts of not less than $25,000,000 per increase); provided that at the time of
the effectiveness of any Incremental Revolving Loan Amendment referred to below,
(a) no Default or Event of Default shall have

 

113

--------------------------------------------------------------------------------



 

occurred and be continuing on such date or after giving effect to extensions of
credit to be made on such date, (b) each of the representations and warranties
made by any Credit Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except where such representations and warranties expressly relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (or, in all respects, if
qualified by materiality) as of such earlier date) and (c) Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of Borrower Representative.  Incremental Revolving Loans may
be made by any existing Lender or by any other financial institution or any fund
that regularly invests in bank loans selected by Borrower Representative (any
such other financial institution or fund being called an “Incremental Lender”);
provided that (i) Agent, each L/C Issuer and the Swing Line Lender shall have
consented (such consent not to be unreasonably withheld) to such Lender’s or
Incremental Lender’s making such Incremental Revolving Loans if such consent
would be required under Section 11.1 for an assignment of Loans to such Lender
or Incremental Lender, and (ii) Borrowers shall not be permitted to increase the
Commitment pursuant to this Section more than three (3) times during the term of
this Agreement.  No consent of the Lenders shall be required (other than the
Lenders providing such Incremental Revolving Loans) to an Incremental Revolving
Loan Amendment.  Commitments in respect of Incremental Revolving Loans shall be
delivered to Borrower Representative within 10 days of a Borrower’s request
therefor, and shall be effected pursuant to an amendment (an “Incremental
Revolving Loan Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Borrowers, each Lender agreeing to provide such
Incremental Revolving Loans, if any, each Incremental Lender, if any, and Agent;
provided, such documentation shall only contain amendments to this Agreement and
the other Loan Documents that are necessary to implement the increase to the
Commitment; provided, further, the Incremental Revolving Loans shall not require
any scheduled amortization or mandatory commitment reduction prior to the Stated
Termination Date and the maturity date of all Incremental Revolving Loans shall
be the Commitment Termination Date.  Any upfront fees paid to the Incremental
Lenders shall be determined, and agreed upon, between Borrowers and such
Incremental Lenders.  Any Incremental Revolving Loans made hereunder shall be
deemed “Loans” hereunder and shall be subject to the same terms and conditions
applicable to the existing Loans.  On the date of any borrowing of Incremental
Revolving Loans, Borrowers shall be deemed to have repaid and reborrowed all
outstanding Loans as of such date (with such reborrowing to consist of the types
of Loans, with related LIBOR Periods, if applicable, specified in a notice to
Agent (which notice must be received by Agent in accordance with the terms of
this Agreement)).  The deemed payments made pursuant to the immediately
preceding sentence in respect of each LIBOR Loan shall be subject to
indemnification by Borrowers pursuant to the provisions of Section 2.14 if the
deemed payment occurs other than on the last day of the related LIBOR Periods.

 

(b)                     In connection with any Incremental Revolving Loans,
Parent Borrower, Agent and each applicable Incremental Lender and existing
Lender making such Incremental Revolving Loans shall deliver to Agent the
Incremental Revolving Loan Amendment and such other documentation as Agent shall
reasonably specify to evidence the Incremental Revolving Loans of each
applicable Incremental Lender and existing Lender making such Incremental
Revolving Loans.  Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Revolving Loan Amendment.  Any Incremental
Revolving Loan Amendment

 

114

--------------------------------------------------------------------------------



 

may, without consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of Agent and Parent Borrower, to effect the provisions of
this Section 2.16.  No existing Lender shall be obligated to provide Commitments
in respect of Incremental Revolving Loans.

 

(c)                      Pursuant to one or more offers made from time to time
by Borrowers to all Lenders of the U.S. Loans and/or the Canadian Loans, as
applicable, on a pro rata basis (based on the aggregate outstanding Canadian
Commitments or the Commitments, as applicable) and on the same terms (“Pro Rata
Extension Offers”), Borrowers are hereby permitted to consummate transactions
with individual Lenders from time to time to extend the maturity date of such
Lender’s Commitments of U.S. Loans and/or the Canadian Loans.  Any such
extension (an “Extension”) agreed to between Borrowers and any such Lender (an
“Extending Lender”) will be established under this Agreement (such extended
Canadian Commitments or the Commitments, as applicable, an “Extended Revolving
Commitment”).  Each Pro Rata Extension Offer shall specify the date on which
Borrowers propose that the Extended Revolving Commitment shall be extended,
which shall be a date not earlier than ten Business Days after the date on which
notice is delivered to Agent (or such shorter period agreed to by Agent in its
reasonable discretion).

 

(d)                     The applicable Borrowers and each Extending Lender shall
execute and deliver to Agent such documentation as Agent shall reasonably
specify to evidence the Extended Revolving Commitments of such Extending
Lender.  Each such document shall specify the terms of the applicable Extended
Revolving Commitments; provided, that (i) except as to interest rates, fees and
final maturity (which interest rates, fees and final maturity shall be
determined by Borrowers and set forth in the Pro Rata Extension Offer), any
Extended Revolving Commitment shall have the same terms as the existing U.S.
Loans or the Canadian Loans, as applicable, and (ii) any Extended Revolving
Commitments may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any voluntary or mandatory repayments
or prepayments hereunder.  Upon the effectiveness of any such Extended Revolving
Commitment, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Extended Revolving
Commitments evidenced thereby.  With respect to any Extended Revolving
Commitments, and with the consent of the Swing Line Lender and each L/C Issuer,
participations in Swing Line Loans and Letters of Credit shall be reallocated to
lenders holding such Extended Revolving Commitments upon effectiveness of such
Extended Revolving Commitment.

 

(e)                      Upon the effectiveness of any such Extension, the
applicable Extending Lender’s Canadian Commitment or Commitment, as applicable,
will be automatically designated an Extended Revolving Commitment.

 

(f)                       All Extended Revolving Commitments and all obligations
in respect thereof shall be Obligations of the relevant Credit Parties under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other Obligations of the relevant Credit Parties
under this Agreement and the other Loan Documents and no L/C Issuer or Swing
Line Lender shall be obligated to provide Swing Line Loans or issue Letters of
Credit under such Extended Revolving Commitments unless it shall have consented
thereto.

 

115

--------------------------------------------------------------------------------



 

2.17                        Bank Products.  Any Credit Party may request and any
Lender or Agent may, in its sole and absolute discretion, arrange for such
Credit Party to obtain from such Lender or any Affiliate of such Lender or
Agent, as applicable, Bank Products although no Credit Party is required to do
so.  The Credit Parties acknowledge and agree that the obtaining of Bank
Products from any Lender or Agent or their respective Affiliates (a) is in the
sole and absolute discretion of such Lender or Agent or their respective
Affiliates, and (b) is subject to all rules and regulations of such Lender or
Agent or their respective Affiliates.

 

2.18                        Reserves Generally.  Notwithstanding anything
contained in this Agreement to the contrary, Co-Collateral Agents may establish
or change Reserves, in the exercise of their Permitted Discretion, but only upon
not less than five (5) Business Days’ notice to Borrower Representative (unless
an Event of Default exists in which case prior notice shall not be required
prior to the establishment or change in any Reserve).  Co-Collateral Agents will
be available during such period to discuss any such proposed Reserve (or change
thereto) with Borrower Representative and, without limiting the right of
Co-Collateral Agents to establish or change such Reserves in Co-Collateral
Agents’ Permitted Discretion, Borrowers may take such action as it may elect so
that the event, condition or matter that gave rise to such Reserve no longer
exists, in which event Co-Collateral Agents shall reduce or remove such Reserve
in a manner that they determine appropriate in the exercise of their Permitted
Discretion.  The amount of Reserves established by Co-Collateral Agents pursuant
to the first sentence of this Section 2.18 shall have a reasonable relationship
as determined by Co-Collateral Agents in their Permitted Discretion to the
event, condition or other matter that is the basis for the Reserves and shall
relate to the Eligible Accounts, Eligible 90-Day Accounts or Eligible Equipment
or Eligible Rolling Stock (collectively, the “Borrowing Base Collateral”).

 

3.                                      CONDITIONS PRECEDENT

 

3.1                               Conditions to Restatement Date and the Initial
Loans.  The Restatement Date shall not occur, and no Lender shall be obligated
to make any Loan and no Lender or L/C Issuer shall be obligated to incur any
Letter of Credit Obligations on the Restatement Date until the following
conditions have been satisfied or provided for in a manner reasonably
satisfactory to Agent, each Co-Collateral Agent, each Lead Arranger and each
Lender, or waived in writing by Agent, Co-Collateral Agents, each Lead Arranger
and each Lender:

 

(a)                     Credit Agreement; Loan Documents.  The following
documents shall have been duly executed by each Borrower, each other Credit
Party, Agent, Co-Collateral Agents and the Lenders party thereto; and Agent
shall have received such documents, instruments and agreements, each in form and
substance reasonably satisfactory to Agent, each Lead Arranger and each Lender:

 

(i)                                                 Credit Agreement.  Duly
executed originals of this Agreement, dated the Restatement Date, and all
annexes, exhibits and schedules hereto.

 

(ii)                                              Revolving Notes and Swing Line
Notes.  If requested by any Lender, duly executed originals of the Revolving
Notes and Swing Line Notes for each applicable Lender, dated the Restatement
Date.

 

116

--------------------------------------------------------------------------------



 

(iii)                                           U.S. Security Agreement.  Duly
executed originals of the U.S. Security Agreement, dated the Restatement Date,
and all annexes, exhibits and schedules thereto.

 

(iv)                                          Canadian Security Agreement.  Duly
executed originals of the Canadian Security Agreements, dated the Restatement
Date.

 

(v)                                             Intellectual Property Security
Agreements.  Duly executed originals of Intellectual Property Security
Agreements, dated the Restatement Date in form and substance reasonably
satisfactory to Agent (it being understood that the forms attached to the U.S.
Security Agreement are reasonably satisfactory to Agent).

 

(vi)                                          ABL Intercreditor Agreement.  Duly
executed originals of the ABL Intercreditor Agreement, dated the Restatement
Date.

 

(vii)                                       Lien, Tax, and Judgment Searches. 
Agent shall have received the result of recent lien, Tax and judgment searches
in each of the jurisdictions reasonably requested by it and such lien searches
shall reveal no Liens on any of the assets of the Credit Parties, other than
Permitted Liens.

 

(viii)                                    Repayment of the Existing Credit
Agreement.  All principal on Loans under (and as defined in) the Existing Credit
Agreement, and all accrued and unpaid interest, fees and other amounts owing
under the Existing Credit Agreement (except to the extent Letters of Credit (as
defined in the Existing Credit Agreement) thereunder are converted to Letters of
Credit hereunder in accordance with Section 2.2(j)) shall have been repaid.

 

(ix)                                          Filings, Registrations, and
Recordings.  Agent shall have received each document (including, without
limitation, any financing statement authorized for filing under the Code or the
PPSA, as applicable) reasonably requested by Agent to be filed, registered or
recorded in order to create in favor of Agent, for the benefit of the Lenders
and other Secured Parties, a (x) first priority perfected Lien on the U.S. ABL
Priority Collateral and the Canadian Collateral (subject to Permitted Liens) and
(y) a second priority perfected Lien on the U.S. Term Priority Collateral
(subject to Permitted Liens), in either case, which can be perfected by the
filing of such document and authorization for filing, registering or recording
each such document (including, without limitation, any financing statement
authorized for filing under the Code or the PPSA, as applicable) and
(y) Memorandum of Security Agreements dated the Restatement Date shall have been
delivered for recording with the Surface Transportation Board.

 

(x)                                             [reserved].

 

(xi)                                          Borrowing Base Certificate.  Agent
shall have received duly executed originals of a Borrowing Base Certificate for
Borrowers, dated the Restatement Date, reflecting information concerning
calculation of the Borrowing Base as of the last day of the most recent calendar
month ended at least 20 days prior to the Restatement Date.

 

(xii)                                       Formation and Good Standing.  For
each Credit Party, such Person’s (a) articles of incorporation or certificate of
formation, as applicable, and all

 

117

--------------------------------------------------------------------------------



 

amendments thereto, each certified as of the Restatement Date by such Person’s
corporate secretary or an assistant secretary, managing member, manager or
equivalent senior officer, as applicable, as being in full force and effect
without any further modification or amendment (b) for each Borrower only, a good
standing certificate (including verification of Tax status) or like certificate
in its jurisdiction of incorporation or formation, as applicable, and (c) for
each Credit Party other than a Borrower, a “bring down” certificate of good
standing or like certificate in its jurisdiction of incorporation or formation,
as applicable.

 

(xiii)                                    Bylaws and Resolutions.  For each
Credit Party, (a) such Person’s bylaws, operating agreement, limited liability
company agreement or limited partnership agreement, as applicable, together with
all amendments thereto and (b) resolutions of such Person’s members or board of
directors, as the case may be, and, to the extent required under applicable law,
stockholders, approving and authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and the transactions to be
consummated in connection therewith, each certified as of the Restatement Date
by such Person’s corporate secretary or an assistant secretary, managing member,
manager or equivalent senior officer, as applicable, as being in full force and
effect without any modification or amendment.

 

(xiv)                                   Incumbency Certificates.  For each
Credit Party, signature and incumbency certificates of the officers of each such
Person executing any of the Loan Documents, certified as of the Restatement Date
by such Person’s corporate secretary or an assistant secretary, managing member,
manager or equivalent senior officer, as applicable, as being true, accurate,
correct and complete.

 

(xv)                                      Opinions of Counsel.  Duly executed
originals of legal opinions of (i) Wachtell, Lipton, Rosen & Katz, U.S. special
counsel to the Credit Parties, (ii) Gowling LaFleur Henderson LLP, Canadian
special counsel to the Credit Parties, (iii) Spencer Fane LLP, Missouri special
counsel to the Credit Parties and (iv) Louis E. Gittomer, U.S. special railroad
counsel to the Credit Parties, each in form and substance reasonably
satisfactory to Agent and its counsel, dated the Restatement Date.

 

(xvi)                                   Officer’s Certificate.  Agent shall have
received duly executed originals of a certificate of a Financial Officer of
Borrower Representative, dated the Restatement Date, stating that:

 

(A)                               the Con-way Merger has been consummated on the
Restatement Date substantially simultaneously with the closing of the Facility
on the terms described in the Con-way Acquisition Agreement, without giving
effect to any amendment, modification or waiver thereof by Parent Borrower or
any consent thereunder (including, for the avoidance of doubt, with respect to
the conditions to the Offer set forth in the Con-way Acquisition Agreement) by
Parent Borrower which is materially adverse to the Lenders or the Lead Arrangers
without the prior written consent of each Lead Arranger who, together with its
affiliates, holds 20% or more of the Commitments under the Facility (it being
understood and agreed that any (a) decrease in the price paid per share in
connection with the Con-way

 

118

--------------------------------------------------------------------------------



 

Acquisition of (x) more than 10% or (y) less than 10% if such decrease is not
allocated to reduce the aggregate amount of the Facility, (b) increase in the
price paid in connection with the Con-way Acquisition that is not funded with
the proceeds of a substantially concurrent issuance of equity or (c) any waiver
or modification of the Minimum Condition (as defined in the Con-way Acquisition
Agreement as in effect on September 9, 2015) shall, in each case, be deemed to
be a modification that is materially adverse to the Lenders);

 

(B)                               since December 31, 2014, no Material Adverse
Effect shall have occurred and be continuing; and

 

(C)                               the conditions set forth in clauses (a) and
(b) of Section 3.2 are satisfied.

 

(xvii)                                Solvency Certificate.  Agent shall have
received a duly completed solvency certificate substantially in the form of
Exhibit 3.1 hereto.

 

(xviii)                             Notice of Revolving Credit Advance.  Duly
executed originals of a Notice of Revolving Credit Advance, dated the
Restatement Date, with respect to the initial Revolving Credit Advance(s), if
any, to be requested by Borrower Representative on the Restatement Date.

 

(xix)                                   Financial Statements.  Parent Borrower
shall have caused Agent to have received (and Agent hereby acknowledges receipt
of, in the case of the 2012, 2013 and 2014 fiscal year financial statements
described in clause (a) and, as to the Fiscal Quarters ending on March 31, 2015
and June 30, 2015, clause (b)) (a) audited consolidated balance sheets and
related consolidated statements of income, stockholders’ equity and cash flows
of Parent Borrower and Con-way for the 2012, 2013 and 2014 fiscal years (or, if
the Restatement Date occurs 90 days or more after December 31, 2015, audited
consolidated balance sheets and related consolidated statements of income,
stockholders’ equity and cash flows of Parent Borrower and Con-way for the 2013,
2014 and 2015 fiscal years) and (b) unaudited consolidated balance sheets and
related consolidated statements of income, stockholders’ equity and cash flows
of Parent Borrower and Con-way for each subsequent Fiscal Quarter (other than a
quarter that is also a fiscal year-end) ended at least 45 days before the
Restatement Date.

 

(b)                     Repayment of Indebtedness and Release of Collateral.  On
the Restatement Date, Agent shall have received satisfactory evidence that all
existing Indebtedness, other than Indebtedness permitted pursuant to
Section 7.1, of or related to Borrowers and their Subsidiaries shall have been
repaid or cancelled and all documentation representing such indebtedness shall
have been terminated and all guarantees, liens and security interests associated
therewith have been released, or that adequate measures shall have been taken to
terminate such documentation and release such guarantees, liens and security
interests, except as otherwise agreed by Agent.

 

119

--------------------------------------------------------------------------------



 

(c)                      Payment of Fees.  Parent Borrower shall have paid (or
caused to be paid) to Agent, Co-Collateral Agents and Lead Arrangers and the
Lenders all Fees required to be paid on or before the Restatement Date in the
respective amounts specified in Section 2.7 (including, the Fees specified in
the Fee Letter), and shall have reimbursed Agent for all reasonable fees, costs
and expenses, including due diligence expenses, syndication expenses, the fees
and expenses of the appraisers and auditors performing collateral field
examinations and appraisals, travel expenses and reasonable fees, disbursements
and other charges of counsel presented at least three (3) Business Days prior to
the Restatement Date.

 

(d)                     Material Adverse Effect.  There shall not have been,
since December 31, 2014, a Material Adverse Effect.

 

(e)                      Patriot Act.  Agent and the Lenders shall have
received, at least three business days prior to the Restatement Date, from the
Credit Parties prior to the Restatement Date all documentation and other
information required by Governmental Authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent requested by Agent from Parent Borrower in
writing at least 10 business days prior to the Restatement Date.

 

(f)                       Perfection Certificate.  Agent shall have received a
completed perfection certificate dated the Restatement Date and signed by a
Responsible Officer of each Credit Party, together with all attachments
contemplated thereby.

 

(g)                      Phase 1 Field Audit and Appraisals; Minimum
Availability.  (a) Agent shall have received a Phase 1 field audit and
appraisals with respect to the assets of Con-way and its subsidiaries to be
included in the Borrowing Base as of the Restatement Date, which Phase 1 field
audit and appraisals shall be reasonably satisfactory to Agent and Co-Collateral
Agents and (b) after giving effect to the Transactions and the Revolving Credit
Advances and issuances of Letters of Credit under this Agreement, the sum of
Availability plus unrestricted cash and Cash Equivalents (but excluding the
proceeds of any Advance), in each case on the Restatement Date, shall not be
less than $250,000,000.

 

3.2                               Further Conditions to Each Loan, Each Letter
of Credit Obligation.  No Lender shall be obligated to fund any Advance (which
conditions shall not apply to conversions or continuations of Advances made
pursuant to Section 2.5(e)) and no Lender or L/C Issuer shall be obligated to
incur any Letter of Credit Obligation, if, as of the date thereof:

 

(a)                     any representation or warranty by any Credit Party
contained herein or in any other Loan Document is untrue or incorrect in any
material respect (with respect to any representation or warranty that is not
otherwise qualified as to materiality) as of such date, except to the extent
that such representation or warranty expressly relates to an earlier date and
except for changes therein expressly permitted or expressly contemplated by this
Agreement;

 

(b)                     any Default or Event of Default has occurred and is
continuing; or

 

(c)                      after giving effect to such Advance (or the incurrence
of any Letter of Credit Obligations), (i) the Aggregate Revolving Credit
Exposure would exceed the Available

 

120

--------------------------------------------------------------------------------



 

Credit, (ii) the Canadian Loans would exceed the Canadian Available Credit or
(iii) the U.S. Loans would exceed the U.S. Available Credit.

 

The request and acceptance by any Borrower of the proceeds of any Advance or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, a representation and warranty by Borrowers that the
conditions in this Section 3.2 have been satisfied.

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section 3.2, unless otherwise directed by the
Requisite Lenders, Agent may, but shall have no obligation to, continue to make
Loans and an L/C Issuer may, but shall have no obligation to, issue, amend,
renew or extend, or cause to be issued, amended, renewed or extended, any Letter
of Credit for the ratable account and risk of Lenders from time to time if Agent
believes that making such Loans or issuing, amending, renewing or extending, or
causing the issuance, amendment, renewal or extension of, any such Letter of
Credit is in the best interests of the Lenders.

 

4.                                      REPRESENTATIONS AND WARRANTIES

 

To induce Lenders to make the Loans and Lenders and L/C Issuers to incur Letter
of Credit Obligations, the Credit Parties executing this Agreement make the
following representations and warranties to Agent, each L/C Issuer and each
Lender with respect to itself and its Restricted Subsidiaries, each and all of
which shall survive the execution and delivery of this Agreement.

 

4.1                               Corporate Existence; Compliance with Law. 
Each Credit Party (a) is a corporation, limited liability company, limited
partnership or other entity duly organized or incorporated, as applicable,
validly existing and is in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the laws of its respective
jurisdiction of incorporation or organization; (b) is duly qualified to conduct
business and is in good standing (to the extent such concept is applicable in
the relevant jurisdiction) in each other jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
except where the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect; (c) has the requisite
power and authority, and the legal right to own and operate in all material
respects its properties, to lease the property it operates under lease and to
conduct its business in all material respects as now, heretofore and proposed to
be conducted and has the requisite power and authority and the legal right to
pledge, mortgage, hypothecate or otherwise encumber all material Collateral;
(d) has all material licenses, permits, consents or approvals from or by, and
has made all material filings with, and has given all material notices to, all
Governmental Authorities having jurisdiction over such Credit Party, to the
extent required for such ownership, operation and conduct or other
organizational documents; and (e) is in compliance in material respects with all
applicable provisions of law except where the failure to be in compliance would
not reasonably be expected to have a Material Adverse Effect.

 

4.2                               Chief Executive Offices; Collateral Locations;
FEIN.  As of the Restatement Date, each Credit Party’s name as it appears in
official filings in its jurisdiction of incorporation or organization,
organizational identification number, if any, issued by its jurisdiction of
incorporation or organization and the location of each Credit Party’s chief
executive office,

 

121

--------------------------------------------------------------------------------



 

principal place of business or registered office are set forth in Schedule 4.2,
and except as set forth on such schedule each Credit Party has only one
jurisdiction of incorporation or organization.

 

4.3                               Corporate Power; Authorization; Enforceable
Obligations; No Conflict.  The execution, delivery and performance by each
Credit Party of the Loan Documents to which it is a party:  (a) are within such
Person’s power; (b) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action; (c) do not contravene
any provision of such Person’s charter, bylaws or partnership or operating
agreements or other organizational documents, as applicable; (d) do not violate
any material provision of any law or regulation, or any material provision of
any order or decree of any court or Governmental Authority; (e) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
material indenture, mortgage, deed of trust, lease, loan agreement or other
material instrument to which such Person is a party or by which such Person or
any of its property is bound; (f) do not result in the creation or imposition of
any Lien upon any of the property or assets of such Person other than (i) those
in favor of Agent, on behalf of itself and Lenders, pursuant to the Loan
Documents and (ii) the filings referred to in Section 4.21; and (g) do not
require the consent or approval of any Governmental Authority or any other
Person, other than those which will have been duly obtained, made or complied
with prior to the Restatement Date.  Each of the Loan Documents have been duly
executed and delivered by each Credit Party that is a party thereto and, each
such Loan Document constitutes a legal, valid and binding obligation of such
Credit Party enforceable against it in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

4.4                               Financial Statements.  All Financial
Statements concerning Parent Borrower and its consolidated Subsidiaries that are
referred to in clause (a) below have been prepared in accordance with GAAP (as
in effect at the time delivered) consistently applied throughout the periods
covered (except as disclosed therein and except, with respect to unaudited
Financial Statements, for the absence of footnotes and normal year-end audit
adjustments) and fairly present, in all material respects, the financial
position of the Persons covered thereby as at the dates thereof and the results
of their operations and cash flows for the periods then ended.

 

(a)                                 Financial Statements.  The audited
consolidated balance sheet at December 31, 20142018 and the related statement of
income and cash flows of Parent Borrower and its consolidated Subsidiaries
certified by KPMG LLP for the Fiscal Year then ended and audited consolidated
balance sheet at December 31, 20122016, December 31, 20132017 and December 31
2014, 2018 have been delivered to Agent on or prior to the RestatementAmendment
No. 3 Effective Date.

 

(b)                                 [Reserved].

 

(c)                                  [Reserved].

 

(d)                                 Undisclosed Liabilities; Burdensome
Restrictions.  None of Borrowers or the Restricted Subsidiaries has any material
Guarantied Obligations, or any long-term leases or

 

122

--------------------------------------------------------------------------------



 

unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are required by GAAP to be reflected or reserved against on a
balance sheet of Borrowers and the Restricted Subsidiaries other than (i) as are
reflected in the financial statements described in clause (a) hereof (including
the footnotes thereto) and (ii) as otherwise permitted hereunder.  No Credit
Party is a party or is subject to any contract, agreement or charter restriction
that would reasonably be expected to have a Material Adverse Effect.

 

4.5                               Material Adverse Effect.  Since December 31,
20142018, no event has occurred, that alone or together with other events, has
had a Material Adverse Effect.

 

4.6                               Ownership of Property; Liens.  As of the
Restatement Date, the Real Property listed in Schedule 4.6 constitutes all of
the real property owned, leased or subleased by any Credit Party.  Each Credit
Party owns fee simple title to all of its owned material Real Property and valid
leasehold interests in all of its leased material Real Property, subject in each
case to Agent’s Liens and Permitted Liens.  Each Credit Party is the sole legal
and beneficial owner of and has good and marketable title (subject to Agent’s
Liens and Permitted Liens) to each component of the Collateral.  Each Credit
Party also has title to, or valid leasehold interests in, all of its other
personal property and assets, in each case, material in the ordinary course of
their respective businesses or where failure to so own or possess would not
reasonably be expected to have a Material Adverse Effect.  As of the Restatement
Date, none of the Real Property and assets of any Credit Party are subject to
any Liens other than Permitted Liens.

 

4.7                               Labor Matters.  Except as set forth on
Schedule 4.7 or as would not reasonably be expected to result in a Material
Adverse Effect, to the knowledge of each Credit Party (a) no strikes or other
labor disputes against any Credit Party or any Restricted Subsidiary of any
Credit Party are pending or, to the knowledge of any Credit Party, threatened;
(b) hours worked by and payment made to employees of each Credit Party and each
Restricted Subsidiary of any Credit Party comply with the Fair Labor Standards
Act and each other federal, state, local or foreign law applicable to such
matters; (c) all payments due from any Credit Party or any Restricted Subsidiary
of any Credit Party for employee health and welfare insurance have been paid or
accrued as a liability on the books of such Credit Party or such Restricted
Subsidiary; (d) there is no organizing activity involving any Credit Party or
any Restricted Subsidiary of any Credit Party pending or threatened by any labor
union or group of employees; (e) there are no representation proceedings pending
or, to the knowledge of any Credit Party, threatened with the National Labor
Relations Board or any other applicable labor relations board, and no labor
organization or group of employees of any Credit Party or any Restricted
Subsidiary of any Credit Party has made a pending demand for recognition; and
(f) there are no material complaints or charges against any Credit Party or any
Restricted Subsidiary of any Credit Party pending or, to the knowledge of any
Credit Party, threatened to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment by any Credit Party or any
Restricted Subsidiary of any Credit Party of any individual.

 

4.8                               Subsidiaries and Joint Ventures.  As of the
Restatement Date, (a) Schedule 4.8 sets forth the name and jurisdiction of
incorporation of each direct Subsidiary and Joint Venture of each Credit Party
and, as to each such direct Subsidiary and Joint Venture, the percentage of each
class of Capital Stock owned by any Credit Party and (b) there are no
outstanding subscriptions,

 

123

--------------------------------------------------------------------------------



 

options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any Borrower or any of
their respective Subsidiaries.

 

4.9                               Investment Company Act.  No Credit Party is an
“investment company” or a company controlled by an “investment company,” as such
terms are defined in the Investment Company Act of 1940 as amended.

 

4.10                        Margin Regulations.  Neither the making of any Loan
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, Regulation U (“Regulation U”) or Regulation X of the Federal
Reserve Board.

 

4.11                        Taxes/Other.  Except as would not reasonably be
expected to result in a Material Adverse Effect: (i) all income and other Tax
returns, reports, and statements, including information returns, required by any
Governmental Authority to have been filed by any Credit Party or any Restricted
Subsidiary have been filed (after giving effect to any extensions) with the
appropriate Governmental Authority, and (ii) all Taxes have been paid on or
prior to the due date therefor, excluding Taxes or other amounts being contested
in accordance with Section 6.2(b).

 

4.12                        ERISA.

 

(a)                     Borrowers have previously delivered or made available to
Agent all Pension Plans (including Title IV Plans and Multiemployer Plans) and
all Retiree Welfare Plans, as now in effect.  Except with respect to
Multiemployer Plans, and except as would not reasonably be expected to have a
Material Adverse Effect, each Qualified Plan has either received a favorable
determination letter from the IRS or may rely on a favorable opinion letter
issued by the IRS, and to the knowledge of any Credit Party nothing has occurred
that would be reasonably expected to cause the loss of such qualification or
tax-exempt status.  Each Pension Plan, to the knowledge of any Borrower, is in
compliance in all respects with the applicable provisions of ERISA, the IRC and
its terms, including the timely filing of all reports required under the IRC or
ERISA except where the failure to comply would not reasonably be expected to
have a Material Adverse Effect.  Except as has not resulted, or would not
reasonably be expected to result, in an ERISA Lien (whether or not perfected),
neither any Credit Party nor ERISA Affiliate has failed to make any material
contribution or pay any material amount due as required by either Section 412 of
the IRC or Section 302 of ERISA or the terms of any such Pension Plan.  No
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the IRC, has occurred with respect to any Pension Plan that would subject any
Credit Party to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.

 

(b)                     Except as would not reasonably be expected to have a
Material Adverse Effect:  (i) no Title IV Plan is or is reasonably expected to
be in “at risk” status (within the meaning of Section 430 of the IRC or
Section 303 of ERISA); (ii) no ERISA Event has occurred or to the knowledge of
any Credit Party is reasonably expected to occur; (iii) there are no pending, or
to the knowledge of any Credit Party, threatened material claims (other than
claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any Plan or any Person as fiduciary or sponsor of
any Plan; (iv) no Credit Party or

 

124

--------------------------------------------------------------------------------



 

ERISA Affiliate has incurred or reasonably expects to incur any liability as a
result of a complete or partial withdrawal from a Multiemployer Plan; and
(v) within the last five years no Title IV Plan of any Credit Party or ERISA
Affiliate has been terminated, whether or not in a “standard termination” as
that term is used in Section 4041 of ERISA, nor has any Title IV Plan of any
Credit Party or any ERISA Affiliate (determined at any time within the last five
years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate (determined at such time).

 

(c)                                  Except as would not reasonably be expected
to result in a Material Adverse Effect, each Foreign Pension Plan is in
compliance with all requirements of law applicable thereto and the respective
requirements of the governing documents for such plan.  With respect to each
Foreign Pension Plan, neither any Credit Party nor any Subsidiaries or any of
their respective directors, officers, employees or agents has engaged in a
transaction which would subject any Credit Party or any Subsidiary, directly or
indirectly, to a tax or civil penalty which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.  With
respect to each Foreign Pension Plan, except as would not reasonably be expected
to result in a Material Adverse Effect, reserves have been established in the
financial statements furnished to Lenders in respect of any unfunded liabilities
in accordance with applicable law and prudent business practice or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained.  The aggregate unfunded
liabilities with respect to such Foreign Pension Plans would not reasonably be
expected to result individually or in the aggregate in a Material Adverse
Effect.

 

4.13                        No Litigation.  Except as set forth on Schedule
4.13, no action, claim, lawsuit, demand, or proceeding is now pending or, to the
knowledge of any Credit Party, threatened in writing against any Credit Party or
any Restricted Subsidiary of any Credit Party, before any Governmental Authority
or before any arbitrator or panel of arbitrators (collectively, “Litigation”),
(a) on the Restatement Date that challenges such Credit Party’s right or power
to enter into or perform any of its obligations under the Loan Documents to
which it is a party, or the validity or enforceability of any Loan Document or
any action taken thereunder, or (b) that would reasonably be expected to result
in a Material Adverse Effect.  Except as set forth on Schedule 4.13, as of the
Restatement Date there is no Litigation pending or threatened in writing, that
would reasonably be expected to have a Material Adverse Effect.

 

4.14                        Brokers.  Except as set forth on Schedule 4.14, no
Credit Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection with the making of the Loans or the
Transactions which will be unpaid after the ClosingRestatement Date.

 

4.15                        Intellectual Property.  As of the Restatement Date,
each Credit Party owns or has rights to use all Intellectual Property necessary
to continue to conduct its business as now conducted by it and material to such
Credit Party’s business, taken as a whole.  Each issued or applied for Patent,
registered or applied for Trademark, and registered or applied for Copyright
owned by any Credit Party on the Restatement Date is listed, together with
application or registration numbers, as applicable, on Schedule 4.15.  To each
Borrowers’ knowledge, as of the Restatement Date, each Credit Party conducts its
business and affairs without infringement of any

 

125

--------------------------------------------------------------------------------



 

Intellectual Property of any other Person that would reasonably be expected to
result in a Material Adverse Effect.  Except as set forth in Schedule 4.15, on
the Restatement Date no Credit Party is aware of any material infringement claim
by any other Person that is pending or threatened in writing against any Credit
Party with respect to any material Intellectual Property owned by such Credit
Party on the Restatement Date.

 

4.16                        Full Disclosure.  No information contained in this
Agreement, any of the other Loan Documents or Financial Statements or other
written reports from time to time prepared by any Credit Party (other than the
projections referred to below, forward-looking information and information of a
general economic or industry nature) and delivered hereunder or under any other
Loan Document (in each as modified or supplemented by other information so
furnished and taken as a whole) by or on behalf of any Credit Party to Agent or
any Lender pursuant to the terms of this Agreement contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not materially misleading in light of the
circumstances under which they were made (after giving effect to all supplements
and updates thereto).

 

4.17                        Environmental Matters.

 

(a)                     Except as set forth in Schedule 4.17 or would not
reasonably be expected to have a Material Adverse Effect, as of the Restatement
Date: (i) the Real Property of each Credit Party and each of their Restricted
Subsidiaries is free of contamination from any Hazardous Material; (ii) no
Credit Party nor any Restricted Subsidiary of any Credit Party has caused or
knowingly allowed to occur any Release of Hazardous Materials on, at, in, under,
above, to, from or about any of its Real Property; (iii) the Credit Parties and
each of their Restricted Subsidiaries are and, except for matters which have
been fully resolved, have, for the past three (3) years, been in compliance with
all Environmental Laws; (iv) the Credit Parties and each of their Restricted
Subsidiaries (A) have obtained, (B) possess as valid, uncontested and in good
standing, and (C) are in compliance with all Environmental Permits required by
Environmental Laws for the operation of their respective businesses as presently
conducted; (v) there is no Litigation by a Governmental Authority arising under
or related to any Environmental Laws, Environmental Permits or Hazardous
Material that seeks damages, penalties, fines, costs or expenses from, or that
alleges criminal misconduct by, any Credit Party or any Restricted Subsidiary of
any Credit Party; (vi) except for matters which have been fully resolved, no
written notice has been received by any Credit Party or any Restricted
Subsidiary of any Credit Party identifying it as a “potentially responsible
party” or requesting information under CERCLA or analogous state statutes; and
(vii) the Credit Parties and each of their Restricted Subsidiaries have provided
to Agent copies of existing material environmental reports, reviews and audits
relating to actual or potential material Environmental Liabilities and relating
to any Credit Party or any Restricted Subsidiary of any Credit Party.

 

(b)                     Each Credit Party hereby acknowledges and agrees that
none of Agent or any of its respective officers, directors, employees,
attorneys, agents and representatives (i) is now, or has ever been, in control
of any of the Real Property or any Credit Party’s or any Restricted Subsidiary
of any Credit Party’s affairs, and (ii) has the capacity or the authority
through the provisions of the Loan Documents or otherwise to direct or influence
any (A)

 

126

--------------------------------------------------------------------------------



 

Credit Party’s or any Restricted Subsidiary of any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Property,
(B) undertaking, work or task performed by any employee, agent or contractor of
any Credit Party or any Restricted Subsidiary of any Credit Party or the manner
in which such undertaking, work or task may be carried out or performed, or
(C) compliance of any Credit Party or any Restricted Subsidiary of any Credit
Party with Environmental Laws or Environmental Permits.

 

4.18                        Insurance.  Borrowers have previously delivered or
made available to Agent lists of all material insurance policies of any nature
maintained, as of the Restatement Date, for current occurrences by each Credit
Party and each Restricted Subsidiary.

 

4.19                        Deposit and Disbursement Accounts.  Schedule 4.19
lists all banks and other financial institutions at which any Credit Party
maintains deposit or other accounts as of the Restatement Date, including any
Disbursement Accounts, and such Schedule correctly identifies the name of each
depository, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

 

4.20                        No Default.  No Default or Event of Default has
occurred and is continuing.

 

4.21                        Creation and Perfection (and Publication of Security
Interests (and Hypothecs)).  Once executed and delivered (and, in the case of
the Province of Quebec, registered), each of the U.S. Security Agreement and the
Canadian Security Agreement will create a valid and enforceable security
interest in the Collateral described therein, subject to any exceptions
contained therein.  In the case of the portion of the pledged Collateral
consisting of the certificated securities represented by the certificates
described in the U.S. Security Agreement or the Canadian Security Agreement, as
applicable, when stock certificates representing such pledged Collateral are
delivered to Agent (or to the Con-way Bridge Administrative Agent, Term
Administrative Agent, or another agent pursuant to the terms of the ABL
Intercreditor Agreement) and such stock certificates are held in New York, and
in the case of the other Collateral described in the U.S. Security Agreement or
the Canadian Security Agreement, as applicable, when UCC or PPSA (or, in the
case of the Province of Quebec, RPMRR forms) financing statements in appropriate
form are filed in the appropriate UCC or PPSA or RPMRR filing offices in the
relevant jurisdictions, the Liens created under the U.S. Security Agreement or
the Canadian Security Agreement, as applicable, shall be perfected under the
Code or the PPSA or the Civil Code of Quebec, as applicable (to the extent a
Lien on such Collateral can be perfected by such possession or filings), in
respect of all right, title and interest of the Credit Parties signatory to the
U.S. Security Agreement or the Canadian Security Agreement, as applicable, in
such pledged Collateral and other Collateral, as security for the Obligations.

 

4.22                        Solvency.  Immediately after giving effect to
(a) the Loans and Letter of Credit Obligations to be made or incurred on the
RestatementAmendment No. 3 Effective Date, (b) the disbursement of proceeds of
such Loans (if any) pursuant to the instructions of Borrower Representative, and
(c) the payment and accrual of all transaction costs in connection with the
foregoing, Parent Borrower and its Subsidiaries, taken as a whole on a
consolidated basis, are Solvent.

 

127

--------------------------------------------------------------------------------



 

4.23                        Economic Sanctions and Anti-Money Laundering.  Each
Credit Party and each Subsidiary of each Credit Party is in compliance in all
material respects with all United States economic sanctions, laws, executive
orders, and implementing regulations as promulgated by the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it.  No Credit Party
and no Subsidiary of a Credit Party (a) is a Person designated by the United
States government on the list of the Specially Designated Nationals and Blocked
Persons (the “SDN List”) with which a United States Person cannot deal with or
otherwise engage in business transactions, (b) is a Person who is otherwise the
target of United States economic sanctions laws such that a United States Person
cannot deal or otherwise engage in business transactions with such Person or
(c) is controlled by (including, without limitation, by virtue of such Person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person on the SDN List or a foreign
government that is the target of United States economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under United States law.

 

4.24                        Economic Sanctions, FCPA, Patriot Act: Use of
Proceeds.  Each Credit Party, and each of its Subsidiaries is in compliance with
(a) the Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (b) the USA PATRIOT ACT (Title 111 of Pub. L. 107-56 (signed
into law October 26, 2001)) (as amended, the “Patriot Act”), and (c) other
federal or state laws relating to anti-money laundering rules and regulations. 
Borrowers shall use the proceeds of the Loans only as provided in Section 2.4. 
No part of the proceeds of any Loan or any Letter of Credit will be used
directly or indirectly for any payments to any government official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the FCPA. 
Borrowers will not, directly or, to the knowledge of Borrowers, indirectly, use
the proceeds of any Loan or Letter of Credit to fund any activities or business
of or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the target of United States economic
sanctions laws.

 

4.25                        [Reserved].

 

4.26                        Status as Senior Debt.  The Obligations in respect
of the Loans are “senior debt” or “designated senior debt” (or any comparable
term) under, and as may be defined in, any indenture or document governing any
applicable Indebtedness that is subordinated in right of payment to the Loans.

 

4.27                        FCPA and Related.  No Credit Party nor any of its
Subsidiaries nor any director, officer or, to the knowledge of such Credit
Party, agent or employee of such Credit Party or Subsidiary, is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such persons of the FCPA, including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization or approval of
the payment of any money, or other property, gift, promise to give or
authorization of the giving of anything of value, directly or indirectly, to any

 

128

--------------------------------------------------------------------------------



 

“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office in contravention of the FCPA.  Each Credit Party, and its Subsidiaries
have conducted their businesses in compliance with, in all material respects,
the FCPA and have established, and maintainsmaintain, and will continue to
maintain, policies and procedures designed to promote and achieve compliance
with such laws and with the representation and warranty contained herein.  No
Credit Party or any of its employees, officers, directors, agents, independent
contractors, consultants, joint venture partners or representatives, in carrying
out or representing its business anywhere in the world, has violated the
Corruption of Foreign Public Officials Act (Canada) (or any successor statute
thereto).

 

4.28                        Borrowing Base Certificates.  The information set
forth in each Borrowing Base Certificate is true and correct in all material
respects.

 

4.29                        Drivers.

 

(a)                     Neither Parent Borrower nor any of its Subsidiaries,

 

(i)                                                 is party to a Driver
Contract under which Drivers would have claims with priority over Agent, or

 

(ii)                                              holds or is required to hold
any portion of its Accounts collected from an Account Debtor which Borrowers
have reported as Eligible Accounts in respect of a Driver’s services in trust
for such Driver.

 

(b)                     No Driver, whether pursuant to any Driver Contract or
otherwise, at any time controls the method of collection of Parent Borrower’s
and its Subsidiaries’ Accounts or restricts the use of the proceeds thereof
after receipt by Parent Borrower or any of its Subsidiaries.

 

(c)                      No Driver, whether pursuant to any Driver Contract or
otherwise, at any time has the right to seek payment from, or otherwise has
recourse to, any Account Debtor for Driver Payables by Parent Borrower or any of
its Subsidiaries to such Driver with respect to Accounts that constitute
Eligible Accounts.

 

(d)                     All payments by Parent Borrower and its Subsidiaries in
respect of payables to Drivers, whether pursuant to any Driver Contract or
otherwise, are made from Parent Borrower’s and its Subsidiaries’ general funds
in the normal course of business..

 

5.                                      FINANCIAL STATEMENTS AND INFORMATION

 

5.1                               Financial Reports and Notices.  Each Credit
Party executing this Agreement hereby agrees that from and after the
RestatementAmendment No. 3 Effective Date and until the Termination Date, it
shall deliver to Agent or to Agent for distribution to Lenders, as required, the
following Financial Statements, notices, Business Plans and other information at
the times, to the Persons and in the manner set forth below:

 

(a)                     Monthly Financials.  At such time in which Cash Dominion
Period exists, to Agent and Lenders, within thirty (30) days after the end of
each Fiscal Month, financial

 

129

--------------------------------------------------------------------------------



 

information regarding Parent Borrower and its consolidated Restricted
Subsidiaries, certified by a Financial Officer of Parent Borrower, consisting of
consolidated (i) unaudited balance sheets as of the close of such Fiscal Month
and the related statements of income for that portion of the Fiscal Year ending
as of the close of such Fiscal Month and (ii) unaudited statements of income for
such Fiscal Month, setting forth in comparative form the figures for the
corresponding period in the prior year.  Such financial information shall be
accompanied by the certification of a Financial Officer of Parent Borrower that
such financial information and any other information presented is true, correct
and complete in all material respects and that no Default or Event of Default
has occurred and is continuing as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

 

(b)                     Quarterly Financials.  To Agent, within forty-five (45)
days after the end of the first three Fiscal Quarters of each Fiscal Year,
consolidated financial information regarding Parent Borrower and its
consolidated Restricted Subsidiaries, certified by a Financial Officer of Parent
Borrower, including (i) unaudited balance sheets as of the close of such Fiscal
Quarter and (ii) unaudited statements of income and cash flows for such Fiscal
Quarter, in each case setting forth in comparative form the figures for the
corresponding period in the prior year and the related statements of income and
cash flow for that portion of the Fiscal Year ending as of the close of such
Fiscal Quarter, all prepared in accordance with GAAP (subject to absence of
footnotes and normal year-end adjustments).  Such financial information shall be
accompanied by (A) a statement in reasonable detail (each, a “Compliance
Certificate”) showing the calculations used in determining compliance with the
financial covenant set forth in Section 7.107.12, if applicable, and
(B) including the certification of a Financial Officer of Parent Borrower (which
certification may be included in the applicable Compliance Certificate) that
(i) such financial information fairly presents, in all material respects in
accordance with GAAP (except as approved by accountants or officers, as the case
may be, and disclosed in reasonable detail therein, including the economic
impact of such exception, and subject to normal year-end adjustments and the
absence of footnote disclosure), the financial position, results of operations
and statements of cash flows of Parent Borrower and its consolidated Restricted
Subsidiaries, on a consolidated basis, as at the end of such Fiscal Quarter and
for that portion of the Fiscal Year then ended, and (ii) that no Default or
Event of Default has occurred and is continuing as of such time or, if a Default
or Event of Default has occurred and is continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default.  In
addition, Borrowers shall deliver to Agent and Lenders, within forty-five (45)
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, a management discussion and analysis that includes a comparison of
performance for that Fiscal Quarter to the corresponding period in the prior
year.

 

(c)                      Annual Audited Financials.  To Agent, within ninety
(90) days after the end of each Fiscal Year, audited Financial Statements for
Parent Borrower and its consolidated Restricted Subsidiaries on a consolidated
basis, consisting of balance sheets and statements of income and retained
earnings and cash flows, setting forth in comparative form in each case the
figures for the previous Fiscal Year, which Financial Statements shall be
prepared in accordance with GAAP (except as approved by accountants or
officers), as the case may be, and disclosed in reasonable detail therein,
including the economic impact of such exception, and certified without
qualification as to going-concern or qualification arising out of the scope

 

130

--------------------------------------------------------------------------------



 

of the audit, by KPMG LLP, another independent certified public accounting firm
of national standing or a firm otherwise reasonably acceptable to Agent.  Such
Financial Statements shall be accompanied by (i) a Compliance Certificate
showing the calculations used in determining compliance with the financial
covenant set forth in Section 7.12, if applicable, and (ii) a certification of a
FinancingFinancial Officer of Borrower Representative (which certification may
be included in the applicable Compliance Certificate) that no Default or Event
of Default has occurred and is continuing as of such time or, if a Default or
Event of Default has occurred and is continuing, describing the nature thereof
and all efforts undertaken to cure such Default or Event of Default.  In
addition, Borrower shall deliver to Agent and Lenders, together with such
audited Financial Statements delivered pursuant to this clause, a management
discussion and analysis that includes a comparison of performance for that
Fiscal Year to the corresponding period in the prior year.

 

(d)                                 Simultaneously with the delivery of each set
of consolidated financial statements referred to in clauses (b) and (c) above,
to the extent that the Unrestricted Subsidiaries of the Parent Borrower, as of
the last day of the applicable fiscal period, taken in the aggregate,
constituted a Significant Subsidiary, the related consolidating financial
statements reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

 

(e)                                  Business Plan.  To Agent, as soon as
available, but not later than ninety (90) days after the end of each Fiscal
Year, an annual business plan for Borrowers, on a consolidated basis, for the
then current Fiscal Year, which (i) includes a statement of all of the material
assumptions on which such plan is based, (ii) includes projected quarterly
balance sheets, income statements and statements of cash flows for the following
year and (iii) integrates sales, gross profits, operating expenses, operating
profit, cash flow projections, all prepared on the same basis and in similar
detail as that on which operating results are reported (in each case,
representing management’s good faith estimates of future financial performance
based on historical performance), and including plans for personnel, Capital
Expenditures and facilities.  The projections and pro forma financial
information contained in the materials referenced above will be based upon good
faith estimates and assumptions believed by management of Parent Borrower to be
reasonable at the time made, it being acknowledged and agreed by the Lenders
that (a) such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount, (b) the financial and business projections
furnished to Agent or the Lenders are subject to significant uncertainties and
contingencies, which may be beyond the control of Parent Borrower and its
Subsidiaries and (c) no assurances are given by any of Parent Borrower or its
Subsidiaries that the results forecasted in the projections will be realized.

 

(f)                                   Information required to be delivered
pursuant to this Section 5.1 may be delivered by electronic communication
pursuant to procedures approved hereunder.

 

(g)                                  Default Notices.  To Agent and Lenders, as
soon as practicable, and in any event within five (5) Business Days after a
Financial Officer of any Borrower has actual knowledge of the existence of any
Default, or Event of Default, telephonic or fax or electronic notice specifying
the nature of such Default or Event of Default, including the anticipated effect

 

131

--------------------------------------------------------------------------------



 

thereof, which notice, if given telephonically, shall be promptly confirmed in
writing on the next Business Day.

 

(h)                                 [reserved].

 

(i)                                     Litigation.  To Agent in writing,
promptly upon learning thereof, notice of any Litigation commenced or threatened
in writing against any Credit Party that (i) would reasonably be expected to
result in damages in excess of $90,000,000 (net of insurance coverages for such
damages), (ii) seeks injunctive relief which, if granted, would reasonably be
expected to have a Material Adverse Effect or (iii) would otherwise reasonably
be expected to have a Material Adverse Effect.

 

(j)                                    Insurance Notices.  To Agent, disclosure
of losses or casualties of Borrowing Base Collateral with a value in excess of
$25,000,000 covered by insurance.

 

(k)                                 Other Documents.  To Agent for distribution
to Lenders, such other financial and other information respecting any Credit
Party’s or any Subsidiary of any Credit Party’s business or financial condition
as Agent shall from time to time reasonably request.

 

(l)                                     Lender Calls.  Upon request of Agent
(but no more frequently than annually), at a time mutually agreed with Agent and
Parent Borrower that is promptly after the delivery of the information required
pursuant to clause (c) above, unless otherwise agreed by the Requisite Lenders,
participate in a conference call for Lenders to discuss the financial condition
and results of operations of Borrowers and their Subsidiaries for the most
recently-ended Fiscal Year for which financial statements have been delivered.

 

(m)                             Environmental Matters.  To Agent, notice of any
matter under any Environmental Law that has resulted or is reasonably expected
to result in a Material Adverse Effect, including arising out of or resulting
from the commencement of, or any material adverse development in, any litigation
or proceeding affecting any Credit Party or any Restricted Subsidiary and
arising under any Environmental Law.

 

(n)                                 ERISA/Pension Matters.  To Agent, notice of
the occurrence of any ERISA Event that has resulted or would reasonably be
expected to result in a liability of any Credit Party and the Restricted
Subsidiaries in an aggregate amount exceeding $90,000,000 and a statement of a
Financial Officer of Borrower setting forth details as to such ERISA Event and
the action, if any, that Borrower proposes to take with respect thereto and,
upon Agent’s request, copies of each Schedule SB (Actuarial Information) to the
Annual Report (Form 5500 Series) with respect to each Title IV Plan.

 

(o)                                 Lease Default Notices.  To Agent, within
five (5) Business Days after receipt thereof, copies of any and all default
notices received under or with respect to any leased location or warehouse where
Eligible Equipment Collateral is located.

 

(p)                                 Change of Name; etc.  Parent Borrower agrees
to notify Agent in writing, promptly, but in any event within 15 Business Days
(or such longer period as Agent may agree in its discretion) after any change in
(i) the legal name of any Credit Party, (ii) the identity or

 

132

--------------------------------------------------------------------------------



 

type of organization or corporate structure of such Credit Party, or (iii) the
jurisdiction of organization of such Credit Party.

 

5.2                               Collateral Reporting.  Each Credit Party
executing this Agreement hereby agrees that, from and after the
RestatementAmendment No. 3 Effective Date and until the Termination Date, it
shall deliver (or cause to be delivered) to Agent, as required, the following
documents and reports (including Borrowing Base Certificates in the form of
Exhibit 5.2) at the times, to the Persons and in the manner set forth below:

 

(a)                     To Agent, and in any event no less frequently than on
the twentieth day of each Fiscal Month commencing with the first full Fiscal
Month during the term of this Agreement, each of the following reports, each of
which shall be prepared by the Credit Parties as of the last day of the
immediately preceding month; provided, however, that if a Cash Dominion Period
has occurred and is continuing (or if Parent Borrower elects, so long as the
frequency of delivery is maintained by Parent Borrower for the immediately
following twenty (20) calendar day period after the delivery of the first
Borrowing Base Certificate so delivered), then the following shall be delivered
no less frequently than 12:00 p.m. (New York time) on the third Business Day of
each week:

 

(i)                                                 a Borrowing Base Certificate
accompanied by such supporting detail and documentation as shall be reasonably
requested by Agent, in its Permitted Discretion; and

 

(ii)                                              on the date of the delivery of
monthly Borrowing Base Certificates only (A) a monthly trial balance showing
Accounts outstanding aged from due date as follows:  1 to 90 days, 91 to 120
days and 121 days or more, accompanied by such supporting detail (including
invoice date) and documentation as shall be reasonably requested by Agent in its
Permitted Discretion and (B) a monthly trial balance showing Railcar Receivables
generated for such month and (C) a reconciliation of actual Railcar Receivables
reported by AAR, or any successor thereto, to Greenbrier Leasing Company LLC or
to a U.S. Credit Party in the latest “car-hire report” against the trial balance
for such month that was reported in compliance with clause (B) above;;

 

(b)                     To Agent, on a monthly basis except to the extent that
the Borrowing Base is being delivered on a weekly basis, and in that instance
reports in connection with clause (a) above shall then be delivered on a weekly
basis, together with such supporting detail and documentation as shall be
reasonably requested by Agent in its Permitted Discretion each of which shall be
prepared by Borrowers as of the last day of the immediately preceding month (or
such other time as may be requested by Agent);[Reserved];

 

(c)                      To Agent, at the time of delivery of each of the
Financial Statements delivered pursuant to Section 5.1, an aging of accounts
payable, accompanied by such supporting detail and documentation as shall be
reasonably requested by Agent in its Permitted Discretion.

 

(d)                     To Agent, at the time of delivery of each of the
quarterly or annual Financial Statements delivered pursuant to Section 5.1, a
list of any application for the

 

133

--------------------------------------------------------------------------------



 

registration of any Patent, Trademark or Copyright filed by any Credit Party
with the United States Patent and Trademark Office, or United States Copyright
Office, respectively, or any successor office or agency in the prior Fiscal
Quarter;

 

(e)                      Parent Borrower shall pay (or cause to be paid) all
reasonable fees incurred by Agent and Co-Collateral Agents in connection with
(i) one (1) appraisal of Equipment and Rolling Stock (which, with respect to
Railcars will be in the nature of limited inspections consistent with past
practices) that is part of the Borrowing Base per calendar year and (ii) one
(1) field examinationsexamination per calendar year; provided, that at any time
after the date on which Availability has been less than the greater of 17.515.0%
of the Available Credit and $80,000,000100,000,000, for five consecutive
Business Days during such calendar year, one (1) additional field exam and one
(1) additional appraisal of Equipment and Rolling Stock that is part of the
Borrowing Base will be permitted in such calendar year (each at the expense of
Borrowers) and (ii) at any time during the continuation of an Event of Default,
field examinations and appraisals of Equipment and Rolling Stock that is part of
the Borrowing Base may be conducted (each at the expense of Borrowers) as
frequently as determined by Agent and Co-Collateral Agents in their reasonable
discretion; provided, further;, that notwithstanding anything to the contrary
Agent and Co-Collateral Agents may conduct additional appraisals and field
examinations in the exercise of their Permitted Discretion at each of their own
cost and expense;

 

(f)                       [reserved]; and

 

(g)                      Such other reports, statements and reconciliations
(including reconciliations of Accounts, Equipment and Rolling Stock from general
ledger to financial statements to Borrowing Base) with respect to the Borrowing
Base, Collateral or Obligations of any or all Credit Parties as Agent or any
Co-Collateral Agent shall from time to time reasonably request.

 

(h)                     Notwithstanding anything to the contrary contained
herein, upon written notice to Agent by Parent Borrower, any Borrowing Base
assets identified by Parent Borrower in such notice shall be excluded from the
Borrowing Base until such notice is withdrawn.

 

6.                                      AFFIRMATIVE COVENANTS

 

Each Credit Party executing this Agreement agrees as to itself and its
Restricted Subsidiaries that from and after the RestatementAmendment No. 3
Effective Date and until the Termination Date:

 

6.1                               Maintenance of Existence and Conduct of
Business.  Except as otherwise permitted under Section 7.8, each Credit Party
shall, and shall cause each Restricted Subsidiary to, do or cause to be done all
things necessary to (a) preserve and keep in full force and effect (i) its
corporate existence (except, as to Persons other than Credit Parties, where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect) and (ii) its material rights and franchises; (b) continue to
conduct its business substantially as now conducted or as otherwise permitted
hereunder; and (c) at all times maintain, preserve and protect all of its assets
and properties used or useful in the conduct of its business and keep the same
in good repair, working order and condition in all material respects (taking
into consideration ordinary wear and tear and

 

134

--------------------------------------------------------------------------------



 

except for casualties and condemnations) and from time to time make, or cause to
be made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices, except, in each case, referred to in
this Section 6.1(a)(ii), (b) and (c) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

6.2                               Payment of Charges and Taxes.

 

(a)                     Subject to Section 6.2(b), each Credit Party shall pay
and discharge or cause to be paid and discharged promptly all material Charges,
Taxes and claims payable by it, including:  (i) material Charges and Taxes
imposed upon it, its income and profits, or any of its property (real, personal
or mixed) and all material Charges with respect to Tax, social security,
employer contributions and unemployment withholding with respect to its
employees; (ii) lawful material claims for labor, materials, supplies and
services or otherwise;, in each case, before any thereof shall become past due
and (iii) all material storage or rental charges payable to warehousemen or
bailees at which Eligible Equipment is located, in each case, before any thereof
shall become past due, in each case, where the non-payment of such Charge, Tax
or claim could give rise to a material Lien (other than Permitted Liens) or a
Material Adverse Effect.

 

(b)                     Each Credit Party may in good faith contest, by
appropriate proceedings, the validity or amount of any Charges, Taxes or claims
described in Section 6.2(a) and not pay or discharge such Charges, Taxes or
claims while so contested; provided, that (i) adequate reserves with respect to
such contest are maintained on the books of such Credit Party, in accordance
with GAAP and (ii) the failure to make such payment would not reasonably be
expected to result in a Material Adverse Effect.

 

6.3                               Books and Records.  Each Credit Party shall
keep adequate books and records with respect to its business activities in which
proper entries, reflecting all material financial transactions, are made in
accordance with GAAP and on a basis consistent with the Financial Statements
delivered pursuant to Section 4.4.

 

6.4                               Insurance; Damage to or Destruction of
Collateral.

 

(a)                     Borrowers will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies insurance in such amounts and against such risks, as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations (after giving effect to
any self-insurance reasonable and customary for similarly situated companies). 
Borrowers will furnish to Agent, upon written request, information in reasonable
detail as to the insurance so maintained.  It is understood and agreed that
Borrowers shall be deemed to be in compliance with this Section 6.4(a) so long
as Borrowers and their Restricted Subsidiaries shall maintain all insurance in
effect as of the date hereof.

 

(b)                     All insurance policies insuring the Collateral, or
certificates (or certified copies thereof) with respect to such insurance,
(i) shall be endorsed to Agent’s reasonable satisfaction for the benefit of
Agent (including, without limitation, by naming Agent as loss payee and/or
additional insured) and (ii) shall state that such insurance policies shall not
be

 

135

--------------------------------------------------------------------------------



 

canceled without at least thirty (30) days’ prior written notice thereof by the
respective insurer to Agent (or at least ten (10) days’ prior written notice in
the case of non-payment of premium); provided that Parent Borrower shall have 15
Business Days following the Restatement Date (or such later date as may be
agreed by Agent in its Permitted Discretion) to comply with this
Section 6.4(b) in respect of insurance in effect as of the Restatement Date.

 

(c)                      If Borrowers or any Credit Party shall fail to maintain
insurance in accordance with this Section 6.4, Agent shall have the right, upon
ten (10) days’ prior notice to Borrowers (but shall be under no obligation), to
procure such insurance and Borrowers agree to reimburse Agent for all reasonable
costs and reasonable out-of-pocket expenses of procuring and maintaining such
insurance.

 

(d)                     Sections 6.4(b) and (c) shall only apply to insurance in
respect of assets included in the Collateral; provided, however, Sections
6.4(b) and (c) shall not apply to credit insurance.

 

6.5                               Compliance with Laws.  Each Credit Party
shall, and shall cause each Restricted Subsidiary to, comply in all material
respects with all applicable provisions of law of any Governmental Authority,
unless such failure of compliance would not reasonably be expected to result in
a Material Adverse Effect or a material adverse effect on the specific property
affected by such non-compliance.

 

6.6                               PATRIOT Act.  No Credit Party or any
Subsidiary thereof is in breach of or is the subject of any action or
investigation under the PATRIOT Act.

 

6.7                               Intellectual Property.  Each Credit Party
shall, and shall cause each Restricted Subsidiary to, (a) conduct its business
without knowingly infringing any Intellectual Property of any other Person which
infringement would reasonably be expected to result in a Material Adverse
Effect, and (b) comply in all material respects with the obligations under its
material Intellectual Property licenses.

 

6.8                               Environmental Matters.  Except where the
failure to do so would not result in a Material Adverse Effect, each Credit
Party shall, and shall cause the Restricted Subsidiaries to:

 

(a)                     comply in all material respects with, and use
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all Environmental
Permits, except in each case, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, and

 

(b)                     conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and comply in all material respects with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws.

 

6.9                               [Reserved].

 

136

--------------------------------------------------------------------------------



 

6.10                        Further Assurances.

 

(a)                     Each Credit Party executing this Agreement agrees that
it shall and shall cause each applicable Subsidiary to, at such Credit Party’s
reasonable expense and upon the reasonable request of Agent, duly execute and
deliver, or cause to be duly executed and delivered, to Agent such further
instruments and take all such further actions (including the authorization of
filing and recording of Code and PPSA financing statements, fixture filings, and
other documents, in each case to the extent reasonably requested by Agent),
which may be required under any applicable law, or which Agent may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Collateral
Documents or the validity or priority of any such Liens (subject to Permitted
Liens), all at the reasonable expense of the Credit Parties and to the extent
required by the Loan Documents.  With respect to any Acquisition of assets, if
any asset acquired therein or thereby is requested to be included in the
Borrowing Base, Agent and Co-Collateral Agents shall have completed its review
of such assets, including, without limitation, field examinations, audits,
appraisals and other due diligence as Agent and Co-Collateral Agents shall in
their Permitted Discretion require; it being acknowledged and agreed that,
(1) such additional assets, if any, to be included in the Borrowing Base may be
subject to Reserves with respect thereto in the Co-Collateral Agents’ Permitted
Discretion, and (2) prior to the inclusion of any additional assets in the
Borrowing Base, all actions shall have been taken to ensure that Agent has a
perfected and continuing first-priority security interest in and Lien on such
assets (subject to a Permitted Lien which does not have priority over the Lien
in favor of Agent (other than with respect to Equipment and Rolling Stock, Liens
in favor of any bailee, landlord, warehouseman, mechanic or other non-consensual
Lien arising by operation of law) (provided that either (x) the holder of such
Permitted Lien has waived or subordinated such Permitted Lien to Agent’s
reasonable satisfaction pursuant to a landlord waiver, bailee letter or
comparable agreement or (y) a rent or other reserve has been established by the
Co-Collateral Agents in the exercise of their Permitted Discretion, which
reserve, with respect to landlord Liens shall not be in excess of three
(3) months’ rent (or for such longer time period that is determined by the
Co-Collateral Agents in their Permitted Discretion as reasonably necessary to
protect and/or realize upon the Collateral)).

 

(b)                                 In the case of any Material Real Property,
each applicable U.S. Credit Party shall provide Agent with Mortgages with
respect to such Material Real Property within 90 days (or such longer period as
may be reasonably required with diligence and dispatch for the applicable Credit
Party to secure compliance with the provisions of subdivisions (ii),
(iii) and/or (iv) below not to exceed an additional 45 days in the aggregate,
unless further extended by Agent as Agent may agree in its sole discretion) of
(x) the date hereof with respect to all Material Real Property on Schedule
6.10(b) which lists completely and correctly each Material Real Property owned
by Borrower or GrantorGuarantor on the date hereof, and (y) the acquisition of
Material Real Property which is acquired after the date hereof, in each case
together with:

 

(i)                                                 evidence that counterparts
of the Mortgages have been duly executed, acknowledged and delivered and are in
form suitable for filing or recording in all filing or recording offices that
Agent may deem reasonably necessary or desirable in order to create a valid and
subsisting perfected Lien on the property and/or rights described therein in

 

137

--------------------------------------------------------------------------------



 

favor of Agent for the benefit of the Secured Parties and that all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to Agent;

 

(ii)                                              fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies or the
equivalent or other form available in each applicable jurisdiction (the
“Mortgage Policies”) in form and substance, with endorsements available in the
applicable jurisdiction and in amount, reasonably acceptable to Agent (not to
exceed the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to Agent, insuring the
Mortgages to be valid subsisting Liens on the property described therein,
subject only to Permitted Liens, and providing for such other affirmative
insurance (including endorsements for future advances under the Loan Documents)
and such coinsurance and direct access reinsurance as Agent may reasonably
request and is available in the applicable jurisdiction; provided, however, that
zoning reports from a nationally recognized provider may be substituted for any
zoning endorsement;

 

(iii)                                           (A) American Land Title
Association/American Congress on Surveying and Mapping form surveys for which
all necessary fees have been paid, dated no more than 90 days before the date of
acquisition of the property by the applicable Credit Party, certified to Agent
and the issuer of the Mortgage Policies in a manner reasonably satisfactory to
Agent by a land surveyor duly registered and licensed in the states in which the
property described in such surveys is located and reasonably acceptable to
Agent, showing all buildings and other improvements, any off-site improvements,
the location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects reasonably acceptable to Agent, or (B) existing
surveys in lieu thereof so long as each such survey is accompanied by an
affidavit of no material change, reasonably satisfactory to Agent and sufficient
for the applicable title insurer to eliminate all standard survey-related
exceptions to the applicable Mortgage Policy;

 

(iv)                                          (A) evidence as to whether each
Material Real Property that is subject to a Mortgage (a “Mortgaged Property”) is
in an area designated by the Federal Emergency Management Agency as having
special flood hazard (a “Flood Hazard Property”) pursuant to a standard
“life-of-loan” flood hazard determination form ordered and received by Agent
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by Parent Borrower and each Credit Party
relating thereto), and (B) if such Mortgaged Property is a Flood Hazard
Property, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to Agent, in each case
sufficient to comply with the Flood Insurance Laws;

 

(v)                                             opinions of local counsel for
the Credit Parties in states in which the real properties are located, with
respect to the enforceability and perfection of the Mortgages and any related
fixture filings in form and substance reasonably satisfactory to Agent; and

 

(vi)                                          such other reasonably satisfactory
evidence that all other actions that Agent may reasonably deem necessary or
desirable in order to create valid and subsisting Liens on the property
described in the Mortgages has been taken.

 

138

--------------------------------------------------------------------------------



 

(c)                                  Notwithstanding anything to the contrary
contained herein, neither Parent Borrower nor any Subsidiary of Parent Borrower
shall be required to execute and deliver any joinder agreement, Collateral
Document or any other document or grant a Lien in any Capital Stock or other
property held by it if such action (A) is restricted or prohibited by general
statutory limitations, financial assistance, corporate benefit, fraudulent
preference, “thin capitalization” rules or similar principles, (B) is not within
the legal capacity of Parent Borrower or such Subsidiary or would conflict with
the fiduciary duties of its directors or contravene any legal prohibition or
result in personal or criminal liability on the part of any officer, (C) for
reasons of cost, legal limitations or other matters is unreasonably burdensome
in relation to the benefits to the Lenders of Parent Borrower’s or such
Subsidiary’s guaranty or security or (D) in the case of Con-way or any
Subsidiary of Con-way, if the Con-way Existing Indebtedness is outstanding,
would result in the breach of, or require the equal and ratable securing of,
such outstanding Con-way Existing Indebtedness or the documents governing such
Con-way Existing Indebtedness (as in effect on the RestatementAmendment No. 3
Effective Date).

 

(d)                                 In each jurisdiction in which there is a
mortgage recording tax, intangible tax or other tax, levy, charge or assessment
imposed with respect to the delivery or recordation of any Mortgage based upon
the amount secured thereby, each such Mortgage shall not secure the amount of
Indebtedness under this Agreement, but shall expressly state that the maximum
amount secured thereby shall be an amount equal to the fair market value of the
respective Material Real Property as determined hereunder.

 

(e)                      Notwithstanding anything to the contrary herein or in
any other Loan Document, no Credit Party shall be required to amend, modify, or
otherwise revise the Mortgage relating to the property owned thereby and located
at 2220 Claremont Court, Hayward, CA, to update title or obtain any title policy
endorsement, or to take any other step with respect to such property described
in Section 6.10(b) above or otherwise, to the extent that Parent Borrower
reasonably concludes that any such amendment, modification, revision or other
step described herein cannot be obtained or completed in spite of Parent
Borrower’s commercially reasonable efforts, and Agent and Lenders hereby
acknowledge that, as of the Amendment No. 3 Effective Date, Parent Borrower has
made such determination. In addition, no Credit Party shall be deemed to be in
breach of any representation, warranty, covenant, or other provision of this
Agreement or any other Loan Document by virtue of any failure to grant or
maintain a perfected lien on such property.

 

6.11                        ERISA Matters.  Each Credit Party executing this
Agreement agrees that it shall and shall cause each other Credit Party and each
Restricted Subsidiary to timely make all contributions, pay all amounts due, and
otherwise perform such actions necessary to prevent the imposition of any Liens
under ERISA or Section 412 of the IRC (each an “ERISA Lien”).

 

6.12                        New Subsidiaries.

 

(a)                     Within thirty (30) Business Days of the formation of any
Restricted Subsidiary, acquisition of a Restricted Subsidiary or at any time a
Subsidiary becomes a Restricted Subsidiary, Borrowers shall notify Agent of such
event and, promptly thereafter (and in any event within 30 days or such longer
period as Agent may agree) (i) cause each such new Restricted Subsidiary that is
not an Excluded Subsidiary to deliver to Agent (A) a Joinder

 

139

--------------------------------------------------------------------------------



 

Agreement (which Joinder Agreement will specify whether such new Credit Party
will be a “Borrower” hereunder) and (B) a supplemental Guaranty in the form
attached hereto as Exhibit 1.1(a), and to deliver to Agent such security
documents related to personalty, together with appropriate financing statements,
reasonably requested by Agent, all in form and substance reasonably satisfactory
to Agent, (ii) with respect to all new Restricted Subsidiaries that are directly
owned in whole or in part by a U.S. Credit Party or a Canadian Credit Party,
cause such Credit Party to provide to Agent a supplement to the U.S. Security
Agreement or the Canadian Security Agreement, as applicable, providing for the
pledge of the Capital Stock in such new Restricted Subsidiary owned by it (or,
in the case of a Foreign Subsidiary (other than a Foreign Subsidiary of a Credit
Party organized under the laws of Canada (or any province or territory thereof)
that is not a Specified Entity), sixty-five percent (65%) of the total combined
voting power of all classes of the voting Capital Stock of such Foreign
Subsidiary and one-hundred percent (100%) of the non-voting Capital Stock of
such Foreign Subsidiary, in each case to the extent that such Capital Stock does
not constitute Excluded Property or Excluded Principal Property), as shall be
requested by Agent together with appropriate certificates and powers or
financing statements under the Code or the PPSA, as applicable, or other
applicable personal property or moveable property registries or other documents
necessary to perfect such pledge, in form and substance reasonably satisfactory
to Agent, and (iii) provide or cause to be provided to Agent all other customary
and reasonable documentation requested thereby, including, to the extent
requested by Agent, one or more opinions of counsel reasonably satisfactory to
Agent, which in its opinion is appropriate and customary with respect to such
execution and delivery of the applicable documentation referred to above.  Upon
execution and delivery of the Joinder Agreement by each such new Restricted
Subsidiary, such Restricted Subsidiary shall become a Credit Party hereunder
with the same force and effect as if originally named as a Credit Party herein. 
The execution and delivery of the Joinder Agreement shall not require the
consent of any Credit Party or Lender hereunder.  The rights and obligations of
each Credit Party hereunder shall remain in full force and effect
notwithstanding the addition of any Credit Party hereunder.  For the avoidance
of doubt and notwithstanding anything herein or in any other Loan Document to
the contrary, no Excluded Subsidiary shall execute a Guaranty or any Collateral
Document in respect of, or otherwise guaranty or grant any Lien to secure, any
Obligation of a U.S. Borrower or other U.S. Credit Party or of any “United
States person” as defined in section 7701(a)(30) of the IRC.

 

(b)                     Notwithstanding anything to the contrary contained
herein, neither Borrower nor any Subsidiary of any Borrower shall be required to
execute and deliver any joinder agreement, Guaranty, Collateral Document or any
other document or grant a Lien in any Capital Stock or other property held by it
if such action (A) is restricted or prohibited by general statutory limitations,
financial assistance, corporate benefit, fraudulent preference, “thin
capitalization” rules or similar principles, (B) is not within the legal
capacity of Borrowers or such Subsidiary or would conflict with the fiduciary
duties of its directors or contravene any legal prohibition or result in
personal or criminal liability on the part of any officer, (C) for reasons of
cost, legal limitations or other matters is unreasonably burdensome in relation
to the benefits to the Lenders of such Borrower’s or such Subsidiary’s guaranty
or security as reasonably determined by Parent Borrower and Agent or (D) is
Excluded Property or Excluded Principal Property or otherwise would not be
required with respect to the Collateral owned by a Credit Party pursuant to the
terms of the Collateral Documents.

 

140

--------------------------------------------------------------------------------



 

6.13                        Designation of Subsidiaries.  A Financial Officer of
Borrower Representative may at any time designate any Restricted Subsidiary as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with the definition of “Unrestricted Subsidiary”.  With
respect to the assets of Unrestricted Subsidiaries and Restricted Subsidiaries
that are Credit Parties being included in the calculation of the Borrowing Base,
(a) if a Restricted Subsidiary is designated by Borrowers as an Unrestricted
Subsidiary, the assets of such Subsidiary shall immediately be excluded from the
Borrowing Base, and (b) if an Unrestricted Subsidiary is designated by Borrowers
as a Restricted Subsidiary after the RestatementAmendment No. 3 Effective Date,
then the assets of such Subsidiary shall not be included in the calculation of
the Borrowing Base until (i) Agent consents (such consent not to be unreasonably
withheld) to such inclusion (except to the extent such Subsidiary’s assets were
previously included in the Borrowing Base) and (ii) Agent has received
satisfactory appraisals and field exams with respect to the assets of such
Subsidiary, if applicable, as reasonably required by Agent and (iii) the Credit
Parties have complied with Section 6.12(a) with respect to such Subsidiary.  As
of the Restatement Date, the Unrestricted Subsidiaries of Borrowers are set
forth on Schedule 6.13.

 

6.14                        Post-Closing Matters.  Execute and deliver the
documents and complete the tasks set forth on Schedule 6.14, in each case within
the time limits specified on such schedule, as such time limits may be extended
from time to time by Agent in its reasonable discretion.

 

6.15                        Use of Proceeds.  All proceeds of the Loans shall be
used as provided in Section 2.4.

 

6.16                        Driver Payables.  Pay before the same become
delinquent all Driver Payables, except to the extent that the non-payment
thereof would not reasonably be expected to give rise to a Lien in an aggregate
amount in excess of $20,000,000 (it being understood that Agent may establish a
Reserve for any such delinquent Driver Payables which would result in a Lien in
an aggregate amount in excess of $10,000,000).

 

6.17                        Rolling Stock.

 

(a)                     Each U.S. Credit Party shall at all times maintain
records with respect to Rolling Stock Collateral reasonably satisfactory to
Agent, keeping correct, detailed and accurate records describing the Rolling
Stock Collateral and such U.S. Credit Party’s cost therefor.  With respect to
each Railcar, U.S. Credit Parties shall maintain (i) the documents and other
written information originally furnished by the manufacturer and/or seller
thereof, (ii) the documents or other data maintained (or required to be
maintained) pursuant to the terms of the lease thereof and (iii) the documents
or other data maintained (or required to be maintained) pursuant to the terms of
applicable laws.

 

(b)                     Prior to the date that any Rolling Stock Collateral is
included in the U.S. Borrowing Base, with respect to the Rolling Stock
Collateral subject to certificates of title, the U.S. Credit Parties shall have
submitted applications to the relevant state agencies for lien notations in
Agent’s name with respect to such certificates of title of such Rolling Stock
Collateral and delivered, promptly after its receipt of certificates of title
noting Agent’s interest, all such certificates of title to Agent, unless Agent
consents that a third-party administrator acceptable to Agent may retain such
certificates of title after having entered into a required

 

141

--------------------------------------------------------------------------------



 

custody agreement in favor of Agent; provided that, in those states where
submitting an application to have a Lien noted on a certificate of title for any
Rolling Stock Collateral is not sufficient to perfect such Lien under the
applicable state law, then in addition, Agent shall have received evidence that
Agent’s Lien with respect to such Rolling Stock Collateral has been noted on the
certificate of title, except as Agent may otherwise agree.

 

(c)                      Unless and until Agent may direct otherwise, the
following items of Rolling Stock Collateral shall be located only at the Fort
Worth, Texas, Jacksonville, Florida and Dublin, Ohio offices of XPO Intermodal
andany office or facility of Parent Borrower or any of its Subsidiaries or such
other location that is reasonably acceptable to Agent:  (i) any manufacturers’
statements of origin or manufacturers’ certificates of origin and other
certificates, statements, bills of sale or other evidence of the transfer to or
ownership of any U.S. Credit Party of any of the Rolling Stock Collateral; and
(ii) any certificates of title at any time issued under the laws of any State or
other jurisdiction with respect to any of the Rolling Stock Collateral.  In
addition, and not in limitation of the rights of Agent hereunder, promptly upon
Agent’s request, Agent may require delivery of the documents identified in the
prior sentence to it or to such third party as Agent may specify.

 

(d)                     Each U.S. Credit Party will keep the Rolling Stock
Collateral of such Credit Party only at the locations reasonably acceptable to
Agent (except for, in each case:  (i) Rolling Stock out for repair; (ii) Rolling
Stock in transit between locations,; (iii) Rolling Stock Collateral in “over the
road use” or “over the rail use” retained for the purpose of loading or
unloading, fueling, driver scheduling and compliance with hours of service, and
other customary trucking or rail use and (iv) Railcars placed in the Interchange
System).

 

(e)                      The U.S. Credit Parties shall not allow the name of any
Person (other than the name “BRAN”) to be placed on any Railcar or Chassis as a
designation that might be interpreted as a claim of ownership without the
consent of Agent, which consent shall not be unreasonably withheld.

 

(f)                       In the event a U.S. Credit Party acquires a Railcar
from a seller other than the relevant manufacturer thereof and other than from a
lessor of such Railcar under a sale-leaseback with such Credit Party upon the
termination of the related lease, deliver to Agent a physical inspection report
of an independent inspector, which report shall set forth, among other things,
any material unrepaired damage or maintenance deficiencies and the total number
of hours and miles with respect to such Railcar.

 

7.                                      NEGATIVE COVENANTS

 

Each Credit Party executing this Agreement agrees as to itself and all of its
Restricted Subsidiaries that from and after the RestatementAmendment No. 3
Effective Date until the Termination Date:

 

7.1                               Indebtedness.

 

(a)                     (i) Parent Borrower shall not, and shall not permit any
of the Restricted Subsidiaries to, directly or indirectly, Incur any
Indebtedness (including Acquired Indebtedness) or issue any shares of
Disqualified Capital Stock; and (ii) Parent Borrower shall

 

142

--------------------------------------------------------------------------------



 

not permit any of the Restricted Subsidiaries (other than any Credit Party) to
issue any shares of Preferred Stock;

 

(b)                     The limitations set forth in Section 7.1(a) shall not
apply to:

 

(i)                                                 the Incurrence by Parent
Borrower or any Restricted Subsidiary of Indebtedness pursuant to any Loan
Document;

 

(ii)                                              the Incurrence by Parent
Borrower and the other Credit Parties of Indebtedness under the Term Credit
Agreement and the Con-way Bridge Facility (including any guarantees of any of
the foregoingthereof) in an aggregate principal amount of $2,045,000,000;

 

(iii)                                           Indebtedness, Preferred Stock
and Disqualified Capital Stock of Parent Borrower, the Credit Parties and their
Restricted Subsidiaries (including, for the avoidance of doubt, Con-way and any
Restricted Subsidiary which is a Subsidiary thereof) existing on the
RestatementAmendment No. 3 Effective Date (other than Indebtedness described in
clauses (i) and (ii) of this Section 7.1(b)) and, if such Indebtedness is for
borrowed money and is in excess of $20,000,000100,000,000, listed on Schedule
7.1 hereto;

 

(iv)                                          Indebtedness (including
Capitalized Lease Obligations) Incurred by Parent Borrower or any Restricted
Subsidiary, Disqualified Capital Stock issued by Parent Borrower or any
Restricted Subsidiary and Preferred Stock issued by any Restricted Subsidiary to
finance (whether prior to or within 270 days after) the acquisition, lease,
construction, repair, replacement or improvement of property (real or personal)
or equipment (whether through the direct purchase of assets or the Capital Stock
of any Person owning such assets) that, when aggregated with the principal
amount or liquidation preference of all other Indebtedness, Disqualified Capital
Stock or Preferred Stock then outstanding and Incurred pursuant to this clause
(iv), together with any Refinancing Indebtedness in respect thereof Incurred
pursuant to clause (xv) below, does not exceed at any one time outstanding the
greater of $570800 million and 50% of Consolidated EBITDA as of the date such
Indebtedness is Incurred (plus, in the case of any Refinancing Indebtedness, the
Additional Refinancing Amount);

 

(v)                                             Indebtedness Incurred by Parent
Borrower or any Restricted Subsidiary constituting reimbursement obligations
with respect to letters of credit and bank guarantees issued in the ordinary
course of business, including without limitation letters of credit in respect of
workers’ compensation claims, health, disability or other benefits to employees
or former employees or their families or property, casualty or liability
insurance or self-insurance, and letters of credit in connection with the
maintenance of, or pursuant to the requirements of, environmental law or permits
or licenses from governmental authorities, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims;

 

(vi)                                          Indebtedness arising from
agreements of Parent Borrower or any Restricted Subsidiary providing for
indemnification, adjustment of acquisition or purchase price or similar
obligations (including earn-outs), in each case, Incurred or assumed in

 

143

--------------------------------------------------------------------------------



 

connection with the Transactions, any Investments or any acquisition or
disposition of any business, assets or a Subsidiary not prohibited by this
Agreement, other than guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;

 

(vii)                                       Indebtedness of Parent Borrower to a
Restricted Subsidiary, provided that (except in respect of intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management, tax and accounting operations of Parent Borrower and its
Subsidiaries) any such Indebtedness owed to a Restricted Subsidiary that is not
a Credit Party is subordinated in right of payment to the Obligations; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except any pledge of such Indebtedness constituting a Permitted Lien but not
the transfer thereof upon foreclosure) shall be deemed, in each case, to be an
Incurrence of such Indebtedness not permitted by this clause (vii);

 

(viii)                                    shares of Preferred Stock of a
Restricted Subsidiary issued to Parent Borrower or another Restricted
Subsidiary; provided that any subsequent issuance or transfer of any Capital
Stock or any other event which results in any Restricted Subsidiary that holds
such shares of Preferred Stock of another Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such shares of
Preferred Stock (except to Parent Borrower or another Restricted Subsidiary)
shall be deemed, in each case, to be an issuance of shares of Preferred Stock
not permitted by this clause (viii);

 

(ix)                                          Indebtedness of a Restricted
Subsidiary to Parent Borrower or another Restricted Subsidiary; provided that if
a Credit Party incurs such Indebtedness to a Restricted Subsidiary that is not a
Credit Party (except in respect of intercompany current liabilities incurred in
the ordinary course of business in connection with the cash management, tax and
accounting operations of Parent Borrower and its Subsidiaries), such
Indebtedness is subordinated in right of payment to the Obligations; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any Restricted Subsidiary holding such Indebtedness
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to Parent Borrower or another Restricted Subsidiary or
any pledge of such Indebtedness constituting a Permitted Lien but not the
transfer thereof upon foreclosure) shall be deemed, in each case, to be an
Incurrence of such Indebtedness not permitted by this clause (ix);

 

(x)                                             Hedging Obligations that are not
incurred for speculative purposes but (A) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of this Agreement to be outstanding; (B) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(C) for the purpose of fixing or hedging commodity price risk with respect to
any commodity purchases or sales and, in each case, extensions or replacements
thereof;

 

(xi)                                          obligations (including
reimbursement obligations with respect to letters of credit, bank guarantees,
warehouse receipts and similar instruments) in respect of performance, bid,
appeal and surety bonds, completion guarantees and similar obligations

 

144

--------------------------------------------------------------------------------



 

provided by Parent Borrower or any Restricted Subsidiary in the ordinary course
of business or consistent with past practice or industry practice;

 

(xii)                                       Indebtedness or Disqualified Capital
Stock of Parent Borrower or Indebtedness, Disqualified Capital Stock or
Preferred Stock of any Restricted Subsidiary in an aggregate principal amount or
liquidation preference, which when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Capital Stock and
Preferred Stock then outstanding and Incurred pursuant to this clause (xii),
together with any Refinancing Indebtedness in respect thereof incurred pursuant
to clause (xv) below, does not exceed at any one time outstanding the greater of
$100160 million and 10% of Consolidated EBITDA as of the date such Indebtedness
is Incurred (plus, in the case of any Refinancing Indebtedness, the Additional
Refinancing Amount));

 

(xiii)                                    [reserved];

 

(xiv)                                   any guarantee by Parent Borrower or any
Restricted Subsidiary of Indebtedness or other obligations of Parent Borrower or
any Restricted Subsidiary so long as the Incurrence of such Indebtedness
Incurred by Parent Borrower or such Restricted Subsidiary is permitted under the
terms of this Agreement; provided that (A) if such Indebtedness is by its
express terms subordinated in right of payment to the Obligations by such
Restricted Subsidiary, as applicable, any such guarantee with respect to such
Indebtedness shall be subordinated in right of payment to the Obligations,
substantially to the same extent as such Indebtedness is subordinated to the
Obligations, (B) if such guarantee is of Indebtedness of Parent Borrower, such
guarantee is Incurred in accordance with, or not in contravention of,
Section 6.12 solely to the extent Section 6.12 is applicable and (C) the
aggregate principal amount of Indebtedness or other obligations of a Subsidiary
that is not a Credit Party guaranteed by a Credit Party in reliance on this
clause (xiv) shall not exceed (when combined with the aggregate principal amount
of Indebtedness incurred by Restricted Subsidiaries that are not Credit Parties
in reliance on Section 7.1(b)(xvi)) the greater of (x) $270480 million and
(y) 30% of Consolidated EBITDA as of the date of such Incurrence, at any time
outstanding;

 

(xv)                                      the Incurrence by Parent Borrower or
any of the Restricted Subsidiaries of Indebtedness or Disqualified Capital
Stock, or by any Restricted Subsidiary of Preferred Stock of a Restricted
Subsidiary, that serves to refund, refinance or defease any Indebtedness
Incurred or Disqualified Capital Stock or Preferred Stock issued as permitted
under clauses (i), (ii), (iii), (iv), (xii), (xiii), (xv), (xvi), (xx),
(xxiv) and (xxviii) of this Section 7.1(b) up to the outstanding principal
amount (or, if applicable, the liquidation preference, face amount, or the like)
or, if greater, committed amount (only to the extent the committed amount could
have been Incurred on the date of initial Incurrence and was deemed Incurred at
such time for the purposes of this Section 7.1) of such Indebtedness or
Disqualified Capital Stock or Preferred Stock, in each case at the time such
Indebtedness was Incurred or Disqualified Capital Stock or Preferred Stock was
issued pursuant to clauses (i), (ii), (iii), (iv), (xii), (xiii), (xv), (xvi),
(xx), (xxiv) and (xxviii) of this Section 7.1(b), or any Indebtedness,
Disqualified Capital Stock or Preferred Stock Incurred to so refund or refinance
such Indebtedness, Disqualified Capital Stock or Preferred Stock, plus any
additional Indebtedness, Disqualified Capital Stock or Preferred Stock Incurred
to pay premiums (including tender premiums),

 

145

--------------------------------------------------------------------------------



 

accrued and unpaid interest, expenses, defeasance costs and fees in connection
therewith (subject to the following proviso, “Refinancing Indebtedness”) prior
to its respective maturity; provided, however, that such Refinancing
Indebtedness:

 

(A)       has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Capital
Stock or Preferred Stock being refunded, refinanced or defeased and (y) the
Weighted Average Life to Maturity that would result if all payments of principal
on the Indebtedness, Disqualified Capital Stock and Preferred Stock being
refunded or refinanced that were due on or after the date that is one year
following the Latest Maturity Date were instead due on such date;

 

(B)       to the extent such Refinancing Indebtedness refinances
(a) Indebtedness junior in right of payment to the Obligations, such Refinancing
Indebtedness is junior in right of payment to the Obligations, (b) Disqualified
Capital Stock or Preferred Stock, such Refinancing Indebtedness is Disqualified
Capital Stock or Preferred Stock, (c) Indebtedness secured by a Lien on the
Collateral that is pari passu or junior to the Lien on the Collateral securing
the Obligations, such Refinancing Indebtedness is secured by a Lien on the
Collateral that is pari passu with or junior to the Lien on the Collateral
securing the Obligations to the same extent as such Indebtedness, and a Senior
Representative of such Refinancing Indebtedness acting on behalf of the holders
of such Indebtedness shall have become party to or otherwise subject to the
provisions of ABL Intercreditor Agreement and (d) obligations under the Term
Credit Agreement or the Con-way Bridge Facility, the Lien on the Collateral
securing such Indebtedness shall have the priorities contemplated by the ABL
Intercreditor Agreement (or priorities junior thereto), and a Senior
Representative of such Refinancing Indebtedness acting on behalf of the holders
of such Indebtedness shall have become party to or otherwise subject to the
provisions of the ABL Intercreditor Agreement; and

 

(C)       shall not include (x) Indebtedness of a Restricted Subsidiary that is
not a Credit Party that refinances Indebtedness of Parent Borrower or a Credit
Party, or (y) Indebtedness of Parent Borrower or a Restricted Subsidiary that
refinances Indebtedness of an Unrestricted Subsidiary;

 

(xvi)                                   Indebtedness, Disqualified Capital Stock
or Preferred Stock of (A) Parent Borrower or any Restricted Subsidiary incurred
to finance an acquisition or (B) Persons that are acquired by Parent Borrower or
any Restricted Subsidiary or are merged, consolidated or amalgamated with or
into Parent Borrower or any Restricted Subsidiary in accordance with the terms
of this Agreement (so long as such Indebtedness is not incurred in contemplation
of such acquisition, merger, consolidation or amalgamation); provided that
(A) after giving effect to the Incurrence of any such Indebtedness, Borrowers
shall be in Pro Forma Compliance with the Restricted Conditions and (B) the
aggregate principal amount of Indebtedness Incurred by Restricted Subsidiaries
in reliance on this clause (xvi) that are not Credit Parties shall not exceed
(when combined with the aggregate principal amount of Indebtedness or other
obligations of Restricted Subsidiaries that are not Credit Parties guaranteed by
Credit Parties in reliance on Section 7.1(b)(xiv)) the greater of (x) $270480
million and (y) 30% of Consolidated EBITDA as of the date of such Incurrence, at
any time outstanding;

 

146

--------------------------------------------------------------------------------



 

(xvii)                                Indebtedness Incurred by a Securitization
Subsidiary in a Qualified Securitization Financing that is not recourse to
Parent Borrower or any Restricted Subsidiary other than a Securitization
Subsidiary (except for Standard Securitization Undertakings);[Reserved];

 

(xviii)                             Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided
that such Indebtedness is extinguished within five Business Days of its
Incurrence;

 

(xix)                                   Indebtedness of Parent Borrower or any
Restricted Subsidiary supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;

 

(xx)                                      [Reserved];

 

(xxi)                                   Indebtedness of Parent Borrower or any
Restricted Subsidiary consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(xxii)                                Indebtedness consisting of Indebtedness of
Parent Borrower or a Restricted Subsidiary to current or former officers,
directors and employees thereof or any direct or indirect parent thereof, their
respective estates, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of Parent Borrower or any direct or
indirect parent of Parent Borrower to the extent described in
Section 7.2(b)(iv);

 

(xxiii)                             Indebtedness in respect of Obligations of
Parent Borrower or any Restricted Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Obligations;

 

(xxiv)                            Indebtedness under asset-level financings,
Capitalized Lease Obligations and purchase money indebtedness incurred by
(1) Norbert Dentressangle S.A. or any of its Subsidiaries or (2) any Foreign
Subsidiary of Parent Borrower, in each case in the ordinary course of business
consistent with past practice; provided that the amount of Indebtedness
outstanding under this Section 7.1(b)(xxiv), together with any Refinancing
Indebtedness in respect thereof incurred pursuant to Section 7.1(b)(xv) shall
not exceed, in the aggregate, the greater of $6751,200 million and 75% of
Consolidated EBITDA (plus, in the case of any Refinancing Indebtedness, the
Additional Refinancing Amount);

 

(xxv)                               [Reserved];

 

(xxvi)                            [Reserved];

 

(xxvii)                         Capitalized Lease Obligations and purchase money
Indebtedness; provided that after giving effect to the incurrence of such
Indebtedness in each

 

147

--------------------------------------------------------------------------------



 

case, the Borrowers shall be in Pro Forma Compliance with the Restricted
Conditions, and Refinancing Indebtedness in respect in respect thereof; and

 

(xxviii)                      any Indebtedness of Parent Borrower or its
Restricted Subsidiaries; provided that after giving effect to the incurrence of
such Indebtedness in each case, Borrowers shall be in Pro Forma Compliance with
the Restricted Conditions.

 

(c)                                              For purposes of determining
compliance with this Section 7.1 at the time of incurrence, the Parent Borrower
will be entitled to divide and classify an item of Indebtedness in more than one
of the categories of Indebtedness described (i) through (xxviii) of
Section 7.1(b) (or any portion thereof) without giving pro forma effect to the
Indebtedness Incurred pursuant to any other clause or paragraph of
Section 7.1(a) (or any portion thereof) when calculating the amount of
Indebtedness that may be Incurred pursuant to any such clause or paragraph (or
any portion thereof).

 

Accrual of interest, the accretion of accreted value, the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Capital Stock or
Preferred Stock, as applicable, amortization of original issue discount, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an Incurrence of Indebtedness, Disqualified
Capital Stock or Preferred Stock for purposes of this Section 7.1.  In addition,
Guaranties of, or obligations in respect of letters of credit relating
to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness; provided that the Incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with this Section 7.1.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the Incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
Incurred, in the case of term debt, or first committed or first Incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt.  However, if the Indebtedness is Incurred to refinance other Indebtedness
denominated in a foreign currency, and the refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of the refinancing, the
Dollar-denominated restriction will be deemed not to have been exceeded so long
as the principal amount of the refinancing Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced.

 

Notwithstanding any other provision of this Section 7.1, the maximum amount of
Indebtedness that Parent Borrower and the Restricted Subsidiaries may Incur
pursuant to this Section 7.1 shall not be deemed to be exceeded, with respect to
any outstanding Indebtedness, solely as a result of fluctuations in the exchange
rate of currencies.  The principal amount of any Indebtedness Incurred to
refinance other Indebtedness, if Incurred in a different currency from the
Indebtedness being refinanced, will be calculated based on the currency exchange
rate applicable to the currencies in which the respective Indebtedness is
denominated that is in effect on the date of the refinancing.

 

148

--------------------------------------------------------------------------------



 

7.2                               Limitation on Restricted Payments.

 

(a)                     Parent Borrower shall not, and shall not permit any of
the Restricted Subsidiaries to, directly or indirectly:

 

(i)                                                 declare or pay any dividend
or make any distribution on account of any of Parent Borrower’s or any of the
Restricted Subsidiaries’ Equity Interests, including any payment made in
connection with any merger, amalgamation or consolidation involving Parent
Borrower (other than (A) dividends or distributions payable solely in Equity
Interests (other than Disqualified Capital Stock) of Parent Borrower; or
(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary that is not a Wholly
Owned Restricted Subsidiary, Parent Borrower or a Restricted Subsidiary receives
at least its pro rata share of such dividend or distribution in accordance with
its Equity Interests in such class or series of securities);

 

(ii)                                              purchase or otherwise acquire
or retire for value any Equity Interests of Parent Borrower or any direct or
indirect parent of Parent Borrower;

 

(iii)                                           make any principal payment on,
or redeem, repurchase, defease or otherwise acquire or retire for value, in each
case prior to any scheduled repayment or scheduled maturity, any Subordinated
Indebtedness of Parent Borrower, or any Credit Party (other than the payment,
redemption, repurchase, defeasance, acquisition or retirement of
(A) Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under clauses (vii) and
(ix) of Section 7.1(b)); or

 

(iv)                                          make any Restricted Investment

 

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”).

 

(b)                     The provisions of Section 7.2(a) shall not prohibit:

 

(i)                                                 the payment of any dividend
or distribution or the consummation of any irrevocable redemption within 60 days
after the date of declaration thereof, if at the date of declaration or the
giving of notice of such irrevocable redemption, as applicable, such payment
would have complied with the provisions of this Agreement; provided that if such
dividend, distribution or redemption is being made pursuant to
Section 7.2(b)(xix), a Reserve shall be established by Agent in an amount equal
to the Restricted Payment so declared;

 

(ii)                                             
(a)                                             the redemption, repurchase,
retirement or other acquisition of any Equity Interests (“Retired Capital
Stock”) or Subordinated Indebtedness of Parent Borrower, any direct or indirect
parent of Parent Borrower or any Credit Party in exchange for, or out of the
proceeds of, the substantially concurrent sale of, Equity Interests of Parent
Borrower or any direct or indirect parent of Parent Borrower or contributions to
the equity capital of Parent Borrower (other than any Disqualified Capital Stock
or any Equity

 

149

--------------------------------------------------------------------------------



 

Interests sold to a Subsidiary of Parent Borrower) (collectively, including any
such contributions, “Refunding Capital Stock”);

 

(A)       the declaration and payment of dividends on the Retired Capital Stock
out of the proceeds of the substantially concurrent sale (other than to a
Subsidiary of Parent Borrower) of Refunding Capital Stock; and

 

(B)       if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (vi) of
this Section 7.2(b) and not made pursuant to clause (ii)(B), the declaration and
payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of any direct or indirect parent of
Parent Borrower) in an aggregate amount per year no greater than the aggregate
amount of dividends per annum that were declarable and payable on such Retired
Capital Stock immediately prior to such retirement;

 

(iii)                                           the redemption, repurchase,
defeasance, or other acquisition or retirement of Subordinated Indebtedness of
Parent Borrower or any Credit Party made by exchange for, or out of the proceeds
of the substantially concurrent sale of, new Indebtedness of Parent Borrower or
a Credit Party, which is Incurred in accordance with Section 7.1 so long as:

 

(A)       the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable), plus any accrued and unpaid interest, of the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired for
value (plus the amount of any premium required to be paid under the terms of the
instrument governing the Subordinated Indebtedness being so redeemed,
repurchased, acquired or retired, plus any tender premiums, plus any defeasance
costs, fees and expenses incurred in connection therewith);

 

(B)       such Indebtedness is subordinated to the Loans or the related
Guarantee of such Credit Party, as the case may be, at least to the same extent
as such Subordinated Indebtedness so purchased, exchanged, redeemed,
repurchased, defeased, acquired or retired for value;

 

(C)       such Indebtedness has a final scheduled maturity date equal to or
later than the earlier of (x) the final scheduled maturity date of the
Subordinated Indebtedness being so redeemed, repurchased, acquired or retired
and (y) 91 days following the Latest Maturity Date; and

 

(D)       such Indebtedness has a Weighted Average Life to Maturity at the time
Incurred which is not less than the shorter of (x) the remaining Weighted
Average Life to Maturity of the Subordinated Indebtedness being so redeemed,
repurchased, defeased, acquired or retired and (y) the Weighted Average Life to
Maturity that would result if all payments of principal on the Subordinated
Indebtedness being redeemed, repurchased, defeased, acquired or retired that
were due on or after the date that is one year following the Latest Maturity
Date;

 

150

--------------------------------------------------------------------------------



 

(iv)                                          so long as no Cash Dominion Period
is continuing immediately before or after the making of such Restricted Payment,
a Restricted Payment to pay for the repurchase, retirement or other acquisition
for value of Equity Interests of Parent Borrower or any direct or indirect
parent of Parent Borrower held by any future, present or former employee,
director, officer or consultant of Parent Borrower or any Subsidiary of Parent
Borrower or any direct or indirect parent of Parent Borrower pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other agreement or arrangement; provided, however, that the
aggregate Restricted Payments made under this clause (iv) do not exceed $4045
million in any calendar year, with unused amounts in any calendar year being
permitted to be carried over to succeeding calendar years up to a maximum of $60
million in any calendar year; provided, further, however, that such amount in
any calendar year may be increased by an amount not to exceed:

 

(A)       the cash proceeds received by Parent Borrower or any of the Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Capital
Stock) of Parent Borrower or any direct or indirect parent of Parent Borrower
(to the extent contributed to Parent Borrower) to employees, directors, officers
or consultants of Parent Borrower and the Restricted Subsidiaries or any direct
or indirect parent of Parent Borrower that occurs after the Restatement Date
(provided that the amount of such cash proceeds utilized for any such
repurchase, retirement, other acquisition or dividend will not increase the
amount available for Restricted Payments under Section 7.2(b)(viii)), plus

 

(B)       the cash proceeds of key man life insurance policies received by
Parent Borrower or any direct or indirect parent of Parent Borrower (to the
extent contributed to Parent Borrower) or the Restricted Subsidiaries after the
Restatement Date;

 

provided that Parent Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any calendar
year; and provided, further, that cancellation of Indebtedness owing to Parent
Borrower or any Restricted Subsidiary from any present or former employees,
directors, officers or consultants of Parent Borrower, any Restricted Subsidiary
or the direct or indirect parents of Parent Borrower in connection with a
repurchase of Equity Interests of Parent Borrower or any of its direct or
indirect parents will not be deemed to constitute a Restricted Payment for
purposes of this Section 7.2 or any other provision of this Agreement;

 

(v)                                             the declaration and payment of
dividends or distributions to holders of any class or series of Disqualified
Capital Stock of Parent Borrower or any Restricted Subsidiary issued or incurred
in accordance with Section 7.1;

 

(vi)                                          the declaration and payment of
dividends or distributions to holders of any class or series of Designated
Preferred Stock (other than Disqualified Capital Stock) issued after the
Restatement Date;

 

(vii)                                       [reserved];

 

(viii)                                    so long as no Cash Dominion Period is
continuing immediately before or after the making of such Restricted Payment,
Restricted Payments that

 

151

--------------------------------------------------------------------------------



 

are made with (or in an aggregate amount that does not exceed the aggregate
amount of) Excluded Contributions;

 

(ix)                                          other Restricted Payments in any
calendar year not to exceed $90150 million (it being understood that amounts
under this clause (ix) are counted as of the date such Restricted Payment is
made) in any calendar year so long as no Default or Event of Default has
occurred and is continuing or would result therefrom and no Cash Dominion Period
exists, in each case, after giving Pro Forma Effectpro forma effect to such
Restricted Payment;

 

(x)                                             the distribution, as a dividend
or otherwise, of shares of Capital Stock of, or Indebtedness owed to Parent
Borrower or a Restricted Subsidiary by, Unrestricted Subsidiaries;

 

(xi)                                          with respect to any taxable period
for which Parent Borrower and/or any of its Subsidiaries are members of a
consolidated, combined, affiliated, unitary or similar income tax group for U.S.
federal and/or applicable state or local income tax purposes of which a direct
or indirect parent of Parent Borrower is the common parent (a “Tax Group”),
distributions (“Tax Distributions”) to any direct or indirect parent of Parent
Borrower to pay the portion of the taxes of such Tax Group attributable to the
income of Parent Borrower and/or its applicable Subsidiaries in an amount not to
exceed the amount of any U.S. federal, state and/or local income taxes (as
applicable) that Parent Borrower and/or its applicable Subsidiaries would have
paid for such taxable period had Parent Borrower and/or its applicable
Subsidiaries been a stand-alone corporate taxpayer or a stand-alone corporate
group with respect to such taxes; provided that distributions attributable to
the income of any Unrestricted Subsidiary shall be permitted only to the extent
that such Unrestricted Subsidiary made distributions to Parent Borrower or any
Restricted Subsidiary for such purpose;

 

(xii)                                       any Restricted Payment, if
applicable:

 

(A)       in amounts required for any direct or indirect parent of Parent
Borrower to pay fees and expenses (including franchise or similar Taxes)
required to maintain its corporate existence, customary salary, bonus and other
benefits payable to, and indemnities provided on behalf of, officers and
employees of any direct or indirect parent of Parent Borrower and general
corporate operating and overhead expenses of any direct or indirect parent of
Parent Borrower, in each case, to the extent such fees and expenses are
attributable to the ownership or operation of Borrower, if applicable, and its
Subsidiaries;

 

(B)       [reserved]; and

 

(C)       in amounts required for any direct or indirect parent of Parent
Borrower to pay fees and expenses related to any equity or debt offering of such
parent (whether or not successful);

 

(xiii)                                    repurchases of Equity Interests that
occur or are deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

 

152

--------------------------------------------------------------------------------



 

(xiv)                                   purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Financing and the payment or distribution of
Securitization Fees;

 

(xv)                                      Restricted Payments by Parent Borrower
or any Restricted Subsidiary to allow the payment of cash in lieu of the
issuance of fractional shares upon the exercise of options or warrants or upon
the conversion or exchange of Capital Stock of any such Person;

 

(xvi)                                   [reserved];

 

(xvii)                                payments or distributions to dissenting
stockholders pursuant to applicable law, pursuant to or in connection with a
consolidation, amalgamation, merger or transfer of all or substantially all of
the assets of Parent Borrower and the Restricted Subsidiaries, taken as a whole,
that complies with Section 7.8; provided that if such consolidation,
amalgamation, merger or transfer of assets constitutes a Change of Control, all
Obligations shall have been repaid in full (or the Change of Control Event of
Default specified in Section 9.1(i) shall have been waived);

 

(xviii)                             [Reserved]; and

 

(xix)                                   any Credit Party or their Restricted
Subsidiaries may make Restricted Payments so long as Borrowers are in Pro Forma
Compliance with the Restricted Conditions;

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ix), and (x) of this Section 7.2(b),
no Default shall have occurred and be continuing or would occur as a consequence
thereof (provided, however, that Borrower may make regularly-scheduled dividend
payments on its existing Series A Preferred Stock in accordance with the terms
thereof pursuant to Section 7.2(b)(ix), regardless of whether any Default has
occurred or is continuing or would occur as a consequence thereof); provided,
further, that any Restricted Payments made with property other than cash shall
be calculated using the Fair Market Value (as determined in good faith by Parent
Borrower) of such property.

 

(c)                      As of the RestatementAmendment No. 3 Effective Date,
all of the Subsidiaries of Parent Borrower other than XPO Escrow Sub, LLC will
be Restricted Subsidiaries.  For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by Parent
Borrower and the Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments in an amount
determined as set forth in the last sentence of the definition of
“Investments.”  Such designation will only be permitted if a Restricted Payment
or Permitted Investment in such amount would be permitted at such time and if
such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.

 

7.3                               Limitation of Restrictions Affecting
Subsidiaries.  No Credit Party shall, or shall permit any of its Restricted
Subsidiaries to, directly, or indirectly, create or otherwise cause or suffer to
exist any consensual encumbrance or consensual restriction which prohibits or
limits the ability of any Credit Party or Restricted Subsidiary to: 
(a)          pay dividends or make any other

 

153

--------------------------------------------------------------------------------



 

distributions to Parent Borrower or any Restricted Subsidiary (1) on its Capital
Stock; or (2) with respect to any other interest or participation in, or
measured by, its profits; or

 

(b)                     make loans or advances to Parent Borrower or any
Restricted Subsidiary that is a direct or indirect parent of such Restricted
Subsidiary;

 

except in each case for such encumbrances or restrictions existing under or by
reason of:

 

(i)                                                 (1) contractual encumbrances
or restrictions in effect on the RestatementAmendment No. 3 Effective Date
(including encumbrances or restrictions imposed on Con-way and any Subsidiary
thereof which is a Restricted Subsidiary) and (2) contractual encumbrances or
restrictions pursuant to this Agreement, the other Loan Documents, the Term
Credit Agreement (and all guarantee, security and other documents relating
thereto), the Con-way Bridge Credit Agreement and, in each case, similar
contractual encumbrances effected by any amendments, modifications,
restatements, renewals, supplements, refundings, replacements or refinancings of
such agreements or instruments;

 

(ii)                                              (x) the 2019 Notes Indenture,
the 2019 Notes or the guarantees thereunder and (y) the 2021/2022 Notes
Indenture, the 2021 Notes, the 2022 Notes or the guarantees thereunder, (y) the
2023 Notes Indenture, the 2023 Notes or the guarantees thereunder or (z) the
2024 Notes Indenture, the 2024 Notes or the guarantees thereunder;

 

(iii)                                           applicable law or any applicable
rule, regulation or order;

 

(iv)                                          any agreement or other instrument
of a Person acquired by Parent Borrower or any Restricted Subsidiary which was
in existence at the time of such acquisition (but not created in contemplation
thereof or to provide all or any portion of the funds or credit support utilized
to consummate such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person and its Subsidiaries, or the property or assets of the Person and its
Subsidiaries, so acquired;

 

(v)                                             contracts or agreements for the
sale of assets, including any restriction with respect to a Restricted
Subsidiary imposed pursuant to an agreement entered into for the sale or
disposition of the Capital Stock or assets of such Restricted Subsidiary;

 

(vi)                                          Secured Indebtedness otherwise
permitted to be Incurred pursuant to Section 7.1 and Section 7.7 that limits the
right of the debtor to dispose of the assets securing such Indebtedness;

 

(vii)                                       restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business;

 

(viii)                                    customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business;

 

(ix)                                          purchase money obligations for
property acquired and Capitalized Lease Obligations in the ordinary course of
business;

 

154

--------------------------------------------------------------------------------



 

(x)                                             customary provisions contained
in leases, licenses and other similar agreements entered into in the ordinary
course of business;

 

(xi)                                          any encumbrance or restriction
that restricts in a customary manner the subletting, assignment or transfer of
any property or asset that is subject to a lease, license or similar contract,
or the assignment or transfer of any such lease, license (including without
limitationslimitation, licenses of intellectual property) or other contracts;

 

(xii)                                       any encumbrance or restriction of a
Securitization Subsidiary effected in connection with a Qualified Securitization
Financing; provided, however, that such restrictions apply only to such
Securitization Subsidiary;

 

(xiii)                                    other Indebtedness, Disqualified
Capital Stock or Preferred Stock (a) of Parent Borrower or any Restricted
Subsidiary that is a Credit Party or a Foreign Subsidiary or (b) of any
Restricted Subsidiary that is not a Credit Party or a Foreign Subsidiary so long
as such encumbrances and restrictions contained in any agreement or instrument
will not materially affect Parent Borrower’s or any Credit Party’s ability to
make anticipated principal or interest payments on the Loans (as determined in
good faith by Parent Borrower), provided that in the case of each of clauses
(a) and (b), such Indebtedness, Disqualified Capital Stock or Preferred Stock is
permitted to be Incurred subsequent to the RestatementAmendment No. 3 Effective
Date pursuant to Section 7.1;

 

(xiv)                                   any Restricted Investment not prohibited
by Section 7.2 and any Permitted Investment; or

 

(xv)                                      any encumbrances or restrictions of
the type referred to in Section 7.3(a) or (b) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xiv) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of Parent Borrower,
no more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

For purposes of determining compliance with this Section 7.3, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to Parent Borrower or a
Restricted Subsidiary to other Indebtedness Incurred by Parent Borrower or any
such Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances.

 

7.4                               Sale of Capital Stock and Assets.  Except as
set forth herein, no Credit Party shall, or shall permit any of its Restricted
Subsidiaries to, sell, transfer, convey, assign or otherwise Dispose of any of
its properties or other assets, including the Capital Stock of any of its
Subsidiaries (whether in a public or a private offering or otherwise), other
than:

 

155

--------------------------------------------------------------------------------



 

(a)                     the Disposition (including the abandonment of any
Copyright, Patent, Trademark or other intellectual property or surrender or
transfer for no consideration) of obsolete, no longer used or useful, surplus,
uneconomic, negligible or worn out property in the ordinary course of business
or otherwise as may be required pursuant to the terms of any lease, sublease,
license or sublicense;

 

(b)                     the sale of inventory or other assets in the ordinary
course of business;

 

(c)                      Dispositions permitted by SectionSections 7.2, 7.7 and
7.8;

 

(d)                     (i) the sale or issuance of any Subsidiary’s Capital
Stock to Parent Borrower or any Restricted Subsidiary and (ii) the sale or
issuance of Capital Stock of Parent Borrower to any employee (and, where
required by law, to any officer or director) under any employment or
compensation plans or to qualify such officers and directors;

 

(e)                      the sale of assets that do not constitute Borrowing
Base assets subsequent to the RestatementAmendment No. 3 Effective Date, so long
as (i) no Default or Event of Default then exists or would result therefrom,
(ii) each such sale or other disposition is in an arm’s-length transaction and
the respective Borrower or Subsidiary receives at least fair market value, and
(iii) the consideration received by such Borrower or such Subsidiary consists of
at least 75% cash and is paid at the time of the closing of such sale; provided,
however, that the following shall be deemed to be cash in respect of assets that
are not ABL Priority Collateral: (A) the assumption by the transferee of
Indebtedness or other liabilities contingent or otherwise of Parent Borrower or
any of its Restricted Subsidiaries (other than Subordinated Indebtedness) and
the valid release of Parent Borrower or such Restricted Subsidiary, by all
applicable creditors in writing, from all liability on such Indebtedness or
other liability in connection with such Disposition, (B) Indebtedness (other
than Subordinated Indebtedness) of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Disposition, to the extent that Parent
Borrower and each other Restricted Subsidiary are released from any guarantee of
payment of such Indebtedness in connection with such Disposition and (C) any
Designated Non-cash Consideration received by Parent Borrower or any Restricted
Subsidiary in such asset sale having an aggregate Fair Market Value (as
determined in good faith by Parent Borrower), taken together with all other
Designated Non-cash Consideration received pursuant to this Section 7.4(e) that
is at that time outstanding, not to exceed the greater of $225400 million and
25% of Consolidated EBITDA at the time of the receipt of such Designated
Non-cash Consideration (with the Fair Market Value of each item of Designated
Non-cash Consideration being measured at the time received and without giving
effect to subsequent changes in value);

 

(f)                       subject to compliance with Applicable Conditions, the
sale of assets that constitute Borrowing Base assets subsequent to the
RestatementAmendment No. 3 Effective Date, so long as (i) no Default or Event of
Default then exists or would result therefrom, (ii) each such sale or other
disposition is in an arm’s-length transaction and the respective Borrower or
Subsidiary receives at least fair market value and (iii) the consideration
received by such Borrower or such Subsidiary consists of at least 75% cash and
is paid at the time of the closing of such sale;

 

156

--------------------------------------------------------------------------------



 

(g)                      Dispositions of cash and Cash Equivalents;

 

(h)                     Dispositions of Accounts in connection with compromise,
write down or collection thereof in the ordinary course of business and
consistent with past practice;

 

(i)                         leases, subleases, licenses or sublicenses of
property in the ordinary course of business and which do not materially
interfere with the business of Borrowers and their Restricted Subsidiaries;

 

(j)                        Dispositions of Capital Stock to directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Capital Stock of Foreign Subsidiaries;

 

(k)                     Dispositions of the Capital Stock of any Joint Venture
to the extent required by the terms of customary buy/sell type arrangements
entered into in connection with the formation of such Joint Venture;

 

(l)                         transfer or disposition of property subject to or as
a result of a casualty or condemnation (or agreement in lieu of condemnation)
(i) upon receipt of net cash proceeds of such casualty or (ii) to a Governmental
Authority as a result of condemnation (or agreement in lieu of condemnation);

 

(m)                 Dispositions of property in connection with
(i) Sale/Leaseback Transactions for fair value (as determined at the time of the
consummation thereof in good faith by the applicable Credit Party or Restricted
Subsidiary) so long as (x) 75% of the consideration received by such Credit
Party or Restricted Subsidiary from such Sale/Leaseback Transaction is in the
form of cash and (y) if such Sale/Leaseback Transaction involves Borrowing Base
Collateral with a Fair Market Value in excess of $20,000,000, Parent Borrower
shall have delivered to Agent on updated Borrowing Base Certificate giving pro
forma effect to such Disposition, (ii) other Sale/Leaseback Transactions for
fair value (as determined at the time of the consummation thereof in good faith
by the applicable Credit Party or Restricted Subsidiary) consummated with
respect to Railcars that such Credit Party or Restricted Subsidiary acquires
from the original lessor thereof in connection with the termination of the
related lease and with the intent of refinancing such Railcars under a new
Sale/Leaseback Transactions and (A) such Sale/Leaseback Transactions is
consummated within 60 days of acquisition of such Railcars, (B) the
consideration received is not less than the consideration paid for such Railcars
and (C) the cash consideration received for such Railcars is not less than the
cash consideration actually paid by any such Borrower or its Restricted
Subsidiary and (iii) Sale/Leaseback Transactions between Excluded Subsidiaries;

 

(n)                     (i) any Credit Party may Dispose of its property to
another Credit Party, (ii) any Restricted Subsidiary that is not a Credit Party
may Dispose of its property to another Restricted Subsidiary that is not a
Credit Party and (iii) asset Dispositions among Credit Parties and their
Restricted Subsidiaries in the ordinary course of business; provided that, in
the case of clauses (i) and (ii), no Credit Party that is a Non-Con-way
Subsidiary may Dispose of its property to a Con-way Subsidiary if such
Disposition would cause Collateral to be Excluded Property.

 

157

--------------------------------------------------------------------------------



 

(o)                     Dispositions of any property to the extent that
(i) (x) such Propertyproperty is exchanged for credit against the purchase price
of similar replacement property or (y) such Disposition represents an exchange
of assets (including a combination of Cash Equivalents and assets) for assets
related to a Similar Business of comparable or greater market value or
usefulness to the business of Parent Borrower and the Restricted Subsidiaries as
a whole, as determined in good faith by Parent Borrower or (z) such Disposition
represents a swap of assets or lease, assignment or sublease of any real of
personal property in exchange for services (including in connection with any
outsourcing arrangements) or comparable or greater value or usefulness to the
business of Parent Borrower and its Restricted Subsidiaries as a whole, as
determined in good faith by Parent Borrower, or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property; provided that, in the case of both clauses (i) and (ii),
if such Disposition involves Borrowing Base Collateral with a Fair Market Value
in excess of $20,000,000, Parent Borrower shall deliver to Agent an updated
Borrowing Base Certificate giving pro forma effect to such Disposition;

 

(p)                     Dispositions of assets which constitute Investments
permitted under Section 7.2;

 

(q)                     making Chassis, containers and Railcars available, on a
non-exclusive basis, to third parties in accordance with the UIIA and the
Interchange System, as the case may be, in the ordinary course of business
consistent with past practices and undertaken in good faith;

 

(r)                        (1) Dispositions of assets by a Restricted Subsidiary
that is not a Credit Party of the type specified in the definition of
“Securitization Financing” (or a fractional undivided interest therein),
including by a Securitization Subsidiary in a Qualified Securitization Financing
and (2) Dispositions of assets by a Credit Party in connection with
Securitization Financings; provided that the aggregate outstanding balance of
accounts receivable and other similar assets disposed of pursuant to this
Section 7.4(r)(2) shall not exceed $200,000,000 at any one time outstanding
(provided that, for the avoidance of doubt, accounts receivable and other
similar assets so disposed of will no longer be considered outstanding for
purposes of this clause (2) to the extent that the applicable obligor of such
receivable or asset has made payment thereof, or to the extent such receivable
has been repurchased by a Credit Party);

 

(s)                       Dispositions of assets or issuances of Parent Borrower
or any Restricted Subsidiary or sale of Capital Stock of Parent Borrower or any
Restricted Subsidiary which assets or Capital Stock so Disposed or issued, in
any single transaction or related series of transactions, have a fair market
value (as determined in good faith by Parent Borrower) of less than $50
million55,000,000; provided that if such Disposition involves Borrowing Base
Collateral with a Fair Market Value in excess of $20,000,00025,000,000, Parent
Borrower shall deliver to Agent an updated Borrowing Base Certificate giving pro
formforma effect to such Disposition;

 

(t)                        foreclosure or any similar action with respect to any
property or other asset of Parent Borrower or any of its Subsidiaries;

 

158

--------------------------------------------------------------------------------



 

(u)                     any Disposition of Capital Stock in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;

 

(v)                     any Disposition of Capital Stock of a Restricted
Subsidiary pursuant to an agreement or other obligation with or to a Person
(other than Parent Borrower or a Restricted Subsidiary) from whom such
Restricted Subsidiary was acquired or from whom such Restricted Subsidiary
acquired its business and assets (having been newly formed in connection with
such acquisition), made as part of such acquisition and in each case comprising
all or a portion of the consideration in respect of such sale or acquisition;

 

(w)                   Dispositions of receivables in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or in bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

 

(x)                     any surrender, expiration or waiver of contract rights
or the settlement, release, recovery on or surrender of contract, tort or other
claims of any kind;

 

(y)                     Dispositions of real property for the purpose of
(x) resolving minor title disputes or defects, including encroachments and lot
line adjustments or, or (y) granting easements, rights of way or access and
egress agreements, or (z) to any Governmental Authority in consideration of the
grant, issuance, consent or approval of or to any development agreement, change
of zoning or zoning variance, permit or authorization in connection with the
conduct of any Credit Party’s business, in each case which does not materially
interfere with the business conducted on such real property; and

 

(z)                      Dispositions of assets that do not constitute Borrowing
Base Collateral with an individual value of less than $55,000,000100,000,000.

 

Notwithstanding the foregoing, if and for so long as the Capital Stock of
Con-way constitutes “margin stock”  within the meaning of Regulation U, this
Section 7.4 shall not apply to and shall not restrict Parent Borrower or any of
its Subsidiaries’ ability to dispose of such Capital Stock to the extent that
the value of such Capital Stock, together with the value of all other margin
stock held by Parent Borrower and its Subsidiaries, exceeds 25% of the total
value of their assets subject to this Section 7.4.

 

7.5                               Affiliate Transactions.

 

(a)                     Parent Borrower shall not, and shall not permit any of
the Restricted Subsidiaries to, directly or indirectly, make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction or series of transactions, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of Parent
Borrower (each of the foregoing, an “Affiliate Transaction”) involving aggregate
consideration in excess of $4580 million, unless:

 

(i)                                                 such Affiliate Transaction
is on terms that are not materially less favorable to Parent Borrower or the
relevant Restricted Subsidiary than those that could

 

159

--------------------------------------------------------------------------------



 

have been obtained in a comparable transaction by Parent Borrower or such
Restricted Subsidiary with an unrelated Person; and

 

(ii)                                              with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
consideration in excess of $112.5 million, Parent Borrower delivers to Agent a
resolution adopted in good faith by the majority of the Board of Directors of
Parent Borrower, approving such Affiliate Transaction and set forth in an
Officer’s Certificate certifying that such Affiliate Transaction complies with
clause (i) above.

 

(b)                     The provisions of Section 7.5(a) shall not apply to the
following:

 

(i)                                                 transactions between or
among Parent Borrower and/or any of the Restricted Subsidiaries (or an entity
that becomes a Restricted Subsidiary as a result of such transaction) and any
merger, consolidation or amalgamation of Parent Borrower and any direct parent
of Parent Borrower; provided that such parent shall have no material liabilities
and no material assets other than cash, Cash Equivalents and the Capital Stock
of Parent Borrower and such merger, consolidation or amalgamation is otherwise
in compliance with the terms of this Agreement and effected for a bona fide
business purpose;

 

(ii)                                              Restricted Payments permitted
by Section 7.2 and Permitted Investments;

 

(iii)                                           the payment of reasonable and
customary fees and reimbursement of expenses paid to, and indemnity provided on
behalf of, officers, directors, employees or consultants of Parent Borrower, any
Restricted Subsidiary, or any direct or indirect parent of Parent Borrower;

 

(iv)                                          transactions in which Parent
Borrower or any Restricted Subsidiary, as the case may be, delivers to Agent a
letter from an Independent Financial Advisor stating that such transaction is
fair to Parent Borrower or such Restricted Subsidiary from a financial point of
view or meets the requirements of clause (i) of Section 7.5(a);

 

(v)                                             payments or loans (or
cancellation of loans) to officers, directors, employees or consultants which
are approved by a majority of the Board of Directors of Parent Borrower in good
faith;

 

(vi)                                          any agreement as in effect as of
the RestatementAmendment No. 3 Effective Date or any amendment thereto (so long
as any such agreement together with all amendments thereto, taken as a whole, is
not more disadvantageous to the Lenders in any material respect than the
original agreement as in effect on the RestatementAmendment No. 3 Effective
Date) or any transaction contemplated thereby as determined in good faith by
Parent Borrower;

 

(vii)                                       the existence of, or the performance
by Parent Borrower or any Restricted Subsidiary of its obligations under the
terms of any stockholders or limited liability Parent Borrower agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party as of the RestatementAmendment No. 3 Effective
Date, any transaction, agreement or arrangement described in the 2021/2022 Notes

 

160

--------------------------------------------------------------------------------



 

Offering Memorandum and, in each case, any amendment thereto or similar
transactions, agreements or arrangements which it may enter into thereafter;
provided, however, that the existence of, or the performance by Parent Borrower
or any Restricted Subsidiary of its obligations under, any future amendment to
any such existing transaction, agreement or arrangement or under any similar
transaction, agreement or arrangement entered into after the
RestatementAmendment No. 3 Effective Date shall only be permitted by this clause
(vii) to the extent that the terms of any such existing transaction, agreement
or arrangement together with all amendments thereto, taken as a whole, or new
transaction, agreement or arrangement are not otherwise more disadvantageous to
the Lenders in any material respect than the original transaction, agreement or
arrangement as in effect on the RestatementAmendment No. 3 Effective Date;

 

(viii)                                    (A) transactions with customers,
clients, suppliers or purchasers or sellers of goods or services, or
transactions otherwise relating to the purchase or sale of goods or services, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Agreement, which are fair to Parent Borrower and the
Restricted Subsidiaries in the reasonable determination of the Board of
Directors or the senior management of Parent Borrower, or are on terms at least
as favorable as might reasonably have been obtained at such time from an
unaffiliated party or (B) transactions with joint ventures or Unrestricted
Subsidiaries entered into in the ordinary course of business and consistent with
past practice or industry norm;

 

(ix)                                          any transaction effected as part
of a Qualified Securitization Financing;

 

(x)                                             the issuance of Equity Interests
(other than Disqualified Capital Stock) of Parent Borrower to any Person;

 

(xi)                                          the issuances of securities or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment arrangements, management equity plans, stock
option and stock ownership plans or similar employee benefit plans approved by
the Board of Directors of Parent Borrower or the Board of Directors of any
direct or indirect parent of Parent Borrower, or the Board of Directors of a
Restricted Subsidiary, as applicable, in good faith;

 

(xii)                                       the entering into of any tax sharing
agreement or arrangement that complies with Sections 7.2(b)(x) and
7.2(b)(xi) and the performance under any such agreement or arrangement;

 

(xiii)                                    any contribution to the capital of
Parent Borrower;

 

(xiv)                                   transactions permitted by, and complying
with, Section 7.8;

 

(xv)                                      transactions between Parent Borrower
or any Restricted Subsidiary and any Person, a director of which is also a
director of Parent Borrower or any direct or indirect parent of Parent Borrower;
provided, however, that such director abstains from voting as a director of
Parent Borrower or such direct or indirect parent of Parent Borrower, as the
case may be, on any matter involving such other Person;

 

161

--------------------------------------------------------------------------------



 

(xvi)                                   pledges of Equity Interests of
Unrestricted Subsidiaries;

 

(xvii)                                the formation and maintenance of any
consolidated group or subgroup for tax, accounting or cash pooling or management
purposes in the ordinary course of business;

 

(xviii)                             any employment agreements entered into by
Parent Borrower or any Restricted Subsidiary and their respective officers and
employees in the ordinary course of business;

 

(xix)                                   transactions undertaken in good faith
(as certified by a responsible financial or accounting officer of Parent
Borrower in an Officer’s Certificate) for the purpose of improving the
consolidated tax efficiency of Parent Borrower and its Subsidiaries and not for
the purpose of circumventing any covenant set forth in this Agreement; and

 

(xx)                                      non-exclusive Licenseslicenses of
Intellectual Property to or among Borrowers, their respective Restricted
Subsidiaries and their Affiliates.

 

7.6                               Amendment of Certain Documents; Line of
Business.  No Credit Party shall amend its charter, bylaws or other
organizational documents in any manner materially adverse to the interest of the
Lenders or such Credit Party’s duty or ability to repay the Obligations.  No
Credit Party shall engage in any business other than the businesses currently
engaged in by it on the RestatementAmendment No. 3 Effective Date or businesses
that are similar, reasonably related, incidental or ancillary thereto or is a
reasonable extension, development or expansion thereof (a “Similar Business”).

 

7.7                               Liens.  Parent Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly,
create, Incur or suffer to exist any Lien securing Indebtedness of the Parent
Borrower or any Restricted Subsidiary, other than Permitted Liens, on any asset
or property of Borrower or such Restricted Subsidiary.

 

(a)                     Notwithstanding anything herein to the contrary,
Borrower shall not, and shall not permit any of the Restricted Subsidiaries to,
directly or indirectly, create, Incur or suffer to exist any Lien securing
Indebtedness for borrowed money in excess of $100,000,000 on any Excluded
Principal Property owned by any Credit Party without effectively providing that
the Obligations (together with, if Borrower shall so determine, any other
Indebtedness for borrowed money of Borrower or such Restricted Subsidiary
existing at such time or thereafter created that is not subordinate to the
Loans) shall be secured by Liens on such Excluded Principal Property (as and to
the extent such assets would otherwise constitute Collateral were they not an
Excluded Principal Property) (i) to the extent such Excluded Principal Property
is Term Priority Collateral, on a pari passu basis with, or on a senior or
junior basis to, such secured Indebtedness for borrowed money and (ii) to the
extent such Excluded Principal Property is ABL Priority Collateral, on a senior
basis to, such secured Indebtedness for borrowed money, in each case so long as
such secured Indebtedness for borrowed money shall be so secured (and, for the
avoidance of doubt, the Loans shall no longer be required to be secured by Liens
on any such Excluded Principal Property at any time that such Excluded

 

162

--------------------------------------------------------------------------------



 

Principal Property ceases to be subject to Liens securing Indebtedness for
borrowed money in excess of $100,000,000).

 

(b)                     [reserved].

 

(c)                      With respect to any Lien securing Indebtedness that was
permitted to secure such Indebtedness at the time of the Incurrence of such
Indebtedness, such Lien shall also be permitted to secure any Increased Amount
of such Indebtedness.  The “Increased Amount” of any Indebtedness shall mean any
increase in the amount of such Indebtedness in connection with any accrual of
interest, the accretion of accreted value, the amortization of original issue
discount, the payment of interest in the form of additional Indebtedness with
the same terms or in the form of common stock of Parent Borrower, the payment of
dividends on Preferred Stock in the form of additional shares of Preferred Stock
of the same class, accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies or increases in the
value of property securing Indebtedness described in clause (3) of the
definition of “Indebtedness.”

 

7.8                               Mergers, Fundamental Changes, Etc..  No Credit
Party shall, or shall permit any of its Restricted Subsidiaries to, directly or
indirectly, by operation of law or otherwise, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that: Any Borrower may be merged,
amalgamated or consolidated with or into another Borrower; provided that in all
mergers, amalgamations or consolidations involving Parent Borrower, Parent
Borrower shall be the continuing or surviving entity;

 

(b)                     any Restricted Subsidiary of a Borrower may be merged,
amalgamated or consolidated with or into a Borrower (provided that such Borrower
shall be the continuing or surviving entity) or with or into any Subsidiary
Guarantor (provided that such Subsidiary Guarantor shall be the continuing or
surviving entity);

 

(c)                      any Subsidiary of a Borrower that is not a Subsidiary
Guarantor may be merged, amalgamated or consolidated with or into any other
Subsidiary of a Borrower that is not a Subsidiary Guarantor; provided that if
one Subsidiary to such merger, amalgamation or consolidation is a Wholly Owned
Subsidiary, the Wholly Owned Subsidiary shall be the continuing or surviving
entity;

 

(d)                     any U.S. Borrower may Dispose of any or all of its
assets to another U.S. Borrower, any Canadian Borrower may Dispose of any or all
of its assets to another Borrower and any Subsidiary of a Borrower may Dispose
of any or all of its assets to, or enter into any merger, amalgamation or
consolidation with, (i) a Borrower or any Subsidiary Guarantor (upon voluntary
liquidation or otherwise), (ii) a Subsidiary that is not a Subsidiary Guarantor
if the Subsidiary making the Disposition is not a Subsidiary Guarantor; provided
that any such Disposition by a Wholly Owned Subsidiary must be to a Wholly Owned
Subsidiary, or (iii) pursuant to a Disposition otherwise permitted by
Section 7.4;

 

163

--------------------------------------------------------------------------------



 

(e)                      any Investment expressly permitted by Section 7.2 may
be structured as a merger, consolidation or amalgamation;

 

(f)                       any Subsidiary may be dissolved or liquidated so long
as any Dispositions of assets of such Person in connection with such liquidation
or dissolution would be to Persons entitled to receive such assets;

 

(g)                      any Subsidiary may enter into any merger, amalgamation
or consolidation in connection with a Disposition otherwise permitted by
Section 7.4.

 

Notwithstanding the foregoing, in no event shall any Credit Party that is a
Non-Con-way Subsidiary be merged, amalgamated or consolidated with or into, or
transfer all or substantially all of its property or business to, a Con-way
Subsidiary if such transaction would cause Equity Interests or any Principal
Property owned by a Non-Con-way Subsidiary to become Excluded Principal
Property, unless Parent Borrower agrees that such property will not constitute
Excluded Property.

 

7.9                               OFAC and Patriot Act Use of Proceeds.  No
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
fail to, comply in all material respects with the laws, regulations and
executive orders referred to in Section 4.23 and Section 4.24.

 

7.10                        Change of Jurisdiction of Incorporation; Change of
Fiscal Year.  No Credit Party shall change its jurisdiction of incorporation or
organization to a jurisdiction outside of the country in which it is currently
incorporated or organized.  Parent Borrower shall not change its Fiscal Year.

 

7.11                        ERISA, Etc..  No Credit Party shall, or shall cause
or permit any ERISA Affiliate to, cause or permit to occur (i) an event that
could result in the imposition of an ERISA Lien or (ii) an ERISA Event, to the
extent such ERISA Lien or ERISA Event either alone or together with all such
other ERISA Events would reasonably be expected to have a Material Adverse
Effect.

 

7.12                        Financial Covenants.  If a Covenant Trigger Period
exists, the Credit Parties and their Restricted Subsidiaries, on a consolidated
basis, shall not permit the Fixed Charge Coverage Ratio, determined as of the
last day of the most recent Fiscal Quarter immediately preceding the
commencement of a Covenant Trigger Period and as of the last day of each Fiscal
Quarter ending prior to the expiration of such Covenant Trigger Period and, in
each case, calculated for the 12 month period then ended (taken as a single
accounting period) to be less than 1.00 to 1.00.

 

7.13                        Hazardous Materials.  No Credit Party shall, or
shall authorize any of the Restricted Subsidiaries to, cause or permit a Release
of any Hazardous Material on, at, in, under, above, to, from or about any of the
real estate where such Release would violate in any respect, or form the basis
for any Environmental Liabilities under, any Environmental Laws or Environmental
Permits other than such Releases, violations or Environmental Liabilities that
could not reasonably be expected to have a Material Adverse Effect.

 

164

--------------------------------------------------------------------------------



 

8.                                      TERM

 

8.1                               Termination.  The financing arrangements
contemplated hereby shall be in effect until the Commitment Termination Date,
and the Loans and all other Obligations shall be automatically due and payable
in full on such date.

 

8.2                               Survival of Obligations Upon Termination of
Financing Arrangements.  Except as otherwise expressly provided for in the Loan
Documents, no termination or cancellation (regardless of cause or procedure) of
any financing arrangement under this Agreement shall in any way affect or impair
the obligations, duties and liabilities of the Credit Parties or the rights of
Agent, Co-Collateral Agents, L/C Issuers and Lenders relating to any unpaid
portion of the Loans or any other Obligations, due or not due, liquidated,
contingent or unliquidated, or any transaction or event occurring prior to such
termination, or any transaction or event, the performance of which is required
after the Commitment Termination Date.  Except as otherwise expressly provided
herein or in any other Loan Document, all undertakings, agreements, covenants,
warranties and representations of or binding upon the Credit Parties, and all
rights of Agent, each Co-Collateral Agent, L/C Issuers and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the payment obligations
under Sections 2.13 and 2.14, and the indemnities contained in the Loan
Documents shall survive the Termination Date.

 

9.                                      EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

9.1                               Events of Default.  The occurrence of any one
or more of the following events shall constitute an “Event of Default”
hereunder:

 

(a)                     Any Borrower (i) fails to make any payment of principal
of the Loans when due and payable hereunder, (ii) fails to pay any interest or
Fees owing in respect of the Loans within three (3) Business Days after the same
becomes due and payable, or (iii) fails to pay or reimburse Agent, Co-Collateral
Agents or Lenders for any other Obligations hereunder or under any other Loan
Document within ten (10) days after the same becomes due and payable.

 

(b)                     Any Credit Party fails or neglects to perform, keep or
observe any of the provisions of Sections 2.4, 2.6, 6.1 (with respect to
Borrowers’ existence), 6.14 or 7, or any of the provisions set forth in Annex A,
respectively.

 

(c)                      Any Credit Party fails or neglects to perform, keep or
observe any of the provisions of Section 5.1 or Section 5.2, respectively, and
the same shall remain unremedied for five (5) Business Days or more.

 

(d)                     Any Credit Party fails or neglects to perform, keep or
observe any other provision of this Agreement or of any of the other Loan
Documents (other than any provision embodied in or covered by any other clause
of this Section 9.1) and the same shall remain unremedied for thirty (30) days
or more after written notice to Borrower Representative from Agent or any Lender
to Borrower Representative.

 

(e)                      a default or breach occurs under any other agreement,
document or instrument to which any Credit Party or any Restricted Subsidiary is
a party that is not cured

 

165

--------------------------------------------------------------------------------



 

within any applicable grace period therefor, and such default or breach
(i) involves the failure to make any payment when due in respect of any
Indebtedness (other than the Obligations) of any Credit Party or any Restricted
Subsidiary in an aggregate amount of not less than $50,000,000140,000,000, or
(ii) causes or permits any holder of such Indebtedness or a trustee, with the
giving of notice, if required, to cause Indebtedness or a portion thereof in
excess of $50,000,000140,000,000 in the aggregate outstanding principal amount
to become due prior to its stated maturity or prior to its regularly scheduled
dates of payment, or cash collateral in respect thereof (in excess of
$50,000,000140,000,000) is demanded as a result of any such breach or default,
in each case, regardless of whether such right is exercised, by such holder or
trustee; provided that this clause (e)(ii) shall not apply to (1) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness or
(2) Con-way Existing Indebtedness that becomes due as a result of the
consummation of the Con-way Offer or the Con-way Merger.

 

(f)                       Any information contained in any Borrowing Base
Certificate is untrue or incorrect in any material respect or any representation
or warranty herein or in any Loan Document or in any written statement, report,
financial statement or certificate (other than a Borrowing Base Certificate)
made or delivered to Agent or any Lender by any Credit Party is untrue or
incorrect in any material respect as of the date when made or deemed made;
provided, that, if any inadvertent errors with respect to the Borrowing Base
Certificate shall have been made by Borrowers, such inadvertent errors shall not
constitute an Event of Default hereunder so long as (i) Borrowers provide a
corrected Borrowing Base Certificate to Agent promptly upon Borrowers’ obtaining
knowledge of the errors therein, and in any event no later than two (2) days
after first knowledge thereof, and (ii) as a result of the error, no Overadvance
shall have occurred.  In the event an Overadvance shall have occurred as a
result of the error, Borrowers shall repay all advanced amounts within one
(1) Business Day from the date of notice from Agent of such Overadvance.

 

(g)                      A final judgment or judgments for the payment of money
in excess of $50,000,000140,000,000 in the aggregate at any time are outstanding
against one or more of the Credit Parties or Restricted Subsidiaries (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of such judgment and does not deny coverage or third party
indemnity), and the same are not, within sixty (60) days after the entry
thereof, discharged or execution thereof stayed or bonded pending appeal, or
such judgments are not discharged prior to the expiration of any such stay.

 

(h)                     Any material provision of any Loan Document for any
reason (other than due to (i) Agent’s failure to take or refrain from taking any
action under its sole control or (ii) Agent’s loss of possessory Collateral that
was in their possession) ceases to be in full force and effect (or any Credit
Party shall challenge the enforceability of any Loan Document or shall assert in
writing that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms),
or any Loan Document ceases to create a valid and perfected security interest in
any material portion of the Collateral purported to be covered thereby (subject
to Permitted Liens and qualifications with respect to perfection set forth in
this Agreement), except to the extent that any such loss of perfection or
priority results from the failure of Agent to maintain possession of
certificates actually

 

166

--------------------------------------------------------------------------------



 

delivered to them representing securities pledged under the Collateral Documents
or to file Code or PPSA financing statements or continuation statements or other
equivalent filings.

 

(i)                         Any Change of Control occurs.

 

(j)                        An involuntary case or application or proceeding is
commenced against any Credit Party or any Restricted Subsidiary (other than an
Immaterial Subsidiary) seeking a decree or order in respect of such Credit Party
or such Restricted Subsidiary (other than an Immaterial Subsidiary) (i) under
any Insolvency Law or any other applicable federal, state or foreign bankruptcy
or other similar law or any incorporation law, (ii) appointing a custodian,
receiver, interim receiver, receiver and manager, custodian, liquidator,
assignee, trustee or sequestrator (or similar official) for such Credit Party or
such Restricted Subsidiary (other than an Immaterial Subsidiary) or for any
substantial part of any such Credit Party’s or such Restricted Subsidiary’s
(other than an Immaterial Subsidiary) assets, or (iii) ordering the winding up,
dissolution, insolvency suspension of general operations or liquidation of the
affairs of such Credit Party or such Restricted Subsidiary (other than an
Immaterial Subsidiary) or seeking liquidation, dissolution, winding-up,
reorganization, compromise, arrangement, adjustment, protection, moratorium,
relief, stay of proceedings of creditors generally (or any class of creditors),
or composition of it or its debts or any other relief under any federal,
provincial or foreign law now or hereafter in effect relating to bankruptcy,
winding-up, insolvency, reorganization, receivership, plans of arrangement or
relief or protection of debtors of any Canadian Credit Party (other than an
Immaterial Subsidiary), and such case or proceeding shall remain undismissed or
unstayed for sixty (60) days or more or a decree or order granting the relief
sought in such case or proceeding shall be entered by a court of competent
jurisdiction.

 

(k)                     Any Credit Party or any Restricted Subsidiary (other
than an Immaterial Subsidiary) (i) files a petition seeking relief under any
Insolvency Law, or any other applicable federal, state or foreign bankruptcy or
other similar law, (ii) consents to the institution of proceedings referred to
in Section 9.1(j) thereunder or the filing of any such petition or the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) for such Credit Party or
such Restricted Subsidiary (other than an Immaterial Subsidiary) or for any
substantial part of any such Credit Party’s or such Restricted Subsidiary’s
(other than an Immaterial Subsidiary) assets, (iii) makes an assignment for the
benefit of creditors, or (iv) institutes any proceeding seeking to adjudicate it
an insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts or any other relief, under any federal, provincial or foreign
law now or hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors.

 

(l)                         (i) an ERISA Event shall have occurred that, when
taken either alone or together with all other such ERISA Events then
outstanding, would reasonably be expected to have a Material Adverse Effect.

 

167

--------------------------------------------------------------------------------



 

9.2                               Remedies.

 

(a)                     To the extent permitted under Section 2.5(d), the rate
of interest applicable to the Loans and the Letter of Credit Fees shall increase
to the Default Rate.  In addition, with the consent of Requisite Lenders, Agent
may, or at the request of the Requisite Lenders, Agent shall, suspend the
Commitments with respect to additional Advances and/or the incurrence of
additional Letter of Credit Obligations, whereupon any additional Advances and
additional Letter of Credit Obligations shall be made or incurred in the sole
discretion of the Requisite Lenders so long as such Event of Default is
continuing.

 

(b)                     If any Event of Default has occurred and is continuing,
Agent may, and at the written request of the Requisite Lenders shall, take any
or all of the following actions:  (i) terminate the obligations of the Secured
Parties under this Agreement with respect to further Advances or the incurrence
of further Letter of Credit Obligations; (ii) reduce the Commitments from time
to time; (iii) declare all or any portion of the Obligations (other than Bank
Products Obligations and Secured Hedging Obligations), including all or any
portion of any Loan to be forthwith due and payable, and require that the Letter
of Credit Obligations be cash collateralized in the manner set forth in
Section 2.2, all without presentment, demand, protest or further notice of any
kind, all of which are expressly waived by Borrowers and each other Credit
Party; or (iv) exercise any rights and remedies provided to Agent under the Loan
Documents or at law or equity, including all remedies provided under the Code or
the PPSA, as applicable, and any other applicable law of any jurisdiction;
provided, that upon the occurrence of an Event of Default specified in
Section 9.1(j) or Section 9.1(k), all Commitments shall be terminated and all of
the Obligations (other than Bank Products Obligations and Secured Hedging
Obligations) shall become immediately due and payable without declaration,
notice or demand by any Person.  Agent shall, as soon as reasonably practicable,
provide to Borrower Representative notice of any action taken pursuant to this
Section 9.2(b) (but failure to provide such notice shall not impair the rights
of Agent, Co-Collateral Agents or the Lenders hereunder and shall not impose any
liability upon Agent or the Lenders for not providing such notice).

 

9.3                               Waivers by Credit Parties.  Except as
otherwise provided for in this Agreement or by applicable law, each Credit Party
waives, to the fullest extent permitted by law (including for purposes of
Article 13):  (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent as
Collateral on which any Credit Party may in any way be liable, and hereby
ratifies and confirms whatever Agent may do in this regard, (b) all rights to
notice and a hearing prior to Agent’s taking possession or control of, or to
Agent’s replevy, attachment or levy upon, the Collateral or any bond or security
that might be required by any court prior to allowing Agent to exercise any of
its remedies, and (c) the benefit of all valuation, appraisal, marshaling and
exemption laws.  Each Credit Party acknowledges that in the event such Credit
Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to Agent, Co-Collateral Agents and the
Lenders; therefore, such Credit Party agrees, except as otherwise provided in
this Agreement or by applicable law, that Agent, Co-Collateral Agents and the
Lenders shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

168

--------------------------------------------------------------------------------



 

9.4                               Cure Right.  (a) Notwithstanding anything to
the contrary contained in Section 9.1, in the event that the Credit Parties fail
to comply with the covenant contained in Section 7.12 (the “Financial
Performance Covenant”) with respect to any Fiscal Quarter, after the end of such
Fiscal Quarter until the expiration of the 10th day subsequent to the date on
which financial statements with respect to the Fiscal Quarter for which
Financial Performance Covenant is being measured are required to be delivered
pursuant to Section 5.1(b) or (c), one or more investors shall have the right to
make a Specified Equity Contribution to Parent Borrower (collectively, the “Cure
Right”), and upon the receipt by Parent Borrower of cash (the “Cure Amount”)
pursuant to the exercise by one or more investors of such Cure Right (and so
long as such Cure Amount is actually received by Parent Borrower no later than
10 days after the date on which financial statements with respect to the Fiscal
Quarter for which the Financial Performance Covenant is being measured are
required to be delivered pursuant to Section 5.1(b), and (c) upon notice from
Parent Borrower to Agent as to the Fiscal Quarter with respect to which such
Cure Amount is made), then the Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustments (but without
regard to any reduction in Indebtedness made with all or any portion of such
Cure Amount or any portion of the Cure Amount on the balance sheet of Parent
Borrower and its Restricted Subsidiaries):

 

(i)                                                 EBITDA shall be increased,
solely for the purpose of measuring the Financial Performance Covenant and
determining the existence of an Event of Default set forth in Section 9.1
resulting from a breach of the Financial Performance Covenant and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount for
such Fiscal Quarter and any four Fiscal Quarter period that contains such Fiscal
Quarter; and

 

(ii)                                              if, after giving effect to the
foregoing recalculations, the Credit Parties shall then be in compliance with
the requirements of the Financial Performance Covenant, the Credit Parties shall
be deemed to have satisfied the requirements of the Financial Performance
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and no breach or
default of the Financial Performance Covenant shall have been deemed to have
occurred for purposes of this Agreement.

 

Notwithstanding anything herein to the contrary, (i) in each four consecutive
Fiscal Quarter period there shall be at least two Fiscal Quarters in which the
Cure Right is not exercised, (ii) the Cure Amount shall be no greater than 100%
of the amount required for purposes of complying with the Financial Performance
Covenant, (iii) the Cure Right shall not be exercised more than four times
during the term of this Agreement and (iv) no Specified Equity Contribution nor
the proceeds thereof may be relied on for purposes of calculating any financial
ratios (other than as applicable to the Financial Performance Covenant for
purposes of increasing EBITDA as provided in clause (a) of this Section 9.4) or
any available basket or thresholds under this Agreement and shall not result in
any adjustment to any amounts or calculations other than the amount of the
EBITDA to the extent provided in clause (a) of this Section 9.4.  During the
period, Borrowers elect to exercise the Cure right, Lender shall be under no
obligation to make any Loans or advances hereunder.

 

As used herein, “Specified Equity Contribution” means any cash contribution to
the common Capital Stock or preferred equity that is Qualified Capital Stock of
Parent Borrower.

 

169

--------------------------------------------------------------------------------



 

10.                               APPOINTMENT OF AGENT

 

10.1                        Appointment of Agents.  MSSF, as Agent, is hereby
appointed to act on behalf of all Lenders with respect to the administration of
the Loans and the Commitments made to Borrowers and to act as agent on behalf of
all Lenders with respect to Collateral of the Credit Parties under this
Agreement and the other Loan Documents.  The provisions of this Section 10.1 are
solely for the benefit of Agent, Co-Collateral Agents and Lenders and no Credit
Party nor any other Person shall have any rights as a third party beneficiary of
any of the provisions hereof (other than Sections 10.6 and 10.11).  In
performing its functions and duties under this Agreement and the other Loan
Documents, Agent shall act solely as an agent of Lenders and does not assume or
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Credit Party or any other Person.  Agent shall
not have any duties or responsibilities except for those expressly set forth in
this Agreement and the other Loan Documents.  The duties of Agent shall be
mechanical and administrative in nature and no Agent shall have, or be deemed to
have, by reason of this Agreement, any other Loan Document or otherwise a
fiduciary relationship in respect of any Lender.  Except as expressly set forth
in this Agreement and the other Loan Documents, Agent and Co-Collateral Agents
shall not have any duty to disclose, nor shall they be liable for failure to
disclose, any information relating to any Credit Party or any of their
respective Subsidiaries or any Account Debtor that is communicated to or
obtained by Agent or any of its Affiliates in any capacity.  Neither Agent or
any Co-Collateral Agent nor any of their respective Affiliates nor any of their
respective officers, directors, employees, agents or representatives shall be
liable to any Lender for any action taken or omitted to be taken by it hereunder
or under any other Loan Document, or in connection herewith or therewith, except
for damages caused by its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
judgment.

 

If Agent shall request instructions from Requisite Lenders, Supermajority
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders,
Supermajority Lenders or all affected Lenders, as the case may be, and Agent
shall not incur liability to any Person by reason of so refraining.  Agent shall
be fully justified in failing or refusing to take any action hereunder or under
any other Loan Document (a) if such action would, in the opinion of Agent be
contrary to law or the terms of this Agreement or any other Loan Document,
(b) if such action would, in the reasonable opinion of Agent expose Agent to
Environmental Liabilities, or (c) if Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.  Without limiting
the foregoing, no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of Requisite Lenders,
Supermajority Lenders or all affected Lenders, as applicable.

 

10.2                        Agents’ Reliance, Etc..    Neither any of Agent or
any Co-Collateral Agent nor any of its Affiliates nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
not taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for damages caused by its or their own gross negligence
or willful misconduct or that of its Affiliates or their respective directors,
officers, agents or employees as

 

170

--------------------------------------------------------------------------------



 

determined by a court of competent jurisdiction in a final and non-appealable
judgment.  Without limiting the generality of the foregoing, each of Agent and
each Co-Collateral Agent:  (a) may treat the payee of any Note as the holder
thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent;
(b) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by fax, telegram, cable
or telex) believed by it to be genuine and signed or sent by the proper party or
parties; and (g) shall be entitled to delegate any of its duties hereunder to
one or more sub-agents.

 

Except for action requiring the approval of Requisite Lenders, Supermajority
Lenders or all Lenders, as the case may be, Agent shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it by, and with respect to taking or refraining from
taking any action or actions which it may be able to take under or in respect
of, this Agreement, unless Agent shall have been instructed by Requisite
Lenders, Supermajority Lenders or all Lenders, as the case may be, to exercise
or refrain from exercising such rights or to take or refrain from taking such
action.  No Agent shall incur any liability to the Lenders under or in respect
of this Agreement with respect to anything which it may do or refrain from doing
in the reasonable exercise of its judgment or which may seem to it to be
necessary or desirable in the circumstances, except for its own gross
negligence, bad faith, material breach or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable judgment.  No
Agent shall be liable to any Lender in acting or refraining from acting under
this Agreement in accordance with the instructions of Requisite Lenders,
Supermajority Lenders or all Lenders, as the case may be, and any action taken
or failure to act pursuant to such instructions shall be binding on all Lenders.

 

10.3                        MSSF, JPMorgan Chase and Affiliates.  With respect
to its Commitments hereunder, each of MSSF and JPMorgan Chase shall have the
same rights and powers under this Agreement and the other Loan Documents as any
other Lender and may exercise the same as though it were not and Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
MSSF in its individual capacity.  Each of MSSF and JPMorgan Chase and each of
their Affiliates may lend money to, invest in, and generally engage in any kind
of business with, any Credit Party, any of their Affiliates and any Person who
may do business with or own securities of any Credit Party or any such
Affiliate, all as if MSSF and/or JPMorgan Chase, as applicable, were not Agent
and without any duty to account therefor to Lenders.  Each of MSSF and JPMorgan
Chase and each of their Affiliates may accept fees and other consideration from
any Credit Party

 

171

--------------------------------------------------------------------------------



 

for services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

 

10.4                        Lender Credit Decision.  Each Lender acknowledges
that it has, independently and without reliance upon Agent or any other Lender
and based on the Financial Statements referred to in Section 4.4(a) and such
other documents and information as it has deemed appropriate, made its own
credit and financial analysis of the Credit Parties and its own decision to
enter into this Agreement.  Each Lender also acknowledges that it will,
independently and without reliance upon Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.  Each Lender acknowledges the potential conflict of interest of
each other Lender as a result of Lenders holding disproportionate interests in
the Loans, and expressly consents to, and waives any claim based upon, such
conflict of interest.  Each Lender acknowledges the potential conflict of
interest between MSSF, as a Lender, holding disproportionate interests in the
Loans, and MSSF, as an Agent.

 

10.5                        Indemnification.  Each Lender severally agrees to
indemnify Agent, each Co-Collateral Agent and each L/C Issuer (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against Agent, any Co-Collateral Agent or any L/C Issuer in any
way relating to or arising out of this Agreement or any other Loan Document or
any action taken or omitted to be taken by Agent, any Co-Collateral Agent or any
L/C Issuer in connection therewith in accordance with its Pro Rata Share;
provided, that no Lender shall be liable to Agent, any Co-Collateral Agent or
any L/C Issuer for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from gross negligence or willful misconduct of Agent or such
Co-Collateral Agent or L/C Issuer, as applicable, as determined by a court of
competent jurisdiction in a final and non-appealable judgment.  Without limiting
the foregoing, each Lender severally agrees to reimburse Agent, each
Co-Collateral Agent and each L/C Issuer promptly upon demand for its Pro-RataPro
Rata Share of any out-of-pocket expenses (including reasonable counsel fees)
incurred by Agent, any Co-Collateral Agent or any L/C Issuer in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that Agent or such Co-Collateral
Agent or L/C Issuer is not reimbursed for such expenses by Credit Parties.

 

10.6                        Successor Agent and Successor Co-Collaterals.

 

(a)                     Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrower
Representative.  Upon any such resignation, the Requisite Lenders (in
consultation with Borrower Representative) shall have the right to appoint a
successor Agent.  If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such

 

172

--------------------------------------------------------------------------------



 

appointment, or otherwise shall be a commercial bank, financial institution or
trust company.  If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder, in
each case, until such time, if any, as the Requisite Lenders appoint a successor
Agent as provided above.  Any successor Agent appointed by Requisite Lenders
hereunder shall be subject to the approval of Borrower Representative, such
approval not to be unreasonably withheld or delayed; provided that such approval
shall not be required if an Event of Default has occurred and is continuing. 
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent.  Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue.  After any resigning Agent’s resignation
hereunder, the provisions of this Section 10 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was acting as Agent
under this Agreement and the other Loan Documents.

 

(b)                     Any Co-Collateral Agent may resign at any time by giving
not less than thirty (30) days’ prior written notice thereof to Agent, Lenders
and Borrower Representative.  Upon any such resignation, the Requisite Lenders
(in consultation with Borrower Representative) shall have the right to appoint a
successor Co-Collateral Agent.  If no successor Co-Collateral Agent has been
appointed pursuant to the foregoing, within thirty (30) days after the date such
notice of resignation was given by the resigning Co-Collateral Agent, such
resignation shall become effective and, if both Co-Collateral Agents have
resigned without being replaced, the Requisite Lenders shall thereafter perform
all the duties of Co-Collateral Agent hereunder, in each case, until such time,
if any, as the Requisite Lenders appoint a successor Co-Collateral Agent as
provided above.  Any successor Co-Collateral Agent appointed by Requisite
Lenders hereunder shall be subject to the approval of Borrower Representative,
such approval not to be unreasonably withheld or delayed; provided that such
approval shall not be required if an Event of Default has occurred and is
continuing.  Upon the acceptance of any appointment as Co-Collateral Agent
hereunder by a successor Co-Collateral Agent, such successor Co-Collateral Agent
shall succeed to and become vested with all the rights, powers, privileges and
duties of the resigning Co-Collateral Agent.  Upon the earlier of the acceptance
of any appointment as Co-Collateral Agent hereunder by a successor Co-Collateral
Agent or the effective date of the resigning Co-Collateral Agent’s resignation,
the resigning Co-Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that any
indemnity rights or other rights in favor of such resigning Co-Collateral Agent
shall continue.  After any resigning Co-Collateral Agent’s resignation
hereunder, the provisions of this Section 10 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was acting as
Co-Collateral Agent under this Agreement and the other Loan Documents.

 

10.7                        Setoff and Sharing of Payments.  In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Lender and L/C Issuer is hereby authorized

 

173

--------------------------------------------------------------------------------



 

at any time or from time to time, without prior notice to any Credit Party or to
any Person other than Agent, any such notice being hereby expressly waived, to
offset and to appropriate and to apply any and all balances held by it at any of
its offices for the account (other than Excluded Accounts (as defined in the
U.S. Security Agreement)) of a Credit Party (regardless of whether such balances
are then due to such Credit Party) and any other Indebtedness at any time held
or owing by that Lender or that holder to or for the credit or for the account
of a Credit Party against and on account of any of the Obligations that are not
paid when due; provided that the Lender exercising such offset rights shall give
notice thereof to the affected Credit Party promptly after exercising such
rights and provided, further that the Lender may not offset or appropriate and
apply any balances held by it for the account of any Canadian Borrower or any
Canadian Guarantor or any other Indebtedness held or owing by that Lender to or
for the credit or for the account of any Canadian Borrower or any Canadian
Guarantor against or on account of any Obligations of a U.S. Borrower or U.S.
Guarantor.  Any Lender exercising a right of setoff or otherwise receiving any
payment on account of the Obligations in excess of its Pro Rata Share thereof
shall purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares (other than offset rights exercised by any
Lender with respect to Sections 2.11, 2.13 or 2.14).  Each Lender’s obligation
under this Section 10.7 shall be in addition to and not in limitation of its
obligations to purchase a participation in an amount equal to its Pro Rata Share
of the Swing Line Loans under Section 2.1 and Letter of Credit Obligations under
Section 2.2.  Each Credit Party agrees, to the fullest extent permitted by law
and subject to the limitations set forth herein, that any Lender may exercise
its right to offset with respect to amounts in excess of its Pro Rata Share of
the Obligations owed to it and may sell participations in such amounts so offset
to other Lenders and holders.  Notwithstanding the foregoing, if all or any
portion of the offset amount or payment otherwise received is thereafter
recovered from the Lender that has exercised the right of offset, the purchase
of participations by that Lender shall be rescinded and the purchase price
restored without interest.  If a Non-Funding Lender or Impacted Lender receives
any such payment as described in this Section 10.7, such Lender shall turn over
such payments to Agent in an amount that would satisfy the cash collateral
requirements set forth in Section 10.8(a).  Notwithstanding anything in this
Section 10.7, amounts in accounts of the Canadian Borrowers shall not be used to
set off the Obligations of the U.S. Borrowers.

 

10.8                        Advances; Payments; Availability of Lender’s Pro
Rata Share; Return of Payments; Non-Funding Lenders; Dissemination of
Information; Actions in Concert.

 

(a)                     Advances; Payments.

 

(i)                                                 Lenders shall refund or
participate in the Swing Line Loan in accordance with clause (iii) of
Section 2.1(b).  If Swing Line Lender declines to make a Swing Line Loan or if
Swing Line Availability is zero, Agent shall notify Lenders, promptly after
receipt of a Notice of Revolving Credit Advance and in any event prior to 1:00
p.m.  (New York time) on the date such Notice of Revolving Credit Advance is
received, by fax, telephone or other similar form of transmission.  Each Lender
shall make the amount of such Lender’s Pro Rata Share of such Revolving Credit
Advance available to Agent in same day funds by wire transfer to Agent’s account
as set forth in Annex B not later than 3:00 p.m. (New York time) on the
requested funding date, in the case of a Base Rate Loan, and not later than
11:00

 

174

--------------------------------------------------------------------------------



 

a.m. (New York time) on the requested funding date, in the case of a LIBOR
Loan.  After receipt of such wire transfers (or, in Agent’s sole discretion,
before receipt of such wire transfers), subject to the terms hereof, Agent shall
make the requested Revolving Credit Advance to the applicable Borrower
designated by Borrower Representative in the Notice of Revolving Credit
Advance.  All payments by each Lender shall be made without setoff, counterclaim
or deduction of any kind.

 

(ii)                                              Not less than once during each
calendar week or more frequently at Agent’s election (each, a “Settlement
Date”), Agent shall advise each Lender by telephone (confirmed promptly
thereafter in writing), fax, or similar form of transmission, of the amount of
such Lender’s Pro Rata Share of principal, interest and Fees paid for the
benefit of Lenders with respect to each applicable Loan.  Provided that each
Lender has funded all payments or Advances required to be made by it and has
purchased all participations required to be purchased by it under this Agreement
and the other Loan Documents as of such Settlement Date, Agent shall pay to each
Lender such Lender’s Pro Rata Share of principal, interest and Fees paid by
Borrowers since the previous Settlement Date for the benefit of such Lender on
the Loans held by it.  Agent shall be entitled to set off the funding short-fall
against any Non-Funding Lender’s Pro Rata Share of all payments received from
Borrowers and hold, in a non-interest bearing account, all payments received by
Agent for the benefit of any Non-Funding Lender pursuant to this Agreement as
cash collateral for any unfunded reimbursement obligations of such Non-Funding
Lender until the Obligations are paid in full in cash, all Letter of Credit
Obligations have been discharged or cash collateralized and all Commitments have
been terminated, and upon such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Non-Funding Lender.  Any
amounts owing by a Non-Funding Lender to Agent which are not paid when due shall
accrue interest at the interest rate applicable during such period to Revolving
Loans that are Base Rate Loans.  Such payments shall be made by wire transfer to
such Lender’s account (as specified in writing by such Lender to Agent) not
later than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.

 

(b)                     Availability of Lender’s Pro Rata Share.  Agent may
assume that each Lender will make its Pro Rata Share of each Revolving Credit
Advance available to Agent on each funding date unless Agent has received prior
written notice from such Lender that it does not intend to make its Pro Rata
Share of a Loan because all or any of the conditions set forth in Section 3.2
have not been satisfied.  If such Pro Rata Share is not, in fact, paid to Agent
by such Lender when due, Agent will be entitled to recover such amount on demand
from such Lender without setoff, counterclaim or deduction of any kind.  If any
Lender fails to pay the amount of its Pro Rata Share forthwith upon Agent’s
demand, Agent shall promptly notify Borrower Representative and Borrowers shall
repay such amount to Agent within three (3) Business Days of such demand. 
Nothing in this Section 10.8(b) or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Borrowers may have against any Lender
as a result of any default by such Lender hereunder.  Unless Agent has received
prior written notice from a Lender that it does not intend to make its Pro Rata
Share of each Loan available to Agent because all or any of the conditions set
forth in Section 3.2 have not been satisfied to the extent that Agent

 

175

--------------------------------------------------------------------------------



 

advances funds to any Borrower on behalf of any Lender and is not reimbursed
therefor on the same Business Day as such Advance is made, Agent shall be
entitled to retain for its account all interest accrued on such Advance until
reimbursed by such Lender.

 

(c)                      Return of Payments.

 

(i)                                                 If Agent pays an amount to a
Lender under this Agreement in the belief or expectation that a related payment
has been or will be received by Agent from Borrowers and such related payment is
not received by Agent, then Agent will be entitled to recover such amount from
such Lender on demand without setoff, counterclaim or deduction of any kind.

 

(ii)                                              If Agent determines at any
time that any amount received by Agent under this Agreement must be returned to
any Borrower or paid to any other Person pursuant to any Insolvency Law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Loan Document, Agent will not be required to distribute any portion
thereof to any Lender.  In addition, each Lender will repay to Agent on demand
any portion of such amount that Agent has distributed to such Lender, together
with interest at such rate, if any, as Agent is required to pay to any Borrower
or such other Person, without setoff, counterclaim or deduction of any kind.

 

(d)                     Non-Funding Lenders.  The failure of any Non-Funding
Lender to make any Advance, reimbursement of any Letter of Credit Obligation or
any payment required by it hereunder or to purchase any participation in any
Swing Line Loan to be made or purchased by it on the date specified therefor
shall not relieve any other Lender (each such other Lender, an “Other Lender”)
of its obligations to make such Advance or purchase such participation on such
date, but neither any Other Lender nor Agent shall be responsible for the
failure of any Non-Funding Lender to make an Advance, purchase a participation
or make any other payment required hereunder subject to the reallocation
provisions in Sections 2.2(b)(i) and 2.1(b)(iii).  Notwithstanding anything set
forth herein to the contrary, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” (or be, or have its Loans and Commitments, included in the
determination of “Requisite Lenders”, “Supermajority Lenders” or “Lenders
directly affected” hereunder) for any voting or consent rights under or with
respect to any Loan Document except with respect to any amendment, modification
or consent described in Section 12.2(c)(i)—(iv) that directly affects such
Non-Funding Lender.  Moreover, for the purposes of determining Requisite Lenders
and Supermajority Lenders, the Loans and Commitments held by any Non-Funding
Lender shall be excluded from the total Loans and Commitments outstanding.  At
Borrower Representative’s request, Agent or a Person reasonably acceptable to
Agent shall have the right with Agent’s reasonable consent and in Agent’s sole
discretion (but shall have no obligation) to purchase from any Non-Funding
Lender, and each Non-Funding Lender agrees that it shall, at Agent’s request,
sell and assign to Agent or such Person, all of the Commitments of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement.  In the event that a Non-Funding
Lender does not execute an Assignment Agreement pursuant to Section 11.1 within
five (5) Business Days after receipt by such Non-

 

176

--------------------------------------------------------------------------------



 

Funding Lender of notice of replacement pursuant to this Section 10.8(d) and
presentation to such Non-Funding Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 10.8(d), Agent shall be entitled (but not
obligated) to execute such an Assignment Agreement on behalf of such Non-Funding
Lender, and any such Assignment Agreement so executed by the replacement Lender
and Agent, shall be effective for purposes of this Section 10.8(d) and
Section 11.1.

 

(e)                      Dissemination of Information.  Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by Agent from
any Credit Party, any Subsidiary, any Lender or any other Person under or in
connection with this Agreement or any other Loan Document except (i) as
specifically provided for in this Agreement or any other Loan Document, and
(ii) as specifically requested from time to time in writing by any Lender with
respect to a specific document, instrument, notice or other written
communication received by and in the possession of Agent at the time of receipt
of such request and then only in accordance with such specific request.

 

10.9                        Actions in Concert.  Anything in this Agreement to
the contrary notwithstanding, each Lender hereby agrees with each other Lender
that no Lender shall take any action to protect or enforce its rights arising
out of this Agreement or the Notes (other than exercising any rights of setoff)
without first obtaining the prior written consent of Agent and Requisite
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Notes shall be taken in concert and
at the direction or with the consent of Agent or Requisite Lenders; provided,
however, that (i) each Lender shall be entitled to file a proof of claim in any
proceeding under any Insolvency Law to the extent that such Lender disagrees
with Agent’s composite proof of claim filed on behalf of all Lenders, (ii) each
Lender shall be entitled to vote its claim with respect to any plan of
reorganization in any proceeding under any Insolvency Law and, (iii) each Lender
shall be entitled to pursue its deficiency claim after liquidation of all or
substantially all of the Collateral and application of the proceeds therefrom.

 

10.10                 Procedures.  Agent is hereby authorized by each Credit
Party and each other Person to whom any Obligations are owed to establish
procedures (and to amend such procedures from time to time) to facilitate
administration and servicing of the Loans and other matters incidental thereto. 
Without limiting the generality of the foregoing, Agent is hereby authorized to
establish procedures to make available or deliver, or to accept, notices,
documents and similar items on, by posting to or submitting and/or completion
on, E-Systems.  The posting, completion and/or submission by any Credit Party of
any communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete in all material respects except as expressly noted in such
communication or otherwise on such E-System.

 

10.11                 Collateral Matters.

 

(a)                     Lenders hereby irrevocably authorize and direct Agent to
release any Liens upon any Collateral (and any such Liens shall be automatically
released, without any action by Agent or any other Person), (i) upon the
Termination Date; (ii) in respect of property

 

177

--------------------------------------------------------------------------------



 

of any Subsidiary being sold or disposed of or transferred (including property
owned by any Subsidiary being sold or disposed of or transferred) if the sale or
Disposition or transfer is made in compliance with this Agreement and the Loan
Documents (or otherwise is not prohibited) (and Agent may, in its discretion,
request, and rely conclusively without further inquiry on a certificate from the
Borrower certifying as such prior to Agent taking any action to evidence such
release) or such sale or Disposition is approved by the Requisite Lenders (or
such greater number of Lenders as may be required under Section 12.2); (iii) to
the extent the applicable Collateral is or becomes Excluded Property and/or
Excluded Principal Property; (iv) to the extent the applicable Collateral
constitutes property leased to Credit Parties under a lease which has expired or
been terminated in a transaction permitted under this Agreement;  (v) to the
extent the Credit Party owning such Collateral is released from its Obligations
hereunder (pursuant to Section 13.11 or otherwise); or (vi) as required by the
terms of the ABL Intercreditor Agreement.  Upon request by Agent or Parent
Borrower at any time, Lenders will confirm in writing Agent’s authority to
release any Lien upon particular types or items of Collateral pursuant to this
Section 10.11.  In addition, the Lenders hereby authorize Agent, to subordinate
any Lien granted to or held by Agent upon any Collateral to any Lien on such
asset permitted pursuant to paragraph (6)(C) of the definition of Permitted
Lien.  In addition, the Guaranty of the Obligations by, and the liens on the
assets of, any Restricted Subsidiary which is designated as an Unrestricted
Subsidiary will automatically be terminated and released at the time of such
designation.

 

(b)                     Promptly, and in any event not later than five
(5) Business Days’ following written request by Parent Borrower, Agent shall
(and is hereby irrevocably authorized and directed by Lenders to) execute such
documents as may be necessary to evidence the release (or subordination) of its
Liens upon such Collateral as contemplated by Section 10.11(a); provided,
however, that (i) Agent shall not be required to execute any such document on
terms which, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Credit Parties in respect of)
all interests retained by Credit Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral to the extent
contemplated by the Collateral Documents.  Co-Collateral Agent shall act in
concert with Agent in matters delegated to the both of them under this
Agreement; however, in the event of any disagreement or dispute between Agent
and Co-Collateral Agent in any such matter, the determination or decision of
Agent shall, in all cases, control.

 

10.12                 Additional Agents.  None of the Lenders or other entities
identified on the facing page of this Agreement as a “syndication agent”,
“documentation agent”, “arranger” or “bookrunner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document other than those applicable to all Lenders as such.  No Agent,
Lender, “syndication agent”, “documentation agent”, “arranger” or “bookrunner”
has any fiduciary relationship with or duty to any Credit Party arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between Agent and Lenders, on one hand, and the Credit Parties, on
the other hand, in connection herewith or with such other Loan Documents is
solely that of debtor and creditor.  Without limiting the foregoing, none of the
Lenders so identified shall have or be deemed to have any fiduciary relationship
with any other

 

178

--------------------------------------------------------------------------------



 

Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other entities so identified in deciding to enter into
this Agreement or any other Loan Document or in taking or not taking action
hereunder or thereunder.  If necessary or appropriate Agent may appoint a Person
to serve as separate collateral agent under any Loan Document.  Each right and
remedy intended to be available to Agent under the Loan Document shall also be
vested in Agent.  Secured Parties shall execute and deliver any instrument or
agreement that Agent may request to effect such appointment.  If such Person
appointed by Agent shall die, dissolve, become incapable of acting, resign or be
removed, then all the rights and remedies of Agent, to the extent permitted by
applicable law, shall vest in and be exercised by Agent until appointment of a
new agent.

 

10.13                 Distribution of Materials to Lenders and L/C Issuers.

 

(a)                     Borrowers acknowledge and agree that the Loan Documents
and all reports, notices, communications and other information or materials
provided or delivered by, or on behalf of, Borrowers hereunder (collectively,
the “Borrower Materials”) may be disseminated by, or on behalf of, Agent, and
made available to, the Lenders and L/C Issuers by posting such Borrower
Materials on an E-System (the “Borrower Workspace”).  Borrowers authorize Agent
to download copies of its logos from its website and post copies thereof on the
Borrower Workspace.  Borrowers hereby acknowledge that certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive MNPI)
(each, a “Public Lender”).  Borrowers hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” Borrowers shall
be deemed to have authorized Agent and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive, confidential and proprietary) with respect to
Borrowers, their Subsidiaries or their securities for purposes of United States
federal and state securities laws, (iii) all the Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Borrower
Workspace designated “Public Investor”, and (iv) Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Borrower Workspace not designated “Public
Investor.”

 

(b)                     Each Lender and L/C Issuer represents, warrants,
acknowledges and agrees that (i) the Borrower Materials may contain MNPI
concerning Borrowers, their Affiliates or their securities, (ii) it has
developed compliance policies and procedures regarding the handling and use of
MNPI, and (iii) it shall use all such Borrower Materials in accordance with
Section 12.8 and any applicable laws and regulations, including federal and
state securities laws and regulations.

 

(c)                      If any Lender or L/C Issuer has elected to abstain from
receiving MNPI concerning Borrowers, their Affiliates or their securities, such
Lender or L/C Issuer acknowledges that, notwithstanding such election, Agent
and/or Borrowers will, from time to time, make available syndicate-information
(which may contain MNPI) as required by the terms of, or in the course of
administering the credit facilities, including this Agreement and the other Loan
Documents, to the credit contact(s) identified for receipt of such information

 

179

--------------------------------------------------------------------------------



 

on the Lender’s or L/C Issuer’s administrative questionnaire who are able to
receive and use all syndicate-level information (which may contain MNPI) in
accordance with such Lender’s or L/C Issuer’s compliance policies and
Contractual Obligations and applicable law, including federal and state
securities laws; provided that if such contact is not so identified in such
questionnaire, the relevant Lender or L/C Issuer hereby agrees to promptly (and
in any event within one (1) Business Day) provide such a contact to Agent and
Borrower Representative upon oral or written request therefor by Agent or
Borrower Representative.  Notwithstanding such Lender’s or L/C Issuer’s election
to abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if
such Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk
of receiving MNPI concerning Borrowers, their Affiliates or their securities.

 

10.14                 Agent.  Notwithstanding anything to the contrary set forth
in this Agreement, all determinations of Agent under the Loan Documents shall be
made by Agent.

 

10.15                 Intercreditor Agreement.  The Lenders and the other
Secured Parties hereby irrevocably authorize and instruct Agent to, without any
further consent of any Lender or any other Secured Party, amend, extend,
supplement, restate, replace, waive or otherwise modify the ABL Intercreditor
Agreement, provided that (i) the consent of the Co-Collateral Agents shall be
required in connection with any amendment, extension, supplement, restatement,
replacement, waiver or modification, other than any amendment, extension,
supplement, restatement, replacement, waiver or modification of the type
described in clause (i) or (ii) of Section 12.2 (g) and (ii) no such amendment,
extension, supplement, restatement, replacement, waiver or modification (other
than any such amendment, extension, supplement, restatement, replacement, waiver
or modification of the type described in clause (i) or (ii) of Section 12.2(g))
shall modify the terms of the ABL Intercreditor Agreement in any manner that is
adverse to the Secured Parties in any material respect.  The Lenders and the
other Secured Parties irrevocably agree that (x) Agent may rely exclusively on a
certificate of an Officer of Parent Borrower as to whether the Liens governed by
the ABL Intercreditor Agreement and the priority of such Liens as contemplated
thereby are not prohibited and (y) the ABL Intercreditor Agreement entered into
by Agent shall be binding on the Secured Parties, and each Lender and the other
Secured Parties hereby agrees that it will take no actions contrary to the
provisions of, if entered into and if applicable, the ABL Intercreditor
Agreement.  The foregoing provisions are intended as an inducement to any
provider of any Indebtedness not prohibited by Section 7.1 hereof to extend
credit to the Credit Parties and such persons are intended third-party
beneficiaries of such provisions.

 

10.16                 Certain ERISA Matters.

 

(a)                     Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of Agent and not, for the avoidance of
doubt, to or for the benefit of Borrowers or any other Credit Party, that at
least one of the following is and will be true:

 

(i)                                                 such Lender is not using
“plan assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one
or more Benefit Plans with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Letters of Credit,
the Commitments or this Agreement,

 

180

--------------------------------------------------------------------------------



 

(ii)                                              the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement,

 

(iii)                                           (A) such Lender is an investment
fund managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Advances, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                                          such other representation,
warranty and covenant as may be agreed in writing between Agent, in its sole
discretion, and such Lender.

 

(b)                     In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) such
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Agent and not, for the avoidance of doubt, to or for the benefit of
Borrowers or any other Credit Party, that Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by Agent under this Agreement, any Loan
Document or any documents related hereto or thereto).

 

11.                               ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND
ASSIGNS

 

11.1                        Assignment and Participations.

 

(a)                     Subject to the terms of this Section 11.1, any Lender
may make an assignment, or sell participations in, at any time or times, the
Loan Documents, Loans, Letter of Credit Obligations and any Commitment or any
portion thereof or interest therein, including any Lender’s rights, title,
interests, remedies, powers or duties thereunder, to an Eligible Assignee.  Any
assignment by a Lender shall be subject to the following conditions:

 

181

--------------------------------------------------------------------------------



 

(i)                                                 Assignment Agreement.  Any
assignment by a Lender shall require (A) the execution of an assignment
agreement (the “Assignment Agreement”) substantially in the form attached hereto
as Exhibit 11.1(a) or otherwise in form and substance reasonably satisfactory to
and acknowledged by Agent and (B) the payment of a processing and recordation
fee of $3,500 by the assignor or assignee to Agent (unless such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund).  Agent, acting as
Borrowers’ agent, shall maintain at one of its offices listed in Section 12.10
(as may be updated from time to time pursuant to Section 12.10), a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of each Lender pursuant
to the terms hereof from time to time (the “Register”).  Agent shall accept and
record into the Register each Assignment Agreement that it receives which is
executed and delivered in accordance with the terms of this Agreement.  The
entries in the Register shall be conclusive, absent manifest error, and
Borrowers, Agent and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by Borrowers and the Lenders, at any reasonable time
and from time to time upon reasonable prior notice.

 

(ii)                                              Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)       in any case not described in Section 11.1(a)(ii)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to Agent or, if “Effective Date” is
specified in the Assignment Agreement, as of the Effective Date) shall not be
less than $5,000,000, and in increments of $1,000,000, unless each of (1) Agent
and (2) so long as no Event of Default under Sections 9.1(a), (j) or (k) has
occurred and is continuing, Borrowers, otherwise consent (each such consent not
to be unreasonably withheld or delayed, and Borrowers shall be deemed to have
consented to such assignment unless Borrower Representative shall have objected
thereto by written notice to Agent within ten (10) Business Days after having
received such Assignment Agreement).

 

(iii)                                           Proportionate Amounts.  Each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loan or the Commitment assigned, except that this
Section 11.1(a)(iii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate tranches on a non-pro rata
basis (if any).

 

(iv)                                          Required Consents.  No consent
shall be required for any assignment except to the extent required by
Section 11.1(a)(ii)(B) and, in addition:

 

182

--------------------------------------------------------------------------------



 

(A)       the consent of Borrowers for any assignment (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (x) an
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund or (z) such assignment is to or by MSSF in connection with the initial
syndication of the Loans and Commitments; provided that Borrowers shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Agent within ten (10) Business Days after having received
written notice thereof;

 

(B)       the consent of Agent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for assignments in respect of any
Revolving Loan or Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)       the consent of each L/C Issuer (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

(D)       the consent of the Swing Line Lender (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any
assignment in respect of the Swing Line Loans.

 

(b)                     In the case of an assignment by a Lender under this
Section 11.1, the assignee shall have, to the extent of such assignment, the
same rights, benefits and obligations as all other Lenders hereunder.  The
assigning Lender shall be relieved of its obligations hereunder with respect to
its Commitments or assigned portion thereof from and after the date of such
assignment.  Each Borrower hereby acknowledges and agrees that any assignment
shall give rise to a direct obligation of Borrowers to the assignee and that the
assignee shall be considered to be a “Lender”.  In all instances, each Lender’s
liability to make Loans hereunder shall be several and not joint and shall be
limited to such Lender’s Pro Rata Share of the applicable Commitment.  In the
event Agent or any Lender assigns or otherwise transfers all or any part of the
Obligations, Agent or any such Lender shall so notify Borrowers and Borrowers
shall, upon the request of Agent or such Lender, execute new Notes in exchange
for the Notes, if any, being assigned.  Notwithstanding the foregoing provisions
of this Section 11.1, (i) any Lender may at any time pledge the Obligations held
by it and such Lender’s rights under this Agreement and the other Loan Documents
to a Federal Reserve Bank, and any Lender that is an investment fund may assign
the Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document and (ii) no assignment shall be made to any Credit Party, any
Subsidiary of a Credit Party or any Affiliate of a Credit Party.

 

(c)                      A Lender may at any time, without consent of or notice
to any Borrower or Agent, sell participations to any Person (other than a
natural person or Parent Borrower, any Subsidiary or any Affiliate thereof, or
any Disqualified Institution (to the extent that the list of

 

183

--------------------------------------------------------------------------------



 

Disqualified Institutions have been made available to all Lenders)) in all or a
portion of such Lender’s rights and/or obligations under this Agreement;
provided that any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, the Loans participated;
(ii) any extension of the final maturity date thereof; and (iii) any release of
all or substantially all of the Collateral or the value of the Guarantees (other
than in accordance with the terms of this Agreement, the Collateral Documents or
the other Loan Documents).  Solely for purposes of Sections 2.11, 2.13 and 2.14
each Borrower acknowledges and agrees that a participation shall give rise to an
obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”; provided, that, such participant (A) shall not be
entitled to receive any greater payment under Sections 2.13 and 2.14 than the
applicable Lender from whom it received its participation would have been
entitled to receive with respect to the participation sold to such participant
and (B) complies with the provisions of Sections 2.13(d), 2.14(d) and 2.14(g) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrowers, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.  Except as set forth in this paragraph, no
Borrower or Credit Party shall have any obligation or duty to any participant
and shall continue to deal solely and directly with the Lender selling the
participation.  Neither Agent nor any Lender (other than the Lender selling a
participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred. 
Notwithstanding anything to the contrary contained in the Loan Documents, no
Lender may assign or sell a participation to any Person that is not an Eligible
Assignee and participations shall not require Borrowers’ or Agent’s prior
written consent.

 

(d)                     Except as expressly provided in this Section 11.1, no
Lender shall, as between Borrowers and that Lender, or Agent and that Lender, be
relieved of any of its obligations hereunder as a result of any sale,
assignment, transfer or negotiation of, or granting of participation in, all or
any part of the Loans, the Notes or other Obligations owed to such Lender.

 

(e)                      Any Lender may furnish information concerning Credit
Parties in the possession of such Lender from time to time to assignees and
participants (including

 

184

--------------------------------------------------------------------------------



 

prospective assignees and participants); provided that such Lender shall obtain
from assignees or participants confidentiality covenants substantially
equivalent to those contained in Section 12.8.

 

(f)                       No Lender shall assign or sell participations in any
portion of its Loans or Commitments to a potential Lender or participant, if, as
of the date of the proposed assignment or sale, the assignee Lender or
participant would be subject to capital adequacy or similar requirements under
Section 2.14(a), increased costs under Section 2.14(b), an inability to fund
LIBOR Loans under Section 2.14(c), or withholding taxes in accordance with
Section 2.13(a).

 

(g)                      Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”), may grant to a special purpose funding
vehicle (an “SPC”), identified as such in writing by the Granting Lender to
Agent and Borrowers, the option to provide to Borrowers all or any part of any
Loans that such Granting Lender would otherwise be obligated to make to
Borrowers pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan; and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if such Loan were
made by such Granting Lender.  No SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender).  Any SPC may (i) with notice to, but without
the prior written consent of, Borrowers and Agent assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by Borrowers and Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guaranty or credit or liquidity enhancement to such SPC.  This
Section 11.1(g) may not be amended without the prior written consent of each
Granting Lender, all or any of whose Loans are being funded by an SPC at the
time of such amendment.  For the avoidance of doubt, the Granting Lender shall
for all purposes, including, without limitation, the approval of any amendment
or waiver of any provision of any Loan Document or the obligation to pay any
amount otherwise payable by the Granting Lender under the Loan Documents,
continue to be the Lender of record hereunder.

 

11.2                        Successors and Assigns.  This Agreement and the
other Loan Documents is binding on and inures to the benefit of each Credit
Party, Agent, Co-Collateral Agent, Lender and their respective successors and
assigns (including, in the case of any Credit Party, a debtor-in-possession on
behalf of such Credit Party), except as otherwise provided herein or therein. 
No Credit Party may assign, transfer, hypothecate or otherwise convey its
rights, benefits, obligations or duties hereunder or under any of the other Loan
Documents without the prior express written consent of Agent and all of the
Lenders; provided that Agent and the Lenders shall be deemed to have consented
to any assignment, transfer, hypothecation or conveyance of rights, benefits,
obligations or duties to any successor of a Credit Party as a result of the
consummation of a merger, consolidation, amalgamation or other fundamental
change or transaction permitted under Section 7.  Any such purported assignment,
transfer, hypothecation or other conveyance by any Credit Party without the
prior express written consent of Agent and all of the Lenders shall be void. 
The

 

185

--------------------------------------------------------------------------------



 

terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of each Credit Party, Agent, Co-Collateral Agent
and Lenders with respect to the transactions contemplated hereby and no Person
shall be a third party beneficiary of any of the terms and provisions of this
Agreement or any of the other Loan Documents (other than the Indemnified
Persons).

 

11.3                        Certain Prohibitions.  No assignment or
participation may be made to any Borrower, any Affiliate of any Borrower,
Non-Funding Lender or a natural person.

 

12.                               MISCELLANEOUS

 

12.1                        Complete Agreement; Modification of Agreement.  This
Agreement shall become effective when it shall have been executed by Borrowers,
the other Credit Parties signatory hereto, the Lenders, the L/C Issuers, Agent
and Co-Collateral Agent.  Thereafter, it shall be binding upon and inure to the
benefit of, but only to the benefit of, Borrowers, the other Credit Parties
party hereto, Agent, Co-Collateral Agents, the Swing Line Lender, each L/C
Issuer and each Lender, their respective successors and permitted assigns. 
Except as expressly provided in any Loan Document, none of any Borrower, any
other Credit Party, any Lender, any L/C Issuer or Agent shall have the right to
assign any rights or obligations hereunder or any interest herein.  The Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter thereof and may not be modified, altered or amended except as
set forth in Section 12.2.  Any letter of interest, commitment letter, fee
letter or confidentiality agreement, if any, between any Credit Party and any
Agent or any Lender or any of their respective Affiliates, predating this
Agreement and relating to a financing of substantially similar form, purpose or
effect shall be superseded by this Agreement.

 

12.2                        Amendments and Waivers.

 

(a)                     Except for actions expressly permitted to be taken by
Agent, no amendment, modification, termination or waiver of any provision of
this Agreement or any other Loan Document, or any consent to any departure by
any Credit Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrowers and by Requisite Lenders,
Supermajority Lenders or all directly and adversely affected Lenders as provided
in Section 12.2(c).  Except as set forth in clauses (b) and (c) below, all such
amendments, modifications, terminations or waivers requiring the consent of any
Lenders shall require the written consent of Requisite Lenders.

 

(b)                     No amendment, modification, termination or waiver of or
consent with respect to any provision of this Agreement that waives compliance
with the conditions precedent set forth in Section 3.1 or Section 3.2 to the
making of any Loan or the incurrence of any Letter of Credit Obligations shall
be effective unless the same shall be in writing and signed by Requisite Lenders
and Borrowers.  Notwithstanding the immediately preceding sentence, no amendment
or modification with respect to any provision of this Agreement that either
(i) increases the advance rates with respect to the Borrowing Base above those
in existence on the RestatementAmendment No. 3 Effective Date or (ii) amends or
modifies the definition of Borrowing Base or any defined term used therein (to
the extent such amendment or modification would have the effect of making more
credit available) shall be effective unless

 

186

--------------------------------------------------------------------------------



 

the same shall be in writing and signed by Agent, Supermajority Lenders and
Borrowers.  Notwithstanding anything contained in this Agreement to the
contrary, no waiver or consent with respect to any Default or any Event of
Default shall be effective for purposes of the conditions precedent to the
making of Loans or the incurrence of Letter of Credit Obligations set forth in
Section 3.2 unless the same shall be in writing and signed by Agent and
Requisite Lenders.

 

(c)                      No amendment, modification, termination or waiver
shall, unless in writing and signed by Agent and each Lender and L/C Issuer
directly affected thereby:  (i) increase the principal amount of any Lender’s
Commitment (which action shall be deemed only to affect those Lenders whose
Commitments are increased); (ii) reduce the principal of, rate of interest on,
composition of interest on (i.e., cash pay or payment-in-kind) or Fees payable
with respect to any Loan or Letter of Credit Obligations of any affected Lender
(provided, however, in each case, the waiver of any Default or Event of Default
or the implementation or revocation of Default Rate interest shall not
constitute a reduction in the rate of interest or any Fee); (iii) extend the
final maturity date of the principal amount of any Loan of any Lender;
(iv) waive, forgive, defer, extend or postpone any payment of interest or Fees
or other Obligations as to any affected Lender (provided, however, in each case,
the waiver of any Default or Event of Default or the implementation or
revocation of Default Rate interest shall not constitute a reduction in the rate
of interest or any Fee); (v) release all or substantially all of the Guaranties
or, except as otherwise permitted herein or in the other Loan Documents, release
(or, except as contemplated by the ABL Intercreditor Agreement, subordinate the
Lien of Agent in), or permit any Credit Party to sell or otherwise dispose of
all or substantially all of the Collateral (which action shall be deemed to
directly affect all Lenders and all L/C Issuers); (vi) change the percentage of
the Commitments or of the aggregate unpaid principal amount of the Loans that
shall be required for Lenders or any of them to take any action hereunder;
(vii) amend or waive this Section 12.2 or the definitions of the term “Requisite
Lenders” or “Supermajority Lenders”; (viii) amend the allocation and waterfalls
in Section 2.9 or (ix) amend the definition of Pro Rata Share or Section 10.7. 
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer, under this Agreement or any other Loan
Document, including any increase in the L/C Sublimit or any release of any
Guaranty requiring a writing signed by all of the Lenders or release of any
Collateral requiring a writing signed by all Lenders, shall be effective unless
in writing and signed by Agent or L/C Issuer, as the case may be, in addition to
Lenders required hereinabove to take such action.  Notwithstanding anything in
this Section 12.2 to the contrary, this Agreement and the other Loan Documents
may be amended by Agent, Co-Collateral Agents and each Credit Party party
thereto in accordance with Sections 2.16, to incorporate the terms of any
Incremental Revolving Loans or increased Commitments and the related Loans
thereunder and to provide for non-Pro Ratanon-pro rata borrowings and payments
of any amounts hereunder as between the Loans and any Incremental Revolving
Loans, or increased Commitments in connection therewith, in each case with the
consent of Agent but without the consent of any Lender.  Notwithstanding
anything in this Section 12.2 to the contrary, Parent Borrower and Agent may
enter into a LIBOR Successor Amendment, and such amendment shall be effective at
the times and upon the terms described in Section 2.15.  Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given.  No amendment,
modification, termination or waiver shall be required for Agent to take
additional Collateral pursuant to any

 

187

--------------------------------------------------------------------------------



 

Loan Document.  No amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
holder of that Note.  No notice to or demand on any Credit Party in any case
shall entitle such Credit Party or any other Credit Party to any other or
further notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 12.2 shall be binding upon each holder of the Obligations at the time
outstanding and each future holder of the Obligations.  Any amendment,
modification, waiver, consent, termination or release of any Bank Product
Documents or Secured Hedge Agreement may be effected by the parties thereto
without the consent of the Lenders.

 

(d)                     If, in connection with any proposed amendment,
modification, waiver or termination requiring the consent of all Lenders or all
directly and adversely affected Lenders, the consent of Requisite Lenders is
obtained, but the consent of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
Section 12.2(d) being referred to as a “Non-Consenting Lender”), then, with
respect to this Section 12.2(d), so long as Agent is not a Non-Consenting
Lender, at Borrower Representative’s request, Agent or a Person reasonably
acceptable to Agent shall have the right with Agent’s consent (but shall have no
obligation) to purchase from any such Non-Consenting Lenders, and any such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Commitments of any such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by such Non-Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.  In the event that a
Non-Consenting Lender does not execute an Assignment Agreement pursuant to
Section 11.1 within five (5) Business Days after receipt by such Non-Consenting
Lender of notice of replacement pursuant to this Section 12.2(d) and
presentation to such Non-Consenting Lender of an Assignment Agreement evidencing
an assignment pursuant to this Section 12.2(d), Borrower Representative shall be
entitled (but not obligated) to execute such Assignment Agreement on behalf of
any such Non-Consenting Lender, and any such Assignment Agreement so executed by
Borrower Representative, the replacement Lender and Agent, shall be effective
for purposes of this Section 12.2(d) and Section 11.1.

 

(e)                      Upon the Termination Date, Agent shall deliver to
Borrowers termination statements, security releases and other documents
necessary or appropriate to evidence the termination of the Liens securing
payment of the Obligations.

 

(f)                       Notwithstanding anything to the contrary contained in
this Section 12.2, in the event that Borrowers request that this Agreement be
modified or amended in a manner that would require the unanimous consent of all
of the Lenders and such modification or amendment is agreed to by the Requisite
Lenders, then with the consent of Borrower Representative, Agent and the
Requisite Lenders, Borrower Representative, Agent and the Requisite Lenders
shall be permitted to amend this Agreement without the consent of the
Non-Consenting Lenders to provide for (i) the termination of the Commitment of
each Non-Consenting Lender at the election of Borrower Representative, Agent and
the Requisite Lenders, (ii) simultaneously with the Commitment termination
provided for in the foregoing clause (i), the addition to this Agreement of one
or more other financial institutions (each of which shall be acceptable to
Agent), or an increase in the Commitment of one or more of the

 

188

--------------------------------------------------------------------------------



 

Requisite Lenders (with the written consent thereof), so that the total
Commitment after giving effect to such amendment shall be in the same amount as
the total Commitment immediately before giving effect to such amendment, so long
as such new or increased Commitments are on the same terms and provisions
(including, without limitation, economic terms with respect to interest rates,
pricing, fees, maturity date, etc.) as the Commitment terminated pursuant to the
foregoing clause (i), (iii) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new financial
institutions or Requisite Lender(s), as the case may be, as may be necessary to
repay in full, at par, the outstanding Loans of the Non-Consenting Lenders
immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement as may be appropriate to effect the foregoing
clauses (i)-(iii).

 

(g)                                  Notwithstanding the foregoing, no Lender’s
consent is required to enter into any amendment, extension, supplement,
restatement, replacement, waiver or other modification to the ABL Intercreditor
Agreement (i) that is for the purpose of adding the holders of Indebtedness
permitted hereunder (or a Senior Representative with respect thereto) as parties
thereto, as expressly contemplated by the terms of the ABL Intercreditor
Agreement (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor or subordination agreement
as, in the good faith determination of Agent, are required to effectuate the
foregoing; provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders), (ii) that is expressly contemplated
by the ABL Intercreditor Agreement or (iii) that is otherwise permitted by
Section 10.15 hereof; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of Agent hereunder or under any
other Loan Document without the prior written consent of Agent, as applicable.

 

(h)                                 Further, notwithstanding anything to the
contrary contained in this Section 12.2, technical and conforming modifications
to the Loan Documents may be made with the consent of Parent Borrower and Agent
(but without the consent of any Lender) to the extent necessary to cure any
ambiguity, omission, defect or inconsistency; provided, that Agent shall notify
the Lenders of any such proposed modifications and no such modification shall
become effective if the Requisite Lenders have objected thereto within five
(5) Business Days after the delivery of such notice.

 

12.3                        Fees and Expenses.  Parent Borrower shall reimburse
(or shall cause to be reimbursed):  (i) Agent, Co-Collateral Agents and Lead
Arrangers for all reasonable documented fees, reasonable documented
out-of-pocket costs and expenses (including the reasonable documented fees and
reasonable documented out-of-pocket expenses of one firm of counsel); and
(ii) Agent, Co-Collateral Agents and Lead Arrangers (and, with respect to
clauses (b), (c) and (d) below, all Lenders and all L/C Issuers for all
reasonable documented out-of-pocket fees, costs and expenses, including the
reasonable documented fees, reasonable documented out-of-pocket costs and
expenses of one firm of counsel for Agent, Co-Collateral Agents, Lead Arrangers,
L/C Issuers and Lenders, taken as a whole, and a single local counsel in each
relevant jurisdiction and in the case of an actual or potential conflict of
interest where Agent, any Co-Collateral Agent, any Lead Arranger, any L/C Issuer
or any Lender affected by such conflict informs Agent of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Person), incurred in connection with the negotiation, preparation and filing
and/or recordation of the Loan Documents, and incurred in connection with:

 

189

--------------------------------------------------------------------------------



 

(a)                     any amendment, modification or waiver of, consent with
respect to, or termination of, any of the Loan Documents or advice in connection
with the syndication and administration of the Loans made pursuant hereto or its
rights hereunder or thereunder;

 

(b)                     any litigation, contest, dispute, suit, proceeding or
action (whether instituted by Agent, any Co-Collateral Agent, any L/C Issuer,
any Lender, any Credit Party or any other Person and whether as a party, witness
or otherwise) in any way relating to the Collateral, any of the Loan Documents
and the transactions contemplated thereby or any other agreement to be executed
or delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof; in connection with a case commenced by or against any or all of the
Credit Parties or any other Person that may be obligated to Agent by virtue of
the Loan Documents; including any such litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the Loans during the pendency of one or more Events of Default; provided, that
no Person shall be entitled to reimbursement under this clause (b) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person’s (or such Person’s Related Person’s)
gross negligence, bad faith, material breach or willful misconduct (in each case
as determined by a court of competent jurisdiction in a final and non-appealable
judgment); provided, further, that no Indemnified Person will be indemnified for
any such cost, expense or liability to the extent of any dispute solely among
Indemnified Persons other than claims against Agent, in such capacity in
connection with fulfilling any such roles;

 

(c)                      any attempt to enforce any remedies of Agent against
any or all of the Credit Parties or any other Person that may be obligated to
Agent or any Lender by virtue of any of the Loan Documents, including any such
attempt to enforce any such remedies in the course of any work-out or
restructuring of the Obligations during the pendency of one or more Events of
Default;

 

(d)                     any workout or restructuring of the Obligations upon the
occurrence and during the continuance of one or more Events of Default; and

 

(e)                      efforts to (i) monitor the Loans or any of the other
Obligations, (ii) evaluate, observe or assess any of the Credit Parties or their
respective affairs, and (iii) subject to the limitations contained herein
verify, protect, evaluate, assess, appraise, audit, collect, sell, liquidate or
otherwise dispose of any of the Collateral; including, as to each of clauses
(a) through (d) above, all reasonable and documented professionals fees,
including, but not limited to appraisers’, field examiners’ and attorneys’ fees
arising from such services and other advice, assistance or other representation,
including those in connection with any appellate proceedings, and all reasonable
documented out-of-pocket expenses, costs, charges and other fees incurred by
such professionals in connection with or relating to any of the events or
actions described in this Section 12.3.  All amounts under this Section 12.3
shall be payable no later than 20 days after written demand therefore (together
with reasonably detailed supporting documentation submitted to a Financial
Officer of Borrower Representative).

 

12.4                        No Waiver.  Agent’s, any L/C Issuer’s or any
Lender’s failure, at any time or times, to require strict performance by the
Credit Parties of any provision of this Agreement or any other

 

190

--------------------------------------------------------------------------------



 

Loan Document shall not waive, affect or diminish any right of Agent, such L/C
Issuer or such Lender thereafter to demand strict compliance and performance
herewith or therewith.  Any suspension or waiver of an Event of Default shall
not suspend, waive or affect any other Event of Default whether the same is
prior or subsequent thereto and whether the same or of a different type. 
Subject to the provisions of Section 12.2, none of the undertakings, agreements,
warranties, covenants and representations of any Credit Party contained in this
Agreement or any of the other Loan Documents and no Default or Event of Default
by any Credit Party shall be deemed to have been suspended or waived by Agent or
any Lender, unless such waiver or suspension is by an instrument in writing
signed by an officer of or other authorized employee of Agent and the applicable
Requisite Lenders, and directed to Borrowers specifying such suspension or
waiver.

 

12.5                        Remedies.  Agent’s, Co-Collateral Agents’, L/C
Issuers’ and Lenders’ rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Agent, any
Co-Collateral Agent, any L/C Issuer or any Lender may have under any other
agreement, including the other Loan Documents, by operation of law or
otherwise.  Recourse to the Collateral shall not be required.

 

12.6                        Severability.  Wherever possible, each provision of
this Agreement and the other Loan Documents shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Agreement or any other Loan Document shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement or such other Loan
Document.

 

12.7                        Conflict of Terms.  Except as otherwise provided in
this Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

 

12.8                        Confidentiality.  Each Lender, each L/C Issuer Agent
and each Co-Collateral Agent agrees to maintain, the confidentiality of
information obtained by it pursuant to any Loan Document and designated in
writing by any Credit Party as confidential or disclosed under circumstances
where it is reasonable to assume that such information is confidential (the
“Information”), except that such Information may be disclosed by any Lender, any
L/C Issuer, Agent (i) with Borrower Representative’s consent, (ii) to Related
Persons of such Lender, L/C Issuer or Agent or any Co-Collateral Agent, as the
case may be, that are advised of the confidential nature of such Information and
are instructed to keep such Information confidential in accordance with the
terms hereof, (iii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 12.8 or (B) available to such Lender, L/C Issuer, Co-Collateral Agent or
Agent or any of their Related Persons, as the case may be, from a source (other
than any Credit Party) not known by them to be subject to disclosure
restrictions, (iv) to the extent disclosure is required by applicable law or
other legal process or requested or demanded by any Governmental Authority,
including any governmental bank regulatory authority (in which case Agent shall
notify Borrower Representative, to the extent not prohibited by law or legal
process; provided that no notice shall be required in the case of disclosure to
bank regulatory authorities having jurisdiction over Agent, any Co-Collateral
Agent, any Lender or any L/C Issuer), (v) to the extent necessary or customary
for inclusion in league

 

191

--------------------------------------------------------------------------------



 

table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees or participants, direct or contractual counterparties to
any Swap Contracts and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 12.8 (and such Person may disclose information to their respective
Related Persons in accordance with clause (ii) above), (viii) to any other party
hereto, (ix) in connection with the exercise or enforcement of any right or
remedy under any Loan Document, in connection with any litigation or other
proceeding to which such Lender, L/C Issuer, Co-Collateral Agent or Agent or any
of their Related Persons is a party or bound, or to the extent necessary to
respond to public statements or disclosures by Credit Parties or their Related
Persons referring to a Lender, L/C Issuer, Co-Collateral Agent or Agent or any
of their Related Persons, (x) to the National Association of Insurance
Commissioners, CUSIP Service Bureau or any similar organization, regulatory
authority, examiner or nationally recognized ratings agency and (xi) to any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to Borrowers and their obligations, this
Agreement or payments hereunder, in each case to the extent such Persons agree
to be bound by provisions substantially similar to the provisions of this
Section 12.8.  In the event of any conflict between the terms of this
Section 12.8 and those of any Loan Document, the terms of this Section 12.8
shall govern.

 

Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that
(i) any obligations of confidentiality contained herein and therein do not apply
and have not applied to the federal tax treatment and federal tax structure of
the Loans (the “Tax Structure”) (and any related transactions or arrangements)
from the commencement of discussions between the parties, and (ii) each party
(and each of its employees, representatives or other agents) may disclose to any
and all persons, without limitation of any kind, the Tax Structure and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party relating to the Tax Structure.  The preceding sentence is
intended to cause the Tax Structure to be treated as not having been offered
under conditions of confidentiality for purposes of Section 1.6011-4(b)(3) (or
any successor provision) of the Treasury Regulations promulgated under
Section 6011 of the IRC, and shall be construed in a manner consistent with such
purpose.  Each party hereto acknowledges that it has no proprietary or exclusive
rights to the Tax Structure.

 

12.9                        GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES.  EACH
PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, NEW YORK SHALL HAVE

 

192

--------------------------------------------------------------------------------



 

EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS RELATED TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT
AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY;
PROVIDED, FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. 
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.  EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
SECTION 12.10 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR FIVE (5) BUSINESS DAYS
AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.

 

12.10                 Notices.

 

(a)                     Addresses.  All notices, demands, requests, directions
and other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing unless otherwise
expressly specified to be given by any other means, be given in writing and
(i) addressed to (A) the party to be notified and sent to the address or
facsimile number indicated in this Section 12.10 (or to such other address as
may be hereafter notified by the respective parties hereto), or (B) the party to
be notified at its address specified on the signature page of this Agreement or
any applicable Assignment Agreement, (ii) to the extent given by a Credit Party
posted to any E-System set up by or at the direction of Agent in an appropriate
location or (iii) addressed to such other address as shall be notified in
writing (A) in the case of Borrower Representative, Agent and Swing Line Lender,
to the other parties hereto and (B) in the case of all other parties, to
Borrower Representative and Agent.  Transmission by electronic mail (including
E-Fax, even if transmitted to the fax numbers set forth in clause (i) above)
shall not be sufficient or effective to transmit any such notice under this
clause (a) unless such transmission is an available means to post to any
E-System.  Notice addresses as of the RestatementAmendment No. 3 Effective Date
shall be as set forth below:

 

193

--------------------------------------------------------------------------------



 

(i)                                                 If to Agent and MSSF as
Co-Collateral Agent, at

 

Morgan Stanley Senior Funding, Inc.
1 New York Plaza, 41st Floor
New York, New York 10004
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, Maryland 21231
Telephone No.:  (212917) 507260-66800588
Email for Borrowers:  agency.borrowers@morganstanley.com
Email for Lenders: msagency@morganstanley.com
For all E-System postings: borrower.documents@morganstanley.com

 

with copies to:

 

Davis Polk & Wardwell LLP

 

450 Lexington Avenue
New York, New York 10017
Attention:  J.W. PerryKenneth Steinberg
Fax No.:  (212) 701450-59495736
Telephone No.:  (212) 450-49494566

 

(ii)                                              If to JPMorgan Chase Bank,
N.A., as Co-Collateral Agent, at

 

JPMorgan Chase Bank, N.A.

277 Park Avenue, 22nd Floor

New York, NY 10172
3424 Peachtree Road NE, Suite 2300

Atlanta, Georgia 30326

Attention: Credit Risk Manager — XPO Logistics

Telephone No.: (212) 270-0324404-926-2784

Email: salvatore.p.demmalia.cornejo@jpmorgan.com

 

with copies to:

 

Davis Polk & Wardwell LLP

 

450 Lexington Avenue
New York, New York 10017
Attention:  J.W. PerryKenneth Steinberg
Fax No.:  (212) 701450-59495736
Telephone No.:  (212) 450-49494566

 

(iii)                                           If to any Borrower, to Borrower
Representative, at

 

XPO Logistics, Inc.
Five Greenwich Office ParkAmerican Lane

 

194

--------------------------------------------------------------------------------



 

Greenwich, Connecticut 06831
Attn: Gordon DevensKarlis P. Kirsis
Fax: (203) 629-7073
Telephone No.: (203) 413489-40031598
Email: Gordon.devens@xpologisticsKarlis.Kirsis@xpo.com

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019

 

Attention:  Gregory E. Pessin
Fax:  (212) 403-13592359
Telephone No:  (212) 403-1359

 

Attention:  John R. Sobolewski
Fax:  (212) 403-2340
Telephone No:  (212) 403-23591340

 

(iv)                                          If to any L/C Issuer: See Annex D

 

(b)                     Effectiveness.

 

(i)                                                 All communications described
in clause (a) above and all other notices, demands, requests and other
communications made in connection with this Agreement shall be effective and be
deemed to have been received (i) if delivered by hand, upon personal delivery,
(ii) if delivered by overnight courier service, one Business Day after delivery
to such courier service, (iii) if delivered by mail, five (5) Business Days
after deposit in the mail, (iv) if delivered by facsimile or electronic mail
(other than to post to an E-System pursuant to clause (a) above) upon sender’s
receipt of confirmation of proper transmission, and (v) if delivered by posting
to any E-System, on the later of the date of such posting in an appropriate
location and the date access to such posting is given to the recipient thereof
in accordance with the standard procedures applicable to such E-System.  Failure
or delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than Borrower
Representative or Agent) designated in Section 12.10 to receive copies shall in
no way adversely affect the effectiveness of such notice, demand, request,
consent, approval, declaration or other communication.  The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice.

 

(ii)                                              The posting, completion and/or
submission by any Credit Party of any communication pursuant to an E-System
shall constitute a representation and warranty by the Credit Parties that any
representation, warranty, certification or other similar statement required by
the Loan Documents to be provided, given or made by a Credit Party in connection
with any such communication is true, correct and complete in all material
respects (to the extent required under the Loan Documents) except as expressly
noted in such communication or E-System.

 

195

--------------------------------------------------------------------------------



 

(c)                      Each Lender shall notify Agent in writing of any
changes in the address to which notices to such Lender should be directed, of
addresses of its lending office, of payment instructions in respect of all
payments to be made to it hereunder and of such other administrative information
as Agent shall reasonably request.

 

12.11                 Section Titles.  The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

12.12                 Counterparts.  This Agreement may be executed in any
number of separate counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart.  Delivery of an executed signature page of this
Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

12.13                 WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES
DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE
LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE
JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO KNOWINGLY WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS,
L/C ISSUERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
THERETO.

 

12.14                 Press Releases and Related Matters.  Each Credit Party
consents to the publication by Agent or any Lender of customary advertising
material relating to the financing transactions contemplated by this Agreement
using Borrower’s name, product photographs, logo or trademark.  Agent reserves
the right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

12.15                 Reinstatement.  This Agreement shall remain in full force
and effect should any petition be filed by or against Borrowers for liquidation
or reorganization, should Borrowers become insolvent or make an assignment for
the benefit of any creditor or creditors or should a receiver, interim receiver,
receiver and manager or trustee be appointed for all or any significant part of
Borrowers’ assets, and shall continue to be effective or to be reinstated, as
the case may be, if at any time payment and performance of the Obligations, or
any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any

 

196

--------------------------------------------------------------------------------



 

payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

12.16                 Advice of Counsel.  Each of the parties represents to each
other party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 12.9 and 12.13, with its counsel.

 

12.17                 No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

12.18                 Patriot Act Notice.  Each Lender and Agent (for itself and
not on behalf of any Lender) hereby notifies the Credit Parties that pursuant to
the requirements of the Patriot Act, such Lender and Agent may be required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender and Agent, as the case may be, to
identify the Credit Parties in accordance with the Patriot Act.

 

12.19                 Currency Equivalency Generally; Change of Currency.

 

(a)                     For the purposes of making valuations or computations
under this Agreement (but not for purposes of the preparation of any financial
statements delivered pursuant hereto), and in particular, without limitation,
for purposes of valuations or computations under Sections 2.1, 2.2, 2.3, 4, 6, 7
and 9, unless expressly provided otherwise, where a reference is made to a
dollar amount the amount is to be considered as the amount in Dollars and,
therefore, each other currency shall be converted into the Dollar Equivalent
thereof.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as Agent may from time to
time specify with Parent Borrower’s consent to appropriately reflect a change in
currency of any country and any relevant market conventions or practices
relating to such change in currency.

 

12.20                 Judgment Currency.

 

(a)                     If, for the purpose of obtaining or enforcing judgment
against any Credit Party in any court in any jurisdiction, it becomes necessary
to convert into any other currency (such other currency being hereinafter in
this Section 12.20 referred to as the “Judgment Currency”) an amount due under
any Loan Document in Dollars (the “Obligation Currency”), the conversion shall
be made at the rate of exchange prevailing on the Business Day immediately
preceding (i) the date of actual payment of the amount due, in the case of any
proceeding in the courts of any jurisdiction that will give effect to such
conversion being made on such earlier date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such

 

197

--------------------------------------------------------------------------------



 

conversion is made pursuant to this Section 12.20 being hereinafter in this
Section 12.20 referred to as the “Judgment Conversion Date”).

 

(b)                     If, in the case of any proceeding in the court of any
jurisdiction referred to in Section 12.20(a), there is a change in the rate of
exchange prevailing between the Judgment Conversion Date and the date of actual
receipt for value of the amount due, the applicable Credit Party shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from a Credit Party under this Section 12.20(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

(c)                      The term “rate of exchange” in this Section 12.20 means
the rate of exchange at which Agent would, on the relevant date at or about 1:00
p.m. (New York time), be prepared to sell the Obligation Currency against the
Judgment Currency.

 

12.21                 Electronic Transmissions.

 

(a)                     Authorization.  Subject to the provisions of
Section 12.10(a), each of Agent, Lenders, each Credit Party and each of their
Related Persons, is authorized (but not required) to transmit, post or otherwise
make or communicate, in its sole discretion, Electronic Transmissions in
connection with any Loan Document and the transactions contemplated therein. 
Each Borrower and each Lender party hereto acknowledges and agrees that the use
of Electronic Transmissions is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing the
use of Electronic Transmissions.

 

(b)                     Signatures.  Subject to the provisions of
Section 12.10(a), (i)(A) no posting to any E-System shall be denied legal effect
merely because it is made electronically, (B) each E-Signature on any such
posting shall be deemed sufficient to satisfy any requirement for a “signature”
and (C)(i) each such posting shall be deemed sufficient to satisfy any
requirement for a “writing”, in each case including pursuant to any Loan
Document, any applicable provision of any Code, the federal Uniform Electronic
Transactions Act, the Electronic Signatures in Global and National Commerce Act
and any substantive or procedural applicable law governing such subject matter,
(ii) each such posting that is not readily capable of bearing either a signature
or a reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which Agent, each Co-Collateral Agent, each Lender and each Credit Party may
rely and assume the authenticity thereof, (iii) each such posting containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper original
and (iv) each party hereto or beneficiary hereto agrees not to contest the
validity or enforceability of any posting on any E-System or E-Signature on any
such posting under the provisions of any applicable law requiring certain
documents to be in writing or signed; provided, however, that nothing herein
shall limit such party’s or

 

198

--------------------------------------------------------------------------------



 

beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

 

(c)                      Separate Agreements.  All uses of an E-System shall be
governed by and subject to, in addition to Section 12.10 and this Section 12.21,
the separate terms, conditions and privacy policy posted or referenced in such
E-System (or such terms, conditions and privacy policy as may be updated from
time to time, including on such E-System) and related Contractual Obligations
executed by Agent and Credit Parties in connection with the use of such
E-System.

 

(d)                     LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF AGENT, ANY
LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY
E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each
Borrower, each other Credit Party executing this Agreement and each Lender
agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

 

12.22                 Independence of Provisions.  The parties hereto
acknowledge that this Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters, and that such limitations, tests and measurements are cumulative and
must each be performed, except as expressly stated to the contrary in this
Agreement.

 

12.23                 No Third Parties Benefited.  This Agreement is made and
entered into for the sole protection and legal benefit of the Credit Parties,
the Lenders, the L/C Issuers, Agent, Co-Collateral Agents, Lead Arrangers, for
the purposes of Section 2.11, the Indemnified Persons and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.  Neither
Agent nor any Lender nor any Credit Party (except as otherwise specifically
provided under the Loan Documents) shall have any obligation to any Person not a
party to this Agreement or the other Loan Documents.

 

12.24                 Relationships between Lenders and Credit Parties. 
Borrowers acknowledge and agree that the Lenders are acting solely in the
capacity of an arm’s length contractual counterparty to Borrowers with respect
to the Loans and other financial accommodations contemplated hereby and not as a
financial advisor or a fiduciary to, or an agent of, Borrowers or any other
Person.  Additionally, no Lender is advising Borrowers or any other Person as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  Borrowers shall consult with their own advisors concerning such
matters and shall be responsible for making their own independent

 

199

--------------------------------------------------------------------------------



 

investigation and appraisal of the transactions contemplated hereby, and the
Lenders shall have no responsibility or liability to Borrowers with respect
thereto.  Any review by the Lenders of Borrowers, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Lenders and shall not be on behalf of Borrowers. Each
Lender may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their affiliates.

 

12.25                 ABL Intercreditor Agreement.  Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document: (a) the Liens
granted to Agent for the benefit of the Secured Parties pursuant to the Loan
Documents and the exercise of any right related to any U.S. Collateral shall be
subject, in each case, to the terms of the ABL Intercreditor Agreement, (b) in
the event of any conflict between the express terms and provisions of this
Agreement or any other Loan Document, on the one hand, and of the ABL
Intercreditor Agreement, on the other hand, the terms and provisions of the ABL
Intercreditor Agreement shall control, and (c) each Lender (and, by its
acceptance of the benefits of any Collateral Document, each other Secured Party)
hereunder (i) acknowledges that it has received a copy of the ABL Intercreditor
Agreement, (bii) agrees that it will be bound by and take no actions contrary to
the provisions of the ABL Intercreditor Agreement and (ciii) authorizes and
instructs Agent and, where applicable, each Co-Collateral Agent, to execute the
ABL Intercreditor Agreement on behalf of such Secured Party and to enter into
such amendments thereto as contemplated by Section 12.2(g) hereof.

 

13.                               GUARANTY

 

13.1                        Guaranty.

 

(a)                     Each U.S. Credit Party hereby agrees that such U.S.
Credit Party is jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to Agent and, Lenders, Hedge Banks and their
respective successors and assigns, the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Obligations owed or hereafter owing to Agent and Secured Parties by each other
Credit Party.  Each Canadian Credit Party hereby agrees that such Credit Party
is jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to Agent and Lenders and their respective successors and assigns, the
full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to Agent
and Secured Parties by each other Canadian Credit Party.  Each Credit Party
agrees that its guaranty obligation hereunder is a continuing guaranty of
payment and performance and not of collection, that its obligations under this
Section 13 shall not be discharged until the Termination Date, and that its
obligations under this Section 13 shall be absolute and unconditional,
irrespective of, and unaffected by,

 

(i)                                                 the genuineness, validity,
regularity, enforceability or any future amendment of, or change in, this
Agreement, any other Loan Document or Secured Hedge Agreement or any other
agreement, document or instrument to which any Credit Party is or may become a
party;

 

(ii)                                              the absence of any action to
enforce this Agreement (including this Section 13) or any other Loan Document or
Secured Hedge Agreement or the waiver or

 

200

--------------------------------------------------------------------------------



 

consent by Agent and Lenders or Hedge Banks, as applicable, with respect to any
of the provisions thereof;

 

(iii)                                           the existence, value or
condition of, or failure to perfect its Lien against, any security for the
Obligations or any action, or the absence of any action, by Agent and Lenders or
Hedge Banks in respect thereof (including the release of any such security);

 

(iv)                                          the insolvency of any Credit
Party;

 

(v)                                             any amendment, alteration,
novation or variation in any manner and to any extent (and irrespective of the
effect of the same on any Guarantor) of any of the Obligations, any liabilities
and obligations of any surety, and any security of any one or more of the
Secured Parties’ arrangements with the Credit Parties or any other Person; or

 

(vi)                                          any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor.

 

Each Credit Party shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guarantied hereunder.

 

(b)                     Each Credit Party expressly represents and acknowledges
that it is part of a common enterprise with the other Credit Parties and that
any financial accommodations by Lenders, Hedge Banks or any of them, to any
other Credit Party hereunder and under the other Loan Documents or Secured Hedge
Agreements are and will be of direct and indirect interest, benefit and
advantage to all Credit Parties.

 

13.2                        Waivers by Credit Parties.  Each Credit Party
expressly waives, to the extent permitted by law, all rights it may have now or
in the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel Agent or any other Secured Party to marshal assets or to
proceed in respect of the Obligations guarantied hereunder against any other
Credit Party, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Credit Party.  It is agreed among each Credit Party,
Agent, Co-Collateral Agent, L/C Issuers and, Lenders and other Secured Parties
that the foregoing waivers are of the essence of the transaction contemplated by
this Agreement and the other Loan Documents and that, but for the provisions of
this Section 13 and such waivers, Agent, Co-Collateral Agent, L/C Issuers and,
Lenders and other Secured Parties would decline to enter into this Agreement. 
Each Credit Party expressly waives diligence, presentment and demand (whether
for non-payment or protest or of acceptance, maturity, extension of time, change
in nature or form of the Obligations, acceptance of further security, release of
further security, composition or agreement arrived at as to the amount of, or
the terms of, the Obligations, notice of adverse change in any Credit Party’s
financial condition or any other fact which might increase the risk to another
Credit Party).

 

13.3                        Benefit of Guaranty; Stay of Acceleration.  Each
Credit Party agrees that the provisions of this Section 13 are for the benefit
of the Secured Parties and their respective successors, transferees, endorsees
and assigns, and nothing herein contained shall impair, as

 

201

--------------------------------------------------------------------------------



 

between any other Credit Party and Agent or any other Secured Party, the
obligations of such other Credit Party under the Loan Documents or Secured Hedge
Agreements.

 

13.4                        Subordination of Subrogation, Etc.  Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, and
except as set forth in Section 13.7, each Credit Party hereby expressly and
irrevocably subordinates to payment of the Obligations any and all rights at law
or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Termination Date.  Each Credit
Party acknowledges and agrees that this subordination is intended to benefit
Agent and the other Secured Parties and shall not limit or otherwise affect such
Credit Party’s liability hereunder or the enforceability of this Section 13, and
that Agent, the other Secured Parties and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 13.4.

 

13.5                        Election of Remedies.  If Agent or any other Secured
Party may, under applicable law, proceed to realize its benefits under any of
the Loan Documents giving Agent or such other Secured Party a Lien upon any
Collateral, whether owned by any Credit Party or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, Agent or any other
Secured Party may, at its sole option, determine which of its remedies or rights
it may pursue without affecting any of its rights and remedies under this
Section 13.  If, in the exercise of any of its rights and remedies, Agent or any
other Secured Party shall forfeit any of its rights or remedies, including its
right to enter a deficiency judgment against any Credit Party or any other
Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Credit Party hereby consents to such action by Agent
or such other Secured Party and waives any claim based upon such action, even if
such action by Agent or such other Secured Party shall result in a full or
partial loss of any rights of subrogation that such Credit Party might otherwise
have had but for such action by Agent or such other Secured Party.  Any election
of remedies that results in the denial or impairment of the right of Agent or
any other Secured Party to seek a deficiency judgment against any Credit Party
shall not impair any other Credit Party’s obligation to pay the full amount of
the Obligations.  In the event Agent or any other Secured Party shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such other Secured Party may bid all or less than the
amount of the Obligations and the amount of such bid need not be paid by Agent
or such other Secured Party but shall be credited against the Obligations.  The
amount of the successful bid at any such sale, whether Agent, other Secured
Party or any other party is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 13,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.

 

13.6                        Limitation.  Notwithstanding any provision herein
contained to the contrary, each Credit Party’s liability under this Section 13
shall be limited to an amount not to exceed as of any date of determination the
greater of:

 

(a)                     the amount of all Loans advanced to (and Letter of
Credit Obligations incurred on behalf of) Borrowers and;

 

202

--------------------------------------------------------------------------------



 

(b)                     the amount that could be claimed by Agent and the other
Secured Parties from such Credit Party under this Section 13 without rendering
such claim voidable or avoidable under Section 548 of Chapter 11 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar foreign or domestic statute or
common law after taking into account, among other things, such Credit Party’s
right of contribution and indemnification from each other Credit Party under
Section 13.7.

 

13.7                        Contribution with Respect to Guaranty Obligations.

 

(a)                     To the extent that any Credit Party shall make a payment
under this Section 13 of all or any of the Obligations (other than Loans made to
that Borrower for which it is primarily liable) (a “Guarantor Payment”) that,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Credit Party, exceeds the amount that such Credit Party would
otherwise have paid if each Credit Party had paid the aggregate Obligations
satisfied by such Guarantor Payment in the same proportion that such Credit
Party’s “Allocable Amount” (as defined below) (as determined immediately prior
to such Guarantor Payment) bore to the aggregate Allocable Amounts of each
Credit Party as determined immediately prior to the making of such Guarantor
Payment, then, following the Termination Date, such Credit Party shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Credit Party for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

(b)                     As of any date of determination, the “Allocable Amount”
of any Credit Party shall be equal to the maximum amount of the claim that could
then be recovered from such Credit Party under this Section 13 without rendering
such claim voidable or avoidable under Section 548 of Chapter 11 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.

 

(c)                      This Section 13.7 is intended only to define the
relative rights of the Credit Parties and nothing set forth in this Section 13.7
is intended to or shall impair the obligations of the Credit Parties, jointly
and severally, to pay any amounts as and when the same shall become due and
payable in accordance with the terms of, and subject to the limitations
contained in, this Agreement, including Section 13.1.  Nothing contained in this
Section 13.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

 

(d)                     The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the Credit
Parties to which such contribution and indemnification is owing.

 

(e)                      The rights of the indemnifying Credit Parties against
other Credit Parties under this Section 13.7 shall be exercisable upon the full
and indefeasible payment of the Obligations and the termination of the
Commitments.

 

203

--------------------------------------------------------------------------------



 

13.8                        Liability Cumulative.  The liability of each Credit
Party under this Section 13 is in addition to and shall be cumulative with all
liabilities of such Credit Party to Agent and Lenders under this Agreement and
the other Loan Documents to which such Credit Party is a party or in respect of
any Obligations or obligation of the other Credit Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

 

13.9                        Obligations of the Canadian Credit Parties. 
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (i) no Canadian Credit Party shall be liable or in any manner
responsible for, or be deemed to have guaranteed, directly or indirectly,
whether as a primary obligor, guarantor, indemnitor, or otherwise, and none of
their assets shall secure, directly or indirectly, any Obligations of any U.S.
Borrower or U.S. Guarantor (including, without limitation, principal, interest,
fees, penalties, premiums, expenses, charges, reimbursements, indemnities or any
other Obligations) under this Agreement or any other Loan Document, (ii) no
Collateral or other assets of any Canadian Credit Party nor any collections on
or proceeds of, any such Collateral or other assets shall be applied to the
Obligations of any U.S. Borrower or U.S. Guarantor under this Agreement or any
other Loan Document and (iii) no Canadian Credit Party shall be obligated to
make any payment hereunder or under any other Loan Document on behalf of, or
with respect to, any Obligation of any U.S. Borrower or U.S. Guarantor.

 

13.10                 Name of Agreement. (a)  Immediately and automatically upon
the Restatement Date, Parent Borrower hereby terminates all “Commitments” under
(and as defined in) the Existing Credit Agreement.  The Lenders party hereto
that are also party to the Existing Credit Agreement (each, an “Existing
Lender”), who collectively constitute the “Requisite Lenders” under the Existing
Credit Agreement, hereby waive any requirement of prior notice for termination
of all such “Commitments”.   Morgan Stanley Senior Funding Inc., as Agent under
the Existing Credit Agreement, agrees to enter into a customary payoff letter
relating to the Existing Credit Agreement acknowledging the payment in full of
the obligations under the Existing Credit Agreement and the related Loan
Documents (other than “Bank ProductProducts Obligations” and “Secured Hedging
Obligations”, each as defined in the Existing Credit Agreement) and authorizing
any necessary or desirable filings or other actions to evidence the payment in
full of such obligations promptly following the Restatement Date.

 

(b)                                 The parties hereto acknowledge and agree
that this Agreement is referred to as being an “amendment and restatement” of
the Existing Credit Agreement as a matter of convenience and that this Agreement
shall for all purposes be treated as a replacement and refinancing of the
Existing Credit Agreement and the “Obligations” thereunder.

 

13.11                 Release of Borrowers and Guarantors.  The Obligations of
any Credit Party (other than Parent Borrower) shall automatically terminate and
be of no further force or effect and such Credit Party shall be automatically
released from all obligations under this Agreement and all the Loan Documents
upon:

 

(a)                     the sale, disposition, exchange or other transfer
(including through merger, consolidation amalgamation or otherwise) of the
Capital Stock (including any sale, disposition or other transfer following which
the applicable Credit Party is no longer a

 

204

--------------------------------------------------------------------------------



 

Restricted Subsidiary), of the applicable Credit Party if such sale,
disposition, exchange or other transfer is made in a manner not in violation of
this Agreement; or

 

(b)                     the designation of such Credit Party as an Unrestricted
Subsidiary in accordance with the provisions of the definition of “Unrestricted
Subsidiary”; or

 

(c)                      such Subsidiary becomes an Excluded Subsidiary (as
evidenced by a notice in writing from an Officer of Parent Borrower); or

 

(d)                     repayment of all of the Loans and termination of all of
the Commitments hereunder.

 

(e)                      Additional Borrowers.  Upon the request of Parent
Borrower from time to time, any direct or indirect Wholly Owned Subsidiary
Restricted Subsidiary that is a Domestic Subsidiary or organized under the laws
of Canada (or any province or territory thereof) (including any such Subsidiary
that is already a Guarantor at such time) may become a U.S. Borrower or a
Canadian Borrower, respectively, hereunder, effective upon the execution and
delivery to Agent by such Wholly Owned Restricted Subsidiary, of (i) an
instrument of accession or joinder to this Agreement, (ii) any other Collateral
Documents and other documents that such Domestic Subsidiary would be required to
deliver pursuant to Section 6.12 if it were becoming a Guarantor (with such
modifications thereto as are reasonably necessary to accommodate such Subsidiary
becoming a Borrower and not a Guarantor) as may be reasonably requested by Agent
and (iii) all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, in each case to the extent
requested by Agent from Parent Borrower.

 

13.12                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                                 a reduction in full or in
part or cancellation of any such liability;

 

(ii)                                              a conversion of all, or a
portion, of such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or

 

205

--------------------------------------------------------------------------------



 

other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)                                           the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

[SIGNATURE PAGES FOLLOW]

 

206

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

BORROWERS:

 

 

 

 

XPO LOGISTICS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

John Hardig

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

XPO LOGISTICS CANADA INC.

 

 

 

 

 

 

By:

 

 

 

Name:

John Hardig

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------



 

 

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

 

 

 

CREDIT PARTIES:

 

 

 

 

GREENWICH AQ CORP

 

 

PACER TRANSPORT, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John Hardig

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

3PD HOLDING, INC.

 

 

CTP LEASING, INC.

 

 

MANUFACTURERS CONSOLIDATION SERVICE OF CANADA, INC.

 

 

PACER SERVICES, INC.

 

 

XPO AQ, INC.

 

 

XPO COURIER, LLC

 

 

XPO DEDICATED, LLC

 

 

XPO GLOBAL FORWARDING CANADA INC.

 

 

XPO SERVCO, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John Hardig

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

S & H TRANSPORT, INC.

 

 

S & H LEASING, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Gordon Devens

 

 

 

Title:

Vice President and Assistant Secretary

 

--------------------------------------------------------------------------------



 

 

 

[CON-WAY ENTITIES TO BE DETERMINED]

 

--------------------------------------------------------------------------------



 

 

AGENTS:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Agent and as Co-Collateral Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Co-Collateral Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

LENDERS:

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender and an L/C Issuer

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and an L/C Issuer

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

and an L/C Issuer

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Other Lenders to be added]

 

--------------------------------------------------------------------------------



 

ANNEX A
TO
CREDIT AGREEMENT

 

CASH MANAGEMENT SYSTEM

 

Each Borrower shall, and shall cause each other Credit Party to, establish and
maintain the Cash Management Systems described below:

 

(a)                                 From and after the RestatementAmendment
No. 3 Effective Date and until the Termination Date, Borrowers and the other
Credit Parties shall (i) establish lock boxes (“Lock Boxes”) or at Agent’s
discretion, blocked accounts (“Blocked Accounts”) at one or more of the banks
set forth in Schedule 4.19, and shall request in writing that all Account
Debtors forward payment directly to such Lock Boxes, and (ii) deposit and cause
the other Credit Parties to deposit or cause to be deposited promptly, in
accordance with historical practices (but in any event no later than the fifth
(5th) Business Day after the date of receipt thereof), all cash, checks, drafts
or other similar items of payment relating to or constituting payments made in
respect of any and all Collateral other than Term Priority Collateral (whether
or not otherwise delivered to a Lock Box) into one or more Blocked Accounts in
such Credit Parties’ name and at (x) a bank identified in Schedule (4.19) or
(y) at other banks in accordance with (d) below (each, a “Relationship Bank”);
provided that the U.S. Borrowers may establish an account for the purpose of
receiving and holding solely the proceeds of Term Priority Collateral (the “Term
Collateral Account”), it being understood that nothing herein shall require
Borrowers to keep proceeds of Term Priority Collateral segregated from proceeds
of other Collateral.  On or before the Restatement Date, Borrowers and the other
Credit Parties shall have established one or more concentration accounts in such
Credit Parties’ name (each a “Concentration Account” and collectively, the
“Concentration Accounts”) at (x) the bank or banks that shall be designated as
the Concentration Account bank for each such Credit Party in Schedule 4.19 or
(y) at other banks in accordance with (d) below (each a “Concentration Account
Bank” and collectively, the “Concentration Account Banks”).

 

(b)                                 Credit Parties may maintain, in their
respective name, an account (each a “Disbursement Account” and collectively, the
“Disbursement Accounts”) at a bank reasonably acceptable to Agent into which
Agent shall, from time to time, deposit proceeds of Revolving Credit Advances
and Swing Line Advances made to such Borrower pursuant to Section 2.1 for use by
such Borrower solely in accordance with the provisions of Section 2.4.

 

(c)                                  On or before the sixtieth day (60th day)
following the Restatement Date (as may be extended by Agent in its reasonable
discretion) or within forty-five (45) days of opening of any new Concentration
Account or Disbursement Account (as may be extended by Agent in its reasonable
discretion), as applicable, each Concentration Account Bank, each bank where a
Disbursement Account is maintained and all other Relationship Banks, shall have
entered into tri-party deposit account control agreements (other than with
respect to (i) any payroll, withholding tax or other employee wage and benefit
account so long as such account is funded only to the extent of payroll,
employee wages or benefits; (ii) escrow, fiduciary or other trust accounts;
(iii) tax accounts, including, without limitation, sales tax accounts and escrow
accounts; (iv) accounts which are used solely to make disbursements, (v) any
other accounts that

 

--------------------------------------------------------------------------------



 

do not have a daily balance in excess of $30,000,000 collectively or in respect
of which only proceeds of debt incurrences or other cash or assets that are not
proceeds of ABL Priority Collateral are deposited, (vi) accounts subject to
Liens permitted by clause (40) of the definition of “Permitted Liens” and
(viiivii) any Term Collateral Account) ((i)-(vii), collectively, the “Excluded
Accounts”) with Agent, for the benefit of itself and Lenders, and the applicable
Credit Party with respect to such accounts of the Credit Parties, in form and
substance reasonably acceptable to Agent, which shall become operative on or
before the sixtieth (60th) day following the Restatement Date (as may be
extended by Agent in its reasonable discretion).  With respect to any
Concentration Account or Disbursement Account, Agent shall only give a notice
(an “Activation Notice”) at such time in which a Cash Dominion Period exists (an
“Activation Event”).  Upon the termination (or waiver) of any Cash Dominion
Period, Agent shall terminate such Activation Notice unless and until a
subsequent Activation Event shall occur.

 

(d)                                 So long as no Event of Default has occurred
and is continuing, Credit Parties may add or replace a Relationship Bank, Lock
Box or Blocked Account or to replace any Concentration Account or any
Disbursement Account.  Credit Parties shall close any of their accounts (and
establish replacement accounts in accordance with the foregoing sentence)
promptly and in any event within sixty (60) days (as may be extended by Agent in
its discretion) following notice from Agent that the creditworthiness (as
determined by Agent in its Permitted Discretion) of any bank holding an account
is no longer acceptable in Agent’s reasonable judgment, or as promptly as
practicable and in any event within sixty (60) days (as may be extended by Agent
in its discretion) following notice from Agent that the operating performance,
funds transfer or availability procedures or performance with respect to
accounts or Lock Boxes of the bank holding such accounts or Agent’s liability
under any tri-party blocked account agreement with such bank is no longer
acceptable in Agent’s reasonable judgment; provided that such bank shall have a
period of thirty (30) days from the date of such notice from Agent to the Credit
Parties to remedy the creditworthiness issues, in the Permitted Discretion of
Agent, and if such issues are not resolved, in the Permitted Discretion of
Agent, then the Credit Parties shall have sixty (60) days (as may be extended by
Agent in its Permitted Discretion) following the expiration of the thirty (30)
days or determination by Agent that the creditworthiness issues have not been
resolved (whichever is shorter) to move such accounts.

 

(e)                                  The Lock Boxes, Blocked Accounts,
Disbursement Accounts and the Concentration Accounts shall be cash collateral
accounts, with all cash, checks and other similar items of payment in such
accounts securing payment of the Loans and all other Obligations, and in which a
Credit Party shall have granted a Lien to Agent, on behalf of itself and the
Secured Parties, pursuant to the U.S. Security Agreement.

 

(f)                                   All amounts deposited in the Collection
Account during a Cash Dominion Period shall be deemed received by Agent in
accordance with Section 2.8 and shall be applied (and allocated) by Agent in
accordance with Section 2.9.  In no event shall any amount be so applied unless
and until such amount shall have been credited in immediately available funds to
the Collection Account.

 

(g)                                  Each Credit Party shall and shall cause its
Affiliates, officers, employees, agents, directors or other Persons acting for
or in concert with such Credit Party to (i) hold in trust for Agent, for the
benefit of itself and Lenders, all checks, cash and other items of payment

 

--------------------------------------------------------------------------------



 

received by such Credit Party or any such Related Person representing proceeds
of Accounts, and (ii) within five (5) Business Days after receipt by such Credit
Party or any such Related Person of any checks, cash or other items of payment,
deposit the same into a Blocked Account of such Credit Party.  Each Credit Party
acknowledges and agrees that all cash, checks or other items of payment
constituting proceeds of ABL Priority Collateral are part of the Accounts, and
each such item constituting proceeds of ABL Priority Collateral or Canadian
Collateral are a part of the ABL Priority Collateral or Canadian Collateral,
respectively.  Subject to the ABL Intercreditor Agreement, all proceeds of the
sale or other disposition of ABL Priority Collateral shall be deposited directly
into the applicable Blocked Accounts unless transferred directly to Agent and
applied toward repayment of the Loans in accordance with this Agreement, it
being understood that proceeds of Term Priority Collateral may be deposited in
the Term Collateral Account.

 

--------------------------------------------------------------------------------



 

ANNEX B
TO
CREDIT AGREEMENT

 

WIRE TRANSFER INFORMATION

 

Bank:  Morgan Stanley Bank, N.A.

ABA#:  021-000-089

Account Number: 3044-0947

REF: XPO Logistics

Account Name:  Morgan Stanley Bank, NA

 

Bank:  Morgan Stanley Senior Funding, Inc.

ABA#: 021-000-089

Account Number:  406-99-776

REF: XPO Logistics

Account Name:  Morgan Stanley Senior Funding, Inc.

 

--------------------------------------------------------------------------------



 

ANNEX C TO

CREDIT AGREEMENT

 

COMMITMENTS AS OF RESTATEMENTTHE AMENDMENT NO. 3 EFFECTIVE DATE

 

 

 

 

 

Canadian

 

Swing Line

 

Lender(s)

 

Commitment

 

Commitment(3)

 

Commitment(4)

 

Morgan Stanley Bank, N.A.

 

$

85,000,000

 

$

15,111,11113,5 42,045.45

 

$

0

 

Morgan Stanley Senior Funding Inc.

 

$

50,000,00025,00 0,000

 

$

8,888,8893,982,954.55

 

$

50,000,000

 

JPMorgan Chase Bank, N.A. *Canadian Sublimit to be funded through JPMorgan Chase
Bank, N.A., Toronto Branch

 

$

135,000,000110, 000,000

 

$

24,000,00017,525,000

 

$

0

 

Barclays Bank PLC

 

$

110,000,00094,0 00,000

 

$

20,000,00015,150,000

 

$

0

 

Citibank, N.A.

 

$

94,000,000

 

$

15,150,000

 

$

0

 

Deutsche Bank AG New York Branch

 

$

110,000,00094,0 00,000

 

$

20,000,00015,150,000

 

$

0

 

Bank of America, N.A.

 

$

64,000,000

 

$

10,250,000

 

$

0

 

Capital One, National Association

 

$

64,000,000

 

$

10,250,000

 

$

0

 

Credit Agricole Corporate and Investment Bank

 

$

64,000,000

 

$

10,250,000

 

$

0

 

Credit Suisse AG, Cayman Islands Branch

 

$

64,000,000

 

$

10,250,000

 

$

0

 

Goldman Sachs Bank USA

 

$

64,000,000

 

$

10,250,000

 

$

0

 

Wells Fargo Bank, N.A. *Canadian Sublimit to be funded through Wells Fargo

 

$

115,000,00064,0 00,000

 

$

19,500,00010,250,000

 

$

0

 

 

--------------------------------------------------------------------------------

(3) Canadian Commitment constitutes a subfacility of the aggregate Commitments.

(4) Swing Line Commitment constitutes a subfacility of the aggregate
Commitments.

 

--------------------------------------------------------------------------------



 

Capital Finance Corporation Canada

 

 

 

 

 

 

 

Citibank, N.A.

 

$

70,000,000

 

$

12,500,000

 

$

0

 

HSBCU.S. Bank USA, N.A.National Association

 

$

70,000,00064,00 0,000

 

$

0

 

$

0

 

Credit Agricole Corporate and InvestmentCity National Bank

 

$

55,000,00025,00 0,000

 

$

10,000,0004,00 0,000

 

$

0

 

Capital One Business Credit Corp.HSBC Bank USA, National Association

 

$

60,000,00025,00 0,000

 

$

10,000,0000

 

$

0

 

Union Bank, N.A.

 

$

40,000,000

 

$

6,667,000

 

$

0

 

Key BankKeyBank National Association

 

$

25,000,000

 

$

0

 

$

0

 

City NationalMUFG Union Bank, N.A.

 

$

20,000,00025,00 0,000

 

$

3,333,0000

 

$

0

 

PNC Bank, N.A.

 

$

40,000,00025,00 0,000

 

$

0

 

$

0

 

U.S.The Bank, N.A. of Nova Scotia

 

$

15,000,00025,00 0,000

 

$

04,000,000

 

$

0

 

 

--------------------------------------------------------------------------------



 

ANNEX D TO

CREDIT AGREEMENT

 

L/C ISSUER FRONTING SUBLIMIT AMOUNTS AS OF THE AMENDMENT NO. 3 EFFECTIVE DATE

 

L/C Issuer

 

Fronting Sublimit

 

Morgan Stanley Bank, N.A.

 

$

75,000,000

 

JPMorgan Chase Bank, N.A.

 

$

75,000,000

 

Citibank, N.A.

 

$

75,000,000

 

Wells Fargo Bank, N.A.

 

$

75,000,000

 

DeutscheBarclays Bank AG New York BranchPLC

 

$

45,000,000

 

BarclaysDeutsche Bank PLCAG New York Branch

 

$

45,000,000

 

PNCUS Bank, N.A. National Association

 

$

100,000,000

 

USPNC Bank, N.A.

 

$

100,000,000

 

 

L/C ISSUER NOTICE INFORMATION

 

Morgan Stanley Bank, N.A.

StreetMailing Address: 1300 Thames Street, 4th Floor

 City, State, Zip Code: Thames Street Wharf,

Baltimore,                     MD,                     21231

Group Email Address: msb.loc@morganstanley.com

 Telephone NumberGroup Hotline: (443) 627-4555

Group Fax: (212) 507-5010

Attn:              Jason               Hall

Email: MSB.LOC@morganstanley.com

 

JPMorgan Chase Bank, N.A.

Name: Salvatore P DemmaLia Cornejo

3424 Peachtree Road NE, Suite 2300

Atlanta, Georgia 30326

Attention: Credit Risk Manager — XPO Logistics

Street  Address:  277   Park   Ave,   22nd   Fl

City, State, Zip Code: New York, NY 10172

Telephone Number: 212 270 0324

Fax Number: 646 534 2288

 

--------------------------------------------------------------------------------



 

Email: salvatore.p.demmalia.cornejo@jpmorgan.com; Cb.lc.service.team@chase.com

 

Wells Fargo Bank, N.A.

Name: Ana Maria Alberto

Street Address: 301 South College Street

City, State, Zip Code: Charlotte, NC 28202-6000

Telephone Number: 704 715 5893

Fax: 855 243 1560

 

Deutsche Bank AG New York Branch Name:

 Michael Shannon Marguerite Sutton Street

Address: 60 Wall Street

City, State, Zip Code: New York, NY 10005

Telephone Number: 212 250 8508

Fax Number: 917 338 3931

Email: Michael.Shannonmarguerite.sutton@db.com

 

Barclays Bank PLC

Name: Oksana ShtogrinNnamdi Otudoh Street

Address: 745 7th Avenue, 258th Floor City,

State, Zip Code: New York, NY 10019 Phone:

212 526 34418527

Fax: 212 526 5115

Email: Oksana.ShtogrinNnamdi.Otudoh@barclays.com

 

PNC Bank, National Association Name:

Velda BrankerFelicitas Andrade

Street Address: Two Tower Center Boulevard 21st Floor

City, State, Zip Code: East Brunswick, New Jersey 08816

Telephone Number: 732-220-34063557

Fax: 732-220-3268

Email: velda.brankerFelicitas.andrade@pnc.com

 

USU.S. Bank, N.A.

Name: M. Chris JoachimsJon Hambidge

Street Address: 555 SW Oak Street800 Nicollet Mall

City, State, Zip Code: Portland, OR 97204Minneapolis, MN 55402 Telephone

Number: 503 464 3604612 303 7374

Email: maria.joachimsjonathan.hambidge@usbank.com

 

Citibank,                                      N.A. Name:

Denise    Perry;    Katy    Noel Street Address: 

388  Greenwich  Street City, State, Zip Code:

New York, NY 10013

Email:: denise.perry@citi.com; katy.noel@citi.com

 

--------------------------------------------------------------------------------



 

EXHIBIT 1.1

 

[FORM OF]

ABL INTERCREDITOR AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------



 

EXHIBIT 1.1(a)

 

[FORM OF]

SUPPLEMENTAL GUARANTEE

 

SUPPLEMENTAL GUARANTEE (this “Supplemental Guarantee”) dated as of [·], between
[·] (the “New Guarantor”) and MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (the “Agent”), under that certain Second Amended and
Restated Revolving Loan Credit Agreement, dated as of October 30, 2015 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, including by that certain Amendment No. 1 to Second Amended and Restated
Revolving Loan Credit Agreement, dated as of July 19, 2017, that certain
Amendment No. 2 to Second Amended and Restated Revolving Loan Agreement, dated
as of March 22, 2018 and that certain Amendment No. 3 to Second Amended and
Restated Revolving Loan Credit Agreement, dated as of April 30, 2019, the
“Credit Agreement”), dated as of October 30, 2015, by and among XPO
LOGISTICS, INC., a Delaware corporation (“Parent Borrower”), certain of Parent
Borrower’s wholly-owned Domestic Subsidiaries signatory thereto, as borrowers
(collectively with the Parent Borrower, referred to therein as the “U.S.
Borrowers” and each, individually, as a “U.S. Borrower”), XPO LOGISTICS CANADA
INC., an Ontario corporation (“XPO Canada”), certain of Parent Borrower’s other
wholly-owned Canadian subsidiaries signatory thereto, as borrowers (with XPO
Canada, collectively referred to therein as the “Canadian Borrowers” and each,
individually, as a “Canadian Borrower” and together with the U.S. Borrowers,
collectively referred to therein as the “Borrowers” and each, individually, as a
“Borrower”), the other Credit Parties signatory thereto, the Lenders and L/C
Issuers from time to time party thereto and the Agent, the Agent and Morgan
Stanley Senior Funding, Inc. and JPMorgan Chase Bank, N.A., in their capacity as
co-collateral agents.

 

WHEREAS, certain Subsidiaries of the Parent Borrower are party to the Credit
Agreement as Guarantors;

 

WHEREAS, [·] desires to become a party to the Credit Agreement as a
[U.S.][Canadian] Guarantor thereunder; and

 

WHEREAS, terms defined in the Credit Agreement and not otherwise defined herein
have, as used herein, the respective meanings provided for therein;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.     Guaranty.  The New Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Supplemental Guarantee, the New Guarantor will be
deemed to be a [U.S.][Canadian] Guarantor for all purposes under the Credit
Agreement and shall have all of the obligations of a [U.S.][Canadian] Guarantor
thereunder as if it had executed the Credit Agreement.  The New Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement and applicable to a
[U.S.][Canadian] Guarantor thereunder including without limitation all of the
provisions of Section 13 of the Credit Agreement and hereby represents and
warranties that all of the representations and warranties applicable to a
[U.S.][Canadian] Guarantor under Section 4 of the Credit Agreement (including
with respect to the execution and delivery by such New Guarantor of this
Supplemental Guarantee) are true and correct in all material respects as to such
New Guarantor, except where such representations and warranties expressly relate
to an earlier date.  The New Guarantor hereby acknowledges that it has received
a copy of the Loan Documents, as they may have been amended or supplemented from
time to time.

 

--------------------------------------------------------------------------------



 

2.     Together herewith the New Guarantor has delivered to the Agent all
documentation and other information the Agent may reasonably request
(a) relating to the existence of the New Guarantor, (b) the corporate authority
for and the validity of this Supplemental Guarantee and the guaranty under the
Credit Agreement and (c) required by Governmental Authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

 

3.     This Supplemental Guarantee may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.

 

4.     THIS SUPPLEMENTAL GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Guarantee
to be duly executed by their respective authorized officers as of the day and
year first above written.

 

 

[New Guarantor], as a [U.S.][Canadian] Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed
as of the date first above written:

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT 2.1(a)(i)

 

[FORM OF]

 

NOTICE OF ADVANCE

 

[DATE]

 

Reference is made to that certain Second Amended and Restated Revolving Loan
Credit Agreement, dated as of October 30, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time, including by
that certain Amendment No. 1 to Second Amended and Restated Revolving Loan
Credit Agreement, dated as of July 19, 2017, that certain Amendment No. 2 to
Second Amended and Restated Revolving Loan Agreement, dated as of March 22, 2018
and that certain Amendment No. 3 to Second Amended and Restated Revolving Loan
Credit Agreement, dated as of April 30, 2019, the “Credit Agreement”), dated as
of October 30, 2015, by and among XPO LOGISTICS, INC., a Delaware corporation
(“Parent Borrower”), certain of Parent Borrower’s wholly-owned Domestic
Subsidiaries signatory thereto, as borrowers (collectively with the Parent
Borrower, referred to therein as the “U.S. Borrowers” and each, individually, as
a “U.S. Borrower”), XPO LOGISTICS CANADA INC., an Ontario corporation (“XPO
Canada”), certain of Parent Borrower’s other wholly-owned Canadian subsidiaries
signatory thereto, as borrowers (with XPO Canada, collectively referred to
therein as the “Canadian Borrowers” and each, individually, as a “Canadian
Borrower” and together with the U.S. Borrowers, collectively referred to therein
as the “Borrowers” and each, individually, as a “Borrower”), the other Credit
Parties signatory thereto, the Lenders and L/C Issuers from time to time party
thereto and, MORGAN STANLEY SENIOR FUNDING, INC., in its capacity as
administrative agent (in such capacity and together with any successors and
assigns in such capacity, the “Agent”) and Morgan Stanley Senior Funding, Inc.
and JPMorgan Chase Bank, N.A., in their capacity as co-collateral agents.  All
capitalized terms but not otherwise defined herein have the meanings given to
them in the Credit Agreement.

 

[Borrower Representative on behalf of the U.S. Borrowers hereby gives its
irrevocable notice, pursuant to Section 2.1(a)(i) of the Credit Agreement, of
its request for an Advance in U.S. Dollars which shall be [a LIBOR Loan in the
amount of $[            ] with a LIBOR Period of [    ] months / a Base Rate
Loan in the amount of $[            ]], which Advance is requested to be dated
and made on [              , 20  ].  To the extent this Advance is a Base Rate
Loan, the Advance [shall/shall not] constitute a Swing Line Advance (and, for
the avoidance of doubt, any Advance which does not constitute a Swing Line
Advance shall constitute a Revolving Credit Advance). The proceeds of the
Advance made to the U.S. Borrowers should be wired on behalf of the U.S.
Borrowers as set forth below.] [Borrower Representative on behalf of the
Canadian Borrowers hereby gives irrevocable notice, pursuant to
Section 2.1(a)(i) of the Credit Agreement, of its request for an Advance in
Canadian Dollars which shall be a LIBOR Loan in the amount of $[            ]
with a LIBOR Period of [    ] months, which Advance is requested to be dated and
made on [              , 20  ].  The proceeds of the Advance made to the
Canadian Borrowers should be wired on behalf of the Canadian Borrowers as set
forth below.](1)

 

The foregoing instructions shall be irrevocable.

 

Bank Name:

Bank Address:

ABA#:

Account Name:

Account Number:

 

--------------------------------------------------------------------------------

(1) Elect as applicable.

 

--------------------------------------------------------------------------------



 

Borrower Representative hereby certifies as follows:

 

1.             After giving effect to the making of the requested Advance, the
number of separate LIBOR Loans outstanding shall not exceed ten (10).

 

2.             The representations and warranties of the Credit Parties in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (with respect to any representation or warranty that is not
otherwise qualified as to materiality) on and as of the date of this Advance,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date and except for
changes therein expressly permitted or expressly contemplated by the Credit
Agreement.

 

3.             No Default or Event of Default has occurred and is continuing as
of the date of this Advance.

 

4.             After giving effect to the Advance, (i) the Aggregate Revolving
Credit Exposure will not exceed the Available Credit, (ii) the Canadian Loans
will not exceed the Canadian Available Credit and (iii) the U.S. Loans will not
exceed the U.S. Available Credit.

 

[Remainder of Page Intentionally Empty]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Borrower Representative has caused this Notice of Advance to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

XPO LOGISTICS, INC., as the Borrower Representative

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Notice of Revolving Credit Advance]

 

--------------------------------------------------------------------------------



 

EXHIBIT 2.1(a)(ii)

 

[FORM OF]

REVOLVING NOTE

 

New York, New York

 

$[          ]

[             ], 20[ ]

 

FOR VALUE RECEIVED, the undersigned, [XPO LOGISTICS, INC., a Delaware
corporation, (the “Parent Borrower”) and certain of its wholly-owned Domestic
Subsidiaries which are Credit Parties signatory hereto (collectively with Parent
Borrower, referred to herein as “U.S. Borrowers” and each individually as a
“U.S. Borrower”)][XPO LOGISTICS CANADA INC., an Ontario corporation (the
“Canadian Borrower”) and certain wholly-owned Canadian Subsidiaries of Parent
Borrower which are Credit Parties signatory hereto](1) HEREBY PROMISE TO PAY to
[           ] (“Lender”) or its registered assigns, at the offices of MORGAN
STANLEY SENIOR FUNDING, INC., in its capacity as administrative agent (in such
capacity and together with any successors and assigns in such capacity, the
“Agent”), at its address at 1585 Broadway, New York, New York 10036, or at such
other place as Agent may designate from time to time in writing, in lawful money
of the United States of America and in immediately available funds, the amount
of [           ] DOLLARS AND [      ] CENTS ($[         ]) or, if less, the
aggregate unpaid amount of all Revolving Credit Advances made to the undersigned
under the Credit Agreement (as hereinafter defined).  All capitalized terms used
but not otherwise defined herein have the meanings given to them in the Credit
Agreement.

 

This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Second Amended and Restated Revolving Loan Credit Agreement, dated as of
October 30, 2015, by and among the Borrowers, the other Credit Parties signatory
thereto, Agent, Morgan Stanley Senior Funding, Inc. and JPMorgan Chase Bank,
N.A., in their capacity as co-collateral agents and the Lenders and L/C Issuers
signatory thereto from time to time (including all annexes, exhibits and
schedules thereto, and as from time to time amended, amended and restated,
supplemented or otherwise modified, from time to time, including by that certain
Amendment No. 1 to Second Amended and Restated Revolving Loan Credit Agreement,
dated as of July 19, 2017, that certain Amendment No. 2 to Second Amended and
Restated Revolving Loan Agreement, dated as of March 22, 2018 and that certain
Amendment No. 3 to Second Amended and Restated Revolving Loan Credit Agreement,
dated as of April 30, 2019, the “Credit Agreement”), and is entitled to the
benefit and security of the Credit Agreement, the Collateral Documents and all
of the other Loan Documents referred to therein.  Reference is hereby made to
the Credit Agreement for a statement of all of the terms and conditions under
which the Revolving Loans evidenced hereby are made and are to be repaid.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement.  Interest
thereon shall be paid until such principal amount is paid in full at such
interest rates and at such times, and pursuant to such calculations, as are
specified in the Credit Agreement.

 

The right to receive principal of, and stated interest on, this Revolving Note
may only be transferred in accordance with the provisions of the Credit
Agreement.

 

--------------------------------------------------------------------------------

(1) Note: Canadian Borrowers will not be party to any Note of the U.S.
Borrowers.

 

--------------------------------------------------------------------------------



 

Time is of the essence of this Revolving Note.  Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by each Borrower to the
extent permitted by applicable law.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN THAT STATE.

 

[Remainder of Page Intentionally Empty]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Borrower has caused this Revolving Note to be executed
and delivered by its duly authorized officer as of the date first set forth
above.

 

 

[XPO LOGISTICS, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:]

 

 

 

 

[XPO LOGISTICS CANADA INC., as a Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:]

 

 

 

 

[Name of Borrower](1), as a Borrower

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1) To include all other U.S. Borrowers or Canadian Borrowers, as applicable.

 

[Revolving Note]

 

--------------------------------------------------------------------------------



 

EXHIBIT 2.1(b)(ii)

 

[FORM OF]

SWING LINE NOTE

 

 

New York, New York

 

 

[$50,000,000]

[           ], 20[ ]

 

FOR VALUE RECEIVED, the undersigned, XPO LOGISTICS, INC. (the “Parent
Borrower”), a Delaware corporation, and certain of its wholly-owned domestic
Subsidiaries signatory hereto (collectively with Parent Borrower, referred to
herein as “U.S. Borrowers” and each individually as a “U.S. Borrower”), HEREBY
PROMISE TO PAY to MORGAN STANLEY SENIOR FUNDING, INC. (in such capacity, “Swing
Line Lender”), and its registered assigns at the offices of Morgan Stanley
Senior Funding, Inc., as administrative agent for Lenders (“Agent”), at its
address at 1585 Broadway, New York, New York 10036, in lawful money of the
United States of America and in immediately available funds, the amount of
[FIFTY MILLION DOLLARS AND NO CENTS ($50,000,000.00)] or, if less, the aggregate
unpaid amount of all Swing Line Advances made to the undersigned under the
Credit Agreement (as hereinafter defined).  All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit
Agreement.

 

This Swing Line Note is issued pursuant to that certain Second Amended and
Restated Revolving Loan Credit Agreement, dated as of October 30, 2015, by and
among the Borrowers, the other Credit Parties signatory thereto, Agent, Morgan
Stanley Senior Funding, Inc. and JPMorgan Chase Bank, N.A., in their capacity as
co-collateral agents and the Lenders and L/C Issuers signatory thereto from time
to time (including all annexes, exhibits and schedules thereto, and as from time
to time amended, amended and restated, supplemented or otherwise modified, from
time to time, including by that certain Amendment No. 1 to Second Amended and
Restated Revolving Loan Credit Agreement, dated as of July 19, 2017, that
certain Amendment No. 2 to Second Amended and Restated Revolving Loan Agreement,
dated as of March 22, 2018 and that certain Amendment No. 3 to Second Amended
and Restated Revolving Loan Credit Agreement, dated as of April 30, 2019, the
“Credit Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Collateral Documents and all of the other Loan Documents referred
to therein.  Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Swing Line Loans evidenced
hereby are made and are to be repaid.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement.  Interest
thereon shall be paid until such principal amount is paid in full at such
interest rates and at such times, and pursuant to such calculations, as are
specified in the Credit Agreement.

 

Time is of the essence of this Swing Line Note.  Demand, presentment, protest
and notice of nonpayment and protest are hereby waived by each U.S. Borrower to
the extent permitted by applicable law.

 

The right to receive principal of, and stated interest on, this Swing Line Note
may only be transferred in accordance with the provisions of the Credit
Agreement.

 

THIS SWING LINE NOTE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE.

 

[Remainder of Page Intentionally Empty]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each U.S. Borrower has caused this Swing Line Note to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

XPO LOGISTICS, INC., as Parent Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[               ], as a U.S. Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Swing Line Note]

 

--------------------------------------------------------------------------------



 

EXHIBIT 2.5(e)

 

[FORM OF]

NOTICE OF CONVERSION/CONTINUATION

 

[DATE]

 

Reference is made to that certain Second Amended and Restated Revolving Loan
Credit Agreement, dated as of October 30, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time, including by
that certain Amendment No. 1 to Second Amended and Restated Revolving Loan
Credit Agreement, dated as of July 19, 2017, that certain Amendment No. 2 to
Second Amended and Restated Revolving Loan Agreement, dated as of March 22, 2018
and that certain Amendment No. 3 to Second Amended and Restated Revolving Loan
Credit Agreement, dated as of April 30, 2019, the “Credit Agreement”), dated as
of October 30, 2015, by and among XPO LOGISTICS, INC., a Delaware corporation
(“Parent Borrower”), certain of Parent Borrower’s wholly-owned Domestic
Subsidiaries signatory thereto, as borrowers (collectively with Parent Borrower,
referred to therein as the “U.S. Borrowers” and each, individually, as a “U.S.
Borrower”), XPO LOGISTICS CANADA INC., an Ontario corporation (“XPO Canada”),
certain of Parent Borrower’s other wholly-owned Canadian subsidiaries signatory
thereto, as borrowers (with XPO Canada, collectively referred to therein as the
“Canadian Borrowers” and each, individually, as a “Canadian Borrower” and
together with the U.S. Borrowers, collectively, referred to therein as the
“Borrowers” and each, individually, as a “Borrower”), the other Credit Parties
signatory thereto, the Lenders and L/C Issuers from time to time party thereto
and, MORGAN STANLEY SENIOR FUNDING, INC., in its capacity as administrative
agent (in such capacity and together with any successors and assigns in such
capacity, the “Agent”) and Morgan Stanley Senior Funding, Inc. and JPMorgan
Chase Bank, N.A., in their capacity as co-collateral agents.  All capitalized
terms but not otherwise defined herein have the meanings given to them in the
Credit Agreement.

 

Parent Borrower hereby gives irrevocable notice, pursuant to Section 2.5(e) of
the Credit Agreement, of its request to:

 

(a)           [on [         , 20  ], convert $[        ] of the aggregate
outstanding principal amount of the Revolving Credit Advances, constituting
[U.S./Canadian Loans] and bearing interest at the [Base/LIBOR] Rate, into a
[Base Rate/LIBOR] Loan [and, in the case of a LIBOR Loan, having a LIBOR Period
of [     ] month(s)]];

 

(b)           [on [         , 20  ], continue $[        ] of the aggregate
outstanding principal amount of the Revolving Credit Advances, bearing interest
at the LIBOR Rate, as a LIBOR Loan having a LIBOR Period of [     ] month(s)].

 

[Remainder of Page Intentionally Empty]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Parent Borrower has caused this Notice of
Conversion/Continuation be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

 

XPO LOGISTICS, INC., as Parent Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Notice of Conversion/Continuation]

 

--------------------------------------------------------------------------------



 

EXHIBIT 3.1

 

[FORM OF]

SOLVENCY CERTIFICATE

 

[DATE]

 

Reference is made to that certain Second Amended and Restated Revolving Loan
Credit Agreement, dated as of October 30, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time, including by
that certain Amendment No. 1 to Second Amended and Restated Revolving Loan
Credit Agreement, dated as of July 19, 2017, that certain Amendment No. 2 to
Second Amended and Restated Revolving Loan Agreement, dated as of March 22, 2018
and that certain Amendment No. 3 to Second Amended and Restated Revolving Loan
Credit Agreement, dated as of April 30, 2019, the “Credit Agreement”), dated as
of October 30, 2015, by and among XPO LOGISTICS, INC., a Delaware corporation
(“Parent Borrower”), certain of Parent Borrower’s wholly-owned Domestic
Subsidiaries signatory thereto, as borrowers (collectively with Parent Borrower,
referred to therein as the “U.S. Borrowers” and each, individually, as a “U.S.
Borrower”), XPO LOGISTICS CANADA INC., an Ontario corporation (“XPO Canada”),
certain of Parent Borrower’s other wholly-owned Canadian subsidiaries signatory
thereto, as borrowers (with XPO Canada, collectively referred to therein as the
“Canadian Borrowers” and each, individually, as a “Canadian Borrower” and
together with the U.S. Borrowers, collectively, referred to therein as the
“Borrowers” and each, individually, as a “Borrower”), the other Credit Parties
signatory thereto, the Lenders and L/C Issuers from time to time party thereto
and, MORGAN STANLEY SENIOR FUNDING, INC., in its capacity as administrative
agent (in such capacity and together with any successors and assigns in such
capacity, the “Agent”) and Morgan Stanley Senior Funding, Inc. and JPMorgan
Chase Bank, N.A., in their capacity as co-collateral agents.  All capitalized
terms but not otherwise defined herein have the meanings given to them in the
Credit Agreement.  The undersigned hereby represents that they arehe or she is
the duly qualified and acting Chief Financial Officer or Senior Vice President
and Treasurer of the Parent Borrower and, in such capacity (and not in theirhis
or her personal capacity), further represents and warrants as follows:

 

As of the date hereof, immediately after the consummation of the Acquisition and
related Transactions, and after giving effect to (a) the Loans and Letter of
Credit Obligations to be made or incurred on the date hereof, (b) the
disbursement of proceeds of such Loans (if any) pursuant to the instructions of
the Parent Borrower, and (c) the payment and accrual of all transaction costs in
connection with the foregoing:

 

(i)  the fair value of the assets of Parent Borrower and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of Parent Borrower and its
Subsidiaries on a consolidated basis, respectively;

 

(ii)  the present fair saleable value of the property of Parent Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Parent Borrower and its
Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

(iii) Parent Borrower and its Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and

 

--------------------------------------------------------------------------------



 

(iv) Parent Borrower and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.

 

[Remainder of Page Intentionally Empty]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned, being the [Chief Financial Officer][Senior
Vice President and Treasurer] of the Parent Borrower, has caused this Solvency
Certificate be executed and delivered as of the date first set forth above.

 

 

XPO LOGISTICS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

[Chief Financial Officer][Senior Vice President and Treasurer]

 

[Solvency Certificate]

 

--------------------------------------------------------------------------------



 

EXHIBIT 5.2

 

[FORM OF]

BORROWING BASE CERTIFICATE

 

[DATE]

 

Reference is made to that certain Second Amended and Restated Revolving Loan
Credit Agreement, dated as of October 30, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time, including by
that certain Amendment No. 1 to Second Amended and Restated Revolving Loan
Credit Agreement, dated as of July 19, 2017, that certain Amendment No. 2 to
Second Amended and Restated Revolving Loan Agreement, dated as of March 22, 2018
and that certain Amendment No. 3 to Second Amended and Restated Revolving Loan
Credit Agreement, dated as of April 30, 2019, the “Credit Agreement”), dated as
of October 30, 2015, by and among XPO LOGISTICS, INC., a Delaware corporation
(“Parent Borrower”), certain of Parent Borrower’s wholly-owned Domestic
Subsidiaries signatory thereto, as borrowers (collectively with Parent Borrower,
referred to therein as the “U.S. Borrowers” and each, individually, as a “U.S.
Borrower”), XPO LOGISTICS CANADA INC., an Ontario corporation (“XPO Canada”),
certain of Parent Borrower’s other wholly-owned Canadian subsidiaries signatory
thereto, as borrowers (with XPO Canada, collectively referred to therein as the
“Canadian Borrowers” and each, individually, as a “Canadian Borrower” and
together with the U.S. Borrowers, collectively, referred to therein as the
“Borrowers” and each, individually, as a “Borrower”), the other Credit Parties
party thereto, the Lenders and L/C Issuers from time to time party thereto and,
MORGAN STANLEY SENIOR FUNDING, INC., in its capacity as administrative agent (in
such capacity and together with any successors and assigns in such capacity, the
“Agent”) and Morgan Stanley Senior Funding, Inc. and JPMorgan Chase Bank, N.A.,
in their capacity as co-collateral agents.  All capitalized terms but not
otherwise defined herein have the meanings given to them in the Credit
Agreement.

 

Pursuant to the Credit Agreement, the undersigned Financial Officer certifies,
in such capacity (and not in their personal capacity), that the information
provided in this Borrowing Base Certificate (including, without limitation, the
information attached hereto as Schedule 1) to Agent is true and correct in all
material respects based on the accounting records of the Credit Parties.

 

[Remainder of Page Intentionally Empty]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Parent Borrower has caused this Borrowing Base Certificate
to be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

XPO LOGISTICS, INC., as Parent Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Borrowing Base Certificate]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1 TO

BORROWING BASE CERTIFICATE

 

[Current Borrowing Base Spreadsheet on File with Agent]

 

--------------------------------------------------------------------------------



 

EXHIBIT 11.1(a)

 

[FORM OF]

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (the “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert Name
of Assignor] (the “Assignor”) and [Insert Name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Revolving Loan Credit Agreement
identified(as defined below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment Agreement as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, any guarantees included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.

 

1.                                      Assignor:

 

 

 

 

 

2.                                      Assignee:

 

[and is a Lender, an Affiliate of [Identify Lender] or an Approved Fund](1)

 

 

 

 

 

 

3.                                      Borrowers:

 

XPO Logistics, Inc. (the “Parent Borrower”) and certain of the Parent Borrower’s
wholly-owned domestic and Canadian subsidiaries (collectively with the Parent
Borrower, the “Borrowers”)

 

 

 

4.                                      Agent:

 

Morgan Stanley Senior Funding, Inc., as the Agent under the Credit Agreement
(the “Agent”)

 

 

 

5.                                      Credit Agreement:

 

The Second Amended and Restated Revolving Loan Credit Agreement dated as of
October [_], 2015(as amended, amended and restated, supplemented or otherwise
modified from time to time, including by that certain Amendment No. 1 to Second
Amended and Restated Revolving Loan Credit Agreement, dated as of

 

--------------------------------------------------------------------------------

(1) Select as applicable

 

--------------------------------------------------------------------------------



 

 

 

July 19, 2017, that certain Amendment No. 2 to Second Amended and   Restated
Revolving Loan Agreement, dated as of March 22, 2018 and that certain Amendment
No. 3 to Second Amended and Restated Revolving Loan Credit Agreement, dated as
of April 30, 2019, the                                                “Credit
Agreement”), dated as of October 30, 2015, by and among the

 

 

Borrowers, the other Credit Parties party thereto, the Lenders and L/C Issuers
from time to time party thereto and the Agent, the Agent and Morgan Stanley
Senior Funding, Inc. and JPMorgan Chase Bank, N.A., in their capacity  as
co-collateral agents.

 

6. Assigned Interest[s]:

 

Assignor Lender’s Commitment/Loans

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective Date:                    , 20    [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

[Remainder of Page Intentionally Empty]

 

[Assignment Agreement]

 

--------------------------------------------------------------------------------



 

The terms set forth in this Assignment Agreement are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Assignment Agreement]

 

--------------------------------------------------------------------------------



 

[Consented to and](1) Accepted:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as

 

Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1) To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

[Assignment Agreement]

 

--------------------------------------------------------------------------------



 

[Consented to:

 

[Name of each L/C Issuer], as

 

L/C Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title: ](2)

 

 

--------------------------------------------------------------------------------

(2) To be added only if the consent of each L/C Issuer is required by the terms
of the Credit Agreement.

 

[Assignment Agreement]

 

--------------------------------------------------------------------------------



 

[Consented to:

 

MORGAN STANLEY SENIOR FUNDING, INC., as

 

Swing Line Lender

 

 

 

By:

 

 

 

Name:

 

 

Title: ](3)

 

 

--------------------------------------------------------------------------------

(3) To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.

 

[Assignment Agreement]

 

--------------------------------------------------------------------------------



 

[Consented to:

 

XPO LOGISTICS, INC., as

 

Parent Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Each other Borrower], as

 

Borrower

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](4)

 

 

--------------------------------------------------------------------------------

(4) To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.

 

[Assignment Agreement]

 

--------------------------------------------------------------------------------



 

ANNEX 1 TO

ASSIGNMENT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment Agreement and to consummate
the transactions contemplated hereby and (iv) it is not a Non-Funding Lender;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document (other than this Assignment Agreement), (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents (other than this Assignment Agreement) or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrowers, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it is not a Disqualified Institution and it meets all the
requirements of an Eligible Assignee under the Credit Agreement (subject to such
consents, if any, as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment Agreement and to purchase the Assigned Interest, (vii) it
is not a Borrower, an Affiliate of any Borrower, a Non-Funding Lender or a
natural person, (viii) if it is not already a Lender under the Credit Agreement,
attached to the Assignment Agreement is an administrative questionnaire in the
form provided by the Agent and (ix) attached to the Assignment Agreement is any
documentation required to be delivered by it pursuant to the Credit Agreement,
including Section 2.13, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the

 

--------------------------------------------------------------------------------



 

obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts that have accrued to but excluding the Effective Date and
to the Assignee for amounts that have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns.  This Assignment Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment Agreement.  This Assignment Agreement
shall be governed by, and construed and enforced in accordance with, the law of
the State of New York.

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.1
TO
CREDIT AGREEMENT

 

AGENTS’ REPRESENTATIVES

 

Morgan Stanley Senior Funding, Inc.
1 New York Plaza, 41st Floor
New York, New York 10004
Telephone:  212-507-6680
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, Maryland 21231
Telephone No.:  (917) 260-0588
Email for Borrowers:  agency.borrowers@morganstanley.com
Email for Lenders: msagency@morganstanley.com
For all E-System postings: borrower.documents@morganstanley.com

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

[See attached]

 

--------------------------------------------------------------------------------



 

ANNEX C
TO
CREDIT AGREEMENT

 

COMMITMENTS AS OF THE AMENDMENT NO. 3 EFFECTIVE DATE

 

Lender(s)

 

Commitment

 

Canadian
Commitment(3)

 

Swing Line
Commitment(4)

 

Morgan Stanley Bank, N.A.

 

$

85,000,000

 

$

13,542,045.45

 

$

0

 

Morgan Stanley Senior Funding Inc.

 

$

25,000,000

 

$

3,982,954.55

 

$

50,000,000

 

JPMorgan Chase Bank, N.A. *Canadian Sublimit to be funded through JPMorgan Chase
Bank, N.A., Toronto Branch

 

$

110,000,000

 

$

17,525,000

 

$

0

 

Barclays Bank PLC

 

$

94,000,000

 

$

15,150,000

 

$

0

 

Citibank, N.A.

 

$

94,000,000

 

$

15,150,000

 

$

0

 

Deutsche Bank AG New York Branch

 

$

94,000,000

 

$

15,150,000

 

$

0

 

Bank of America, N.A.

 

$

64,000,000

 

$

10,250,000

 

$

0

 

Capital One, National Association

 

$

64,000,000

 

$

10,250,000

 

$

0

 

Credit Agricole Corporate and Investment Bank

 

$

64,000,000

 

$

10,250,000

 

$

0

 

Credit Suisse AG, Cayman Islands Branch

 

$

64,000,000

 

$

10,250,000

 

$

0

 

Goldman Sachs Bank USA

 

$

64,000,000

 

$

10,250,000

 

$

0

 

Wells Fargo Bank, N.A. *Canadian Sublimit to be funded through Wells Fargo
Capital Finance Corporation Canada

 

$

64,000,000

 

$

10,250,000

 

$

0

 

U.S. Bank National Association

 

$

64,000,000

 

$

0

 

$

0

 

City National Bank

 

$

25,000,000

 

$

4,000,000

 

$

0

 

HSBC Bank USA, National Association

 

$

25,000,000

 

$

0

 

$

0

 

KeyBank National Association

 

$

25,000,000

 

$

0

 

$

0

 

MUFG Union Bank, N.A.

 

$

25,000,000

 

$

0

 

$

0

 

PNC Bank, N.A.

 

$

25,000,000

 

$

0

 

$

0

 

The Bank of Nova Scotia

 

$

25,000,000

 

$

4,000,000

 

$

0

 

 

--------------------------------------------------------------------------------

(3) Canadian Commitment constitutes a subfacility of the aggregate Commitments.

(4) Swing Line Commitment constitutes a subfacility of the aggregate
Commitments.

 

--------------------------------------------------------------------------------